Exhibit 10.1

RESTATEMENT AGREEMENT

This RESTATEMENT AGREEMENT (this “Restatement Agreement”) dated as of April 27,
2017, by and among Playa Resorts Holding B.V., a Dutch besloten vennootschap met
beperkte aansprakelijkheid with its corporate seat in Amsterdam, the Netherlands
(the “Borrower”), Playa Hotels & Resorts N.V., a Dutch naamloze vennootschap
with its corporate seat in Amsterdam, the Netherlands (“Holdings”), each other
Guarantor party hereto, Deutsche Bank AG New York Branch as administrative agent
(in such capacity, including any successor thereto, the “Administrative Agent”)
under the Loan Documents, each 2017 Refinancing Term Lender (as defined below),
each 2017 Refinancing Revolving Credit Lender (as defined below) and Deutsche
Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria as Mexican
Collateral Agent (in such capacity, including any successor thereto, the
“Mexican Collateral Agent”).

W I T N E S S E T H :

WHEREAS, the Borrower, Holdings, the Lenders from time to time party thereto and
the Administrative Agent, among others, are parties to that certain Credit
Agreement, dated as of August 9, 2013 (as amended, restated, supplemented or
otherwise modified to, but not including, the date hereof, the “Existing Credit
Agreement”);

WHEREAS, in accordance with Section 2.15 of the Credit Agreement, the Borrower
and Holdings wish to refinance (the “Refinancing”) in full of (x) all
outstanding Term Loans under the Existing Credit Agreement (the “Existing Term
Loans”) with the proceeds of the 2017 Refinancing Term Loans (as defined below)
and (y) all outstanding Revolving Credit Loans (and all outstanding unused
Revolving Credit Commitments) (the “Existing Revolving Credit Loans”) with the
2017 Refinancing Revolving Credit Commitments (as defined below), in each case,
as more fully provided herein;

WHEREAS, concurrently with the Refinancing, the parties hereto wish to amend and
restate the Existing Credit Agreement in its entirety on the terms set forth
hereto as Annex A (the Existing Credit Agreement, as so amended and restated,
being referred to as the “Amended and Restated Credit Agreement”).

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, as well as other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

SECTION 1. Definitions. Capitalized terms not otherwise defined in this
Restatement Agreement have the same meanings as specified in the Existing Credit
Agreement.

SECTION 2. Refinancing Amendment.

(a) Subject solely to the satisfaction (or waiver) of the conditions set forth
in Section 4 hereof:

 

1



--------------------------------------------------------------------------------

(i) the Persons that have executed this Restatement Agreement as a “2017
Refinancing Term Lender” (the “2017 Refinancing Term Lenders”) agree to make
Term Loans (the “2017 Refinancing Term Loan”) to the Borrower in an aggregate
principal amount equal to the amount of all Term Loans outstanding under the
Existing Credit Agreement immediately prior to the Restatement Effective Date;

(ii) the Persons that have executed this Restatement Agreement as a “2017
Refinancing Revolving Credit Lender” (the “2017 Refinancing Revolving Credit
Lenders” and, together with each 2017 Refinancing Term Lender, the “2017
Refinancing Lenders”) agree to provide Revolving Credit Commitments (the “2017
Refinancing Revolving Credit Commitments” and, together with the 2017
Refinancing Term Loans, the “2017 Refinancing Loans”) to the Borrower in an
aggregate principal amount equal to the amount of Revolving Credit Commitments
outstanding under the Existing Credit Agreement immediately prior to the
Restatement Effective Date.

(b) It is understood and agreed that (i) this Restatement Agreement shall
constitute a “Refinancing Amendment” as set forth in Section 2.15 of the
Existing Credit Agreement, (ii) the 2017 Refinancing Term Loans made pursuant to
this Restatement Agreement shall constitute “Refinancing Term Loans” for all
purposes of the Existing Credit Agreement and “Term Loans” for purposes of the
Amended and Restated Credit Agreement, (iii) the 2017 Refinancing Revolving
Credit Commitments shall constitute “Refinancing Revolving Credit Commitments”
for all purposes of the Existing Credit Agreement and “Revolving Credit
Commitments” for purposes of the Amended and Restated Credit Agreement and
(v) each 2017 Refinancing Lender shall be bound by the provisions of the Amended
and Restated Credit Agreement as a “Lender”, and, as applicable, (A) a “Term
Lender” holding Term Loans and (B) a “Revolving Credit Lender” holding Revolving
Credit Loans and Revolving Credit Commitments, in each case, under the Amended
and Restated Credit Agreement.

SECTION 3. Amendment and Restatement of Existing Credit Agreement. Concurrent
with the Refinancing, subject solely to the satisfaction (or waiver) of the
conditions set forth in Section 4 hereof, (x) the Borrower, the other Loan
Parties and the Lenders agree that the Existing Credit Agreement (including the
schedules and exhibits attached thereto) is hereby amended and restated in its
entirety in the form of Annex A hereto and (y) pursuant to the terms of (and as
set forth in) the Amended and Restated Credit Agreement, (i) the 2017
Refinancing Term Lenders agree to provide additional Term Loans (the “Additional
Term Loans”) to the Borrower in an aggregate amount in excess of the 2017
Refinancing Term Loans equal to $167,200,000 and (ii) the 2017 Refinancing
Revolving Credit Lenders agree to provide additional Revolving Credit
Commitments (the “Additional Revolving Credit Commitments”) to the Borrower in
an aggregate amount in excess of the 2017 Refinancing Revolving Credit
Commitments equal to $50,000,000. For purposes of the Amended and Restated
Credit Agreement and the other Loan Documents, it is agreed and understood that
the Additional Terms Loans and the Additional Revolving Credit Commitments
provided by the 2017 Refinancing Lenders under the Amended and Restated Credit
Agreement shall be treated as being provided concurrently with the 2017
Refinancing Loans and treated as a simultaneous increase to (and as the same
tranche of) the 2017 Refinancing Term Loans and 2017 Refinancing Revolving
Credit Commitments, as applicable, on the Restatement Effective Date.

 

2



--------------------------------------------------------------------------------

SECTION 4. Conditions to Effectiveness of this Restatement Agreement. This
Restatement Agreement shall become effective (the “Restatement Effective Date”)
when each of the following conditions shall have been satisfied:

(a) the Administrative Agent shall have received counterparts to this
Restatement Agreement, duly executed and delivered by the Borrower, Holdings,
the other Guarantors, the Administrative Agent, the 2017 Refinancing Term
Lenders and the 2017 Refinancing Revolving Credit Lenders (whether the same or
different counterparts) which shall have delivered (including by way of
facsimile or other electronic transmission) to White & Case LLP, 1221 Avenue of
the Americas, New York, NY 10020 Attention: Alexandra Norman (e-mail address:
alexandra.norman@whitecase.com);

(b) the Borrower shall repay or pay, as applicable, in cash (i) all principal of
the Existing Term Loans and Existing Revolving Credit Loans, (ii) all accrued
and unpaid interest and fees due on the Existing Term Loans and Existing
Revolving Credit Loans through the Restatement Effective Date and (iii) any
breakage loss or expenses due under Section 3.05 of the Existing Credit
Agreement in connection with the repayment of the Existing Term Loans and
Existing Revolving Credit Loans; and

(c) each of the conditions precedent in Section 4.01 of the Amended and Restated
Credit Agreement shall be satisfied or waived.

SECTION 5. Effect of Restatement; Reaffirmation.

(a) The Amended and Restated Credit Agreement shall amend and restate the
Existing Credit Agreement in its entirety, with the parties hereby agreeing that
there is no novation of the Existing Credit Agreement and from and after the
effectiveness of the Amended and Restated Credit Agreement, the rights and
obligations of the parties under the Existing Credit Agreement shall be subsumed
and governed by the Amended and Restated Credit Agreement. By executing and
delivering a copy hereof, the Borrower and each other Loan Party hereby
(A) agrees that all Loans (including, without limitation, the Loans made
available on the Restatement Effective Date) shall be guaranteed pursuant to the
Guaranty in accordance with the terms and provisions thereof and shall be
secured pursuant to the Collateral Documents in accordance with the terms and
provisions thereof, and that, notwithstanding the effectiveness of this
Restatement Amendment, after giving effect to this Restatement Amendment, the
Guaranty and the Liens created pursuant to the Collateral Documents for the
benefit of the Secured Parties (including, without limitation, the 2017
Refinancing Lenders party to this Restatement Amendment) continue to be in full
force and effect on a continuous basis and (B) affirms, acknowledges and
confirms all of its obligations and liabilities under the Amended and
Restatement Credit Agreement and each other Loan Document to which it is a
party, in each case after giving effect to this Restatement Amendment, all as
provided in such Loan Documents, and acknowledges and agrees that such
obligations and liabilities continue in full force and effect on a continuous
basis in respect of, and to secure, the Obligations under the Credit Agreement
and the other Loan Documents (including, without limitation, the Obligations
with respect to the Loans made available on the Restatement Effective Date), in
each case after giving effect to this Restatement Amendment.

 

3



--------------------------------------------------------------------------------

(b) Each Loan Party that is party hereto acknowledges that it has reviewed the
term and provisions of this Restatement Agreement and the Amended and Restated
Credit Agreement and consents to the amendment and restatement of the Existing
Credit Agreement affected pursuant to this Restatement Agreement and the Amended
and Restated Credit Agreement.

(c) On and after Restatement Effective Date, each reference to the “Credit
Agreement” in any other Loan Document shall mean and be a reference to the
Amended and Restated Credit Agreement.

SECTION 6. Miscellaneous.

(a) This Restatement Agreement may be executed in any number of counterparts
(including by way of facsimile or other electronic transmission) and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered shall be an original, but all of which shall
together constitute one and the same instrument. A complete set of counterparts
shall be lodged with the Borrower and the Administrative Agent.

(b) THIS RESTATEMENT AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE
STATE OF NEW YORK.

(c) This Restatement Agreement shall constitute a “Loan Document” for purposes
of the Amended and Restated Credit Agreement and the other Loan Documents.

(d) The Borrower hereby requests, pursuant to Section 11.09 of the Amended and
Restated Credit Agreement, that the Administrative Agent release each of Rose
Hall Jamaica Resort B.V., IC Sales, LLC and Perfect Tours, N.V. (each, a
“Released Guarantor”) from its Guaranteed Obligations under the Loan Documents
on the Restatement Effective Date (the “Release”). The Borrower certifies as of
the Restatement Effective Date that (x) the Released Guarantors are Immaterial
Subsidiaries, (y) the Release of the Released Guarantors is authorized by, and
in compliance with, Section 11.09 of the Amended and Restated Credit Agreement
and (z) the Released Guarantors will be concurrently released from any guarantee
under the Senior Notes on the Restatement Effective Date. Accordingly, the
Administrative Agent hereby notified the Borrower and the Released Guarantors
that, effective as of the Restatement Effective Date, the Administrative Agent
hereby releases each Released Guarantor from tis Guaranteed Obligations under
the Loan Documents.

[Signature Pages to follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Restatement Agreement to be duly executed and delivered by the parties hereto as
of the date first above written.

 

PLAYA RESORTS HOLDING B.V., as Borrower

By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:  

Authorized Person

PLAYA HOTELS & RESORTS N.V., as Holdings

By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:  

Authorized Person

PLAYA H&R HOLDINGS B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:  

Authorized Person

HOTEL GRAN PORTO REAL B.V., as Guarantor

By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:  

Authorized Person

HOTEL ROYAL CANCUN B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:  

Authorized Person

HOTEL GRAN CARIBE REAL B.V., as

Guarantor

By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:  

Authorized Person

 

[Signature Page to Playa Restatement Agreement]



--------------------------------------------------------------------------------

HOTEL ROYAL PLAYA DEL CARMEN B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski

Title:

 

Authorized Person

PLAYA RIVIERA MAYA B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski

Title:

 

Authorized Person

PLAYA CABOS B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski

Title:

 

Authorized Person

PLAYA ROMANA B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski

Title:

 

Authorized Person

PLAYA PUNTA CANA HOLDING B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski

Title:

 

Authorized Person

PLAYA ROMANA MAR B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Authorized Person

 

[Signature Page to Playa Restatement Agreement]



--------------------------------------------------------------------------------

PLAYA CANA B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Authorized Person PLAYA GRAN, S. DE R.L. DE
C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Authorized Person GRAN DESING & FACTORY, S.
DE R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Authorized Person DESARROLLOS GCR, S. DE
R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Authorized Person INMOBILIARIA Y PROYECTOS
TRPLAYA, S. DE R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Authorized Person PLAYA RMAYA ONE, S. DE
R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Authorized Person

 

[Signature Page to Playa Restatement Agreement]



--------------------------------------------------------------------------------

PLAYA CABOS BAJA, S. DE R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Authorized Person HOTEL CAPRI CARIBE, S. DE
R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Authorized Person CAMERON DEL CARIBE, S. DE
R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Authorized Person CAMERON DEL PACIFICO, S.
DE R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Authorized Person BD REAL RESORTS, S. DE
R.L. DE C.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Authorized Person PLAYA HALL JAMAICAN RESORT
LIMITED, as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski Title:   Sole Director

 

[Signature Page to Playa Restatement Agreement]



--------------------------------------------------------------------------------

INVERSIONES VILAZUL S.A.S., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski

Title:

 

Sole President – Administrator

PLAYA CAPRI RESORT B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski

Title:

 

Authorized Person

PLAYA PUERTO VALLARTA RESORT B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski

Title:

 

Authorized Person

PLAYA PUNTA CANCUN RESORT B.V., as Guarantor By:  

/s/ Bruce D. Wardinski

Name:   Bruce D. Wardinski

Title:

 

Authorized Person

 

[Signature Page to Playa Restatement Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, 2017 Refinancing Term
Lender and 2017 Refinancing Revolving Credit Lender By:  

/s/ Mary Kay Cole_

Name:   Mary Kay Cole Title:   Managing Director By:  

/s/ Peter Cucchiara_

Name:   Peter Cucchiara Title:   Vice President

 

[Signature Page to Playa Restatement Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK MÉXICO, S.A. INSTITUCIÓN DE BANCA MÚLTIPLE, DIVISIÓN FIDUCIARIA,
as Mexican Collateral Agent By:  

/s/ Alonso Rojas Dingler

Name:   Alonso Rojas Dingler Title:   Delegado Fiduciario

 

[Signature Page to Playa Restatement Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA N.A., as a 2017

Refinancing Revolving Credit Lender

By:  

/s/ Roger C. Davis

Name:   Roger C. Davis Title:   Senior Vice President



--------------------------------------------------------------------------------

CITIBANK N.A., as a 2017 Refinancing Revolving Credit Lender By:  

/s/ Akshay Kulkarni

Name:   Akshay Kulkarni Title:   Vice President



--------------------------------------------------------------------------------

NOMURA CORPORATE FUNDING AMERICAS, LLC, as a 2017 Refinancing Revolving Credit
Lender By:  

/s/ Lee Olive

Name:   Lee Olive Title:   Managing Director



--------------------------------------------------------------------------------

ANNEX A

(Attached)



--------------------------------------------------------------------------------

 

$630,000,000

AMENDED & RESTATED CREDIT AGREEMENT

Dated as of April 27, 2017

among

PLAYA HOTELS & RESORTS N.V.,

as Holdings,

PLAYA RESORTS HOLDING B.V.,

as Borrower,

THE GUARANTORS PARTY HERETO FROM TIME TO TIME,

DEUTSCHE BANK AG NEW YORK BRANCH,

as Administrative Agent and Swing Line Lender,

DEUTSCHE BANK MÉXICO, S.A. INSTITUCIÓN DE BANCA MÚLTIPLE,

DIVISIÓN FIDUCIARIA

as Mexican Collateral Agent,

DEUTSCHE BANK AG NEW YORK BRANCH,

BANK OF AMERICA, N.A. AND

CITIBANK N.A.,

as L/C Issuers

and

THE OTHER LENDERS PARTY HERETO FROM TIME TO TIME

 

 

 

DEUTSCHE BANK

SECURITIES INC.

  

MERRILL LYNCH,

PIERCE, FENNER &

SMITH

INCORPORATED

   CITIGROUP GLOBAL MARKETS INC.   

NOMURA

SECURITIES

INTERNATIONAL,

INC.

as Joint Lead Arrangers

and Joint Bookrunners

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

      

Section 1.01 Defined Terms

     1  

Section 1.02 Other Interpretive Provisions

     59  

Section 1.03 Accounting Terms

     60  

Section 1.04 Rounding

     61  

Section 1.05 References to Agreements, Laws, Etc.

     61  

Section 1.06 Times of Day

     61  

Section 1.07 Timing of Payment or Performance

     61  

Section 1.08 Pro Forma and Other Calculations

     61  

Section 1.09 Currency Generally

     64  

Section 1.10 Letters of Credit

     64  

Section 1.11 Certifications

     64   ARTICLE II        THE COMMITMENTS AND CREDIT EXTENSIONS       

Section 2.01 The Loans

     65  

Section 2.02 Borrowings, Conversions and Continuations of Loans

     65  

Section 2.03 Letters of Credit

     67  

Section 2.04 Swing Line Loans

     75  

Section 2.05 Prepayments

     78  

Section 2.06 Termination or Reduction of Commitments

     87  

Section 2.07 Repayment of Loans

     88  

Section 2.08 Interest

     89  

Section 2.09 Fees

     89  

Section 2.10 Computation of Interest and Fees

     90  

Section 2.11 Evidence of Indebtedness

     90  

Section 2.12 Payments Generally

     91  

Section 2.13 Sharing of Payments

     92  

Section 2.14 Incremental Credit Extensions

     93  

Section 2.15 Refinancing Amendments

     99  

Section 2.16 Extension of Term Loans; Extension of Revolving Credit Loans

     100  

Section 2.17 Defaulting Lenders

     104  

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

      

Section 3.01 Taxes

     106  

Section 3.02 Illegality

     109  

Section 3.03 Inability to Determine Rates

     109  

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves

     110  

Section 3.05 Funding Losses

     111  

 

i



--------------------------------------------------------------------------------

     Page  

Section 3.06 Matters Applicable to All Requests for Compensation

     111  

Section 3.07 Replacement of Lenders under Certain Circumstances

     112  

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

  

Section 4.01 Conditions to Initial Credit Extension

     114  

Section 4.02 Conditions to All Credit Extensions after the Closing Date

     116  

ARTICLE V

REPRESENTATIONS AND WARRANTIES

  

Section 5.01 Existence, Qualification and Power; Compliance with Laws

     116  

Section 5.02 Authorization; No Contravention

     117  

Section 5.03 Governmental Authorization

     117  

Section 5.04 Binding Effect

     117  

Section 5.05 Financial Statements; No Material Adverse Effect

     118  

Section 5.06 Litigation

     118  

Section 5.07 Ownership of Property; Liens

     118  

Section 5.08 Environmental Matters

     118  

Section 5.09 Taxes

     119  

Section 5.10 ERISA Compliance

     119  

Section 5.11 Investment Company Act

     120  

Section 5.12 Margin Regulations

     120  

Section 5.13 Disclosure

     120  

Section 5.14 Employment and Labor Relations

     120  

Section 5.15 Intellectual Property; Licenses, Etc.

     121  

Section 5.16 Solvency

     121  

Section 5.17 USA Patriot Act; OFAC; Anti-Corruption

     121  

Section 5.18 Security Documents

     122  

Section 5.19 Central Administration; COMI

     122  

Section 5.20 Indebtedness

     122  

Section 5.21 Insurance

     122  

Section 5.22 Capitalization

     122  

Section 5.23 Status as Senior Debt

     123  

ARTICLE VI

AFFIRMATIVE COVENANTS

  

Section 6.01 Financial Statements

     123  

Section 6.02 Certificates; Other Information

     126  

Section 6.03 Notices

     126  

Section 6.04 Payment of Taxes

     127  

Section 6.05 Preservation of Existence, Etc.

     127  

Section 6.06 Maintenance of Properties

     127  

 

ii



--------------------------------------------------------------------------------

     Page  

Section 6.07 Maintenance of Insurance

     128  

Section 6.08 Compliance with Laws

     128  

Section 6.09 Books and Records

     129  

Section 6.10 Inspection Rights

     129  

Section 6.11 Additional Collateral; Additional Guarantors

     130  

Section 6.12 Compliance with Environmental Laws

     131  

Section 6.13 Further Assurances

     132  

Section 6.14 Designation of Subsidiaries

     132  

Section 6.15 Maintenance of Ratings

     133  

Section 6.16 Use of Proceeds

     133  

Section 6.17 Lender Calls

     133  

Section 6.18 Anti-Terrorism Law; Anti-Money Laundering; Embargoed Person.

     133  

Section 6.19 Post-Closing Conditions

     134  

ARTICLE VII

NEGATIVE COVENANTS

  

Section 7.01 Liens

     134  

Section 7.02 Investments

     138  

Section 7.03 Indebtedness

     141  

Section 7.04 Fundamental Changes

     144  

Section 7.05 Dispositions

     147  

Section 7.06 Restricted Payments

     149  

Section 7.07 Change in Nature of Business

     151  

Section 7.08 Transactions with Affiliates

     151  

Section 7.09 Burdensome Agreements

     153  

Section 7.10 Amendments or Waivers of Organizational Documents

     155  

Section 7.11 Financial Covenant.

     155  

Section 7.12 Fiscal Year

     155  

Section 7.13 Prepayments, Etc. of certain Indebtedness

     155  

Section 7.14 Permitted Activities

     156  

Section 7.15 [Reserved]

     158  

Section 7.16 Center of Main Interest and Establishment

     158  

Section 7.17 Corporate Separateness

     158  

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

  

Section 8.01 Events of Default

     159  

Section 8.02 Remedies Upon Event of Default

     161  

Section 8.03 Application of Funds

     161  

Section 8.04 Borrower’s Right to Cure

     162  

 

iii



--------------------------------------------------------------------------------

     Page  

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

  

Section 9.01 Appointment and Authority

     163  

Section 9.02 Rights as a Lender

     164  

Section 9.03 Exculpatory Provisions

     165  

Section 9.04 Reliance by Agent

     166  

Section 9.05 Delegation of Duties

     166  

Section 9.06 Resignation of Administrative Agent and Mexican Collateral Agent

     166  

Section 9.07 Non-Reliance on Agents and Other Lenders

     168  

Section 9.08 No Other Duties, Etc.

     169  

Section 9.09 Administrative Agent May File Proofs of Claim

     169  

Section 9.10 Collateral and Guaranty Matters

     169  

Section 9.11 Secured Hedge Agreements

     170  

Section 9.12 Withholding Tax

     171  

Section 9.13 Intercreditor Agreements

     171  

Section 9.14 Survival

     172  

Section 9.15 Indemnification

     172  

ARTICLE X

MISCELLANEOUS

  

Section 10.01 Amendments, Etc.

     172  

Section 10.02 Notices and Other Communications; Facsimile Copies

     177  

Section 10.03 No Waiver; Cumulative Remedies

     179  

Section 10.04 Attorney Costs and Expenses

     179  

Section 10.05 Indemnification by the Borrower

     180  

Section 10.06 Payments Set Aside

     182  

Section 10.07 Successors and Assigns

     182  

Section 10.08 Confidentiality

     188  

Section 10.09 Setoff

     189  

Section 10.10 Interest Rate Limitation

     189  

Section 10.11 Counterparts

     190  

Section 10.12 Integration

     190  

Section 10.13 Survival of Representations and Warranties

     190  

Section 10.14 Severability

     190  

Section 10.15 GOVERNING LAW

     191  

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY

     192  

Section 10.17 Binding Effect

     192  

Section 10.18 USA Patriot Act

     192  

Section 10.19 No Advisory or Fiduciary Responsibility

     193  

Section 10.20 Intercreditor Agreements

     193  

Section 10.21 Judgment Currency

     193  

Section 10.22 Waiver of Sovereign Immunity

     194  

Section 10.23 Parallel Debt

     194  

Section 10.24 Representation of Dutch Loan Party

     195  

Section 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions

     195  

 

iv



--------------------------------------------------------------------------------

     Page  

ARTICLE XI

GUARANTEE

  

Section 11.01 The Guarantee

     196  

Section 11.02 Obligations Unconditional

     196  

Section 11.03 Reinstatement

     198  

Section 11.04 Subrogation; Subordination

     198  

Section 11.05 Remedies

     198  

Section 11.06 Instrument for the Payment of Money

     198  

Section 11.07 Continuing Guarantee

     198  

Section 11.08 General Limitation on Guarantee Obligations

     198  

Section 11.09 Release of Guarantors

     199  

Section 11.10 Right of Contribution

     200  

Section 11.11 Independent Obligation

     200  

Section 11.12 Holdings’ Limited Recourse Guaranty

     200  

 

v



--------------------------------------------------------------------------------

SCHEDULES

 

I

   Guarantors

1.01A

   Commitments of the Lenders

4.01(a)(v)

   Collateral Documents

4.01 (j)

   Approvals

5.21

   Insurance

6.19

   Post-Closing Conditions

7.01((b)

   Closing Date Liens

7.02(f)

   Closing Date Investments

7.03(b)

   Closing Date Indebtedness

10.02

   Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

A

   Committed Loan Notice

B

   Swing Line Loan Notice

C-1

   Term Note

C-2

   Revolving Credit Note

C-3

   Swing Line Note

D-1

   Compliance Certificate

D-2

   Solvency Certificate

E-1

   Assignment and Assumption

E-2

   Acceptance and Prepayment Notice

E-3

   Discount Range Prepayment Notice

E-4

   Discount Range Prepayment Offer

E-5

   Solicited Discounted Prepayment Notice

E-6

   Solicited Discounted Prepayment Offer

E-7

   Specified Discount Prepayment Notice

E-8

   Specified Discount Prepayment Response

F

   Intercompany Note

G

   United States Tax Compliance Certificate

I

   Agreed Security Principles

 

vi



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of April 27, 2017
among PLAYA RESORTS HOLDING B.V., a Dutch besloten vennootschap met beperkte
aansprakelijkheid with its corporate seat in Amsterdam, the Netherlands (the
“Borrower”), PLAYA HOTELS & RESORTS N.V., a Dutch naamloze vennootschap with its
corporate seat in Amsterdam, the Netherlands (“Holdings”), the other Guarantors
party hereto from time to time, each lender from time to time party hereto
(collectively, the “Lenders” and, individually, a “Lender”), DEUTSCHE BANK AG
NEW YORK BRANCH, as Administrative Agent and Swing Line Lender, DEUTSCHE BANK
MÉXICO, S.A. INSTITUCIÓN DE BANCA MÚLTIPLE, DIVISIÓN FIDUCIARIA, as Mexican
Collateral Agent and DEUTSCHE BANK AG NEW YORK BRANCH, BANK OF AMERICA, N.A. and
CITIBANK N.A., as L/C Issuers.

PRELIMINARY STATEMENTS

The Borrower has requested that the Lenders extend credit to the Borrower in the
form of (a) Initial Term Loans to the Borrower in an aggregate principal amount
of $530,000,000; and (b) Revolving Credit Loans.

The proceeds of the Initial Term Loans will be used on the Closing Date (i) to
consummate the Transactions, and (ii) to pay Transaction Expenses.

The applicable Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

Section 1.01 Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“AA Resignation Effective Date” has the meaning set forth in Section 9.06(a).

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit E-2.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Additional Lender” has the meaning set forth in Section 2.14(c).

 

1



--------------------------------------------------------------------------------

“Additional Refinancing Lender” means, at any time, any bank, financial
institution or other institutional lender or investor (other than any such bank,
financial institution or other institutional lender or investor that is a Lender
at such time) that agrees to provide any portion of Credit Agreement Refinancing
Indebtedness pursuant to a Refinancing Amendment in accordance with
Section 2.15, provided that each Additional Refinancing Lender shall be subject
to the approval of (i) the Administrative Agent, such approval not to be
unreasonably withheld, conditioned or delayed, to the extent that each such
Additional Refinancing Lender is not then an existing Lender, an Affiliate of a
then existing Lender or an Approved Fund and (ii) the Borrower.

“Adjusted Eurocurrency Rate” means, with respect to any Eurocurrency Rate Loan
for any Interest Period, an interest rate per annum equal to the greater of
(i) the Eurocurrency Rate for such Interest Period multiplied by the Statutory
Reserve Rate and (ii) with respect to Initial Term Loans only, 1.00%.

“Administrative Agent” means DBNY, in its capacity as administrative agent under
the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Class” has the meaning set forth in Section 3.07(a).

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Agent Parties” has the meaning set forth in Section 10.02.

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, officers, directors, employees, partners, agents, advisors and other
representatives.

“Agents” means, collectively, the Administrative Agent, the Mexican Collateral
Agent, the Arrangers and the Bookrunners.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Credit Agreement, as the same may be amended, restated,
supplemented or otherwise modified from time to time.

“Agreement Currency” has the meaning set forth in Section 10.21.

“Agreed Security Principles” means the principles set out in Exhibit I.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurocurrency Rate floor
which is greater than 1.00% or otherwise, in each case incurred or payable by
the Borrower generally to the lenders of such Indebtedness; provided that OID
and upfront fees shall be equated to interest rate assuming a four-year life to
maturity (or, if less, the stated life to maturity at the time of its incurrence
of the applicable Indebtedness); provided, further, that “All-In Yield” shall
not include arrangement fees, structuring fees, commitment fees and underwriting
fees or other fees not paid generally to all lenders of such Indebtedness.

 

2



--------------------------------------------------------------------------------

“AMR” means AM Resorts, LLC.

“AMR Hotel Management Agreement” means each Hotel Management Agreement in which
the manager is AMR.

“Anti-Corruption Laws” means all applicable laws, rules, and regulations from
time to time concerning or relating to bribery, corruption, or improper
payments, including the Foreign Corrupt Practices Act of 1977, as amended, and
the UK Bribery Act 2010.

“Anti-Terrorism Law” has the meaning set forth in Section 6.18(a).

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable ECF Percentage” means, for any fiscal year, (a) 50% if the
Consolidated Total Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.08) as of the last day of such fiscal year is greater
than 4.75:1.00, (b) 25% if the Consolidated Total Net Leverage Ratio (determined
on a Pro Forma Basis in accordance with Section 1.08) as of the last day of such
fiscal year is less than or equal to 4.75:1.00 and greater than 4.00:1.00 and
(c) 0% if the Consolidated Total Net Leverage Ratio (determined on a Pro Forma
Basis in accordance with Section 1.08) as of the last day of such fiscal year is
less than or equal to 4.00:1.00.

“Applicable Rate” means a percentage per annum equal to:

(a) with respect to Initial Term Loans, (i) for Eurocurrency Rate Loans, 3.00%
and (ii) for Base Rate Loans, 2.00%; and

(b) with respect to Revolving Credit Loans (including Swing Line Loans (which
are to be maintained solely as Base Rate Loans)) and Letter of Credit fees,
(i) for Eurocurrency Rate Loans, 3.00%, and (B) for Base Rate Loans, 2.00%.

Notwithstanding the foregoing, (v) the Applicable Rate in respect of any
Class of Extended Revolving Credit Commitments or any Extended Term Loans or
Revolving Credit Loans made pursuant to any Extended Revolving Credit
Commitments shall be the applicable percentages per annum set forth in the
relevant Extension Amendment, (w) the Applicable Rate in respect of any Class of
Incremental Revolving Credit Commitments, any Class of Incremental Term Loans or
any Class of Incremental Revolving Loans shall be the applicable percentages per
annum set forth in the relevant Incremental Amendment, (x) the Applicable Rate
in respect of any Class of Replacement Term Loans shall be the applicable
percentages per annum set forth in the relevant agreement, (y) the Applicable
Rate in respect of any Class of Refinancing Revolving Credit Commitments, any
Class of Refinancing Revolving Credit Loans or any Class of Refinancing Term
Loans shall be the applicable percentages per annum set forth in the relevant
agreement and (z) in the case of the Term Loans and any Class of Incremental
Term Loans, the Applicable Rate shall be increased as, and to the extent,
necessary to comply with the provisions of Section 2.14(a).

 

3



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the relevant Swing Line Lender and (ii) if any
Swing Line Loans are outstanding pursuant to Section 2.04(a), the Revolving
Credit Lenders.

“Approved Bank” has the meaning set forth in clause (c) of the definition of
“Cash Equivalents.”

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) a Lender, (b) an Affiliate of a Lender
or (c) an entity or an Affiliate of an entity that administers, advises or
manages a Lender.

“Arranger” means DBSI, BAML, Citi and Nomura Securities, as joint lead arrangers
under this Agreement.

“Assignee” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E-1 hereto.

“Attorney Costs” means and includes all reasonable and documented fees,
out-of-pocket expenses and disbursements of any law firm or other external legal
counsel.

“Attributable Indebtedness” means, on any date, in respect of any Capitalized
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to act as an arranger in connection with any
Discounted Term Loan Prepayment pursuant to Section 2.05(a)(v); provided that
the Borrower shall not designate the Administrative Agent as the Auction Agent
without the written consent of the Administrative Agent (it being understood
that the Administrative Agent shall be under no obligation to agree to act as
the Auction Agent).

“Auto-Extension Letter of Credit” has the meaning set forth in
Section 2.03(b)(iii).

“Available Additional Basket” means, at any date, an amount, not less than zero
in the aggregate, determined on a cumulative basis equal to, without
duplication:

(a) $50,000,000, plus

(b) 50% of Consolidated Net Income for the period from the first day of the
fiscal quarter of the Borrower during which the Closing Date occurred to and
including the last day of the most recently ended fiscal quarter of the Borrower
immediately preceding such date for which financial statements of the Borrower
have been delivered pursuant to Section 6.01 of this Agreement, plus

(c) the cumulative after-tax amount of cash proceeds received by the Borrower
from (i) the sale of Equity Interests (other than Disqualified Equity Interests)
of the Borrower issued after the Closing Date (including upon exercise of
warrants or options) (other than Excluded Contributions or any amount designated
as a Cure Amount) and (ii) the sale of Equity Interests of (1) Holdings and/or
(2) any direct or indirect parent of the Borrower which have been contributed as
common equity to the capital of the Borrower, in each case issued after the
Closing Date (other than Excluded Contributions or any amount designated as a
Cure Amount) upon conversion or exchange of Indebtedness (other than
Indebtedness that is contractually subordinated to the Obligations) of the
Borrower owed to a Person other than a Loan Party (excluding Holdings) or a
Restricted Subsidiary issued or incurred after the Closing Date, not previously
applied for a purpose (including a Cure Amount) other than use in the Available
Additional Basket, plus

 

4



--------------------------------------------------------------------------------

(d) 100% of the aggregate after-tax proceeds of cash and the aggregate fair
market value (as determined in reasonable good faith by the Borrower) of
non-cash assets, in each case contributed to the common capital of the Borrower
or the net proceeds of issuance of Equity Interests of the Borrower (other than
Disqualified Equity Interests of the Borrower) (or net proceeds of issuance of
Equity Interests of any direct or indirect parent thereof contributed to the
capital of the Borrower, as common equity), received by the Borrower after the
Closing Date (other than Excluded Contributions or any amount designated as a
Cure Amount), plus

(e) 100% of the aggregate amount received by the Borrower or any Restricted
Subsidiary in cash from:

(i) the sale, transfer or other disposition (other than to the Borrower or any
Restricted Subsidiary) of the Equity Interests of an Unrestricted Subsidiary or
any minority Investments, or

(ii) any dividend or other distribution by an Unrestricted Subsidiary or
received in respect of minority Investments, or

(iii) any interest, returns of principal, repayments and similar payments by
such Unrestricted Subsidiary or received in respect of any minority Investments;

provided that in the case of clauses (i), (ii), and (iii), in each case, only to
the extent that the Investment corresponding to the designation of such
Subsidiary as an Unrestricted Subsidiary or any subsequent Investment in such
Unrestricted Subsidiary or minority Investment, as applicable, was made in
reliance on the Available Additional Basket pursuant to Section 7.02(n)(ii),
plus

(f) in the event any Unrestricted Subsidiary has been re-designated as a
Restricted Subsidiary or has been merged, consolidated or amalgamated with or
into, or transfers or conveys its assets to, or is liquidated into, the Borrower
or a Restricted Subsidiary, the fair market value of the Investments of the
Borrower and the Restricted Subsidiaries in such Unrestricted Subsidiary at the
time of such redesignation, combination or transfer (or of the assets
transferred or conveyed, as applicable), in each only to the extent the original
Investment in such Unrestricted Subsidiary was made after the Closing Date
pursuant to Section 7.02(n)(ii), plus

(g) an amount equal to any net after-tax returns in cash (including dividends,
interest, distributions, returns of principal, profits on sale, repayments,
income, returns of capital and similar amounts) actually received by the Loan
Parties and the Restricted Subsidiaries in respect of any Investments made
pursuant to Section 7.02(n)(ii), plus

(h) an amount equal to any net after-tax returns in cash (including dividends,
interest, distributions, returns of principal, sale proceeds, repayments, income
and similar amounts) actually received by the Borrower or any Restricted
Subsidiary in respect of any Investments pursuant to Section 7.02 (other than
Section 7.02(n)(ii)); provided, that no increase in the Available Additional
Basket pursuant to this clause (h) shall result in a duplicative increase in any
applicable Investment basket in Section 7.02 by virtue of a Return thereon,
minus

(i) any amount of the Available Additional Basket used to make Investments
pursuant to Section 7.02(n)(ii) after the Closing Date and prior to such time,
minus

 

5



--------------------------------------------------------------------------------

(j) any amount of the Available Additional Basket used to pay dividends or make
distributions or other Restricted Payments pursuant to Section 7.06(h) after the
Closing Date and prior to such time, minus

(k) any amount of the Available Additional Basket used to make payments or
distributions in respect of Junior Financings or unsecured Indebtedness pursuant
to Section 7.13 after the Closing Date and prior to such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“BAML” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Basket” means any amount, threshold or other value permitted or prescribed with
respect to any Lien, Indebtedness, Disposition, Investment, Restricted Payment,
transaction value, judgment or other amount under any provision in Articles V,
VI, VII or VIII and the definitions related thereto.

“BofA” means Bank of America N.A.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 0.50% per annum, (b) the Prime Rate, (c) the
Eurocurrency Rate for a one-month Interest Period plus 1.00% per annum and
(d) with respect to Initial Term Loans only, 2.00% per annum; provided that, in
no event shall the Base Rate be less than 0%.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“BD Real Resorts” means BD Real Resorts, S. de R.L. de C.V.

“Bookrunner” means DBSI, BAML, Citi and Nomura Securities as joint bookrunners
under this Agreement.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement. Upon the consummation of any transaction permitted by Section
7.04(d), “Borrower” shall mean the Successor Borrower.

“Borrower Equity Pledge” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement”.

“Borrower Materials” has the meaning set forth in Section 6.01(d).

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

 

6



--------------------------------------------------------------------------------

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to Section 2.05(a)(v)(C).

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means (i) any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York, and (ii) if such day relates to any
Eurocurrency Rate Loan, means any such day that is also a London Banking Day.

“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether paid in cash or accrued as liabilities and including in all events all
amounts expended or capitalized under Capitalized Leases) by the Borrower and
the Restricted Subsidiaries during such period that, in conformity with GAAP,
are or are required to be included as capital expenditures on the consolidated
statement of cash flows of the Borrower and the Restricted Subsidiaries.

“Capitalized Leases” means all leases that have been or are required to be, in
accordance with GAAP, recorded as capitalized leases; provided that for all
purposes hereunder the amount of obligations under any Capitalized Lease shall
be the amount thereof accounted for as a liability in accordance with GAAP.

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at DBNY or another commercial
bank selected by the Administrative Agent in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner reasonably satisfactory to the Administrative
Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any Restricted Subsidiary:

(a) Dollars, pound sterling, Pesos, Euros or Jamaican Dollars or such other
local currencies in those countries in which any Restricted Subsidiary transacts
business from time to time in the ordinary course of business;

(b) readily marketable obligations issued or directly and fully guaranteed or
insured by the government or any agency or instrumentality of (i) the United
States or (ii) any member nation of the European Union, in each case having
average maturities of not more than 24 months from the date of acquisition
thereof; provided that the full faith and credit of the United States or a
member nation of the European Union is pledged in support thereof;

 

 

7



--------------------------------------------------------------------------------

(c) time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 or $100,000,000 in the
case of any non-U.S. bank (any such bank in the foregoing clauses (i) or
(ii) being an “Approved Bank”), in each case with maturities not exceeding 24
months from the date of acquisition thereof;

(d) commercial paper and variable or fixed rate notes issued by an Approved Bank
(or by the parent company thereof) or any variable or fixed rate note issued by,
or guaranteed by, a corporation (other than structured investment vehicles and
other than corporations used in structured financing transactions) rated (x) in
the case of short term ratings, A-2 (or the equivalent thereof) or better and
(y) in the case of long-term ratings, AA (or the equivalent thereof) or better,
in each case, by S&P or (x) in the case of short-term ratings, P-2 (or the
equivalent thereof) or better and (y) in the case of long-term ratings, Aa2 (or
the equivalent thereof) or better, in each case, by Moody’s, in each case with
average maturities of not more than 24 months from the date of acquisition
thereof;

(e) marketable short-term money market and similar funds having a rating of at
least P-2 or A-2 from either Moody’s or S&P, respectively (or, if at any time
neither Moody’s nor S&P shall be rating such obligations, an equivalent rating
from another nationally recognized statistical rating agency selected by the
Borrower);

(f) repurchase obligations for underlying securities of the types described in
clauses (b), (c) and (e) above entered into with any Approved Bank;

(g) securities with average maturities of 24 months or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government having an
investment grade rating from either S&P or Moody’s (or the equivalent thereof);

(h) Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA-1 (or the equivalent
thereof) or better by S&P or Aaa3 (or the equivalent thereof) or better by
Moody’s;

(i) securities with maturities of 12 months or less from the date of acquisition
backed by standby letters of credit issued by any Approved Bank;

(j) instruments equivalent to those referred to in clauses (b) through (i) above
denominated in Euros or any other foreign currency comparable in credit quality
and tenor to those referred to above and customarily used by corporations for
cash management purposes in any jurisdiction outside the United States to the
extent reasonably required in connection with any business conducted by any
Restricted Subsidiary organized in such jurisdiction;

(k) Investments, classified in accordance with GAAP as Current Assets of the
Borrower or any Restricted Subsidiary, in money market investment programs which
are registered under the Investment Company Act of 1940 or which are
administered by financial institutions having capital of at least $250,000,000,
and, in either case, the portfolios of which are limited such that substantially
all of such Investments are of the character, quality and maturity described in
clauses (b) through (i) above; and

(l) investment funds investing at least 95% of their assets in securities of the
types (including as to credit quality and maturity) types described in
clauses (b) through (k) above.

 

8



--------------------------------------------------------------------------------

“Casualty Event” means any event that gives rise to the receipt by the Borrower
or any Restricted Subsidiary of any insurance proceeds or condemnation awards in
respect of any equipment, fixed assets or real property (including any
improvements thereon) to replace or repair such equipment, fixed assets or real
property.

“Change of Control” shall be deemed to occur if:

(a) (i) any person or “group” (within the meaning of Rules 13d-3 and 13d-5 under
the Exchange Act as in effect on the Closing Date), but excluding (x) any
employee benefit plan of such person and its Subsidiaries and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan and (y) any combination of Permitted Holders,
shall have, directly or indirectly, acquired beneficial ownership of Equity
Interests representing 35% or more of the aggregate voting power represented by
the issued and outstanding Equity Interests of Holdings and the Permitted
Holders shall own, directly or indirectly, less than such person or “group” of
the aggregate voting power represented by the issued and outstanding Equity
Interests of Holdings; or

(b) a “change of control” (or similar event) shall occur in any document
pertaining to the Senior Notes, Credit Agreement Refinancing Indebtedness,
Incremental Equivalent Debt or Permitted Ratio Debt (or any Permitted
Refinancing or any Junior Financing of any of the foregoing), in each case with
an aggregate outstanding principal amount in excess of the Threshold Amount;

(c) the majority of the members of the board of directors of Holdings shall not
consist of Continuing Directors; or

(d) Holdings shall cease to directly or indirectly own, beneficially and of
record, 100% of the issued and outstanding Equity Interests of the Borrower.

“Citi” means Citigroup Global Markets Inc.

“Citibank” means Citibank N.A.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Incremental Revolving Credit
Commitments, Refinancing Revolving Credit Commitments of a given Refinancing
Series, Initial Term Commitments, Incremental Term Commitments, Refinancing Term
Commitments of a given Refinancing Series or Commitments in respect of
Replacement Term Loans and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Revolving Credit Loans under Extended Revolving Credit
Commitments of a given Extension Series, Incremental Revolving Loans, Revolving
Credit Loans under Refinancing Revolving Credit Commitments of a given
Refinancing Series, Initial Term Loans, Extended Term Loans of a given Extension
Series, Incremental Term Loans, Refinancing Term Loans of a given Refinancing
Series or Replacement Term Loans. Commitments (and in each case, the Loans made
pursuant to such Commitments) that have different terms and conditions shall be
construed to be in different Classes. Commitments (and, in each case, the Loans
made pursuant to such Commitments) that have the same terms and conditions shall
be construed to be in the same Class.

“Closing Date” means the Restatement Effective Date (as defined in the
Restatement Agreement).

 

9



--------------------------------------------------------------------------------

“Code” means the United States Internal Revenue Code of 1986, and the United
States Treasury Department regulations promulgated thereunder, as amended from
time to time.

“Collateral” means all property (whether real or personal) with respect to which
any security interests have been granted (or purported to be granted) pursuant
to any Collateral Document, including all assets delivered as collateral
pursuant to Sections 4.01(a)(v), 6.11 or 6.13 (but in any event excluding the
Excluded Assets).

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the Administrative Agent or the Mexican Collateral Agent, as applicable,
shall have received each Collateral Document required to be delivered (i) on the
Closing Date, pursuant to Section 4.01(a)(v) and (ii) at such time as may be
designated therein, pursuant to the Collateral Documents or Sections 6.11 or
6.13, subject, in each case, to the limitations and exceptions set forth in this
Agreement (including, without limitation, the Agreed Security Principles), duly
executed by each party thereto;

(b) all Obligations shall have been guaranteed by Holdings (subject to the
limitations set forth in Section 11.12), and unconditionally guaranteed by the
Borrower (other than with respect to its direct Obligations as a primary obligor
(as opposed to guarantor) under the Loan Documents or a Secured Hedge
Agreement), the Playa Operator, BD Real Resorts, and each Restricted Subsidiary
that is a Material Subsidiary (other than any Excluded Subsidiary) including as
of the Closing Date those that are listed on Schedule I hereto (each, a
“Guarantor”);

(c) the Obligations and the Guaranty shall have been secured by a first-priority
security interest in

(i) all of the Equity Interests of the Borrower (the “Borrower Equity Pledge”),

(ii) all of the Equity Interests of the Playa Operator, BD Real Resorts and
Playa Management USA,

(iii) all of the Equity Interests of a Restricted Subsidiary which directly or
indirectly owns 100% of a Restricted Subsidiary’s right, title and interest in
and to each Non-Mortgaged Hotel Property (other than a Non-Mortgaged Hotel
Property owned by a Non-Recourse Subsidiary); provided, that each security
interest in all the Equity Interests of a Restricted Subsidiary pursuant to this
clause (c)(iii) shall relate to not more than one Non-Mortgaged Hotel Property,
and

(iv) all of the Equity Interests in a Restricted Subsidiary (other than a
Non-Recourse Subsidiary) which directly or indirectly owns 100% of a Restricted
Subsidiary’s right, title and interest in and to each Mortgaged Property to the
extent required such that all the Equity Interests in Restricted Subsidiaries
directly or indirectly owning 100% of a Restricted Subsidiary’s right, title and
interest in and to all Mortgaged Properties are subject to a first-priority
security interest, it being understood and agreed that a security interest in
all the Equity Interests of a Restricted Subsidiary pursuant to this clause
(c)(iv) may relate to more than one Mortgaged Property;

(d) the Administrative Agent or the Mexican Collateral Agent, as applicable,
shall have received (i) counterparts of a perfected first-priority Mortgage
(and/or an amendment or amended Mortgage) with respect to each Hotel Real
Property (A) over which a Mortgage exists on the Closing Date pursuant to
Section 6.19 and (B) required to be delivered at any time after the Closing Date
following the acquisition of a Hotel Real Property, pursuant to Sections 6.11
and 6.13 (collectively, the “Mortgaged Properties”) duly executed and delivered
by the applicable Guarantor (each, a “Mortgagor”), (ii) copies of any existing
abstracts, (iii) with respect to Mortgaged Properties located in the United
States, completed

 

10



--------------------------------------------------------------------------------

“Life of Loan” flood determinations and any required borrower notices under
Regulation H (together with evidence of flood insurance for any improved
Mortgaged Property in the United States located in a Special Flood Hazard Area
to the extent required by, and in accordance with, the Flood Insurance Laws or
as otherwise required by the Lenders, and (iv) such legal opinions, title
insurance policies, surveys and other documents as the Administrative Agent or,
as applicable, the Mexican Collateral Agent may reasonably request with respect
to any such Mortgaged Property (in a manner consistent with such legal opinions,
title insurance policies, surveys and other documents delivered on the Original
Closing Date); provided that the Administrative Agent or the Mexican Collateral
Agent, as applicable, shall, concurrently with the delivery of each Mortgage
relating to a Hotel Real Property in respect of which a franchise agreement has
been entered into with Hyatt, enter into a comfort letter with Hyatt as
counterparty of said franchise agreement, on terms and conditions mutually
acceptable to the Administrative Agent or the Mexican Collateral Agent, as
applicable, and Hyatt; and

(e) except to the extent otherwise provided hereunder, including subject to
Liens permitted by Section 7.01, or under any Collateral Documents, the
Obligations and the Guaranty shall have been secured by a perfected
first-priority security interest in substantially all tangible and intangible
assets of each Mortgagor (including accounts, inventory, equipment, investment
property, deposit accounts (and cash on deposit therein), contract rights,
certain IP Rights, other general intangibles, and proceeds of the foregoing (but
excluding control agreements relating to deposit accounts (and cash on deposit
therein) and securities accounts (and investments on deposit therein)), in each
case, subject to the limitations and exceptions set forth in this Agreement
(including, without limitation, the Agreed Security Principles); provided that
security interests in real property shall be limited to the Mortgaged
Properties;

provided, that (i) the foregoing definition shall not require, and the Loan
Documents shall not contain any requirements as to, the creation or perfection
of pledges of, security interests in, Mortgages on, or the obtaining of surveys,
abstracts or appraisals or taking other actions with respect to any Excluded
Assets and (ii) the Liens required to be granted from time to time pursuant to
the Collateral and Guarantee Requirement shall be subject to exceptions and
limitations set forth in this Agreement (including, without limitation, the
Agreed Security Principles) and the Collateral Documents.

The Administrative Agent or the Mexican Collateral Agent, as applicable, may
grant extensions of time for the perfection of security interests in, or the
delivery of the Mortgages and the obtaining of surveys with respect to,
particular assets and the delivery of assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) or any other compliance with the requirements of this
definition where it reasonably determines, in consultation with the Borrower,
that perfection or compliance cannot be accomplished without undue effort or
expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents.

“Collateral Documents” means, collectively, each of the documents listed on
Schedules 4.01(a)(v) and 6.19, each other security document executed and
delivered or caused to be delivered to the Administrative Agent and/or the
Mexican Collateral Agent pursuant to Sections 6.11 or 6.13, the Intercreditor
Agreements, and each of the other agreements, instruments or documents that
creates or purports to create a Lien in favor of the Administrative Agent and/or
the Mexican Collateral Agent for the benefit of the Secured Parties.

“Committed Loan Notice” means a written notice of (a) a Borrowing, (b) a
conversion of Loans from one Type to the other or (c) a continuation of
Eurocurrency Rate Loans pursuant to Section 2.02(a), which shall be
substantially in the form of Exhibit A hereto.

 

11



--------------------------------------------------------------------------------

“Commitment” means a Revolving Credit Commitment, Extended Revolving Credit
Commitment of a given Extension Series, Incremental Revolving Credit Commitment,
Refinancing Revolving Credit Commitment of a given Refinancing Series, Initial
Term Commitment, Incremental Term Commitment, Refinancing Term Commitment of a
given Refinancing Series or Commitment in respect of Replacement Term Loans, as
the context may require.

“Commitment Fee Rate” means for each calendar quarter or portion thereof, the
applicable rate per annum set forth below based upon the Consolidated Secured
Net Leverage Ratio as of the last day of the last Test Period; provided that
until the first date of delivery of the financial statements required to be
delivered pursuant to Section 6.01(a) or Section 6.01(b), as applicable, the
“Commitment Fee Rate” shall be the applicable rate per annum set forth below in
Category 1:

 

Consolidated Secured Net Leverage Ratio

  Commitment Fee Rate  

Category 1

Greater than 3.50 to 1.00

    0.50 % 

Category 2

Greater than 2.50 to 1.00, but equal to or less than 3.50 to 1.00

    0.375 % 

Category 3

Equal to or less than 2.50 to 1.00

    0.250 % 

The Commitment Fee Rate shall be adjusted quarterly on a prospective basis on
each date of delivery of the financial statements required to be delivered
pursuant to Section 6.01(a) or Section 6.01(b), as applicable, based upon the
Consolidated Secured Net Leverage Ratio in accordance with the table set forth
above; provided that if financial statements are not delivered on or prior to
the date required pursuant to Section 6.01(a) or (b), as applicable, the
Commitment Fee Rate shall be the rate per annum set forth above in Category 1
until such financial statements are delivered in compliance with Section 6.01(a)
or (b), as applicable.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

“Company Parties” means the collective reference to the Loan Parties and the
Restricted Subsidiaries, and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1 hereto.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, for any period, the Consolidated Net Income for
such period, plus:

(a) without duplication and, except with respect to clause (vii) below, to the
extent deducted (and not added back or excluded) in arriving at such
Consolidated Net Income, the sum of the following amounts for such period with
respect to the Borrower and the Restricted Subsidiaries:

 

12



--------------------------------------------------------------------------------

(i) total interest expense determined in accordance with GAAP (including, to the
extent deducted and not added back in computing Consolidated Net Income,
(A) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances,
(C) non-cash interest payments, (D) the interest component of Capitalized
Leases, (E) net payments, if any, pursuant to interest Swap Contracts with
respect to Indebtedness, (F) amortization of deferred financing fees, debt
issuance costs, commissions and fees, and (G) the interest component of any
pension or other post-employment benefit expense) and, to the extent not
reflected in such total interest expense, adding any losses (or deducting any
gains) on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net interest income (other than
interest income on customer deposits and other Restricted Cash), and costs of
surety bonds in connection with financing activities (whether amortized or
immediately expensed),

(ii) without duplication, provision for taxes based on income, profits or
capital gains of the Borrower and the Restricted Subsidiaries, paid or accrued
during such period, including, without limitation, federal, state, foreign,
local, franchise and similar taxes and foreign withholding taxes paid or accrued
during such period including penalties and interest related to such taxes or
arising from any tax examinations and any tax distributions made pursuant to
this Agreement,

(iii) depreciation and amortization (including amortization of intangible
assets, deferred financing fees, debt issuance costs, commissions, fees and
expenses, bridge, commitment and other financing fees, discounts, yield) and
other fees and charges (including amortization of unrecognized prior service
costs and actuarial gains and losses related to pensions and other
post-employment benefits, of the Borrower and the Restricted Subsidiaries),

(iv) unusual or non-recurring charges, expenses or losses (including litigation
settlements),

(v) non-cash charges, expenses or losses, including, without limitation, any
non-cash expense relating to any impairment charge or asset write off the
vesting of warrants, stock option plans or employee benefit plans (provided that
if any such non-cash charges represent an accrual or reserve for potential cash
items in any future period, the cash payment in respect thereof in such future
period shall be subtracted from Consolidated EBITDA to such extent, and
excluding amortization of a prepaid cash item that was paid in a prior period),

(vi) restructuring costs, integration costs, retention, non-recurring charges,
recruiting, relocation and signing bonuses and expenses, stock option and other
equity-based compensation expenses, severance costs, systems establishment
costs, costs associated with facilities openings (including pre-opening
expenses), closings and consolidations, transaction fees and expenses and,
including, any one time expense relating to enhanced accounting function or
other transaction costs, including those associated with becoming a standalone
entity or a public company,

(vii) operational changes and operational initiatives, including any synergies,
operating expense reductions and other operating improvements and cost savings
projected by the Borrower in good faith to be realized in connection any
Specified Transaction or the implementation of an operational initiative or
operational change after the Closing Date (calculated on a Pro Forma Basis as
though such cost savings, operating expense reductions, other operating
improvements and synergies had been realized on the first day of such period and
as if such cost savings, operating expense reductions, other operating
improvements and synergies were realized during the entirety of such period),
net of the amount of actual benefits realized during such period from such
actions; provided that (x) a duly completed certificate signed by a Responsible
Officer of the Borrower shall be delivered to the Administrative Agent together
with the Compliance Certificate required to be delivered pursuant to
Section 6.02, certifying that

 

13



--------------------------------------------------------------------------------

(i) such cost savings, operating expense reductions, other operating
improvements and synergies are reasonably anticipated to be realized and
factually supportable in the good faith judgment of the Borrower, and (ii) such
actions are to be taken within 24 months after the consummation of the
acquisition, Disposition or the implementation of an initiative, which is
expected to result in such cost savings, expense reductions, other operating
improvements or synergies, (y) no cost savings, operating expense reductions and
synergies shall be added pursuant to this clause (vii) to the extent duplicative
of any expenses or charges otherwise added to Consolidated EBITDA, whether
through a pro forma adjustment or otherwise, for such period and (z) to the
extent that any cost savings, operating expense reductions, other operating
improvements and synergies are not associated with the Specified Transaction
following the Closing Date, substantial steps shall have been taken for
realizing such savings,

(viii) [reserved],

(ix) other accruals, payments, fees and expenses (including rationalization,
legal, tax, accounting, structuring and other costs and expenses), or any
amortization thereof, related to the Transactions (including all Transaction
Expenses), acquisitions, Investments, dividends, Dispositions, or any
amortization thereof, issuances of Indebtedness or Equity Interests or entry
into Swap Contracts permitted under the Loan Documents or repayment of debt,
issuance of equity securities, initial public offering, refinancing transactions
or amendment or other modification or termination of any debt instrument or Swap
Contract (in each case, including any such transaction consummated on the
Closing Date and any such transaction (not in the ordinary course of business)
undertaken but not completed),

(x) [reserved],

(xi) [reserved],

(xii) cash receipts (or any netting arrangements resulting in reduced cash
expenditures) not representing Consolidated EBITDA or Consolidated Net Income in
any period to the extent non-cash gains relating to such income were deducted in
the calculation of Consolidated EBITDA pursuant to paragraph (b) below for any
previous period and not added back,

(xiii) any non-cash increase in expenses resulting from the revaluation of
inventory (including any impact of changes to inventory valuation policy methods
including changes in capitalization of variances) or other inventory
adjustments, or,

(xiv) the amount of any expense or reduction of Consolidated Net Income
consisting of Restricted Subsidiary income attributable to minority interests or
non-controlling interests of third parties in any non-wholly owned Restricted
Subsidiary, minus the amount of dividends or distributions that are paid in cash
by such non-wholly owned Restricted Subsidiary to such third party; provided
that the amount of such cash dividends or distributions deducted pursuant to
this clause (xiv) in any Test Period shall not exceed such third party’s pro
rata share of the EBITDA (to the extent positive) of such non-wholly owned
Restricted Subsidiary for such Test Period,

(xv) letter of credit fees and hedging transaction fees,

(xvi) (x) currency translation losses related to currency remeasurements of
Indebtedness (including the net loss (i) resulting from Swap Contracts for
currency exchange risk and (ii) resulting from intercompany indebtedness) and
(y) all other net changes in foreign exchange,

 

14



--------------------------------------------------------------------------------

(xvii) any reduction in Consolidated Net Income attributable to the construction
of improvements at any Renovation Property during a period of not more than 12
months commencing on the date on which the relevant Hotel Real Property first
became a Renovation Property; provided that (x) for purposes of this clause
(xvii), such Renovation Property shall be deemed to have Consolidated Net Income
not in excess of the Consolidated Net Income in attributable to such property
during the same period in the prior fiscal year and (y) a duly completed
certificate signed by a Responsible Officer of the Borrower shall be delivered
to the Administrative Agent together with the Compliance Certificate required to
be delivered pursuant to Section 6.02, (i) specifying the date on which the
relevant Hotel Real Property first became a Renovation Property, and
(ii) certifying the amount of the reduction in Consolidated Net Income
attributable to the construction of improvements at such Renovation Property
during the period of calculation and the amount of Consolidated Net Income
attributable to such property during the same period in the prior fiscal year,
which certificate shall be prepared in good faith and set forth in reasonable
detail the basis and calculation of the amounts referred to in this clause
(xvii)(ii); and

(xviii) any net loss from disposed, abandoned or discontinued operations,
facilities or product lines;

minus (b) without duplication and to the extent included in arriving at such
Consolidated Net Income,

(i) income and gain items corresponding to those referred to in clause (a)(iv),

(ii) federal, state, local and foreign income tax credits,

(iii) to the extent otherwise included in Consolidated Net Income, any cash
payments received in connection with the termination or cancellation of any
Hotel Management Agreement; and

(iv) the amount of all cash payments made on account of any non-cash charges
added back in a prior period;

provided that:

(A) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA (x) currency translation gains related to
currency remeasurements of Indebtedness (including the net gain (i) resulting
from Swap Contracts for currency exchange risk and (ii) resulting from
intercompany indebtedness) and (y) all other foreign currency translation gains;

(B) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of FASB Accounting Standards Codification 815 and International
Accounting Standard No. 39 and their respective related pronouncements and
interpretations; and

(C) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any income (loss) for such
period attributable to the early extinguishment of (i) Indebtedness,
(ii) obligations under any Swap Contracts or (iii) other derivative instruments.

 

15



--------------------------------------------------------------------------------

For the avoidance of doubt, Consolidated EBITDA shall be calculated, including
pro forma adjustments, in accordance with Section 1.08.

“Consolidated Interest Charges” means, for any Test Period, with respect to the
Borrower and the Restricted Subsidiaries on a consolidated basis, the amount by
which (a) the sum of interest expense for such Test Period (excluding, to the
extent included in interest expense, (i) fees and expenses associated with the
consummation of the Transactions, (ii) annual agency fees paid to the
Administrative Agent and the Mexican Collateral Agent, (iii) costs associated
with obtaining any Swap Contract, (iv) fees and expenses associated with any
Investment permitted under Section 7.02, equity issuance or debt issuance (in
each case, whether or not consummated), (v) pay-in-kind interest expense or
other noncash interest expense (including as a result of the effects of purchase
accounting) and (vi) amortization or write-down of any deferred financing fees)
exceeds (b) interest income (including, for the avoidance of doubt, interest
income on customer deposits and other Restricted Cash) for such Test Period, in
each case, to the extent the same are paid (or received) in cash with respect to
such Test Period.

“Consolidated Net Income” means, for any period, the net income (loss) of the
Borrower and the Restricted Subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided, that, without duplication,

(a) any net after-tax effect of extraordinary items (including gains or losses
and all fees and expenses relating thereto) for such period shall be excluded,

(b) the cumulative effect of a change in accounting principles during such
period to the extent included in Consolidated Net Income shall be excluded,

(c) accruals and reserves that are established or adjusted within 12 months
after the closing of any acquisition that are so required to be established or
adjusted as a result of such acquisition in accordance with GAAP or changes as a
result of adoption or modification of accounting policies in accordance with
GAAP shall be excluded,

(d) any net after-tax effect of gains or losses (less all fees, expenses and
charges relating thereto) attributable to abandoned, closed or discontinued
operations, or to asset dispositions or the sale or other disposition of any
Equity Interests of any Person, in each case other than in the ordinary course
of business, as determined in good faith by the Borrower, shall be excluded,

(e) the net income (loss) for such period of any Person that is not a Subsidiary
of the Borrower, or is an Unrestricted Subsidiary, or that is accounted for by
the equity method of accounting, shall be excluded; provided that Consolidated
Net Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or Cash
Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period,

(f) any impairment charge or asset write-off or write-down, including impairment
charges or asset write-offs or write-downs related to intangible assets,
long-lived assets, investments in debt and equity securities or as a result of a
change in law or regulation, in each case, pursuant to GAAP, and the
amortization of intangibles arising pursuant to GAAP shall be excluded,

(g) any non-cash compensation charge or expense, including any such charge or
expense arising from the grants of stock appreciation or similar rights, stock
options, restricted stock or other rights or equity incentive programs or any
other equity-based compensation shall be excluded,

 

16



--------------------------------------------------------------------------------

(h) any expenses, charges or losses that are covered by indemnification or other
reimbursement provisions in connection with any Investment, Permitted
Acquisition or any sale, conveyance, transfer or other disposition of assets
permitted under this Agreement, to the extent actually reimbursed, or, so long
as the Borrower has made a determination that a reasonable basis exists for
indemnification or reimbursement and only to the extent that such amount is
(A) not denied by the applicable indemnitor in writing within 180 days of the
occurrence of such event and (B) in fact indemnified or reimbursed within 365
days of such determination (with a deduction in the applicable future period for
any amount so added back to the extent not so indemnified or reimbursed within
such 365-day period), shall be excluded,

(i) to the extent covered by insurance and actually reimbursed, or, so long as
the Borrower has made a determination that there exists reasonable evidence that
such amount (A) is not denied by the applicable carrier in writing within 180
days of the occurrence of such event and (B) is in fact be reimbursed by the
insurer and only to the extent that such amount is in fact reimbursed within 365
days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such 365 days), expenses, charges or losses with respect to liability or
casualty events or business interruption shall be excluded,

(j) the income (or loss) of any Person accrued prior to the date it becomes a
Restricted Subsidiary or is merged into or consolidated with the Borrower or any
of its Subsidiaries or such Person’s assets are acquired by the Borrower or any
Restricted Subsidiary shall be excluded (except to the extent required for any
calculation of Consolidated EBITDA on a Pro Forma Basis in accordance with
Section 1.08), and

(k) solely for the purpose of determining the Available Additional Basket
pursuant to clause (b) of the definition thereof, the income of any Restricted
Subsidiary that is not a Guarantor to the extent that the declaration or payment
of dividends or similar distributions by such Restricted Subsidiary of such
income is not at the time permitted by operation of the terms of its charter or
any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to such Restricted Subsidiary (which has not
been waived) shall be excluded, except (solely to the extent permitted to be
paid) to the extent of the amount of dividends or other distributions actually
paid to the Borrower or to any Restricted Subsidiaries that are Guarantors by
such Person during such period in accordance with such documents and regulations
(but the provisions of this clause (k) shall not apply to the extent amounts
otherwise excluded can be transferred through a loan or repayment of
intercompany indebtedness owed by such Subsidiary).

There shall be excluded from Consolidated Net Income for any period the purchase
accounting effects of adjustments in component amounts required or permitted by
GAAP (including in the inventory, property and equipment, software, goodwill,
intangible assets, in-process research and development, deferred revenue and
debt line items thereof) and related authoritative pronouncements (including the
effects of such adjustments pushed down to the Borrower and the Restricted
Subsidiaries), as a result of any acquisition constituting an Investment
permitted under this Agreement consummated after the Closing Date, or the
amortization or write-off of any amounts thereof. For the avoidance of doubt,
(i) Consolidated Net Income shall be calculated, including pro forma
adjustments, in accordance with Section 1.08, and (ii) all proceeds of business
interruption insurance shall be included in the calculation of Consolidated Net
Income for purposes of this Agreement.

“Consolidated Secured Net Debt” means, as of any date of determination, any
Indebtedness described in the definition of “Consolidated Total Net Debt”
outstanding on such date that is secured by a Lien on any asset or property of
the Borrower or any Restricted Subsidiary.

 

17



--------------------------------------------------------------------------------

“Consolidated Secured Net Leverage Ratio” means, with respect to any Test
Period, the ratio of (a) Consolidated Secured Net Debt as of the last day of
such Test Period to (b) Consolidated EBITDA for such Test Period.

“Consolidated Secured Net Leverage Ratio Level” has the meaning set forth in
Section 7.11(a).

“Consolidated Total Net Debt” means, as of any date of determination, (a) the
aggregate principal amount of Indebtedness of the Borrower and the Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of such date on a consolidated basis in accordance
with GAAP (but excluding the effects of any discounting of Indebtedness
resulting from the application of purchase accounting in connection with any
acquisition constituting an Investment permitted under this Agreement)
consisting of Indebtedness for borrowed money, purchase money debt and
Attributable Indebtedness and debt obligations evidenced by promissory notes or
similar instruments and guarantees of any of the foregoing, minus (b) the
aggregate amount of cash and Cash Equivalents (other than Restricted Cash) of
the Borrower or any Restricted Subsidiary, in each case, included on the
consolidated balance sheet of the Borrower and its Subsidiaries as of such date,
free and clear of all Liens (other than non-consensual Liens permitted by
Section 7.01 and Liens permitted by Sections 7.01(a), (b), (k), (m), (p), (q),
(r), (aa) (solely as to 7.01(b)), (cc) (only to the extent the Obligations are
secured by such cash and Cash Equivalents), (dd) (only to the extent the
Obligations are secured by such cash and Cash Equivalents); provided that
Consolidated Total Net Debt shall not include Indebtedness in respect of letters
of credit, except to the extent of unreimbursed amounts thereunder; provided
that any unreimbursed amount under commercial letters of credit shall not be
counted as Consolidated Total Net Debt until three Business Days after such
amount is drawn. Notwithstanding the foregoing and for the avoidance of doubt,
it is understood that obligations (i) under Swap Contracts and (ii) owed by
Unrestricted Subsidiaries do not constitute Consolidated Total Net Debt.

“Consolidated Total Net Leverage Ratio” means, with respect to any Test Period,
the ratio of (a) Consolidated Total Net Debt as of the last day of such Test
Period to (b) Consolidated EBITDA as of the last day for such Test Period.

“Consolidated Working Capital” means, with respect to the Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that increases or decreases in Consolidated
Working Capital shall be calculated without regard to any changes in Current
Assets or Current Liabilities as a result of (a) any reclassification in
accordance with GAAP of assets or liabilities, as applicable, between current
and noncurrent, (b) the effects of purchase accounting or (c) the effect of
fluctuations in the amount of accrued or contingent obligations, assets or
liabilities under Swap Contracts or (d) changes in the exchange rates for
applicable currencies.

“Continuing Directors” means, as of any date of determination, any member of the
board of directors of Holdings (or any public direct or indirect parent of the
Borrower) who (i) was a member of such board of directors immediately following
the Closing Date or (ii) was elected to such board of directors by the general
meeting of shareholders of Holdings (or any public direct or indirect parent of
the Borrower).

“Contract Consideration” has the meaning set forth in the definition of “Excess
Cash Flow”.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

18



--------------------------------------------------------------------------------

“Control” has the meaning set forth in the definition of “Affiliate.”

“Corresponding Obligations” means the Guaranteed Obligations other than the
Parallel Debt.

“Credit Agreement Refinancing Indebtedness” means (a) Permitted First Priority
Refinancing Debt, (b) Permitted Junior Priority Refinancing Debt, (c) Permitted
Unsecured Refinancing Debt or (d) other Indebtedness incurred pursuant to a
Refinancing Amendment, in each case, issued, incurred or otherwise obtained
(including by means of the extension or renewal of existing Indebtedness) in
exchange for, or to extend, renew, replace, repurchase, retire or refinance, in
whole or part, any Class of existing Term Loans or any Class of existing
Revolving Credit Loans (or unused Revolving Credit Commitments), or any
then-existing Credit Agreement Refinancing Indebtedness (the “Refinanced Debt”);
provided that (i) such Indebtedness has a Weighted Average Life to Maturity
equal to or greater than, the Refinanced Debt, (ii) such Indebtedness shall not
have a greater principal amount than the principal amount of the Refinanced Debt
plus accrued or capitalized interest, fees, premiums (if any, including tender
premiums) and penalties thereon and fees and expenses associated with the
refinancing, plus an amount equal to any existing commitments unutilized
thereunder, plus the principal amount of additional Indebtedness permitted to be
incurred pursuant to a separate basket under Section 7.03 (i.e., other than a
Permitted Refinancing basket), (iii) the All-In Yield with respect such Credit
Agreement Refinancing Indebtedness shall be determined by the Borrower and the
lenders providing such Credit Agreement Refinancing Indebtedness, (iv) such
Refinanced Debt shall be repaid, repurchased, retired, defeased or satisfied and
discharged, and all accrued interest, fees, premiums (if any) and penalties in
connection therewith shall be paid, on the date such Credit Agreement
Refinancing Indebtedness is issued, incurred or obtained, (v) such Indebtedness
is not at any time guaranteed by any Person other than Guarantors, (vi) to the
extent secured, such Indebtedness is not secured by property other than the
Collateral, (vii) if the Refinanced Debt is subordinated in right of payment to,
or to the Liens securing, the Obligations, then any Credit Agreement Refinancing
Indebtedness shall be subordinated in right of payment to, or to the Liens
securing, the Obligations, as applicable, on terms (a) at least as favorable
(taken as a whole) (as reasonably determined by the Borrower) to the Lenders as
those contained in the documentation governing the Refinanced Debt or
(b) otherwise reasonably acceptable to the Administrative Agent, (viii) any
Credit Agreement Refinancing Indebtedness shall be pari passu or junior in right
of payment and, if secured, secured on a pari passu or junior basis with respect
to security, with respect to the Revolving Credit Facility and the Term
Facility, to the extent outstanding, (ix) [reserved], (x) any such Credit
Agreement Refinancing Indebtedness that is pari passu in right of payment and
security with any existing Term Loans may participate on a pro rata basis or on
less than a pro rata basis (but not greater than pro rata basis) in any
mandatory prepayments hereunder, and (xi) the other terms and conditions of such
Indebtedness (except as otherwise provided above) shall be substantially
identical to, or (taken as a whole) not materially more restrictive to the
Borrower (as determined in reasonable good faith by the Borrower) than those
applicable to the Refinanced Debt (except for covenants or other provisions
applicable only to periods after the Maturity Date of any Term Loans or
Revolving Credit Commitments existing at the time of incurrence of such
Indebtedness; provided, that the Borrower and the Administrative Agent shall be
permitted to amend the terms of this Agreement and the other Loan Documents to
provide (x) if any financial maintenance covenant is added for the benefit of
such Credit Agreement Refinancing Indebtedness, such provisions shall also be
applicable to any then existing Term Facility or Revolving Credit Facility, as
applicable (except to the extent such financial covenant applies only to periods
after the latest final scheduled maturity date of any then existing Term
Facility or Revolving Credit Facility, as applicable) or (y) such terms that are
otherwise current market terms for such type of Indebtedness (as determined in
reasonable good faith by the Borrower) at the time of incurrence or issuance of
such Credit Agreement Refinancing Indebtedness.

 

19



--------------------------------------------------------------------------------

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“CRR” means the Council Regulation (EU) No 575/2013 of the European Parliament
and of the Council of 26 June 2013 on prudential requirements for credit
institutions and investment firms and amending Regulation (EU) No 648/2012.

“Cure Amount” has the meaning set forth in Section 8.04(a).

“Cure Expiration Date” has the meaning set forth in Section 8.04(a).

“Current Assets” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all assets
(other than cash and Cash Equivalents) that would, in accordance with GAAP, be
classified on a consolidated balance sheet of the Borrower and the Restricted
Subsidiaries as current assets at such date of determination, other than amounts
related to current or deferred Taxes based on income or profits (for the
avoidance of doubt, Current Assets shall exclude assets held for sale, loans
(permitted) to third parties, pension assets, deferred bank fees and derivative
financial instruments).

“Current Liabilities” means, with respect to the Borrower and the Restricted
Subsidiaries on a consolidated basis at any date of determination, all
liabilities that would, in accordance with GAAP, be classified on a consolidated
balance sheet of the Borrower and the Restricted Subsidiaries as current
liabilities at such date of determination, other than (a) the current portion of
any Indebtedness, (b) the current portion of interest expense, (c) accruals for
current or deferred Taxes based on income or profits, (d) accruals of any costs
or expenses related to restructuring reserves, (e) any Revolving Credit Exposure
or Revolving Credit Loans and (f) the current portion of pension liabilities.

“Customary Non-Recourse Exceptions” means customary exceptions for fraud,
unlawful acts, misapplication of funds, environmental indemnities, prohibited
transfers, failure to pay taxes, voluntary bankruptcy, collusive involuntary
bankruptcy, failure to comply with special purpose entity covenants, failure to
maintain insurance, insurance deductibles, ERISA liabilities and other customary
exceptions to non-recourse liability in any applicable jurisdiction.

“DBNY” means Deutsche Bank AG New York Branch.

“DBSI” means Deutsche Bank Securities Inc.

“DB Mexico” means Deutsche Bank México, S.A. Institución de Banca Múltiple,
División Fiduciaria.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, without cure
or waiver hereunder, would be an Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Base Rate Loans plus (c) 2.0% per annum;
provided that with respect to a Eurocurrency Rate Loan, the Default Rate shall
be an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2.0% per annum, in each case, to the
fullest extent permitted by applicable Laws.

 

20



--------------------------------------------------------------------------------

“Defaulting Lender” means, subject to Section 2.17(b), any Lender that, as
reasonably determined by the Administrative Agent (a) has failed to perform any
of its funding obligations hereunder, including in respect of its Loans or
participations in respect of L/C Obligations or Swing Line Loans, within two
Business Day of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower that such failure is
the result of such Lender’s determination that one or more conditions precedent
to funding (each of which conditions precedent, together with any applicable
default, shall be specifically identified in such writing) has not been
satisfied, (b) has notified the Administrative Agent in writing that it does not
intend to comply with its funding obligations or has made a public statement to
that effect with respect to its funding obligations hereunder or under other
agreements in which it commits to extend credit (unless such writing or public
statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing or
public statement) has not been satisfied), (c) has failed, within three Business
Days after request by the Administrative Agent, to confirm in a manner
satisfactory to the Administrative Agent that it will comply with its funding
obligations (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent), (d) has failed, within two Business Days after request by
the Administrative Agent, to pay any amounts owing to the Administrative Agent
or the other Lenders or (e) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law or a
Bail-In Action, (ii) had a receiver, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or a custodian appointed for it,
or (iii) taken any action in furtherance of, or indicated its consent to,
approval of or acquiescence in any such proceeding or appointment; provided that
a Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender Or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any or more of clauses
(a) through € above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender, subject to
Section 2.17(b), upon delivery of written notice of such determination to the
Borrower, each L/C Issuer, each Swing Line Lender and each Lender.

“Designated Guarantor” means (i) any of the following Subsidiary Guarantors:
Inversiones Vilazul S.A.S, Playa Romana Mar B.V., Playa Cana B.V. and Playa Hall
Jamaican Resort Limited and (ii) any other Restricted Subsidiary which becomes
the owner of the Hotel Real Property owned by any Subsidiary Guarantor listed in
clause (i) of this definition on the Closing Date.

“Discount Prepayment Accepting Lender” has the meaning set forth in
Section 2.05(a)(v)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Notice” means a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit E-3.

 

21



--------------------------------------------------------------------------------

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit E-4, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of the Borrower Offer
of Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
2.05(a)(v)(C)(1) or 2.05(a)(v)(D)(1), respectively, unless a shorter period is
agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in
Section 2.05(a)(v)(A).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests (other than directors’ qualifying shares or other
shares required by applicable Law) in a Restricted Subsidiary) of any property
by any Person, including any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith.

“Disqualified Equity Interests” means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interests into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition (a) matures or is mandatorily redeemable (other than (i) solely for
Qualified Equity Interests and cash in lieu of fractional shares or (ii) solely
at the discretion of the issuer), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control, asset sale or similar
event so long as any rights of the holders thereof upon the occurrence of a
change of control, asset sale or similar event shall be subject to the prior
repayment in full of the Loans and all other Obligations that are accrued and
payable and the termination of the Commitments and the termination of all
outstanding Letters of Credit (unless the Outstanding Amount of the L/C
Obligations related thereto has been Cash Collateralized, back-stopped by a
letter of credit reasonably satisfactory to the applicable L/C Issuer or deemed
reissued under another agreement reasonably acceptable to the applicable L/C
Issuer)), (b) is redeemable at the option of the holder thereof (other than
(i) solely for Qualified Equity Interests and cash in lieu of fractional shares
or (ii) as a result of a change of control, asset sale or similar event so long
as any rights of the holders thereof upon the occurrence of a change of control,
asset sale or similar event shall be subject to the prior repayment in full of
the Loans and all other Obligations that are accrued and payable and the
termination of the Commitments and the termination of all outstanding Letters of
Credit (unless the Outstanding Amount of the L/C Obligations related thereto has
been Cash Collateralized, back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer)), in whole or in
part, (c) provides for the scheduled payments of dividends in cash or (d) is or
becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Equity Interests, in each case,
prior to the date that is 91 days after the Latest Maturity Date at the time of

 

22



--------------------------------------------------------------------------------

issuance of such Equity Interests; provided that if such Equity Interests are
issued pursuant to a plan for the benefit of employees of Holdings (or any
direct or indirect parent thereof), the Borrower or any Restricted Subsidiary or
by any such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased by the Borrower or such Restricted Subsidiary in order to satisfy
applicable statutory or regulatory obligations or as a result of such
employee’s, director’s, officer’s, management member’s, consultant’s or
independent contractor’s termination, death or disability.

“Dollar” and “$” mean lawful money of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Effective Date” has the meaning set forth in Section 9.06(i).

“Eligible Assignee” has the meaning set forth in Section 10.07(a)(i).

“Embargoed Person” has the meaning set forth in Section 6.18(c).

“Engagement Letter” means the Fee Letter, dated as of July 29, 2013, among the
Borrower, the Arranger, DBSI, BAML, Citi and Nomura Securities.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means all applicable Laws, legally binding
directives, governmental, administrative or judicial orders or decrees or other
legal requirements of any kind, whether currently in existence or hereafter
promulgated, enacted, adopted or amended, relating to or otherwise imposing
liability or standards concerning pollution, safety (including occupational
health and safety), conservation, preservation or protection of human health,
biota and the Environment, conduct of environmental impact assessment in
connection with the design, development and operation of any facility or
project, including any applicable provisions of the notification,
classification, registration and labeling of chemical substances; and/or the
generation, use, storage, handling, treatment, transportation or disposal of
waste, including without limitation any matters related to releases and
threatened releases of hazardous materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Borrower or any Restricted Subsidiary
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage or
treatment of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

23



--------------------------------------------------------------------------------

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, rights, participations or other equivalents (however designated) of
capital stock of (or other ownership or profit interests or units in) such
Person and all of the warrants, options or other rights for the purchase,
acquisition or exchange from such Person of any of the foregoing (including
through convertible securities); provided, that any instrument evidencing
Indebtedness convertible or exchangeable for Equity Interests shall not be
deemed to be Equity Interests unless and until such instrument is so converted
or exchanged.

“Equity Investors” means each of (i) Hyatt, (ii) TPG Capital, (iii) Abu Dhabi
Investment Authority, (iv) Farallon Capital Management, L.L.C., (v) BlackRock,
Inc., (vi) Mr. Bruce D. Wardinski, and (vii) any Affiliate of any of the
foregoing Persons.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any person that for purposes of Title I or Title IV of
ERISA or Section 412 of the Code would be deemed at any relevant time to be a
single employer or otherwise aggregated with a Loan Party or any Restricted
Subsidiary under Section 414(b) or (c) of the Code (and, for purposes of
Section 302 of ERISA and each “applicable section” under Section 414(t)(2) of
the Code, under Section 414(b), (c), (m) or (o) of the Code), or under
Section 4001 of ERISA.

“ERISA Event” means: (a) a Reportable Event with respect to a Pension Plan;
(b) a withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer (as defined in Section 4001(a)(2) of
ERISA); (c) a complete or partial withdrawal by a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate from a Multiemployer Plan or notification that
a Multiemployer Plan is in reorganization (within the meaning of Section 4241 of
ERISA) or insolvent (within the meaning of Section 4245 of ERISA) or in
“endangered” or “critical” status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (d) a determination that any Pension Plan is in “at
risk” status (within the meaning of Section 430 of the Code or Section 303 of
ERISA); (e) the filing of a notice of intent to terminate, the treatment of a
Pension Plan or Multiemployer Plan amendment as a termination under Sections
4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC to
terminate a Pension Plan or Multiemployer Plan; (f) an event or condition which
constitutes grounds under Section 4042 of ERISA for, and that could reasonably
be expected to result in, the termination of, or the appointment of a trustee to
administer, any Pension Plan or Multiemployer Plan; (g) with respect to a
Pension Plan, the failure to satisfy the minimum funding standard of Section 412
of the Code, whether or not waived; (h) a failure by a Loan Party, Restricted
Subsidiary or any ERISA Affiliate to make a required contribution to a
Multiemployer Plan; (i) the failure to make a required contribution to any
Pension Plan that would result in the imposition of a lien or other encumbrance
under Section 430 of the Code or Section 303 or 4068 of ERISA, or the arising of
such a lien or encumbrance; (j) the filing of any request for or receipt of a
minimum funding waiver under Section 412 of the Code with respect to any Pension
Plan; (k) a Loan Party, Restricted Subsidiary or an ERISA Affiliate incurring
any liability under Section 436 of the Code, or a violation of Section 436 of
the Code with respect to a Pension Plan; (l) the failure of a Loan Party or
ERISA Affiliate to make any required contribution to a Multiemployer Plan; or
(m) any Loan Party incurring any liability under Title IV of ERISA with respect
to any Pension Plan (other than premiums due and not delinquent under
Section 4007 of ERISA).

 

24



--------------------------------------------------------------------------------

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means the rate per annum equal to the arithmetic mean
(rounded to the nearest 1/100th of 1%) of the offered rates for deposits in
Dollars with a term comparable to such Interest Period that appears on Reuters
screen that displays the ICE Benchmark Administration Limited rate for deposits
in Dollars (or such other page as may replace such page on such service for the
purpose of displaying the rates at which Dollar deposits are offered by leading
banks in the London interbank deposit market as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London, England time, on
the second full Business Day preceding the first day of such Interest Period;
provided, however, that (i) if no comparable term for an Interest Period is
available, the Eurocurrency Rate shall be determined using the weighted average
of the offered rates for the two terms most nearly corresponding to such
Interest Period and (ii) if the Reuters screen that displays the ICE Benchmark
Administration Limited rate for deposits in Dollars shall at any time no longer
exist, “Eurocurrency Rate” shall mean, with respect to each day during each
Interest Period pertaining to Eurocurrency Rate Borrowings comprising part of
the same Borrowing, the rate per annum equal to the rate at which the
Administrative Agent is offered deposits in Dollars at approximately 11:00 a.m.,
London, England time, two Business Days prior to the first day of such Interest
Period in the London interbank market for delivery on the first day of such
Interest Period for the number of days comprised therein and in an amount
comparable to its portion of the amount of such Eurodollar Borrowing to be
outstanding during such Interest Period; provided that (i) the Eurocurrency Rate
with respect to Initial Term Loans only, shall not be less than 1.00% per annum
and (ii) the Eurocurrency Rate with respect to all other Loans shall not be less
than 0% per annum.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
definition of Adjusted Eurocurrency Rate.

“European Insolvency Regulation” means Council Regulation (EC) No. 1346/2000 of
May 29, 2012 on Insolvency Proceedings, as amended from time to time.

“Euros” means lawful currency of the European Union.

“Event of Default” has the meaning set forth in Section 8.01.

“Excess Cash Flow” means, for any period, an amount equal to:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges (including
depreciation and amortization) to the extent deducted in arriving at such
Consolidated Net Income,

(iii) decreases in Consolidated Working Capital (other than any such decreases
arising from acquisitions or dispositions (outside of the ordinary course of
business) by the Borrower and the Restricted Subsidiaries completed during such
period),

(iv) [reserved],

 

25



--------------------------------------------------------------------------------

(v) expenses deducted from Consolidated Net Income during such period in respect
of expenditures made during any prior period for which a deduction from Excess
Cash Flow was made in such prior period pursuant to clause (b)(xi), (xii),
(xiii), (xv) or (xvi) below,

(vi) rent expense as determined in accordance with GAAP during such period over
and above rent expense paid in cash during such period,

(vii) an amount deducted as tax expense in determining Consolidated Net Income
for such period to the extent in excess of cash taxes (including penalties and
interest or tax reserves) paid in such period, and

(viii) cash income or gain (actually received in cash) excluded from the
calculation of Consolidated Net Income for such period pursuant to the
definition thereof; minus

(b) the sum, without duplication, of:

(i) an amount equal to the amount of (x) all non-cash credits included in
arriving at such Consolidated Net Income, and (y) cash charges included in
clauses (a) through (k) of the definition of “Consolidated Net Income” that were
excluded from the calculation of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property made in cash or accrued during such period, to the extent
(x) not expensed or accrued during such period and made in cash during such
period and (y) such Capital Expenditures or acquisitions were financed with
Internally Generated Cash;

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and the Restricted Subsidiaries (including (A) the principal component
of payments in respect of Capitalized Leases and (B) the amount of any scheduled
repayment of Initial Term Loans pursuant to Section 2.07(a), Extended Term
Loans, Refinancing Term Loans, Incremental Term Loans or Replacement Term Loans
(but excluding (X) all other prepayments or purchases of Term Loans including
prepayments of Term Loans deducted pursuant to Section 2.05(b)(i)(B), (Y) all
prepayments in respect of any Revolving Credit Loans, Extended Revolving Credit
Loans, Refinancing Revolving Credit Loans and Incremental Revolving Loans Swing
Line Loans made during such period to the extent that there is not an equivalent
permanent reduction of the commitments thereunder and (Z) all prepayments in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder)) to the extent
financed with Internally Generated Cash and were not made by utilizing the
Available Additional Basket,

(iv) [reserved,]

(v) increases in Consolidated Working Capital (other than any such increases
arising from acquisitions or dispositions by the Borrower and the Restricted
Subsidiaries during such period),

(vi) cash payments by the Borrower and the Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and the Restricted
Subsidiaries other than Indebtedness to the extent such payments are not
expensed during such period or are not deducted in calculating Consolidated Net
Income and to the extent financed with Internally Generated Cash,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior fiscal years, the amount of Investments and acquisitions made in cash
during such period pursuant to Section 7.02 (other than Section 7.02(a), (c) (to
the extent made in any Restricted Subsidiary), (h) or (r)) to the extent that
such Investments and acquisitions were financed with Internally Generated Cash,

 

26



--------------------------------------------------------------------------------

(viii) the amount of Restricted Payments paid during such period pursuant to
Section 7.06(f), (g) and (j), in each case, to the extent such Restricted
Payments were financed with Internally Generated Cash and were not made by
utilizing the Available Additional Basket,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness
to the extent financed with Internally Generated Cash,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required or budgeted to be paid in cash by
the Borrower and the Restricted Subsidiaries, whether pursuant to binding
contracts, executed letters of intent or otherwise (the “Contract
Consideration”) relating to Permitted Acquisitions, Investments (other than
Investments made pursuant to Section 7.02(a), (c) (to the extent made in any
Restricted Subsidiary) or (r)), Capital Expenditures or acquisitions of
intellectual property (to the extent not expensed) to be consummated or made,
plus any restructuring cash expenses, pension payments or tax contingency
payments that have been added to Excess Cash Flow pursuant to
clause (a)(ii) above required to be made, in each case during the period of four
consecutive fiscal quarters of the Borrower following the end of such period;
provided that to the extent the aggregate amount of Internally Generated Cash
actually utilized to finance such acquisitions, Investments, Capital
Expenditures, or acquisitions of intellectual property during such period of
four consecutive fiscal quarters is less than the Contract Consideration, the
amount of such shortfall shall be added to the calculation of Excess Cash Flow
at the end of such period of four consecutive fiscal quarters,

(xii) the amount of cash taxes (including penalties and interest or tax
reserves) paid in such period (including cash taxes paid for taxes incurred
prior to the Closing Date) to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period,

(xiii) (x) cash expenditures in respect of Swap Contracts during such period and
(y) the amount of cash deposits or payments made during such period in respect
of cash collateral other deposit arrangements, including letters of credit and
Swap Contracts, in each case, to the extent not deducted in arriving at such
Consolidated Net Income,

(xiv) any payment of cash to be amortized or expensed over a future period and
recorded as a long-term asset (so long as such amortization or expense in such
future period is added back to Excess Cash Flow in such future period as
provided in clause (a)(ii) above),

(xv) reimbursable or insured expenses incurred during such period to the extent
that such reimbursement has not yet been received and to the extent not deducted
in arriving at such Consolidated Net Income,

(xvi) cash expenditures for costs and expenses in connection with acquisitions
or Investments, dispositions and the issuance of equity interests or
Indebtedness to the extent (A) not deducted in arriving at such Consolidated Net
Income and (B) financed with Internally Generated Cash,

 

27



--------------------------------------------------------------------------------

(xvii) to the extent included in Consolidated Net Income, cash payments received
during such fiscal year in connection with the termination or cancellation of a
Hotel Management Agreement,

(xviii) all purchases of Term Loans pursuant to Section 10.07(k) in an amount
equal to the amount actually paid in cash in respect of the principal amount of
such Term Loans, and

(xix) rent expense paid in cash during such period over and above rent expense
as determined in accordance with GAAP for such period.

Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and the Restricted Subsidiaries on a consolidated
basis.

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Affiliate” means, with respect to any Agent, Agent-Related Person and
Lender and their respective Affiliates and controlling Persons, (i) any
Affiliates that are engaged as principals primarily in private equity, mezzanine
financing or venture capital, and (ii) any Affiliates that are engaged directly
or indirectly in a sale of the Company and its subsidiaries as a sell-side
representative, in each case, other than (x) a limited number of senior
employees who are required, in accordance with industry regulations or such
Persons’ internal policies and procedures to act in a supervisory capacity, and
(y) such Persons’ internal legal, compliance, risk management, credit or
investment committee members.

“Excluded Assets” means (i) any fee owned real property (other than Hotel Real
Properties) and any leasehold rights and interests in real property (including
landlord waivers, estoppels and collateral access letters) (other than Hotel
Real Properties), (ii) motor vehicles, airplanes and other assets subject to
certificates of title to the extent a Lien therein cannot be perfected by the
filing of a UCC financing statement (or analogous procedures under applicable
law in the relevant jurisdiction), (iii) governmental licenses, state or local
franchises, charters and authorizations and any other property and assets to the
extent that the Administrative Agent may not validly possess a security interest
therein under applicable Laws (including, without limitation, rules and
regulations of any Governmental Authority or agency but excluding proceeds of
any such governmental license) or the pledge or creation of a security interest
in which would require governmental consent, approval, license or authorization,
other than to the extent such prohibition or limitation is rendered ineffective
under the UCC (to the extent applicable outside of a bankruptcy or other
insolvency proceeding) or other applicable Law (to the extent applicable outside
of a bankruptcy or other insolvency proceeding) notwithstanding such
prohibition, (iv) any asset, lease, license, permit or agreement to the extent
that, and so long as, a grant of a security interest therein (A) is prohibited
under the UCC or by applicable Law other than to the extent such prohibition is
rendered ineffective under the UCC (to the extent applicable outside of a
bankruptcy or other insolvency proceeding) or other applicable Law (to the
extent applicable outside of a bankruptcy or other insolvency proceeding)
notwithstanding such prohibition or (B) to the extent and for so long as it
would violate the terms thereof (in each case, after giving effect to the
relevant provisions of the UCC or other applicable Laws) or would give rise to a
termination right thereunder by a Person other than a Loan Party (except to the
extent such provision is overridden by the UCC or other applicable Laws), in
each case, (a) excluding any such agreement that relates to Credit Agreement
Refinancing Indebtedness, Incremental Equivalent Debt or Permitted Ratio Debt
and (b) only to the extent that such limitation on such pledge or security
interest is otherwise permitted under Section 7.09, (v) Margin Stock and Equity
Interests in any Person

 

28



--------------------------------------------------------------------------------

being (a) an Unrestricted Subsidiary, (b) a Non-Recourse Subsidiary or (c) a
joint venture but only to the extent that the Organizational Documents of such
joint venture do not permit the grant of a security interest therein, (vi) any
property subject to a Lien permitted by Section 7.01(u), (w) or (aa) (to the
extent relating to a Lien originally incurred pursuant to Section 7.01(u) or
(w)) to the extent that a grant of a security interest therein would violate or
invalidate such underlying obligations or create a right of termination in favor
of any other party thereto (other than a Loan Party), (vii) any intent-to-use
trademark application prior to the filing and acceptance of a “Statement of Use”
or “Amendment to Allege Use” with respect thereto, to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal law, and (viii) Immaterial Assets;
provided, however, that Excluded Assets shall not include any Proceeds,
substitutions or replacements of any Excluded Assets referred to in
clauses (i) through (viii) (unless such Proceeds, substitutions or replacements
would independently constitute Excluded Assets referred to in
clauses (i) through (viii)).

“Excluded Contribution” means the amount of capital contributions to the
Borrower or net after-tax proceeds from the sale or issuance of Qualified Equity
Interests of Borrower (or issuances of debt securities (other than debt
securities that are contractually subordinated to the Obligations) that have
been converted into or exchanged for any such Qualified Equity Interests) (other
than any amount designated as a Cure Amount or included for purposes of
determining the Available Additional Basket) and designated by the Borrower to
the Administrative Agent as an Excluded Contribution on the date such capital
contributions are made or such Equity Interests are sold or issued. For clarity,
notwithstanding anything in this Agreement or any other Loan Documents to the
contrary, Holdings shall not be required to contribute to the Borrower any
proceeds received by Holdings resulting from an issuance of Equity Interests by
Holdings.

“Excluded Information” has the meaning set forth in Section 2.05(a)(v)(F).

“Excluded Subsidiary” means (a) any Subsidiary for which the pledge of its
Equity Interests is prohibited by applicable Law or by Contractual Obligations
existing on the Closing Date (or, in the case of any newly acquired Subsidiary,
in existence at the time of acquisition but not entered into in contemplation
thereof) or for which governmental (including regulatory) consent, approval
license or authorization would be required, (b) any not-for-profit Subsidiaries,
(c) any Unrestricted Subsidiaries, (d) any special purpose securitization
vehicle (or similar entity), (e) captive insurance Subsidiaries, (f) any
Non-Recourse Subsidiary and (g) any Immaterial Subsidiary; provided, that
notwithstanding the foregoing, any Subsidiary that Guarantees the payment of the
Senior Notes, Credit Agreement Refinancing Indebtedness, Incremental Equivalent
Debt or Permitted Ratio Debt (or any Permitted Refinancing or any Junior
Financing of any of the foregoing) shall not be an Excluded Subsidiary.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation, if, and to the extent that, all or a portion of the guarantee of
such Guarantor of, or the grant by such Guarantor of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal or
unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Guarantor’s failure for any
reason to constitute an “eligible contract participant” as defined in the
Commodity Exchange Act and the regulations thereunder at the time the Guarantee
of such Guarantor or the grant of the security interest would otherwise have
become effective with respect to such Swap Obligation but for such Guarantor’s
failure to constitute an “eligible contract participant” at such time. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal or unlawful under the Commodity Exchange Act or any rule,
regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof).

 

29



--------------------------------------------------------------------------------

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, withholding
Taxes imposed on amounts payable to or for the account of such Lender with
respect to an applicable interest in a Loan or Commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the Loan
or Commitment (other than pursuant to an assignment request by the Borrower
under Section 3.07) or (ii) such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 3.01, amounts with respect to
such Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e), (d) any U.S. withholding Taxes imposed under FATCA and
(e) any Tax assessed on a recipient under the laws of the Netherlands, if and to
the extent such Tax become payable as a result of such recipient having a
substantial interest (aanmerkelijk belang) as defined in the Dutch Income Tax
Act 2001 (Wet inkomstenbelasting 2001) in a Loan Party.

“Executive Order” has the meaning set forth in Section 6.18(a).

“Existing Credit Agreement” means that certain credit agreement dated as of
August 9, 2013 (as amended, restated or modified from time to time prior to the
Closing Date) among Holdings, the Borrower, the guarantors party thereto, the
lenders party thereto and DBNY as administrative agent.

“Existing Letters of Credit” means any letters of credit outstanding on the
Closing Date described in Schedule 7.03(b).

“Existing Revolver Tranche” has the meaning set forth in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning set forth in Section 2.16(a).

“Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Extended Revolving Credit Commitments” has the meaning set forth in
Section 2.16(b).

“Extending Revolving Credit Lender” has the meaning set forth in
Section 2.16(c).

“Extended Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from an Extension Amendment.

“Extended Term Loans” has the meaning set forth in Section 2.16(a).

“Extending Term Lender” has the meaning set forth in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to the terms of Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning set forth in Section 2.16(d).

 

30



--------------------------------------------------------------------------------

“Extension Election” has the meaning set forth in Section 2.16(c).

“Extension Request” means any Term Loan Extension Request or a Revolver
Extension Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Revolving Credit Facility, a given Extension Series of
Extended Revolving Credit Commitments, a given Class of Incremental Revolving
Credit Commitments, a given Refinancing Series of Refinancing Revolving Credit
Loans, the Term Facility, a given Extension Series of Extended Term Loans, a
given Class of Incremental Term Loans or a given Refinancing Series of
Refinancing Term Loans, as the context may require.

“FATCA” means (a) Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), or any current or future
Treasury regulations or other administrative guidance promulgated thereunder,
(b) any treaty, law, regulation or other official guidance enacted in any other
jurisdiction, or relating to an intergovernmental agreement between the U.S. and
any other jurisdiction which (in either case) facilitates the implementation of
the preceding clause (a), or (c) any agreement entered into pursuant to the
implementation of the preceding clauses (a) or (b) with the United States
Internal Revenue Service, the U.S. Government or any governmental or taxation
authority under any other jurisdiction.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
(b) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Rate for such day shall be the average rate (rounded upward, if
necessary, to a whole multiple of 1/100 of 1%) charged to the Administrative
Agent on such day on such transactions as determined by the Administrative Agent
and (c) if the Federal Funds Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

“Flood Insurance Laws” mean, collectively, (i) the National Flood Insurance Act
of 1968, (ii) the Flood Disaster Protection Act of 1973, (iii) the National
Flood Insurance Reform Act of 1994 (which comprehensively revised the National
Flood Insurance Act of 1968 and the Flood Disaster Protection Act of 1973), (iv)
the Flood Insurance Reform Act of 2004 and (v) the Biggert-Waters Flood
Insurance Reform Act of 2012, each as now or hereafter in effect or any
successor statute thereto.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

31



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles set forth in the Financial
Accounting Standards Board’s Accounting Standards Codification or in such other
statements by such other entity as have been approved by a significant segment
of the accounting profession, which are in effect in the United States from time
to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Granting Lender” has the meaning set forth in Section 10.07(h).

“Guarantee” means, as to any Person, without duplication, any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness,
(ii) to purchase or lease property, securities or services for the purpose of
assuring the obligee in respect of such Indebtedness of the payment or
performance of such Indebtedness, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part). The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.
Obligations in respect of customary performance guarantees shall not be deemed
to give rise to Indebtedness or otherwise constitute a Guarantee. The term
“Guarantee” as a verb has a corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement” and shall include Holdings, the Borrower (other than with
respect to its direct Obligations as a primary obligor (as opposed to a
guarantor) under the Loan Documents or a Secured Hedge Agreement), the Playa
Operator, BD Real Resorts, each other Subsidiary which executed and delivered a
counterpart of the Existing Credit Agreement as a Guarantor on the Original
Closing Date, each other Subsidiary which executes and delivers a counterpart to
the Restatement Agreement as a Guarantor on the Closing Date and each Subsidiary
which shall have become a Guarantor pursuant to Section 6.11 unless, in each
case and only if applicable, it has ceased to be a Guarantor in accordance with
Section 11.09.

“Guaranty” means, collectively, the guaranty of the Obligations by the
Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, electromagnetic radio frequency or
microwave emissions that are regulated pursuant to, or which could give rise to
liability under, applicable Environmental Law.

 

32



--------------------------------------------------------------------------------

“Hedge Bank” means any Person that is the Administrative Agent, a Lender, an
Affiliate of the Administrative Agent or an Affiliate of a Lender at the time it
enters into a Secured Hedge Agreement, in its capacity as a party thereto and
that is designated a “Hedge Bank” with respect to such Secured Hedge Agreement,
in a writing from the Borrower to the Administrative Agent, and (other than a
Person already party hereto as the Administrative Agent or a Lender) that
delivers to the Administrative Agent a letter agreement reasonably satisfactory
to it (i) appointing the Administrative Agent and the Mexican Collateral Agent
as its agents under the applicable Loan Documents and (ii) agreeing to be bound
by Sections 10.05, 10.15 and 10.16 and Article IX as if it were a Lender.

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement.

“Holdings Administrative Costs” means costs and expenses of Holdings and any
direct or indirect parent of Holdings to maintain legal existence and other
activities relating to is existence as a public company and its ownership of
assets not otherwise prohibited by the Loan Documents, including the following
costs borne by Holdings: (i) administrative costs, corporate overhead (including
filing, reasonably incurred outside counsel fees and auditing fees) and
customary director fees; (ii) premiums and deductibles in respect of directors
and officers insurance policies and umbrella excess insurance policies obtained
from third-party insurers and indemnities for the benefit of its directors,
officers and employees and (iii) fees and expenses incurred in connection with
any unsuccessful debt or equity offering or any unsuccessful acquisition or
strategic transaction by Holdings.

“Holdings’ Recourse Property” means the Collateral under the Borrower Equity
Pledge.

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Hotel Acquisition” has the meaning set forth in Section 6.11(d).

“Hotel Management Agreement” means each management agreement relating to a Hotel
Real Property of a Restricted Subsidiary of the Borrower, as the same may be
amended, restated, supplemented or otherwise modified from time to time in
accordance with the terms hereof. For clarity, Hotel Management Agreement shall
not include any management agreement relating to a Hotel Real Property that is
not owned by the Borrower or a Restricted Subsidiary of the Borrower.

“Hotel Real Property” means (x) each Real Property constituting an all-inclusive
hotel resort owned, operated, managed and/or developed by a Restricted
Subsidiary of the Borrower and (y) any undeveloped Real Property acquired by a
Restricted Subsidiary of the Borrower, for which such Restricted Subsidiary has
entered into a definitive agreement to develop such Real Property and construct
an all-inclusive hotel resort and the purchase price, construction costs and
other expenditures in respect thereof are in excess of $10,000,000.

“Hyatt” means Hyatt Hotels Corporation and any Affiliate thereof.

“Identified Participating Lenders” has the meaning set forth in
Section 2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

 

33



--------------------------------------------------------------------------------

“Immaterial Asset” means any asset owned by the Borrower or a Restricted
Subsidiary and that has a fair market value of less than $1,000,000 (as
reasonably estimated by the Borrower in good faith).

“Immaterial Subsidiary” means a Restricted Subsidiary that is not a Material
Subsidiary.

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Amount” has the meaning set forth in Section 2.14(d).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Equivalent Debt” means Indebtedness consisting of first priority
senior secured notes or term loans and/or junior lien secured notes or term
loans and/or unsecured notes or term loans and/or subordinated notes or term
loans and/or a customary bridge facility not to exceed the Incremental Amount
(such amount to be reduced by any Indebtedness incurred pursuant to
Section 2.14); provided that such Indebtedness complies with the requirements
set forth in Section 2.14(e)(i)(A) (to the extent applicable), (B) (to the
extent applicable) (C), (D), (E), (F) and (G) (it being understood that (x) if
such Indebtedness is secured on a pari passu basis with the Revolving Credit
Loans and Term Loans, such Indebtedness shall comply with Section 2.14(e)(iii)
and (y) if such Indebtedness consists of a customary bridge facility, such
Indebtedness is not required to comply with Sections 2.14(e)(i)(C), (D) and (E),
so long as the Indebtedness into which such customary bridge facility is to be
converted satisfies such requirements); provided, further, that (x) if such
Indebtedness is secured by a Lien on the Collateral that is junior to the Liens
securing the Obligations, the representative for such Indebtedness shall enter
into a Non-Parity Intercreditor Agreement with the Administrative Agent and
Mexican Collateral Agent (if applicable) and (y) if such Indebtedness is secured
by a Lien on the Collateral that is pari passu with the Liens securing the
Obligations, the representative for such Indebtedness shall enter into a Parity
Intercreditor Agreement.

“Incremental Facility Closing Date” has the meaning set forth in
Section 2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c).

“Incremental Loan” has the meaning set forth in Section 2.14(b).

“Incremental Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in
Section 2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in
Section 2.14(c).

“Incremental Revolving Loan” has the meaning set forth in Section 2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

 

34



--------------------------------------------------------------------------------

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a) all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b) the maximum amount (after giving effect to any prior drawings or reductions
which may have been reimbursed) of all outstanding letters of credit (including
standby and commercial), bankers’ acceptances, bank guaranties, surety bonds,
performance bonds and similar instruments issued or created by or for the
account of such Person;

(c) net obligations of such Person under any Swap Contract;

(d) all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts payable in the ordinary
course of business and (ii) any earn-out obligation until such obligation
becomes a liability on the balance sheet of such Person in accordance with
GAAP);

(e) indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f) all Attributable Indebtedness;

(g) all obligations of the Borrower or a Restricted Subsidiary in respect of
Disqualified Equity Interests; and

(h) to the extent not otherwise included above, all Guarantees of such Person in
respect of Indebtedness described in clauses (a) through (g) in respect of any
of the foregoing.

For purposes of determining the amount of any Indebtedness of any, (i) the
principal amount of any Indebtedness of such Person arising by reason of such
Person having granted or assumed a Lien on its property to secure Indebtedness
of another Person shall be the lower of the fair market value of such property
as determined by such Person in good faith and the principal amount of such
Indebtedness outstanding (or committed to be advanced) at the time of
determination; (ii) the amount of any Indebtedness of such Person arising by
reason of such Person having Guaranteed Indebtedness of another Person where the
amount of such Guarantee is limited to an amount less than the principal amount
of the Indebtedness so Guaranteed shall be such amount as so limited; and
(c) Indebtedness shall not include a non-recourse pledge by the Borrower or any
of its Restricted Subsidiaries of Investments in any Person that is not a
Restricted Subsidiary of the Borrower to secure the Indebtedness of such Person.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in (a), Other Taxes.

“Indemnitees” has the meaning set forth in Section 10.05.

 

35



--------------------------------------------------------------------------------

“Information” has the meaning set forth in Section 10.08.

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Lender’s name on
Schedule 1.01A under the caption “Initial Term Commitment” or in the Assignment
and Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement (including Section 2.14). The aggregate amount of the Initial
Term Commitments is $530,000,000.

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).

“Intercreditor Agreement” means an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent and, if applicable, the
Mexican Collateral Agent by and among the Administrative Agent, the Mexican
Collateral Agent (if relevant) and the administrative agents, collateral agents
or other representatives for the holders of Indebtedness secured by Liens on the
Collateral that are intended to rank pari passu (a “Parity Intercreditor
Agreement”) or junior (a “Non-Parity Intercreditor Agreement”) to the Liens
securing the Obligations and that are otherwise Liens permitted pursuant to
Section 7.01, providing that, in the case of a Non-Parity Intercreditor
Agreement, all proceeds of Collateral shall first be applied to repay the
Obligations in full prior to being applied to any obligations under the
Indebtedness secured by such junior Liens and that until Payment in Full, the
Administrative Agent or, as applicable, the Mexican Collateral Agent shall have
the sole right to exercise remedies against the Collateral (subject to customary
exceptions and the expiration of any standstill provisions).

“Intercompany Note” means a promissory note substantially in the form of
Exhibit F.

“Interest Coverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated EBITDA (minus interest income on customer deposits and other
Restricted Cash) as of the last day of such Test Period, to (b) Consolidated
Interest Charges for such Test Period.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
and the Maturity Date of the Facility under which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date 3 days or one,
three or six months (or, if agreed to by the Administrative Agent, a shorter
period) thereafter or, to the extent agreed by each Lender of such Eurocurrency
Rate Loan, two, nine or twelve months, as selected by the Borrower in their
Committed Loan Notice; provided that:

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

 

36



--------------------------------------------------------------------------------

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the applicable Maturity Date.

“Intermediate Holdco” means a Subsidiary of the Borrower which is an
intermediate holding company that (i) directly owns no material assets other
than Equity Interests in one or more lower tier Subsidiaries of the Borrower
which are intermediate holding companies themselves, (ii) indirectly owns no
material assets other than Equity Interests in Restricted Subsidiaries where
such Equity Interests in Restricted Subsidiaries have been subject to a
first-priority security interest securing the Obligations and the Guaranty to
the extent required by clause (c) of the definition of “Collateral and Guarantee
Requirement” and (iii) is not a Guarantor.

“Internally Generated Cash” means, with respect to the Borrower, cash funds of
the Borrower and the Restricted Subsidiaries not constituting (x) proceeds of
the issuance of (or contributions in respect of) Equity Interests of such
Person, (y) proceeds of the incurrence of Indebtedness (other than the
incurrence of Revolving Credit Loans or extensions of credit under any other
revolving credit or similar facility or other short-term Indebtedness) by the
Borrower or any of the Restricted Subsidiaries or (z) proceeds of Dispositions
and Casualty Events.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person and made in the ordinary course of
business or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of all or substantially all of the property and assets
or business of another Person or assets constituting a business unit, line of
business or division of such Person. For purposes of covenant compliance, the
amount of any Investment at any time shall be the amount actually invested
(measured at the time made), without adjustment for subsequent increases or
decreases in the value of such Investment, less any Returns in respect of such
Investment; provided that the aggregate amount of such Returns shall not exceed
the original amount of such Investment.

“Investment Grade” means a rating of BBB- or higher by S&P and Baa3 or higher by
Moody’s, or the equivalent of such ratings by another rating agency.

“Investment Grade Securities” means (a) securities issued or directly and fully
guaranteed or insured by the U.S. government or any agency or instrumentality
thereof (other than Cash Equivalents), (b) investments in any fund that invests
exclusively in investments of the type described in clause (a), which fund may
also hold immaterial amounts of cash pending investment and/or distribution,
(c) corresponding instruments in countries other than the United States
customarily utilized for high quality investments and (d) debt securities or
debt instruments with an Investment Grade rating, excluding any debt securities
between and among the Borrower and its Subsidiaries.

“IP Rights” has the meaning set forth in Section 5.15.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

37



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and the Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Jamaican Dollar” means the lawful money of Jamaica.

“Judgment Currency” has the meaning set forth in Section 10.21.

“Junior Financing” has the meaning set forth in Section 7.13(a).

“Junior Financing Documentation” means any documentation governing any Junior
Financing.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Extended Revolving Credit Commitments, Incremental
Revolving Credit Commitments, Refinancing Revolving Credit Commitments, Extended
Term Loans, Incremental Term Loans, Refinancing Term Loans, Replacement Term
Loans and Refinancing Term Commitments, in each case as extended in accordance
with this Agreement from time to time.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Issuer” means DBNY, BofA, Citibank (collectively, the “Primary L/C
Issuers”) and any other Lender that becomes an L/C Issuer in accordance with
Section 2.03(k) or 10.07(j), in each case, in its capacity as an issuer of
Letters of Credit hereunder, or any successor issuer of Letters of Credit
hereunder. In the event that there is more than one L/C Issuer at any time,
references herein and in the other Loan Documents to the L/C Issuer shall be
deemed to refer to the L/C Issuer in respect of the applicable Letter of Credit
or to all L/C Issuers, as the context requires.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.10. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

38



--------------------------------------------------------------------------------

“LCA Election” has the meaning given in Section 1.08.

“LCA Test Date” has the meaning given in Section 1.08.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and a Swing Line
Lender, and their respective successors and assigns as permitted hereunder, each
of which is referred to herein as a “Lender.”

“Lending Office” means, as to any Lender, such office or offices as a Lender may
from time to time notify the Borrower and the Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the relevant L/C Issuer.

“Letter of Credit Expiration Date” means the scheduled Maturity Date then in
effect for the applicable Revolving Credit Facility.

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $10,000,000 and (b) the aggregate amount of the Revolving Credit
Commitments. The Letter of Credit Sublimit is part of, and not in addition to,
the Revolving Credit Facility.

“Lien” means any mortgage, pledge, hypothecation, collateral assignment,
security deposit arrangement, encumbrance, lien (statutory or other), charge or
other security interest or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, right of way or other encumbrance on title to Real Property, and
any Capitalized Lease having substantially the same economic effect as any of
the foregoing). For the avoidance of doubt, “Lien” shall not be deemed to
include any license or other contractual obligation relating to any IP Rights.

“Limited Condition Transaction” means any Permitted Acquisition or investment by
one or more of the Borrower and its Restricted Subsidiaries of or in any assets,
business or Person permitted by this Agreement whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

“Liquidity” means the sum of (a) the aggregate cash and Cash Equivalents of the
Borrower and each Restricted Subsidiary on such date (other than Restricted
Cash) plus (b) all available undrawn Commitments under the Revolving Credit
Facility.

“Loan” means an extension of credit under Article II by a Lender to the Borrower
in the form of a Term Loan, Revolving Credit Loan or Swing Line Loan (including
any Initial Term Loans, any Incremental Term Loans and any extensions of credit
under any Revolving Commitment Increase or any Incremental Revolving Credit
Commitment, any Extended Term Loans and any extensions of credit under any
Extended Revolving Credit Commitment, any Refinancing Term Loans and any
extensions of credit under any Refinancing Revolving Credit Commitment and any
Replacement Term Loans).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) the Non-Disturbance Agreements, (v) any
Refinancing Amendment, Incremental Amendment or Extension Amendment, (vi) each
Letter of Credit Application, (vii) each Intercreditor Agreement, (viii) the Fee
Letter, (ix) any other document or instrument designated by the Borrower and the
Administrative Agent and/or, if applicable, the Mexican Collateral Agent as a
“Loan Document” and (x) any amendment or joinder to this Agreement.

 

39



--------------------------------------------------------------------------------

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Margin Stock” shall have the meaning assigned to such term in Regulation U of
the Board of Governors of the Federal Reserve System.

“Market Capitalization” means an amount equal to (i) the total number of issued
and outstanding shares of common Equity Interests of Holdings on the date of
declaration of a Restricted Payment permitted pursuant to Section 7.06(o)
multiplied by (ii) the arithmetic mean of the closing prices per share of common
Equity Interests for the 30 consecutive trading days immediately preceding the
date of declaration of such Restricted Payment.

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract.”

“Material Adverse Effect” means (i) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or financial condition
of the Loan Parties, taken as a whole, (ii) a material impairment of the ability
of the Loan Parties (taken as a whole) to perform their payment obligations
under the Loan Documents; or (iii) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Borrower or any Guarantor
of any Loan Document.

“Material Non-Public Information” means information which is (a) not publicly
available and (b) material with respect to the Borrower and its Subsidiaries or
their respective securities for purposes of United States federal and state
securities laws.

“Material Subsidiary” means, at any date of determination, each Restricted
Subsidiary (other than Non-Recourse Subsidiaries) (a) which owns a Hotel Real
Property at such date or (b) whose total assets (excluding Equity Interests in
Subsidiaries of the Borrower) at the last day of the most recently ended fiscal
quarter were greater than 5.0% of Total Assets at such date (as determined by
reference to the most recent Compliance Certificate required to be delivered
pursuant to Section 6.02); provided that if, at any time and from time to time
after the Closing Date, Restricted Subsidiaries (other than Non-Recourse
Subsidiaries) not meeting the threshold set forth in clause (b) comprise in the
aggregate more than 20.0% of Total Assets as of the last day of the most
recently ended fiscal quarter, then the Borrower shall, not later than 45 days
after the date by which the relevant Compliance Certificate is required to be
delivered pursuant to Section 6.02 (or such longer period as the Administrative
Agent may agree in its reasonable discretion), (i) designate in writing to the
Administrative Agent one or more of such Restricted Subsidiaries as “Material
Subsidiaries” to the extent required such that the foregoing condition ceases to
be true and (ii) comply with the provisions of the definition of “Collateral and
Guarantee Requirement.”

“Maturity Date” means (i) with respect to the Initial Term Loans, the seventh
anniversary of the Closing Date; (ii) with respect to the Revolving Credit
Facility, the fifth anniversary of the Closing Date; (iii) with respect to any
tranche of Extended Term Loans or Extended Revolving Credit Commitments, the
final maturity date as specified in the applicable Extension Amendment,
(iv) with respect to any Incremental Term Loans or Incremental Revolving Credit
Commitments, the final maturity date as specified in the applicable Incremental
Amendment, (v) with respect to any Refinancing Term Loans or Refinancing
Revolving Credit Commitments, the final maturity date as specified in the
applicable

 

40



--------------------------------------------------------------------------------

Refinancing Amendment, and (vi) with respect to any Replacement Term Loans, the
final maturity date as specified in the applicable agreement; provided that,
(x) in each case, if such day is not a Business Day, the Maturity Date shall be
the Business Day immediately succeeding such day and (y) if (A) the Senior Notes
remain outstanding on the date that is 91 days prior to the final maturity date
of the Senior Notes (the “Maturity Test Date”) and (B) either (x) the
outstanding principal amount of the Senior Notes on such date is greater than or
equal to $25,000,000 or (y) the Borrower is unable to provide reasonably
satisfactory evidence to the Administrative Agent on such date that, after
giving effect to the redemption of the outstanding principal amount of the
Senior Notes on a Pro Forma Basis, the Borrower and its Restricted Subsidiaries
would have Liquidity of at least $50,000,000, the Maturity Date with respect to
the Initial Term Loans and the Revolving Credit Facility shall be the Maturity
Test Date.

“Maturity Test Date” has the meaning set forth in the definition of “Maturity
Date.”

“Maximum Rate” has the meaning set forth in Section 10.10.

“MCA Resignation Effective Date” has the meaning set forth in Section 9.06(e).

“Mexican Collateral Agent” means DB Mexico.

“Mexican Collateral” means the “Collateral” as defined in the Mexican Collateral
Documents and any other assets pledged pursuant to the Mexican Collateral
Documents.

“Mexican Collateral Documents” means, collectively, the Collateral Documents
governed by the laws of the United Mexican States or of any State thereof.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgaged Properties” has the meaning set forth in the definition of
“Collateral and Guarantee Requirement.”

“Mortgages” means collectively, the deeds of trust, trust deeds, hypothecs,
deeds to secure debt, mortgages and other equivalent instruments made by the
relevant Loan Parties in favor or for the benefit of the Administrative Agent
and/or the Mexican Collateral Agent, in each case on behalf of the Secured
Parties, creating and evidencing a first priority Lien on a Mortgaged Property
in form and substance reasonably satisfactory to the Administrative Agent and,
as applicable, the Mexican Collateral Agent (including, without limitation, any
mortgages executed and delivered pursuant to Sections 4.01(a)(v), 6.11 and 6.13)
in each case, as the same may from time to time be amended, restated,
supplemented or otherwise modified.

“Mortgagor” has the meaning set forth in the definition of “Collateral and
Guarantee Requirement.”

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which a Loan Party, Restricted Subsidiary or any
ERISA Affiliate makes or is obligated to make contributions, or during the
preceding six plan years, has been obligated to make contributions.

 

41



--------------------------------------------------------------------------------

“Net Proceeds” means:

(a) 100% of the cash proceeds actually received by the Borrower or any of the
Restricted Subsidiaries (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise and including casualty insurance
settlements and condemnation awards, but in each case only as and when received)
from any Casualty Event or non-ordinary course of business Disposition, net of
(i) attorneys’ fees, accountants’ fees, investment banking fees, survey costs,
title insurance premiums, and related search and recording charges, transfer
taxes, deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees and expenses actually incurred in connection
therewith, (ii) the principal amount of any Indebtedness that is secured by a
Lien (other than a Lien that ranks pari passu with or that is subordinated to
the Liens securing the Obligations) on the asset subject to such Disposition or
Casualty Event and that is required to be repaid in connection with such
Disposition or Casualty Event (other than Indebtedness under the Loan
Documents), together with any applicable premium, penalty, interest and breakage
costs, (iii) in the case of any Disposition or Casualty Event by a non-wholly
owned Restricted Subsidiary, the pro rata portion of the Net Proceeds thereof
(calculated without regard to this clause (iii)) attributable to minority
interests and not available for distribution to or for the account of the
Borrower or a wholly owned Restricted Subsidiary as a result thereof, (iv) Taxes
paid, or reasonably estimated to be payable as a result thereof, including
without limitation any additional Taxes incurred or that would be incurred in
repatriating any amounts attributable to any Disposition, Casualty Event, or
Issuance to the jurisdiction of the Borrower, (v) the amount of any reasonable
reserve established in accordance with GAAP against any adjustment to the sale
price or any liabilities (other than any taxes deducted pursuant to
clause (i) above) (x) related to any of the applicable assets and (y) retained
by the Borrower or any of the Restricted Subsidiaries including, without
limitation, pension and other post-employment benefit liabilities and
liabilities related to environmental matters or against any indemnification
obligations (however, the amount of any subsequent reduction of such reserve
(other than in connection with a payment in respect of any such liability) shall
be deemed to be Net Proceeds of such Disposition or Casualty Event occurring on
the date of such reduction), and (vi) any funded escrow established pursuant to
the documents evidencing any such sale or disposition to secure any
indemnification obligations or adjustments to the purchase price associated with
any such sale or disposition (provided that to the extent that any amounts are
released from such escrow to Borrower or a Restricted Subsidiary, such amounts
net of any related expenses shall constitute Net Proceeds); provided that if the
Borrower or any Restricted Subsidiary uses any portion of such proceeds to
acquire, maintain, develop, construct, improve, upgrade or repair assets (other
than current assets) useful in the business of the Borrower or such Restricted
Subsidiary or to make Permitted Acquisition or any acquisition of all or
substantially all the assets of, or all the Equity Interests (other than
directors’ qualifying shares) in, a Person (other than a Company Party) or
division or line of business of a Person (other than a Company Party) (or any
subsequent investment made in a Person previously acquired to the extent such
Investment results in an increase in the ownership interests in such Person), in
each case within 18 months of such receipt, such portion of such proceeds shall
not constitute Net Proceeds except to the extent not, within 18 months of such
receipt, so used or contractually committed to be so used (it being understood
that if any portion of such proceeds are not so used within such 18-month period
but within such 18-month period are contractually committed to be used, then
upon the termination of such contract or if such Net Proceeds are not so used
within 24-months following the receipt of such Net Proceeds, such remaining
portion shall constitute Net Proceeds as of the date of such termination or
expiry without giving effect to this proviso); provided, further, that no
proceeds realized in a single transaction or series of related transactions
shall constitute Net Proceeds unless (x) such proceeds shall exceed $1,000,000
or (y) the aggregate net proceeds shall exceed $5,000,000 in any fiscal year
(and thereafter only net cash proceeds in excess of such amount shall constitute
Net Proceeds under this clause (a)), and

(b) 100% of the cash proceeds from the incurrence, issuance or sale by the
Borrower or any of the Restricted Subsidiaries of any Indebtedness, net of all
taxes paid or reasonably estimated to be payable as a result thereof and fees
(including investment banking fees and discounts), commissions, costs and other
expenses, in each case incurred in connection with such issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to the Borrower shall be disregarded.

“Nomura Securities” means Nomura Securities International Inc.

 

42



--------------------------------------------------------------------------------

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Disturbance Agreement” means each non-disturbance and attornment of hotel
management agreement, dated on or around the dated on or around the Original
Closing Date relating to a Hotel Real Property owned by a Restricted Subsidiary
of the Borrower which is managed by AMR and entered into by such Restricted
Subsidiary of the Borrower as owner, AMR as manager and the Mexican Collateral
Agent, as the same may be amended, restated, supplemented or otherwise modified
from time to time in accordance with the terms hereof.

“non-Expiring Credit Commitment” has the meaning set forth in Section 2.04(g).

“Non-extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Non-Mortgaged Hotel Properties” means each Hotel Real Property not constituting
a Mortgaged Property.

“Non-Parity Intercreditor Agreement” has the meaning set forth in the definition
of “Intercreditor Agreement.”

“Non-Public Lender” means (a) an entity that provides repayable funds to the
Borrower for a minimum amount of EUR 100,000 (or its equivalent in another
currency), or (b) following the publication by relevant authorities of guidance
which means that a Person providing repayable funds in the amount of at least
EUR 100,000 (or its equivalent in another currency) may qualify as forming part
of the public within the meaning of the CRR and the CRD IV, an entity that
provides such funds in such other minimum amount, or complies with such other
criterion, as a result of which such Person shall qualify as not forming part of
the public within the meaning of the CRR and the CRD IV, provided that clause
(b) of the definition of Non-Public Lender shall only be applicable after the
amendment of this Agreement with the prior written consent of the Borrower and
the Administrative Agent (as directed in writing by the Required Lenders) to
reflect such other new criterion following the publication of such guidance.

“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for Customary
Non-Recourse Exceptions) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness; provided that, such
Indebtedness may be recourse to the Person or Persons that own the assets
encumbered by the Lien securing such Indebtedness so long as (x) such Person or
Persons do not own any assets that are not subject to such Lien (other than
assets customarily excluded from an all assets financing) and (y) in the event
such Person or Persons directly or indirectly own Equity Interests in any other
Person, all assets of such Person or Persons (other than assets customarily
excluded from an all assets financing) are also encumbered by the Lien securing
such financing.

“Non-Recourse Subsidiary” means any Restricted Subsidiary (a) whose assets
consist solely of Hotel Real Property and associated personal property (or 100%
of the Equity Interests in a Subsidiary, the assets of which consist solely of
Hotel Real Property and associated personal property) and (b) that incurs (or is
expected to incur within 90 days of the acquisition or formation thereof, and
actually does so incur within such 90 day period (or such later date as may be
agreed to by the Administrative Agent, in its sole discretion)) Non-Recourse
Indebtedness (i) permitted to be incurred under this Agreement, (ii) which is
secured by the property of such Restricted Subsidiary, (iii) the terms of which
prohibit such Restricted

 

43



--------------------------------------------------------------------------------

Subsidiary from being a Guarantor hereunder and (iv) for which, at the time of
incurring such Indebtedness on a Pro Forma Basis in accordance with
Section 1.08, the Ratio Mortgage Requirement is not met. For the avoidance of
doubt, neither the Borrower nor any Restricted Subsidiary (other than any
Non-Recourse Subsidiary) may Guarantee Non-Recourse Indebtedness of a
Non-Recourse Subsidiary (other than Guarantees in respect of Customary
Non-Recourse Exceptions).

“Non-U.S. Plan” means any plan, fund (including, without limitation, any
superannuation fund) or other similar program established, contributed to or
maintained outside the United States by the Borrower or one or more Restricted
Subsidiaries primarily for the benefit of employees of the Borrower or such
Restricted Subsidiaries residing outside the United States, which plan, fund or
other similar program provides, or results in, retirement income, a deferral of
income in contemplation of retirement or payments to be made upon termination of
employment, and which plan is not subject to ERISA or the Code, other than any
plan maintained by or to which contributions or payments are mandated by a
Governmental Authority.

“Note” means a Term Note, a Revolving Credit Note or a Swing Line Note, as the
context may require.

“Notice of Intent to Cure” has the meaning set forth in Section 8.04.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party and the Restricted Subsidiaries arising
under any Loan Document or otherwise with respect to any Loan or Letter of
Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the filing by or against any
Loan Party or Restricted Subsidiary of any petition in bankruptcy,
reorganization or similar proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding or under applicable state, federal or
foreign laws. Without limiting the generality of the foregoing, the Obligations
of the Loan Parties under the Loan Documents (and of the Restricted Subsidiaries
to the extent they have obligations under the Loan Documents) include (a) the
obligation (including guarantee obligations) to pay principal, interest, Letter
of Credit fees, reimbursement obligations, charges, expenses, fees, Attorney
Costs, indemnities and other amounts payable by any Loan Party under any Loan
Document and (b) the obligation of any Loan Party to reimburse any amount in
respect of any of the foregoing that any Lender may elect to pay or advance on
behalf of such Loan Party in accordance with the terms of the Loan Documents.

“OFAC” has the meaning set forth in Section 5.17(b).

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; (c) with respect to any
partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity and (d) in relation to any corporation incorporated
under the laws of the Netherlands, its deed of incorporation (akte van
oprichting) and articles of association (statuten).

 

44



--------------------------------------------------------------------------------

“Original Closing Date” means August 9, 2013.

“Other Applicable Indebtedness” has the meaning set forth in
Section 2.05(b)(ii).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document) .

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are imposed with
respect to an assignment (other than an assignment made pursuant to
Section 3.07).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of Term
Loans, Revolving Credit Loans (including any refinancing of outstanding unpaid
drawings under Letters of Credit or L/C Credit Extensions as a Revolving Credit
Borrowing) and Swing Line Loans, as the case may be, occurring on such date; and
(b) with respect to any L/C Obligations on any date, the outstanding amount
thereof on such date after giving effect to any L/C Credit Extension occurring
on such date and any other changes thereto as of such date, including as a
result of any reimbursements of outstanding unpaid drawings under any Letters of
Credit (including any refinancing of outstanding unpaid drawings under Letters
of Credit or L/C Credit Extensions as a Revolving Credit Borrowing) or any
reductions in the maximum amount available for drawing under Letters of Credit
taking effect on such date.

“Overnight Rate” means, for any day, the greater of the Federal Funds Rate and
an overnight rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

“Parallel Debt” has the meaning set forth in Section 10.23(a).

“Parity Intercreditor Agreement” has the meaning set forth in the definition of
“Intercreditor Agreement.”

“Participant” has the meaning set forth in Section 10.07(e).

“Participant Register” has the meaning set forth in Section 10.07(e).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Payment in Full” means no Lender shall have any Commitment hereunder, any Loan
or other Obligations hereunder other than (i) contingent obligations as to which
no claim has been asserted), (ii) any Letter of Credit for which the Outstanding
Amount of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer and (iii) obligations under the Secured Hedge Agreements.

 

45



--------------------------------------------------------------------------------

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA
and is sponsored or maintained by any Loan Party, Restricted Subsidiary or any
ERISA Affiliate or to which any Loan Party, Restricted Subsidiary or any ERISA
Affiliate has an obligation to contribute.

“Permitted Acquisition” has the meaning set forth in Section 7.02(i).

“Permitted First Priority Refinancing Debt” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured loans or notes; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets of the Borrower or any Restricted Subsidiary other than
the Collateral and (ii) such Indebtedness meets the requirements contained in
the proviso to the definition of “Credit Agreement Refinancing Indebtedness”.
Permitted First Priority Refinancing Debt will include any Registered Equivalent
Notes issued in exchange therefor.

“Permitted Holders” means each of (i) the Equity Investors as of the Closing
Date and (ii) any direct or indirect parent companies or other Affiliates of any
of the foregoing Persons.

“Permitted Junior Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of junior lien secured loans or notes; provided that
(i) such Indebtedness is secured by the Collateral on a junior priority basis to
the Liens securing the Obligations and the obligations in respect of any
Permitted First Priority Refinancing Debt and is not secured by any property or
assets of the Borrower or any Restricted Subsidiary other than the Collateral,
(ii) such Indebtedness meets otherwise the requirements contained in the proviso
to the definition of “Credit Agreement Refinancing Indebtedness”, and (iii) such
Indebtedness meets the Permitted Other Debt Conditions. Permitted Junior
Priority Refinancing Debt will include any Registered Equivalent Notes issued in
exchange therefor.

“Permitted Other Debt Conditions” means that such applicable Indebtedness does
not mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except (x) amortization not to exceed 1% per annum of
the aggregate principal amount thereof, excess cash flow or similar concept,
customary asset sale or change of control or similar event provisions that
provide for the prior repayment of or offer to prepay, the Term Loans pursuant
to the terms hereof) or (y) AHYDO payments), in each case prior to the date that
is the Latest Maturity Date of any Term Loans outstanding at the time such
Indebtedness is incurred.

“Permitted Ratio Debt” means Indebtedness of the Borrower or any Restricted
Subsidiary; provided that, (a) such Indebtedness is unsecured or secured on a
junior basis to the Obligations and either (x) pari passu or (y) subordinated in
right of payment to the Obligations, (b) such Indebtedness does not mature prior
to the date that is 91 days after the Latest Maturity Date of any Term Loans
outstanding at the time such Indebtedness is incurred, (c) such Indebtedness has
a Weighted Average Life to Maturity

 

46



--------------------------------------------------------------------------------

not shorter than the remaining Weighted Average Life to Maturity of any Term
Loans outstanding at the time such Indebtedness is incurred, and (d) immediately
after giving Pro Forma Effect thereto and to the use of the proceeds thereof,
(i) no Event of Default shall be continuing or result therefrom, and (ii) (x) in
the case of Indebtedness which is unsecured, the Interest Coverage Ratio
(calculated on a Pro Forma Basis in accordance with Section 1.08) as of the end
of the most recently ended Test Period, shall be not less than 2.00:1.00 and
(y) in the case of Indebtedness which is secured on a junior basis to the
Obligations, the Consolidated Total Net Leverage Ratio (calculated on Pro Forma
Basis in accordance with Section 1.08) as of the end of the most recently ended
Test Period, shall be no greater than 6.50:1.00; provided, further, that the
amount of Indebtedness that may be incurred or guaranteed as Permitted Ratio
Debt by Restricted Subsidiaries that are not Subsidiary Guarantors, together
with any Indebtedness incurred or guaranteed by Restricted Subsidiaries that are
not Loan Parties pursuant to Section 7.03(g)(ii) (and any Permitted Refinancing
there if, to the extent incurred or guaranteed by a Restricted Subsidiary that
is not a Loan Party), shall not exceed the greater of (x) $75,000,000 and (y)
4.0% of Total Assets at any one time outstanding, in each case determined at the
time of being incurred or guaranteed.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, restructuring, replacement, exchange or
extension of any Indebtedness of such Person; provided that (a) the principal
amount (or accreted value, if applicable) thereof does not exceed the principal
amount (or accreted value, if applicable) of the Indebtedness so modified,
refinanced, restructured, refunded, renewed, replaced, exchanged or extended
except by an amount equal to unpaid accrued or capitalized interest and premium
thereon (including tender premiums) plus other amounts owing or paid related to
such Indebtedness, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal, restructuring, replacement,
exchange or extension and by an amount equal to any existing commitments
unutilized thereunder, (b) other than with respect to a Permitted Refinancing in
respect of Indebtedness permitted pursuant to Section 7.03(e), such
modification, refinancing, refunding, renewal, replacement or extension has a
final maturity date equal to or later than the final maturity date of (or, if
earlier, the date that is 91 days after the Latest Maturity Date of the Loans),
and has a Weighted Average Life to Maturity equal to or greater than the
Weighted Average Life to Maturity of, the Indebtedness being modified,
refinanced, refunded, renewed, replaced or extended, (c) if such Indebtedness
being modified, refinanced, refunded, renewed, replaced or extended is
subordinated in right of payment or in security to the Obligations, such
modification, refinancing, refunding, renewal, replacement or extension is
subordinated to the Obligations on terms (i) at least as favorable (taken as a
whole) (as determined in reasonable good faith by the Borrower) to the Lenders
as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed, replaced, exchanged or extended, or
(ii) otherwise reasonably acceptable to the Administrative Agent, (d) such
modification, refinancing, replacement, refunding, renewal or extension does not
add obligors from that which applied to such Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended, and (e) such modification,
refinancing, replacement, refunding, renewal or extension contains terms and
conditions that are substantially identical to, or (taken as a whole) not
materially more restrictive to the Borrower (as determined in reasonable good
faith by the Borrower) than those applicable to the Indebtedness being modified,
refinanced, replaced, refunded, renewed or extended (except for (x) covenants or
other provisions applicable only to periods after the Maturity Date of any Term
Loans or Revolving Credit Commitments existing at the time of incurrence of such
Indebtedness or (y) such terms that are otherwise current market terms for such
type of Indebtedness (as determined in good faith by the Borrower) at the time
of incurrence or issuance of such Indebtedness).

“Permitted Repricing Amendment” has the meaning set forth in Section 10.01.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of senior unsecured loans or notes; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(ii) meets the Permitted Other Debt Conditions. Permitted Unsecured Refinancing
Debt will include any Registered Equivalent Notes issued in exchange therefor.

 

47



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pesos” means the lawful money of the United Mexican States or the Dominican
Republic, as applicable.

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established or maintained by any Loan Party or any
Restricted Subsidiary or, with respect to any such plan that is subject to
Section 302 of ERISA, Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning set forth in Section 6.01(d).

“Playa Management USA” means Playa Management USA, LLC.

“Playa Operator” means Playa H&R Holdings B.V.

“Prime Rate” means the rate which the Administrative Agent announces from time
to time as its prime lending rate, the Prime Rate to change when and such prime
lending rate changes.

“Proceeding” has the meaning set forth in Section 10.05.

“Proceeds” has the meaning set forth in the relevant Collateral Document.

“Process Agent” has the meaning set forth in Section 10.15(c).

“Pro Forma Balance Sheet” has the meaning set forth in Section 5.05(b).

“Pro Forma Basis” and “Pro Forma Effect” means, with respect to compliance with
any test or covenant or calculation of any ratio hereunder, the determination or
calculation of such test, covenant or ratio (including in connection with
Specified Transactions) in accordance with Section 1.08.

“Pro Forma Compliance” means, with respect to the financial covenant in
Section 7.11, compliance on a Pro Forma Basis with such covenants in accordance
with Section 1.08.

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Projections” has the meaning set forth in Section 6.01(c).

 

48



--------------------------------------------------------------------------------

“Public Lender” has the meaning set forth in Section 6.01(d).

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Ratio Mortgage Requirement” has the meaning set forth in Section 6.11(d).

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures thereon.

“Recipient” means (a) the Agents or (b) any Lender.

“Recourse Indebtedness” means, with respect to a Person, Indebtedness that does
not constitute Non-Recourse Indebtedness.

“Refinancing” means collectively, (i) the repayment in full of all outstanding
indebtedness and other obligations owed by the Borrower under the Existing
Credit Agreement and (ii) fees and expenses incurred in connection with the
foregoing and transactions related thereto.

“Refinanced Debt” has the meaning set forth in the definition of “Credit
Agreement Refinancing Indebtedness.”

“Refinanced Term Loans” has the meaning set forth in Section 10.01.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (d) the Mexican Collateral
Agent, (e) each Additional Refinancing Lender and (f) each Lender that agrees to
provide any portion of Refinancing Term Loans, Refinancing Term Commitments,
Refinancing Revolving Credit Commitments or Refinancing Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.15.

“Refinancing Revolving Credit Commitments” means one or more Classes of
Revolving Credit Commitments hereunder that result from a Refinancing Amendment.

“Refinancing Revolving Credit Loans” means one or more Classes of Revolving
Credit Loans that result from a Refinancing Amendment.

“Refinancing Series” means all Refinancing Term Loans or Refinancing Term
Commitments that are established pursuant to the same Refinancing Amendment (or
any subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans or Refinancing Term
Commitments provided for therein are intended to be a part of any previously
established Refinancing Series) and that provide for the same All-In Yield and
amortization schedule.

“Refinancing Term Commitments” means one or more term loan commitments hereunder
that fund Refinancing Term Loans of the applicable Refinancing Series hereunder
pursuant to a Refinancing Amendment.

 

49



--------------------------------------------------------------------------------

“Refinancing Term Loans” means one or more Classes of Term Loans that result
from a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing, dispersing or migrating in, into, onto or through the Environment or
from or through any facility, property or equipment.

“Renovation Property” means any Hotel Real Property where more than 20% of the
rooms of such Hotel Real Property are not available for occupancy due to
renovations being made at such Hotel Real Property.

“Replaced Revolving Facility” has the meaning set forth in Section 10.01.

“Replacement Revolving Facility” has the meaning set forth in Section 10.01.

“Replacement Term Loans” has the meaning set forth in Section 10.01.

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the otherwise
applicable notice period has been waived by regulation or otherwise by the PBGC.

“Repricing Event” means (i) (x) any substantially concurrent prepayment of Term
Loans in whole or in part with the proceeds of, or any conversion of any Term
Loans into, any new or replacement tranche of debt financing incurred by the
Borrower or any Restricted Subsidiary bearing interest at an All-In Yield less
than the All-In Yield applicable to the Term Loans or (y) any amendment to this
Agreement that, directly or indirectly, reduces the All-In Yield applicable to
the Term Loans, or (ii) any assignment permitted under Section 3.07 of all or
any portion of the Term Loans of any Lender in connection with any amendment
under clause (i) of this definition (in each case other than in connection with
a Change of Control or a Transformative Acquisition). For clarity, any
prepayment pursuant to a Discounted Loan Prepayment shall not constitute a
Repricing Event.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Class; provided that, the unused Term Commitment, Incremental Term Commitment,
Refinancing Term Commitment, Revolving Credit Commitment, Incremental Revolving
Credit Commitment and Refinancing Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required
Class Lenders.

 

50



--------------------------------------------------------------------------------

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Initial Term Commitments, Incremental Term
Commitments and Refinancing Term Commitments and (c) aggregate unused Revolving
Credit Commitments, unused Incremental Revolving Credit Commitments and unused
Refinancing Revolving Credit Commitments; provided that the unused Term
Commitment, Incremental Term Commitment, Refinancing Term Commitment, Revolving
Credit Commitment and Refinancing Revolving Credit Commitment of, and the
portion of the Total Outstandings held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Responsible Officer” means the chief executive officer, chief financial
officer, chief administrative officer, secretary, treasurer, managing director
(directeur) or other similar officer of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restatement Agreement” shall mean the Restatement Agreement dated as of
April 27, 2017 by and among the Borrower, Holdings, the other Guarantors party
thereto, the Lenders party thereto and the Administrative Agent.

“Restricted Cash” means cash and Cash Equivalents held by Restricted
Subsidiaries that is contractually restricted from being distributed to the
Borrower; provided, that interest earned on any Restricted Cash shall not be
deemed to be “Restricted Cash” unless such interest is also contractually
restricted from being distributed to the Borrower.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to the Borrower’s or a Restricted Subsidiary’s stockholders,
partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.

 

51



--------------------------------------------------------------------------------

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a Disposition or otherwise) and other amounts received or realized
in respect of such Investment, in each case on an after-tax basis.

“Revolver Extension Request” has the meaning set forth in Section 2.16(b).

“Revolver Extension Series” has the meaning set forth in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period, made by each of the Revolving Credit
Lenders pursuant to Section 2.01 or under any Incremental Amendment, Extension
Amendment or Refinancing Amendment.

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower, (b) purchase
participations in L/C Obligations in respect of Letters of Credit and
(c) purchase participations in Swing Line Loans, in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 1.01A under the caption “Revolving Credit
Commitment” or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including Sections 2.14 and
10.07(b)). The aggregate Revolving Credit Commitments of all Revolving Credit
Lenders is $100,000,000 on the Closing Date.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the Outstanding Amount of such Revolving Credit Lender’s
Revolving Credit Loans and its Pro Rata Share or other applicable share provided
for under this Agreement of the amount of the L/C Obligations and the Swing Line
Obligations at such time.

“Revolving Credit Facility” means the Revolving Credit Commitments, each
Class of Incremental Revolving Credit Commitments, each Extension Series of
Extended Revolving Credit Commitments, each Refinancing Series of Refinancing
Revolving Credit Commitments and the Credit Extensions made thereunder.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loan” has the meaning set forth in Section 2.01(b).

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Same Day Funds” means immediately available funds.

 

52



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VII
that is entered into by and between the Borrower or any Restricted Subsidiary
and any Hedge Bank, to the extent designated by the Borrower and such Hedge Bank
as a “Secured Hedge Agreement” in writing to the Administrative Agent. The
designation of any Secured Hedge Agreement shall not create in favor of such
Hedge Bank any rights in connection with the management or release of Collateral
or of the obligations of any Guarantor under the Loan Documents.

“Secured Obligations” means, collectively, the Obligations and all obligations
owing to the Secured Parties by the Borrower and its Restricted Subsidiaries
under any Secured Hedge Agreement (as such obligations may be amended, amended
and restated, supplemented, replaced, refinanced or otherwise modified from time
to time (including any increases of the principal amount outstanding
thereunder)), whether direct or indirect, absolute or contingent, and whether
for principal, reimbursement obligations, interest, fees, premiums, penalties,
indemnifications, contract causes of action, costs, expenses or otherwise.
“Secured Obligations” shall exclude any Excluded Swap Obligations.

“Secured Parties” means, collectively, the Administrative Agent, the Mexican
Collateral Agent, the Lenders, the Hedge Banks and each co-agent or sub-agent
appointed by the Administrative Agent and/or the Mexican Collateral Agent from
time to time pursuant to Section 9.05.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Notes” means 8.000% Notes due August 15, 2020 of the Borrower
outstanding on the date hereof, as he same may be exchanged for any Registered
Equivalent Notes issued in exchange therefor, and as the same or such
substantially similar notes may be amended, supplemented, waived or otherwise
modified from time to time.

“Senior Notes Debt Documents” means the Senior Notes Indenture and all other
instruments, agreements and other documents evidencing or governing the Senior
Notes or providing for any guarantee, obligation or other right in respect
thereof.

“Senior Notes Indenture” means the Indenture dated as of the Original Closing
Date, under which the Senior Notes are issued, as the same may be amended,
supplemented, waived or otherwise modified from time to time.

“Senior Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Junior Priority Refinancing Debt, the
trustee, administrative agent, Mexican Collateral Agent, security agent or
similar agent under the indenture or agreement pursuant to which such
Indebtedness is issued, incurred or otherwise obtained, as the case may be, and
each of their successors in such capacities.

“Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article I, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Exchange Act, as such Regulation was in effect on
the Closing Date.

“Solicited Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

 

53



--------------------------------------------------------------------------------

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit E-5.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit E-6, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to the Borrower and the other Loan
Parties (on a consolidated basis) on any date of determination, that on such
date (a) such Person is able generally to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (B) the value of the assets of such Person (both at fair value and
present fair saleable value in each case calculated on a going concern basis) is
greater than the total amount of liabilities (including contingent and
unliquidated liabilities) and (C) such Person does not have unreasonably small
capital. In computing the amount of contingent or unliquidated liabilities at
any time, such liabilities shall be computed at the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability (in each
case as interpreted in accordance with fraudulent conveyance, bankruptcy,
insolvency and similar laws and other applicable law).

“SPC” has the meaning set forth in Section 10.07(h).

“Special Flood Hazard Area” means an area designated by the Federal Emergency
Management Agency (or any successor agency) as having special flood or mud slide
hazards.

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to
Section 2.05(a)(v)(B) substantially in the form of Exhibit E-7.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit E-8, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in
Section 2.05(a)(v)(B)(3).

“Specified Junior Financing Obligations” means any obligations in respect of any
Junior Financing in respect of which any Loan Party is an obligor in a principal
amount in excess of the Threshold Amount.

 

54



--------------------------------------------------------------------------------

“Specified Representations” means the representations and warranties with
respect to the Borrowers and the other Loan Parties set forth in Section 5.01
(but solely with respect to organizational status and organizational power and
authority), Section 5.02 (but solely with respect to clause (a) and clause
(b)(i) thereof with respect to Organizational Documents), Section 5.04,
Section 5.11, Section 5.12, Section 5.17, and Section 5.18 (subject to the
limitations or exceptions set forth in any commitment letter entered into in
connection with the applicable Incremental Facility).

“Specified Transaction” means any Investment that results in a Person becoming a
Restricted Subsidiary, any designation of a Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary, any Permitted Acquisition or any
Disposition that results in a Restricted Subsidiary ceasing to be a Subsidiary
of the Borrower, any Investment constituting an acquisition of assets
constituting a business unit, line of business or division of, or at least a
majority of the Equity Interests of, another Person or any Disposition of a
business unit, line of business or division of the Borrower or a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise, or any incurrence or repayment of Indebtedness (other than
Indebtedness incurred or repaid under any revolving credit facility or line of
credit), Restricted Payment, Incremental Revolving Credit Commitment,
Incremental Revolving Loan or Incremental Term Loan that by the terms of this
Agreement requires such test to be calculated on a “Pro Forma Basis” or after
giving “Pro Forma Effect.”

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the FRB to which the Administrative Agent is subject with respect
to the Adjusted Eurocurrency Rate, for Eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the FRB). Such reserve
percentages shall include those imposed pursuant to such Regulation
D. Eurocurrency Rate Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity (excluding, for the avoidance
of doubt, any charitable organizations, and any other Person that meets the
requirements of Section 501(c)(3) of the Code) of which (i) a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, (ii) more than half of the issued share
capital is at the time beneficially owned or (iii) the management of which is
otherwise controlled, directly or indirectly, through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

“Subsidiary Guarantor” means any Guarantor other than Holdings and the Borrower.

“Successor Borrower” has the meaning set forth in Section 7.04(d).

 

55



--------------------------------------------------------------------------------

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means DBNY, in its capacity as provider of Swing Line Loans
or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

“Swing Line Loan Notice” means a written notice of a Swing Line Borrowing
pursuant to Section 2.04(b), which shall be substantially in the form of
Exhibit B hereto.

“Swing Line Note” means a promissory note of the Borrower payable to any Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to such Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $10,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Syndication Date” means the date on which the Arranger has completed primary
syndication of the Initial Term Commitments.

“Target Person” has the meaning set forth in Section 7.02.

“Taxes” means all present or future taxes, duties, levies, imposts, assessments
or withholdings imposed by any Governmental Authority including interest,
penalties and additions to tax.

“Term Borrowing” means a borrowing consisting of Term Loans of the same Type and
currency and, in the case of Eurocurrency Rate Loans, having the same Interest
Period, made by each of the Term Lenders pursuant to Section 2.01(a) or under
any Incremental Amendment, Extension Amendment or Refinancing Amendment.

 

56



--------------------------------------------------------------------------------

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment,
(iv) an Extension Amendment or (v) the incurrence of Replacement Term Loans. The
initial amount of each Term Lender’s Commitment is set forth on Schedule 1.01A
under the caption “Initial Term Commitment” or, otherwise, in the Assignment and
Assumption, Incremental Amendment, Extension Amendment or Refinancing Amendment
pursuant to which such Lender shall have assumed its Commitment, as the case may
be. The initial aggregate amount of the Term Commitments as of the Closing Date
is $530,000,000.

“Term Facility” means (a) prior to the Closing Date, the Initial Term
Commitments and (b) thereafter, each Class of Term Loans and/or Term
Commitments.

“Term Lender” means, at any time, any Lender that has (a) an Initial Term
Commitment, Incremental Term Commitment or Refinancing Term Commitment or (b) a
Term Loan at such time.

“Term Loan” means any Initial Term Loan, Extended Term Loan, Incremental Term
Loan, Refinancing Term Loan or Replacement Term Loan, as the context may
require.

“Term Loan Extension Request” has the meaning set forth in Section 2.16(a).

“Term Loan Extension Series” has the meaning set forth in Section 2.16(a).

“Term Loan Increase” has the meaning set forth in Section 2.14(a).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Termination Fee Amount” means, at any date, an amount, determined on a
cumulative basis equal to the cumulative amount of any cash payments received in
connection with the termination or cancellation of any Hotel Management
Agreements minus any amount of the Termination Fee Amount used to make
Investments pursuant to Sections 7.02(n)) after the Closing Date and prior to
such time.

“Test Period” means, for any date of determination under this Agreement, the
four consecutive fiscal quarters of the Borrower most recently ended as of such
date of determination, in respect of which, subject to Section 1.08(a),
financial statements for each quarter or fiscal year in such period have been or
are required to be delivered pursuant to Section 6.01(a) or (b), as applicable.

“Threshold Amount” means $35,000,000.

“Total Assets” means, as of any date of determination, the total assets of the
Borrower and the Restricted Subsidiaries on a consolidated basis in accordance
with GAAP, as shown on the most recent balance sheet of the Borrower delivered
pursuant to Section 6.01(a) or (b); it being understood that, for purposes of
determining compliance of a transaction with any restriction set forth in
Article VII that is based upon a specified percentage of Total Assets,
compliance of such transaction with the applicable restriction shall be
determined solely with reference to Total Assets as determined above in this
definition as of the date of the most recent balance sheet of the Borrower
delivered pursuant to Section 6.01(a) or (b).

 

57



--------------------------------------------------------------------------------

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower or any of its Subsidiaries in connection with the Transactions
(including expenses in connection with hedging transactions), this Agreement and
the other Loan Documents and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the Refinancing, (b) the redemption of
$115,000,000 million of the Senior Notes, (c) the funding of the Initial Term
Loans on the Closing Date and the execution and delivery of Loan Documents to be
entered into on the Closing Date and (d) the payment of Transaction Expenses
earned, due and payable on the Closing Date.

“Transferred Guarantor” has the meaning set forth in Section 11.09.

“Transformative Acquisition” means any merger, acquisition, Investment or
consolidation in any such case by Holdings, the Borrower or any Restricted
Subsidiary that is either (a) not permitted by the terms of any Loan Document
immediately prior to the consummation of such transaction or (b) if permitted by
the terms of the Loan Documents immediately prior to the consummation of such
transaction, would not provide Holdings, the Borrower or the Restricted
Subsidiaries with adequate flexibility under the Loan Documents for the
continuation or expansion of their combined operations following such
consummation, as reasonably determined by the Borrower acting in good faith.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unfunded Pension Liability” means, with respect to any Pension Plan, the
amount, if any, by which the value of the accumulated plan benefits under the
Pension Plan, determined on a plan termination basis in accordance with
actuarial assumptions at such time consistent with those prescribed by the PBGC
for purposes of Section 4044 of ERISA, exceeds the fair market value of all plan
assets allocable to such liabilities under Title IV of ERISA (excluding any
accrued but unpaid contributions).

“Uniform Commercial Code” or “UCC” means (i) the Uniform Commercial Code as the
same may from time to time be in effect in the State of New York or (ii) the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.
References in this Agreement and the other Loan Documents to specific sections
of the Uniform Commercial Code are based on the Uniform Commercial Code as in
effect in the State of New York on the date hereof. In the event such Uniform
Commercial Code is amended or another Uniform Commercial Code described in
clause (ii) is applicable, such section reference shall be deemed to be
references to the comparable section in such amended or other Uniform Commercial
Code.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” has the meaning set forth in
Section 3.01(e)(ii)(C) and is in substantially the form of Exhibit G hereto.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

 

58



--------------------------------------------------------------------------------

“Unrestricted Subsidiary” means any Subsidiary of the Borrower designated by the
board of directors of the Borrower as an Unrestricted Subsidiary pursuant to
Section 6.14 subsequent to the Closing Date.

“U.S. Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. §101
et seq.).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 107-56.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Withholding Agent” means any Loan Party or the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 1.02 Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

(b) The words “herein,” “hereto,” “hereof” and “hereunder” and words of similar
import when used in any Loan Document shall refer to such Loan Document as a
whole and not to any particular provision thereof.

(c) Article, Section, Exhibit and Schedule references are to the Loan Document
in which such reference appears.

(d) The term “including” is by way of example and not limitation.

(e) The word “or” is not exclusive.

(f) The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

 

59



--------------------------------------------------------------------------------

(g) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”; the words “to” and
“until” each mean “to but excluding”; and the word “through” means “to and
including.”

(h) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(i) For purposes of determining compliance with any Section of Article VII at
any time, in the event that any Lien, Investment, Indebtedness (whether at the
time of incurrence or upon application of all or a portion of the proceeds
thereof), Disposition, Restricted Payment, Affiliate transaction, Contractual
Obligation or prepayment of Indebtedness meets the criteria of one or more than
one of the categories of transactions permitted pursuant to any clause of such
Sections, such transaction (or portion thereof) at any time shall be permitted
under one or more of such clauses as determined by the Borrower in its sole
discretion at such time. Notwithstanding anything herein to the contrary,
Indebtedness (a) incurred under the Loan Documents and any Incremental
Commitments shall only be deemed to be outstanding in reliance only on the
exception in Section 7.03(a), (b) incurred as Credit Agreement Refinancing
Indebtedness shall only be deemed to be outstanding in reliance only on the
exception in Section 7.03(t), (c) Indebtedness represented by the Senior Notes
and any Refinancing Indebtedness incurred in respect thereof shall only be
deemed to be outstanding in reliance only on the exception Section 7.03(v).

(j) All references to “knowledge” of any Loan Party or a Subsidiary of the
Borrower means the actual knowledge of a Responsible Officer.

(k) The words “asset” and “property” shall be construed as having the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

(l) All references to any Person shall be constructed to include such Person’s
successors and assigns (subject to any restriction on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all of the functions thereof.

Section 1.03 Accounting Terms.

All accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP, except as otherwise
specifically prescribed herein, provided, however, that if the Borrower notifies
the Administrative Agent that it wishes to amend Section 7.11 or any related
definition to eliminate the effect of any change in GAAP occurring after the
Closing Date on the operation of such covenant, whether such notice is given
before or after the effective date of such change in GAAP (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend such Sections or any related definition for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Required Lenders. Notwithstanding any other
provision contained herein, (a) any lease that is treated as an operating lease
for purposes of GAAP as of the date hereof shall not be treated as Indebtedness,
Attributable Indebtedness or as a Capitalized Lease and shall continue to be
treated as an operating lease

 

60



--------------------------------------------------------------------------------

(and any future lease, if it were in effect on the date hereof, that would be
treated as an operating lease for purposes of GAAP as of the date hereof shall
be treated as an operating lease), in each case for purposes of this Agreement,
notwithstanding any actual or proposed change in GAAP after the date hereof and
(b) all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made, without giving effect to Statement of Financial Accounting
Standards 141R or ASC 805 (or any other financial accounting standard having a
similar result or effect).

Section 1.04 Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement (or required to be satisfied in order for a specific action to be
permitted under this Agreement) shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding up if there is no nearest
number).

Section 1.05 References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, refinancings,
restatements, renewals, restructurings, extensions, supplements and other
modifications thereto, but only to the extent that such amendments,
refinancings, restatements, renewals, restructurings, extensions, supplements
and other modifications are not prohibited by the Loan Documents; and
(b) references to any Law shall include all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting such Law.

Section 1.06 Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.07 Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of “Interest Period”) or performance shall extend to the immediately
succeeding Business Day.

Section 1.08 Pro Forma and Other Calculations.

(a) Notwithstanding anything to the contrary herein, financial ratios and tests
or other calculations of financial terms, including the Consolidated Total Net
Leverage Ratio, the Consolidated Secured Net Leverage Ratio and the Interest
Coverage Ratio shall be calculated in the manner prescribed by this
Section 1.08; provided that notwithstanding anything to the contrary in Section
1.08(b), (c) or (d), when (x) calculating the Consolidated Total Net Leverage
Ratio for purposes of the definition of “Applicable ECF Percentage” and
(y) calculating the Consolidated Secured Net Leverage Ratio for purposes of
determining actual compliance (and not Pro Forma Compliance or compliance on a
Pro Forma Basis) with Section 7.11 and the Commitment Fee Rate, the events
described in this Section 1.08 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect; provided however
that voluntary prepayments made pursuant to Section 2.05(a) during any fiscal
year (without duplication of any prepayments in such fiscal year that reduced
the amount of Excess Cash Flow

 

61



--------------------------------------------------------------------------------

required to be repaid pursuant to Section 2.05(b)(i) for any prior fiscal year)
shall be given pro forma effect after such fiscal year-end and prior to the time
any mandatory prepayment pursuant to Section 2.05(b)(i) is due for purposes of
calculating the Consolidated Total Net Leverage Ratio for purposes of
determining the Applicable ECF Percentage for such mandatory prepayment, if any.
In addition, (x) whenever a financial ratio or test or other financial
definition is to be calculated on a pro forma basis, the reference to the “Test
Period” for purposes of calculating such financial ratio or test or financial
definition shall be deemed to be a reference to, and shall be based on, the most
recently ended Test Period for which internal financial statements of the
Borrower are available (as determined in reasonable good faith by the Borrower)
and which have been delivered to the Administrative Agent (it being understood
that for purposes of determining Pro Forma Compliance with Section 7.11, if no
Test Period with an applicable level cited in Section 7.11 has passed, the
applicable level shall be the level for the first Test Period cited in
Section 7.11 with an indicated level) and (y) in connection with any Limited
Condition Transaction, for purposes of determining compliance with (1) any
provision of this Agreement which requires compliance with any representations
and warranties set forth herein, (2) any provision of this Agreement which
requires that no Default or Event of Default has occurred, is continuing or
would result therefrom or (3) any test or covenant contained in this Agreement
during any period which requires the calculation of any applicable ratios that
are measured as a percentage of Consolidated EBITDA, and, at the option of the
Borrower (the Borrower’s election to exercise such option in connection with any
Limited Condition Transaction, an “LCA Election”) the date of determination for
any such compliance or calculation of any such ratios shall be deemed to be the
date the definitive agreements for such Limited Condition Transaction are
entered into (the “LCA Test Date”) and if, after giving Pro Forma Effect to the
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) as if they had occurred at the beginning of the most recent
applicable date of determination ending prior to the LCA Test Date, the Borrower
could have taken such action on the relevant LCA Test Date in compliance with
such ratio, such ratio shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCA Election and any of the
ratios for which compliance was determined or tested as of the LCA Test Date are
exceeded as a result of fluctuations in any such ratio, including due to
fluctuations in Consolidated EBITDA of the Borrower or the Person subject to
such Limited Condition Transaction, at or prior to the consummation of the
relevant transaction or action, such ratios will not be deemed to have been
exceeded or failed to be satisfied as a result of such fluctuations and
compliance with such conditions shall not be tested at the time of consummation
of such Limited Condition Transaction unless the Borrower elects, in its sole
discretion, to test such ratios and compliance with such conditions on the date
such Limited Condition Transaction is consummated. If the Borrower has made an
LCA Election for any Limited Condition Transaction, then in connection with any
subsequent calculation of any ratio, Basket availability or compliance with any
other provision hereunder (other than actual compliance with Section 7.11) on or
following the relevant LCA Test Date and prior to the earliest of the date on
which such Limited Condition Transaction is consummated, the date the Borrower
makes an election pursuant to the immediately preceding sentence or the date
that the definitive agreement for such Limited Condition Transaction is
terminated or expires without consummation of such Limited Condition
Transaction, any such ratio, Basket or compliance with any other provision
hereunder shall be calculated on a Pro Forma Basis assuming such Limited
Condition Transaction and other transactions in connection therewith (including
any incurrence of Indebtedness and the use of proceeds thereof) have been
consummated and if with respect to any determination or testing of any ratio
with respect to any Restricted Payment, and also on a standalone basis without
assuming such Limited Condition Transaction and other transactions in connection
therewith (including any incurrence of debt and the use of proceeds thereof)
have been consummated.

 

 

62



--------------------------------------------------------------------------------

(b) For purposes of calculating any financial ratio or test or other financial
definition, Specified Transactions (with any incurrence or repayment of any
Indebtedness in connection therewith to be subject to Section 1.08(d)) that have
been made (i) during the applicable Test Period and (ii) if applicable as
described in Section 1.08(a), subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio, test
or definition is made shall be calculated on a pro forma basis assuming that all
such Specified Transactions (and any increase or decrease in Consolidated EBITDA
and the component financial definitions used therein attributable to any
Specified Transaction) had occurred on the first day (or, in the case of the
determination of Total Assets, the last day) of the applicable Test Period. If
since the beginning of any applicable Test Period any Person that subsequently
became a Restricted Subsidiary or was merged, amalgamated or consolidated with
or into the Borrower or any other Restricted Subsidiary since the beginning of
such Test Period shall have made any Specified Transaction that would have
required adjustment pursuant to this Section 1.08, then such financial ratio or
test (or other financial definition, including Total Assets) shall be calculated
to give pro forma effect thereto in accordance with this Section 1.08.

(c) Whenever pro forma effect is to be given to a Specified Transaction, the pro
forma calculations shall be made in good faith by a responsible financial or
accounting officer of the Borrower and include, for the avoidance of doubt, the
amount of “run-rate” cost savings, operating expense reductions and synergies
projected by the Borrower in good faith to be realized as a result of specified
actions taken, committed to be taken or expected to be taken (calculated on a
pro forma basis as though such cost savings, operating expense reductions and
synergies had been realized on the first day of such period and as if such cost
savings, operating expense reductions, operating initiatives, operating changes
and synergies were realized during the entirety of such period) and “run-rate”
means the full recurring benefit for a period that is associated with any action
taken, committed to be taken or expected to be taken (including any savings
expected to result from the elimination of a public target’s compliance costs
with public company requirements) net of the amount of actual benefits realized
during such period from such actions, and any such adjustments shall be included
in the initial pro forma calculations of such financial ratios or tests or other
financial definitions and during any subsequent Test Period in which the effects
thereof are expected to be realized relating to such Specified Transaction;
provided that (A) such amounts are reasonably identifiable and factually
supportable in the good faith judgment of the Borrower, (B) such actions are
taken, committed to be taken or expected to be taken no later than 24 months
after the date of such Specified Transaction, and (C) no amounts shall be added
pursuant to this Section 1.08(c) to the extent duplicative of any amounts that
are otherwise added back in computing Consolidated EBITDA, whether through a pro
forma adjustment or otherwise, with respect to such period.

(d) In the event that the Borrower or any Restricted Subsidiary incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, retirement or extinguishment) any Indebtedness included in the
calculations of any financial ratio, test or other financial definition (in each
case, other than Indebtedness incurred or repaid under any revolving credit
facility), (i) during the applicable Test Period or (ii) subject to Section
1.08(a) subsequent to the end of the applicable Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio, test
or definition is made, then such financial ratio. test or definition shall be
calculated giving pro forma effect to such incurrence or repayment of
Indebtedness, to the extent required, as if the same had occurred on the last
day of the applicable Test Period (except in the case of the Interest Coverage
Ratio (or similar ratio), in which case such incurrence, assumption, guarantee,
redemption, repayment, retirement, or extinguishment of Indebtedness will be
given effect as if the same had occurred on the first day of the applicable Test
Period).

(e) If any Indebtedness bears a floating rate of interest and is being given pro
forma effect, the interest on such Indebtedness shall be calculated as if the
rate in effect on the date of the event for which the calculation of the
Interest Coverage Ratio is made had been the applicable rate for the entire
period (taking into account any interest hedging arrangements applicable to such
Indebtedness). Interest

 

63



--------------------------------------------------------------------------------

on Capitalized Leases shall be deemed to accrue at an interest rate determined
in reasonable good faith by a Responsible Officer of the Borrower to be the rate
of interest implicit in such Capitalized Lease in accordance with GAAP. Interest
on Indebtedness that may optionally be determined at an interest rate based upon
a factor of a prime or similar rate, a Eurocurrency interbank offered rate, or
other rate, shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as the Borrower or
Restricted Subsidiary may designate.

Section 1.09 Currency Generally.

For purposes of determining compliance with any Basket under Article VI, VII, or
VIII in a currency other than Dollars, no Default or Event of Default shall be
deemed to have occurred solely as a result of changes in rates of currency
exchange occurring after the time such Indebtedness or Investment is incurred
(so long as such Indebtedness or Investment, at the time incurred, made or
acquired, was permitted hereunder). For purposes of determining compliance with
any Dollar-denominated restriction on the incurrence of Indebtedness, the
Dollar-equivalent principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable Dollar-denominated restriction to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such
Dollar-denominated restriction shall be deemed not to have been exceeded so long
as the principal amount of such refinancing Indebtedness does not exceed the
principal amount of such Indebtedness being extended, replaced, refunded,
refinanced, renewed or defeased, plus the aggregate amount of fees, underwriting
discounts, premiums (including tender premiums) and other costs and expenses
(including OID) incurred in connection with such refinancing, Except with
respect to any ratio calculated under any Basket, any subsequent change in rates
of currency exchange with respect to any prior utilization or other measurement
of a Basket previously made in reliance on such Basket (as the same may have
been reallocated in accordance with this Agreement) shall be disregarded for
purposes of determining any unutilized portion under such Basket.

Section 1.10 Letters of Credit.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the amount of the undrawn face amount of such Letter of
Credit in effect at such time; provided, however, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the amount of
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

Section 1.11 Certifications.

All certifications to be made hereunder by an officer, managing director
(directeur) or representative, as the case may be, of a Loan Party shall be made
by such person in his or her capacity solely as an officer, managing director
(directeur) or a representative of such Loan Party, on such Loan Party’s behalf
and not in such Person’s individual capacity.

 

64



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01 The Loans.

(a) Term Borrowings.

(i) Subject to the terms and conditions expressly set forth herein, each Term
Lender severally agrees to make to the Borrower on the Closing Date one or more
term loans denominated in Dollars in an aggregate amount equal to such Term
Lender’s Term Commitment.

(ii) Amounts borrowed pursuant to this Section 2.01(a) and repaid or prepaid may
not be re-borrowed. Term Loans may be Base Rate Loans or Eurocurrency Rate
Loans, as further provided herein.

(b) Revolving Credit Borrowings. Subject to the terms and conditions expressly
set forth herein, each Revolving Credit Lender severally agrees to make
revolving loans in Dollars to the Borrower as elected by the Borrower pursuant
to Section 2.02 (each such loan, together with any loans made pursuant to an
Extended Revolving Credit Commitment, Incremental Revolving Loans and
Refinancing Revolving Credit Loans, a “Revolving Credit Loan”) from time to
time, on any Business Day during the period from the Closing Date until the
Maturity Date, in an aggregate principal amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that after giving effect to any Revolving Credit Borrowing, the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender, plus such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of the Outstanding Amount of all L/C Obligations, plus such Lender’s
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of all Swing Line Loans, shall not exceed such Lender’s
Revolving Credit Commitment. Within the limits of each Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrower
may borrow under this Section 2.01(b), prepay under Section 2.05, and re-borrow
under this Section 2.01(b) in each case without premium or penalty (subject to
Section 3.05). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

Section 2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s notice
to the Administrative Agent, which may be given by telephone. Each such notice
must be received by the Administrative Agent not later than 11:00 a.m.,
(1) three (3) Business Days prior to the requested date of any Borrowing or
continuation of Eurocurrency Rate Loans or any conversion of Base Rate Loans to
Eurocurrency Rate Loans, and (2) one (1) Business Day prior to the requested
date of any Borrowing of Base Rate Loans; provided that the notice referred to
in clause (1) above may be delivered no later than one Business Day prior to the
Closing Date in the case of initial Credit Extensions. Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery (including via email) to the Administrative Agent of a written
Committed Loan Notice, appropriately completed and signed by a managing director
A (directeur A) and a managing director B (directeur B) jointly or two managing
directors B jointly of the Borrower. Except as otherwise provided in
Section 2.14, each Borrowing of, conversion to or continuation of Eurocurrency
Rate Loans shall be in a minimum principal amount of $500,000, or a whole
multiple of $250,000, in excess thereof. Except as provided herein, each
Borrowing of or conversion to Base Rate Loans shall be in a minimum principal
amount of $500,000 or a whole multiple

 

65



--------------------------------------------------------------------------------

of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Term Borrowing,
a Revolving Credit Borrowing, a conversion of Term Loans or Revolving Credit
Loans from one Type to the other or a continuation of Eurocurrency Rate Loans,
(ii) the requested date of the Borrowing, conversion or continuation, as the
case may be (which shall be a Business Day), (iii) the principal amount of Loans
to be borrowed, converted or continued, (iv) the Type of Loans to be borrowed or
to which existing Term Loans or Revolving Credit Loans are to be converted,
(v) if applicable, the duration of the Interest Period with respect thereto and
(vi) wire instructions of the account(s) to which funds are to be disbursed (it
being understood, for the avoidance of doubt, that the amount to be disbursed to
any particular account may be less than the minimum or multiple limitations set
forth above so long as the aggregate amount to be disbursed to all such accounts
pursuant to such Borrowing meets such minimums and multiples). If the Borrower
fails to specify a Type of Loan in a Committed Loan Notice or fails to give a
timely notice requesting a conversion or continuation, then the applicable Term
Loans or Revolving Credit Loans shall be made as, or converted to, Base Rate
Loans. Any such automatic conversion to Base Rate Loans shall be effective as of
the last day of the Interest Period then in effect with respect to the
applicable Eurocurrency Rate Loans. If the Borrower requests a Borrowing of,
conversion to, or continuation of Eurocurrency Rate Loans in any such Committed
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 1:00 p.m. on the
Business Day specified in the applicable Committed Loan Notice. The
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account(s) of the Borrower on the books of the Administrative Agent with the
amount of such funds or (ii) wire transfer of such funds, in each case in
accordance with instructions provided by the Borrower to (and reasonably
acceptable to) the Administrative Agent; provided that if, on the date the
Committed Loan Notice with respect to such Borrowing is given by the Borrower,
there are Swing Line Loans or L/C Borrowings outstanding, then the proceeds of
such Borrowing shall be applied, first, to the payment in full of any such L/C
Borrowing, second, to the payment in full of any such Swing Line Loans, and
third, to the Borrower as provided above.

(c) Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the occurrence and continuation of
an Event of Default, the Administrative Agent or the Required Lenders may
require that no Loans may be converted to or continued as Eurocurrency Rate
Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurocurrency Rate
Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the Administrative Agent shall be conclusive in the absence
of manifest error. At any time that Base Rate Loans are outstanding, the
Administrative Agent shall notify the Borrower and the Lenders of any change in
the Prime Rate.

 

66



--------------------------------------------------------------------------------

(e) After giving effect to all Term Borrowings, all Revolving Credit Borrowings,
all conversions of Term Loans or Revolving Credit Loans from one Type to the
other, and all continuations of Term Loans or Revolving Credit Loans as the same
Type, there shall not be more than six (6) (or such greater amount as may be
agreed by the Administrative Agent in its sole discretion) Interest Periods in
effect; provided that after the establishment of any new Class of Loans pursuant
to a Refinancing Amendment or Extension Amendment, the number of Interest
Periods otherwise permitted by this Section 2.02(e) shall increase by three
Interest Periods for each applicable Class so established.

(f) The failure of any Lender to make the Loan to be made by it as part of any
Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g) The initial Borrowing from any Lender and (to the extent provided before
such initial Borrowing) any initial issuance of a Letter of Credit under
Section 2.03 by each L/C Issuer to the Borrower shall be provided by a Lender
that is a Non-Public Lender.

Section 2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions expressly set forth herein, (A) each L/C
Issuer agrees, in reliance upon the agreements of the other Revolving Credit
Lenders set forth in this Section 2.03, (1) from time to time on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, to issue Letters of Credit at sight denominated in Dollars for
the account of the Borrower or both Borrower (provided that any Letter of Credit
may be issued at the request of the Borrower on behalf of any Restricted
Subsidiary) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit; and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Revolving
Credit Exposure of any Revolving Credit Lender would exceed such Lender’s
Revolving Credit Commitment or (y) the Outstanding Amount of the L/C Obligations
would exceed the Letter of Credit Sublimit. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired, terminated or that have been drawn upon and
reimbursed. Letters of Credit will be issued on a serial basis by each Primary
L/C Issuer, in each case, at the direction of the Administrative Agent, with
(i) such issuance to result in the Primary L/C Issuers sharing (to the extent
reasonably practicable) ratably in the aggregate exposure with respect to
Letters of Credit and (ii) the Letter of Credit exposure of each Primary L/C
Issuer to be subject to an individual sub-limit, which shall be $3,900,000 for
DBNY, $3,900,000 for BofA and $2,200,000 for Citi or in such other amounts from
time to time as otherwise mutually agreed to by each such Primary L/C Issuer and
the Borrower. On and after the Closing Date, each Exiting Letter of Credit shall
be deemed to be a Letter of Credit issued hereunder on the Closing Date for all
purposes under this Agreement and the other Loan Documents.

(ii) An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms enjoin or restrain such L/C Issuer from issuing such Letter
of Credit, or any Law applicable to such L/C Issuer or any directive (whether or
not having the force of law) from any Governmental Authority with jurisdiction
over such L/C Issuer shall prohibit, or direct that such L/C

 

67



--------------------------------------------------------------------------------

Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any material restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any material
unreimbursed loss, cost or expense which was not applicable on the Closing Date
(for which such L/C Issuer is not otherwise compensated hereunder);

(B) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than 12 months after the date of issuance or last
renewal, unless the Outstanding Amount of L/C Obligations in respect of such
requested Letter of Credit has been Cash Collateralized or backstopped in a
manner reasonably satisfactory to the L/C Issuer;

(C) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless such Letter of Credit has been Cash
Collateralized or backstopped in a manner reasonably satisfactory to the L/C
Issuer;

(D) the issuance of such Letter of Credit would violate any policies of the L/C
Issuer applicable to letters of credit generally; and

(E) any Revolving Credit Lender is at that time a Defaulting Lender, unless the
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to the L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate the L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

(iii) An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower or both Borrower delivered to an L/C Issuer (with a
copy to the Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a managing director A (directeur A) and a
managing director B (directeur B) jointly or two managing directors B jointly of
the Borrower. Such Letter of Credit Application must be received by the relevant
L/C Issuer and the Administrative Agent not later than 12:30 p.m., at least
three Business Days prior to the proposed issuance date or date of amendment, as
the case may be; or, in each case, such later date and time as the relevant L/C
Issuer may agree in a particular instance in its sole discretion. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer: (a) the proposed issuance date of the requested Letter of
Credit (which shall be a Business Day); (b) the amount thereof; (c) the expiry
date thereof; (d) the name and address of the beneficiary thereof; (e) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(f) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder, and (g) such other matters as the relevant L/C Issuer
may reasonably request. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit

 

68



--------------------------------------------------------------------------------

Application shall specify in form and detail reasonably satisfactory to the
relevant L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed
date of amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii) Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Upon receipt by the relevant L/C
Issuer of confirmation from the Administrative Agent that the requested issuance
or amendment is permitted in accordance with the terms hereof, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower (or its applicable
Subsidiary) or enter into the applicable amendment, as the case may be.
Immediately upon the issuance of each Letter of Credit, each Revolving Credit
Lender shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the relevant L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement times the stated amount
of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit Application
with respect to any standby Letter of Credit that has a tenor of one year, the
relevant L/C Issuer shall agree to issue a Letter of Credit that has automatic
extension provisions (each, an “Auto-Extension Letter of Credit”); provided that
any such Auto-Extension Letter of Credit must permit the relevant L/C Issuer to
prevent any such extension at least once in each 12-month period (commencing
with the date of issuance of such Letter of Credit and in no event extending
beyond the Letter of Credit Expiration Date unless Cash Collateralized or
backstopped in a manner reasonably acceptable to the Administrative Agent and
the applicable L/C Issuer) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-extension Notice Date”) in each such 12-month period
to be mutually agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the relevant L/C Issuer, the Borrower shall not be
required to make a specific request to the relevant L/C Issuer for any such
extension. Once an Auto-Extension Letter of Credit has been issued, the Lenders
shall be deemed to have authorized (but may not require) the relevant L/C Issuer
to permit the extension of such Letter of Credit at any time to an expiry date
not later than the Letter of Credit Expiration Date; provided that the relevant
L/C Issuer shall not permit any such extension if (A) the relevant L/C Issuer
has determined that it would have no obligation at such time to issue such
Letter of Credit in its extended form under the terms hereof (by reason of the
provisions of Section 2.03(a)(ii) or otherwise), or (B) it has received notice
(which may be by telephone or in writing) on or before the day that is seven
Business Days before the Non-extension Notice Date from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied or waived.

(iv) Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the relevant L/C Issuer shall notify
promptly the Borrower and the Administrative Agent thereof. Not later than
11:00 a.m., on the first Business Day immediately following any payment by an
L/C Issuer under a Letter of Credit with written notice to the Borrower (each
such date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent

 

69



--------------------------------------------------------------------------------

in an amount equal to the amount of such drawing in Dollars; provided that if
such reimbursement is not made on the date of drawing, the Borrower shall pay
interest to the relevant L/C Issuer on such amount at the rate applicable to
Base Rate Loans (without duplication of interest payable on L/C Borrowings). The
L/C Issuer shall notify the Borrower in writing of the amount of the drawing
promptly following the determination or revaluation thereof. If the Borrower
fails to so reimburse such L/C Issuer by such time, the Administrative Agent
shall promptly notify each Appropriate Lender of the Honor Date, the amount of
the unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share or other applicable share provided for under
this Agreement thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii) Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer in Dollars at
the Administrative Agent’s Office for payments in an amount equal to its Pro
Rata Share or other applicable share provided for under this Agreement of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Appropriate Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the Borrower in such amount.
The Administrative Agent shall remit the funds so received to the relevant L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on written demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Appropriate Lender’s
payment to the Administrative Agent for the account of the relevant L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this
Section 2.03.

(iv) Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

(v) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

 

70



--------------------------------------------------------------------------------

(vi) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable
Overnight Rate from time to time in effect. A certificate of the relevant L/C
Issuer submitted to any Revolving Credit Lender (through the Administrative
Agent) with respect to any amounts owing under this Section 2.03(c)(vi) shall be
conclusive absent manifest error.

(d) Repayment of Participations.

(i) If, at any time after an L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Credit Lender such Lender’s L/C
Advance in respect of such payment in accordance with Section 2.03(c), the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Pro Rata Share or other applicable share provided for under
this Agreement thereof (appropriately adjusted, in the case of interest
payments, to reflect the period of time during which such Lender’s L/C Advance
was outstanding) in the amount received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Overnight Rate from time to time in
effect.

(e) Obligations Absolute. The obligation of the Borrower(s) to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

71



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) any payment by the relevant L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the relevant L/C Issuer
under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(v) any exchange, release or non-perfection of any Collateral, or any release or
amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party (other than
payment in cash or performance in full);

provided that the foregoing in clauses (i) through (vi) shall not excuse any L/C
Issuer from liability to the Borrower(s) to the extent of any direct damages (as
opposed to consequential damages, claims in respect of which are waived by the
Borrower to the extent permitted by applicable Law) suffered by the Borrower
that are caused by such L/C Issuer’s (or its Related Parties’) gross negligence,
bad faith, material breach or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

(f) Role of L/C Issuers. Each Lender and the Borrower agrees that, in paying any
drawing under a Letter of Credit, the relevant L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
any Agent-Related Person nor any of the respective correspondents, participants
or assignees of any L/C Issuer shall be liable to any Lender for (i) any action
taken or omitted in connection herewith at the request or with the approval of
the Lenders or the Lenders holding a majority of the Revolving Credit
Commitments, as applicable; (ii) any action taken or omitted in the absence of
gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction; or (iii) the due
execution, effectiveness, validity or enforceability of any document or
instrument related to any Letter of Credit or Letter of Credit Application. The
Borrower hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided that this
assumption is not intended to, and shall not, preclude the Borrower’s pursuing
such rights and remedies as it may have against the beneficiary or transferee at
law or under any other agreement. None of the L/C Issuers, any Agent-Related
Person, nor any of the respective correspondents, participants or assignees of
any L/C Issuer, shall be liable or responsible for any of the matters described
in clauses (i) through (vi) of Section 2.03(e); provided that anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
an L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the extent,
but only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s (or its Related Parties’) willful misconduct, bad faith, material
breach or gross negligence or such L/C Issuer’s (or its Related Parties’)

 

72



--------------------------------------------------------------------------------

willful misconduct, bad faith, material breach or grossly negligent failure to
pay under any Letter of Credit after the presentation to it by the beneficiary
of a sight draft and certificate(s) strictly complying with the terms and
conditions of a Letter of Credit, in each case as determined in a final and
non-appealable judgment by a court of competent jurisdiction. In furtherance and
not in limitation of the foregoing, each L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g) Cash Collateral. (i) If, as of the Letter of Credit Expiration Date, any
Letter of Credit issued for the account of the Borrower or both Borrower may for
any reason remain outstanding and partially or wholly undrawn, (ii) if any Event
of Default occurs and is continuing and the Administrative Agent or the Lenders
holding a majority of the Revolving Credit Commitments, as applicable, require
the Borrower(s) to Cash Collateralize the L/C Obligations pursuant to
Section 8.02 or (iii) if an Event of Default set forth under Section 8.01(f)
occurs and is continuing, then the Borrower(s) shall Cash Collateralize the then
Outstanding Amount of all of its L/C Obligations (in an amount equal to such
Outstanding Amount determined as of the date of such L/C Borrowing or the Letter
of Credit Expiration Date, as the case may be), and shall do so not later than
2:00 p.m. on (x) in the case of the immediately preceding clauses (i) through
(iii), the next Business Day following the Business Day that the Borrower
receives written notice thereof, and (y) in the case of the immediately
preceding clause (iii), the Business Day on which an Event of Default set forth
under Section 8.01(f) occurs or, if such day is not a Business Day, the Business
Day immediately succeeding such day. At any time that there shall exist a
Defaulting Lender, promptly upon the written request of the Administrative
Agent, the L/C Issuer or the Swing Line Lender, the Borrower shall deliver to
the Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (solely after giving effect to Section 2.17(a)(iv) and any
Cash Collateral provided by the Defaulting Lender). For purposes hereof, “Cash
Collateralize” means to pledge and deposit with or deliver to the Administrative
Agent, for the benefit of the relevant L/C Issuer and the Appropriate Lenders,
as collateral for the L/C Obligations, cash (in Dollars) or deposit account
balances (“Cash Collateral”) pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the relevant L/C Issuer
(which documents are hereby consented to by the Appropriate Lenders).
Derivatives of such term have corresponding meanings. The Borrower hereby grant
to the Administrative Agent, for the benefit of the L/C Issuers and the
Revolving Credit Lenders of the applicable Facility, a security interest in all
such cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in blocked accounts at the
Administrative Agent and may be invested in readily available Cash Equivalents
(for the benefit of the Borrower). If at any time the Administrative Agent
determines that any funds held as Cash Collateral are expressly subject to any
right or claim of any Person other than the Administrative Agent (on behalf of
the Secured Parties) or nonconsensual liens permitted under Section 7.01 or that
the total amount of such funds is less than the aggregate Outstanding Amount of
all L/C Obligations, the Borrower or the relevant Defaulting Lender will,
promptly following written demand by the Administrative Agent, pay to the
Administrative Agent, as additional funds to be deposited and held in the
deposit accounts at the Administrative Agent as aforesaid, an amount equal to
the excess of (a) such aggregate Outstanding Amount over (b) the total amount of
funds, if any, then held as Cash Collateral that the Administrative Agent
reasonably determines to be free and clear of any such right and claim. Upon the
drawing of any Letter of Credit for which funds are on deposit as Cash
Collateral, such funds shall be applied, to the extent permitted under
applicable Law, to reimburse the relevant L/C Issuer. To the extent the amount
of any Cash Collateral exceeds the then Outstanding Amount of such L/C
Obligations and so long as no Event of Default has occurred and is continuing,
the excess shall be refunded to the Borrower. To the extent any Event of Default
giving rise to the requirement to Cash Collateralize any Letter of Credit
pursuant to this Section 2.03(g) is cured or otherwise waived by the Required
Lenders, then so long as no other Event of Default has occurred and is
continuing, all Cash Collateral pledged to Cash Collateralize such Letter of
Credit shall be promptly refunded to the Borrower.

 

 

73



--------------------------------------------------------------------------------

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender for the applicable Revolving
Credit Facility in accordance with its Pro Rata Share or other applicable share
provided for under this Agreement a Letter of Credit fee for each Letter of
Credit issued pursuant to this Agreement equal to the Applicable Rate times the
daily maximum amount then available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit); provided that (x) if any portion of a Defaulting
Lender’s Pro Rata Share of any Letter of Credit is Cash Collateralized by the
Borrower or reallocated to the other Revolving Credit Lenders pursuant to
Section 2.17(a)(iv), then the Borrower shall not be required to pay a Letter of
Credit fee to such Defaulting Lender with respect to such portion of such
Defaulting Lender’s Pro Rata Share so long as it is Cash Collateralized by the
Borrower or reallocated to the other Revolving Credit Lenders, but such Letter
of Credit fee shall instead be payable to such other Revolving Credit Lenders in
accordance with their Pro Rata Share of such reallocated amount, and (y) if any
portion of a Defaulting Lender’s Pro Rata Share is not Cash Collateralized or
reallocated pursuant to Section 2.17(a)(iv), then the Letter of Credit fee with
respect to such Defaulting Lender’s Pro Rata Share shall be payable to the
applicable L/C Issuer until such Pro Rata Share is Cash Collateralized or
reallocated or such Lender ceases to be a Defaulting Lender. Such Letter of
Credit fees shall be computed on a quarterly basis in arrears. Such Letter of
Credit fees shall be due and payable in Dollars on the last Business Day of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on written demand. If there is any change in the
Applicable Rate during any quarter, the daily maximum amount of each Letter of
Credit shall be computed and multiplied by the Applicable Rate separately for
each period during such quarter that such Applicable Rate was in effect.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C Issuers.
The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit issued for the account of the
Borrower or any Restricted Subsidiary equal to 0.125% per annum (or such other
lower amount as may be mutually agreed by the Borrower(s) and the applicable L/C
Issuer) of the maximum amount available to be drawn under such Letter of Credit
(whether or not such maximum amount is then in effect under such Letter of
Credit if such maximum amount increases periodically pursuant to the terms of
such Letter of Credit) or such lesser fee as may be agreed with such L/C Issuer.
Such fronting fees shall be computed on a quarterly basis in arrears. Such
fronting fees shall be due and payable in Dollars on the last Business Day of
each March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on written demand. In addition, the Borrower
shall pay directly to the L/C Issuer for its own account with respect to each
Letter of Credit issued for the account of the Borrower or any Restricted
Subsidiary the customary and reasonable issuance, presentation, amendment and
other processing fees, and other standard costs and charges, of the L/C Issuer
relating to such Letters of Credit as from time to time in effect. Such
customary fees and standard costs and charges are due and payable within 30 days
of written demand by the L/C Issuer setting forth in reasonable detail such
costs and charges and are nonrefundable.

 

74



--------------------------------------------------------------------------------

(j) Conflict with Letter of Credit Application. In the event of any conflict
between the terms hereof and the terms of any Letter of Credit Application, the
terms of this Agreement shall control.

(k) Addition of an L/C Issuer. A Revolving Credit Lender reasonably acceptable
to the Borrower may become an additional L/C Issuer hereunder pursuant to a
written agreement among the Borrower, the Administrative Agent and such
Revolving Credit Lender. The Administrative Agent shall notify the Revolving
Credit Lenders of any such additional L/C Issuer.

(l) [Reserved]

(m) Provisions Related to Extended Revolving Credit Commitments. If the Letter
of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
one or more other tranches of Revolving Credit Commitments in respect of which
the Letter of Credit Expiration Date shall not have occurred are then in effect,
such Letters of Credit shall, to the extent such Letters of Credit could have
been issued under such other tranches, automatically be deemed to have been
issued (including for purposes of the obligations of the Revolving Credit
Lenders to purchase participations therein and to make Revolving Credit Loans
and payments in respect thereof pursuant to Sections 2.03(c) and (d)) under (and
ratably participated in by Lenders pursuant to) the Revolving Credit Commitments
in respect of such non-terminating tranches up to an aggregate amount not to
exceed the aggregate principal amount of the unutilized Revolving Credit
Commitments thereunder at such time (it being understood that no partial face
amount of any Letter of Credit may be so reallocated) and (ii) to the extent not
reallocated pursuant to immediately preceding clause (i), the Borrower shall
Cash Collateralize any such Letter of Credit in accordance with Section 2.03(g).
Commencing with the maturity date of any tranche of Revolving Credit
Commitments, unless otherwise previously agreed with the L/C Issuer, the
sublimit for Letters of Credit shall be agreed solely with the L/C Issuer.

(n) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Restricted Subsidiary, the Borrower shall be obligated
to reimburse the L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Restricted Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’ business derives substantial benefits from the
businesses of such Restricted Subsidiaries.

Section 2.04 Swing Line Loans.

(a) The Swing Line. Subject to the terms and conditions set forth herein, DBNY,
in its capacity as Swing Line Lender agrees to make loans in Dollars to the
Borrower (each such loan, a “Swing Line Loan”), from time to time on any
Business Day during the period beginning on the Business Day after the Closing
Date and until the Maturity Date of the Revolving Credit Facility in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit, notwithstanding the fact that such Swing Line Loans, when
aggregated with the Pro Rata Share or other applicable share provided for under
this Agreement of the Outstanding Amount of Revolving Credit Loans and L/C
Obligations of the Lender acting as Swing Line Lender, may exceed the amount of
such Swing Line Lender’s Revolving Credit Commitment; provided that, after
giving effect to any Swing Line Loan, (i) the Revolving Credit Exposure shall
not exceed the aggregate Revolving Credit Commitment and (ii) the aggregate
Outstanding Amount of the Revolving Credit Loans of any Lender (other than the
relevant Swing Line Lender), plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided, further, that the Borrower shall use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the

 

75



--------------------------------------------------------------------------------

Borrower may borrow under this Section 2.04, prepay under Section 2.05, and
re-borrow under this Section 2.04 without premium or penalty (subject to
Section 3.05). Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement times the amount of such Swing Line Loan.

(b) Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date and shall specify (i) the amount to be borrowed, which
shall be a minimum of $250,000 (and any amount in excess of $250,000 shall be an
integral multiple of $100,000), (ii) the requested borrowing date, which shall
be a Business Day and (iii) the account of the Borrower to be credited with the
proceeds of such Swing Line Borrowing. Each such telephonic notice must be
confirmed promptly by delivery to the relevant Swing Line Lender and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a managing director A (directeur A) and a managing
director B (directeur B) jointly or two managing directors B jointly of the
Borrower. Promptly after receipt by the Swing Line Lender of any Swing Line Loan
Notice (by telephone or in writing), Swing Line Lender will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has also received the Swing Line Loan Notice and, if not, the Swing Line Lender
will notify the Administrative Agent (by telephone or in writing) of the
contents thereof. Unless the Swing Line Lender has received notice (by telephone
or in writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed Swing
Line Borrowing (A) directing the Swing Line Lender not to make such Swing Line
Loan as a result of the limitations set forth in the first proviso to the first
sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Section 4.02 is not then satisfied or waived, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 5:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.
Notwithstanding anything to the contrary contained in this Section 2.04 or
elsewhere in this Agreement, the Swing Line Lender shall not be obligated to
make any Swing Line Loan at a time when a Revolving Credit Lender is a
Defaulting Lender unless the Swing Line Lender has entered into arrangements
reasonably satisfactory to it and the Borrower to eliminate the Swing Line
Lender’s Fronting Exposure (solely after giving effect to Section 2.17(a)(iv))
with respect to the Defaulting Lender’s or Defaulting Lenders’ participation in
such Swing Line Loans, including by Cash Collateralizing, or obtaining a
backstop letter of credit from an issuer reasonably satisfactory to the Swing
Line Lender to support, such Defaulting Lender’s or Defaulting Lenders’ Pro Rata
Share of the outstanding Swing Line Loans.

(c) Refinancing of Swing Line Loans.

(i) The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (each of which hereby irrevocably authorizes
the Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02. The Swing Line
Lender shall furnish

 

76



--------------------------------------------------------------------------------

the Borrower with a copy of the applicable Committed Loan Notice promptly after
delivering such notice to the Administrative Agent. Each Revolving Credit Lender
shall make an amount equal to its Pro Rata Share or other applicable share
provided for under this Agreement of the amount specified in such Committed Loan
Notice available to the Administrative Agent in Same Day Funds for the account
of the Swing Line Lender at the Administrative Agent’s Office not later than
1:00 p.m. on the day specified in such Committed Loan Notice, whereupon, subject
to Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds
available shall be deemed to have made a Base Rate Loan, to the Borrower in such
amount. The Administrative Agent shall remit the funds so received to the Swing
Line Lender.

(ii) If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in such Swing Line Loan and each such
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation.

(iii) If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect. A certificate of the
Swing Line Lender submitted to any Lender (through the Administrative Agent)
with respect to any amounts owing under this clause (iii) shall be conclusive
absent manifest error.

(iv) Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02 (other than
delivery by the Borrower of a Committed Loan Notice). No such funding of risk
participations shall relieve or otherwise impair the obligation of the Borrower
to repay the Swing Line Loans, together with interest as provided herein.

(d) Repayment of Participations.

(i) At any time after any Revolving Credit Lender has purchased and funded a
risk participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Pro Rata Share or other applicable share provided
for under this Agreement of such payment (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s risk
participation was funded) in the same funds as those received by such Swing Line
Lender.

 

77



--------------------------------------------------------------------------------

(ii) If any payment received by the Swing Line Lender in respect of principal or
interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Overnight Rate. The Administrative Agent will make such
demand upon the request of the Swing Line Lender.

(e) Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f) Payments Directly to Swing Line Lender. The Borrower shall make all payments
of principal and interest in respect of the Swing Line Loans directly to the
Swing Line Lender.

(g) Provisions Related to Extended Revolving Credit Commitments. If the maturity
date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each, a “non-Expiring Credit Commitment” and collectively, the
“non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitment or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitment. Commencing with the maturity
date of any tranche of Revolving Credit Commitments, the sublimit for Swing Line
Loans shall be agreed solely with the Swing Line Lender.

Section 2.05 Prepayments.

(a) Optional.

(i) The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay any Class or Classes of Term Loans and
Revolving Credit Loans of any Class or Classes in whole or in part without
premium or penalty (except as expressly set forth in Section 2.09(c)); provided
that (1) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of
Eurocurrency Rate Loans and (B) one Business Day prior to the date of prepayment
of Base Rate Loans; (2) any prepayment of Eurocurrency Rate Loans shall be in a
minimum principal amount of $500,000, or a whole multiple of $100,000 in excess
thereof; and (3) any prepayment of Base Rate Loans shall be in a minimum
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Class(es) and the Type(s) of Loans to be prepaid. In connection with any
Repricing Event that is consummated in respect of all or any portion of the Term
Loans prior to the six month anniversary of the Closing Date, the Borrower shall
pay to the Term Lenders the fee required by Section 2.09(c).

 

78



--------------------------------------------------------------------------------

The Administrative Agent will promptly notify each Appropriate Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of such prepayment.
If such notice is given by the Borrower, unless rescinded, the Borrower shall
make such prepayment and the payment amount specified in such notice shall be
due and payable on the date specified therein. Any prepayment of a Eurocurrency
Rate Loan shall be accompanied by all accrued interest thereon, together with
any additional amounts required pursuant to Section 3.05.

(ii) The Borrower may, upon notice to the Swing Line Lender (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (2) any such
prepayment shall be in a minimum principal amount of $250,000 or a whole
multiple of $100,000 in excess thereof or, if less, the entire principal amount
thereof then outstanding. Each such notice shall specify the date and amount of
such prepayment. If such notice is given by either Borrower, unless rescinded,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(iii) Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i) or
2.05(a)(ii) if such prepayment would have resulted from a refinancing of all or
any portion of the applicable Class or occurrence of another event, which
refinancing or event shall not be consummated or shall otherwise be delayed.

(iv) Voluntary prepayments of Term Loans permitted hereunder shall be applied
(x) pro rata to each Class of Term Loans then outstanding, (y) with respect to
each Class of Term Loans, to the remaining scheduled installments of principal
of each Class following the date of such prepayment as set forth in
Section 2.07(a) in a manner determined at the discretion of the Borrower and
specified in the notice of prepayment (and absent such direction, in direct
order of maturity), and (z) each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares of such prepayment.

(v) Notwithstanding anything in any Loan Document to the contrary, in addition
to the terms set forth in Sections 2.05(a)(i) and (a)(ii) and 10.07, so long as
no Default or Event of Default has occurred and is continuing, any Company Party
may prepay the outstanding Term Loans (which shall, for the avoidance of doubt,
be automatically and permanently canceled immediately upon such prepayment) (or
Holdings or any of its Subsidiaries may purchase such outstanding Loans and
immediately cancel them) without premium or penalty on the following basis:

(A) Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to the Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v) and without premium or penalty (except as provided in
Section 2.09(c)).

(B) (1) Any Company Party may from time to time offer to make a Discounted Term
Loan Prepayment by providing the Auction Agent with five Business Days’ notice
in the form of a Specified Discount Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such offer shall be made
available, at the sole discretion of the Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans

 

79



--------------------------------------------------------------------------------

on an individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $2,500,000 and whole increments of
$500,000 in excess thereof and (IV) unless rescinded, each such offer shall
remain outstanding through the Specified Discount Prepayment Response Date. The
Auction Agent will promptly provide each Appropriate Lender with a copy of such
Specified Discount Prepayment Notice and a form of the Specified Discount
Prepayment Response to be completed and returned by each such Term Lender to the
Auction Agent (or its delegate) by no later than 5:00 p.m. on the third Business
Day after the date of delivery of such notice to such Lenders (or such later
date specified therein) (the “Specified Discount Prepayment Response Date”).

(2) Each Term Lender receiving such offer shall notify the Auction Agent (or its
delegate) by the Specified Discount Prepayment Response Date whether or not it
agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the Borrower Offer of Specified
Discount Prepayment.

(3) If there is at least one Discount Prepayment Accepting Lender, the relevant
Company Party will make a prepayment of outstanding Term Loans pursuant to this
Section 2.05(a)(v)(B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
subsection (2) above; provided that, if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (the consent of such Company
Party and subject to rounding requirements of the Auction Agent made in its
reasonable discretion) will calculate such proration (the “Specified Discount
Proration”). The Auction Agent shall promptly, and in any case within three
(3) Business Days following the Specified Discount Prepayment Response Date,
notify (I) the relevant Company Party of the respective Term Lenders’ responses
to such offer, the Discounted Prepayment Effective Date and the aggregate
principal amount of the Discounted Term Loan Prepayment and the tranches to be
prepaid, (II) each Term Lender of the Discounted Prepayment Effective Date, and
the aggregate principal amount and the tranches of Term Loans to be prepaid at
the Specified Discount on such date and (III) each Discount Prepayment Accepting
Lender of the Specified Discount Proration, if any, and confirmation of the
principal amount, tranche and Type of Term Loans of such Lender to be prepaid at
the Specified Discount on such date. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to the Company Party and such Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to the Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J)
below).

 

80



--------------------------------------------------------------------------------

(C) (1) Any Company Party may from time to time solicit Discount Range
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Discount Range Prepayment Notice (or such shorter period as
agreed by the Auction Agent); provided that (I) any such solicitation shall be
extended, at the sole discretion of such Company Party, to (x) each Term Lender
and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be in
an aggregate amount not less than $2,500,000 and whole increments of $500,000 in
excess thereof and (IV) unless rescinded, each such solicitation by a Company
Party shall remain outstanding through the Discount Range Prepayment Response
Date. The Auction Agent will promptly provide each Appropriate Lender with a
copy of such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m. on the third Business Day after the
date of delivery of such notice to such Lenders (or such later date specified
therein) (the “Discount Range Prepayment Response Date”). Each Term Lender’s
Discount Range Prepayment Offer shall be irrevocable and shall specify a
discount to par within the Discount Range (the “Submitted Discount”) at which
such Lender is willing to allow prepayment of any or all of its then outstanding
Term Loans of the applicable tranche or tranches and the maximum aggregate
principal amount and tranches of such Lender’s Term Loans (the “Submitted
Amount”) such Term Lender is willing to have prepaid at the Submitted Discount.
Any Term Lender whose Discount Range Prepayment Offer is not received by the
Auction Agent by the Discount Range Prepayment Response Date shall be deemed to
have declined to accept a Discounted Term Loan Prepayment of any of its Term
Loans at any discount to their par value within the Discount Range.

(2) The Auction Agent shall review all Discount Range Prepayment Offers received
on or before the applicable Discount Range Prepayment Response Date and shall
determine (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this Section 2.05(a)(v)(C). The relevant Company Party agrees to
accept on the Discount Range Prepayment Response Date all Discount Range
Prepayment Offers received by Auction Agent by the Discount Range Prepayment
Response Date, in the order from the Submitted Discount that is the largest
discount to par to the Submitted Discount that is the smallest discount to par,
up to and including the Submitted Discount that is the smallest discount to par
within the Discount Range (such Submitted Discount that is the smallest discount
to par within the Discount Range being referred to as the “Applicable Discount”)
which yields a Discounted Term Loan Prepayment in an aggregate principal amount
equal to the lower of (I) the Discount Range Prepayment Amount and (II) the sum
of all Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following clause (3)) at the Applicable
Discount (each such Term Lender, a “Participating Lender”).

 

81



--------------------------------------------------------------------------------

(3) If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company Party
of the respective Term Lenders’ responses to such solicitation, the Discounted
Prepayment Effective Date, the Applicable Discount, and the aggregate principal
amount of the Discounted Term Loan Prepayment and the tranches to be prepaid,
(II) each Term Lender of the Discounted Prepayment Effective Date, the
Applicable Discount, and the aggregate principal amount and tranches of Term
Loans to be prepaid at the Applicable Discount on such date, (III) each
Participating Lender of the aggregate principal amount and tranches of such Term
Lender to be prepaid at the Applicable Discount on such date, and (IV) if
applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).

(D) (1) Any Company Party may from time to time solicit Solicited Discounted
Prepayment Offers by providing the Auction Agent with five Business Days’ notice
in the form of a Solicited Discounted Prepayment Notice (or such later notice
specified therein); provided that (I) any such solicitation shall be extended,
at the sole discretion of such Company Party, to (x) each Term Lender and/or
(y) each Lender with respect to any Class of Loans on an individual tranche
basis, (II) any such notice shall specify the maximum aggregate amount of the
Term Loans (the “Solicited Discounted Prepayment Amount”) and the tranche or
tranches of Term Loans the Borrower is willing to prepay at a discount (it being
understood that different Solicited Discounted Prepayment Amounts may be offered
with respect to different tranches of Term Loans and, in such event, each such
offer will be treated as separate offer pursuant to the terms of this
Section 2.05(a)(v)(D)), (III) the Solicited Discounted Prepayment Amount shall
be in an aggregate amount not less than $2,500,000 and whole increments of
$500,000 in excess thereof and (IV) unless rescinded, each such solicitation by
a Company Party shall remain outstanding through the Solicited Discounted
Prepayment Response Date. The Auction Agent will promptly provide each
Appropriate Lender with a copy of such Solicited Discounted Prepayment Notice
and a form of the Solicited Discounted Prepayment Offer to be submitted by a
responding Lender to the Auction Agent (or its delegate) by no later than
5:00 p.m. on the third Business Day after the date of delivery of such notice to
such Term Lenders (the “Solicited Discounted Prepayment Response Date”). Each
Term Lender’s Solicited Discounted Prepayment Offer shall (x) be irrevocable,
(y) remain outstanding until the Acceptance Date and (z) specify both a discount
to par (the “Offered Discount”) at which such Term Lender is willing to allow
prepayment of its then outstanding Term Loan and the maximum aggregate principal
amount and tranches of such Term Loans (the “Offered Amount”) such Term Lender
is willing to have prepaid at the Offered Discount. Any Term Lender whose
Solicited Discounted Prepayment Offer is not received by the Auction Agent by
the Solicited Discounted Prepayment Response Date shall be deemed to have
declined prepayment of any of its Term Loans at any discount.

 

82



--------------------------------------------------------------------------------

(2) The Auction Agent shall promptly provide the relevant Company Party with a
copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the smallest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
fifth Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this clause (2) (the “Acceptance Date”), the Company
Party shall submit an Acceptance and Prepayment Notice to the Auction Agent
setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3) Based upon the Acceptable Discount and the Solicited Discounted Prepayment
Offers received by Auction Agent by the Solicited Discounted Prepayment Response
Date, within five Business Days after receipt of an Acceptance and Prepayment
Notice (the “Discounted Prepayment Determination Date”), the Auction Agent will
determine (with the consent of such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
aggregate principal amount and the tranches of Term Loans (the “Acceptable
Prepayment Amount”) to be prepaid by the relevant Company Party at the
Acceptable Discount in accordance with this Section 2.05(a)(v)(D). If the
Company Party elects to accept any Acceptable Discount, then the Company Party
agrees to accept all Solicited Discounted Prepayment Offers received by Auction
Agent by the Solicited Discounted Prepayment Response Date, in the order from
largest Offered Discount to smallest Offered Discount, up to and including the
Acceptable Discount. Each Term Lender that has submitted a Solicited Discounted
Prepayment Offer with an Offered Discount that is greater than or equal to the
Acceptable Discount shall be deemed to have irrevocably consented to prepayment
of Term Loans equal to its Offered Amount (subject to any required pro-rata
reduction pursuant to the following sentence) at the Acceptable Discount (each
such Lender, a “Qualifying Lender”). The Company Party will prepay outstanding
Term Loans pursuant to this Section 2.05(a)(v)(D) to each Qualifying Lender in
the aggregate principal amount and of the tranches specified in such Lender’s
Solicited Discounted Prepayment Offer at the Acceptable Discount; provided that
if the aggregate Offered Amount by all Qualifying Lenders whose Offered Discount
is greater than or equal to the Acceptable Discount exceeds the Solicited
Discounted Prepayment Amount, prepayment of the principal amount of the Term
Loans for those Qualifying Lenders whose Offered Discount is greater than or
equal to the Acceptable Discount (the “Identified Qualifying Lenders”) shall be
made pro rata among the Identified Qualifying Lenders in accordance with the
Offered Amount of each such Identified Qualifying Lender and the Auction Agent
(with the consent of such Company Party and subject to rounding requirements of
the Auction Agent made in its sole reasonable discretion) will calculate such
proration (the “Solicited Discount Proration”). On or prior to the Discounted
Prepayment Determination Date, the Auction Agent shall promptly notify (I) the
relevant Company Party of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the tranches to be prepaid at the Applicable Discount on such
date, (III) each Qualifying Lender of the aggregate principal amount and the
tranches of such Term Lender to be prepaid at the Acceptable Discount on such
date, and (IV) if applicable, each Identified Qualifying Lender of the Solicited
Discount Proration. Each determination by the Auction Agent of the amounts
stated in the foregoing notices to such Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to such Company Party shall be due and payable
by such Company Party on the Discounted Prepayment Effective Date in accordance
with Section 2.05(a)(v)(F) below (subject to Section 2.05(a)(v)(J) below).

 

83



--------------------------------------------------------------------------------

(E) In connection with any Discounted Term Loan Prepayment, the Company Parties
and the Term Lenders acknowledge and agree that the Auction Agent may require as
a condition to any Discounted Term Loan Prepayment, the payment of customary
fees and expenses from a Company Party in connection therewith.

(F) If any Term Loan is prepaid in accordance with
Sections 2.05(a)(v)(B) through 2.05(a)(v)(D) above, a Company Party shall prepay
such Term Loans on the Discounted Prepayment Effective Date. The relevant
Company Party shall make such prepayment to the Administrative Agent, for the
account of the Discount Prepayment Accepting Lenders, Participating Lenders, or
Qualifying Lenders, as applicable, at the Administrative Agent’s Office in
immediately available funds not later than 11:00 a.m. on the Discounted
Prepayment Effective Date and all such prepayments shall be applied to the
remaining principal installments of the relevant tranche of Loans being prepaid
on a pro rata basis across such installments. The Term Loans so prepaid shall be
accompanied by all accrued and unpaid interest on the par principal amount so
prepaid up to, but not including, the Discounted Prepayment Effective Date. Each
prepayment of the outstanding Term Loans pursuant to this
Section 2.05(a)(v) shall be paid to the Discount Prepayment Accepting Lenders,
Participating Lenders, or Qualifying Lenders, as applicable, and shall be
applied to the relevant Loans of such Lenders in accordance with their
respective Pro Rata Share. The aggregate principal amount of the tranches and
installments of the relevant Term Loans outstanding shall be deemed reduced by
the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. In connection with each prepayment pursuant to this
Section 2.05(a)(v), each Lender participating in any prepayment described in
this Section 2.05(a)(v) acknowledges and agrees that in connection therewith,
(1) the Borrower or any Company Party then may have, and later may come into
possession of, information regarding the Borrower and its affiliates not known
to such Lender and that may be material to a decision by such Lender to
participate in such prepayment (including Material Non-Public Information)
(“Excluded Information”), (2) such Lender has independently and, without
reliance on the Borrower, any of its Subsidiaries, the Administrative Agent or
any of their respective Affiliates, has made its own analysis and determination
to participate in such prepayment notwithstanding such Lender’s lack of
knowledge of the Excluded Information, (3) none of the Borrower, Company Parties
or any of their respective Affiliates shall be required to make any
representation that it is not in possession of Excluded Information and all
parties to the relevant transaction shall render customary “big “boy” disclaimer
letters, and (4) none of the Borrower, the Restricted Subsidiaries, the
Administrative Agent or any of their respective Affiliates shall have any
liability to such Lender, and such Lender hereby waives and releases, to the
extent permitted by law, any claims such Lender may have against the Borrower,
the Restricted Subsidiaries, the Administrative Agent and their respective
Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information.

(G) To the extent not expressly provided for herein, each Discounted Term Loan
Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the Borrower.

(H) [Reserved].

(I) Each of the Company Parties and the Term Lenders acknowledge and agree that
the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such
Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

 

84



--------------------------------------------------------------------------------

(J) Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise.

(b) Mandatory. (i) Within five Business Days after financial statements have
been delivered pursuant to Section 6.01(a) (commencing with the fiscal year
ending on December 31, 2017) and the related Compliance Certificate has been
delivered pursuant to Section 6.02(a), the Borrower shall cause to be prepaid an
aggregate principal amount of Term Loans in an amount equal to (A) the
Applicable ECF Percentage of Excess Cash Flow, if any, for the fiscal year (or,
in the case of the fiscal year ending December 31, 2017, the third and fourth
quarters of such fiscal year) covered by such financial statements minus,
without duplication of any amount deducted from Consolidated Net Income in
calculating Excess Cash Flow for such period, (B) the sum of (1) all voluntary
prepayments of Term Loans made during such fiscal year pursuant to
Section 2.05(a)(v), in an amount equal to the amount actually paid in cash in
respect of the principal amount of such Term Loans during such fiscal year or
after year-end and prior to the date such Excess Cash Flow prepayment is due,
(2) all other voluntary prepayments of Term Loans made pursuant to
Section 2.05(a) during such fiscal year or after year-end and prior to the date
such Excess Cash Flow prepayment is due, and (3) all voluntary prepayments of
Revolving Credit Loans during such fiscal year or after year-end and prior to
the date such Excess Cash Flow prepayment is due to the extent the Revolving
Credit Commitments are permanently reduced by the amount of such payments, in
the case of each of the immediately preceding clauses (1), (2) and (3), except
to the extent such prepayments are funded with the proceeds of long term
Indebtedness; provided that, to the extent any voluntary prepayments of Loans
made during the current fiscal year are applied to reduce the Excess Cash Flow
payment for the prior fiscal year pursuant to foregoing clauses (1), (2) and
(3), then such prepayments shall not be deducted with respect to the Excess Cash
Flow prepayment for the current fiscal year; provided, further that no
prepayment under this Section 2.05(b) shall be required to the extent that the
amount thereof would not exceed $5,000,000.

(ii) If (1) the Borrower or any Restricted Subsidiary Disposes of any property
or assets (excluding any Disposition of any property or assets permitted by
Sections 7.05(a), (b), (c), (d), (e), (g), (h), (i), (j) (solely to the extent
the aggregate Net Proceeds of such Dispositions do not exceed $5,000,000 in any
fiscal year), (l), (m) (except as set forth in the proviso thereof and except to
the extent such property is subject to a Mortgage), (n), (o), (p), (q), (r), and
(t)), or (2) any Casualty Event occurs, which, in the case of either clauses
(1) or (2) of this Section 2.05(b)(ii), results in the realization or receipt by
the Borrower or such Restricted Subsidiary of Net Proceeds, subject to
Section 2.05(b)(v), the Borrower shall cause to be prepaid on or prior to the
date which is 10 Business Days after the date of the realization or receipt by
the Borrower or any Restricted Subsidiary of such Net Proceeds, an aggregate
principal amount of Term Loans in an amount equal to (x) 100% of all such Net
Proceeds if the Consolidated Total Net Leverage Ratio immediately prior to such
receipt (determined on a Pro Forma Basis in accordance with Section 1.08) is
greater than 4.75:1.00, (y) 50% if the Consolidated Total Net Leverage Ratio
immediately prior to such receipt (determined on a Pro Forma Basis in accordance
with Section 1.08) is less than or equal to 4.75:1.00 and greater than 4.00:1.00
and (z) 0% if the Consolidated Total Net Leverage Ratio immediately prior to
such receipt (determined on a Pro Forma Basis in

 

85



--------------------------------------------------------------------------------

accordance with Section 1.08) is less than or equal to 4.00:1.00; provided that
if at the time that any such prepayment would be required, the Borrower is
required to offer to repurchase Permitted First Priority Refinancing Debt or
first lien Incremental Equivalent Debt, and the Permitted Refinancing of any
such Indebtedness, in each case pursuant to the terms of the documentation
governing such Indebtedness with the net proceeds of such Disposition or
Casualty Event (such Permitted First Priority Refinancing Debt or first lien
Incremental Equivalent Debt (or the Permitted Refinancing of any such
Indebtedness) required to be offered to be so repurchased, “Other Applicable
Indebtedness”), then the Borrower may apply such Net Proceeds on a pro rata
basis (determined on the basis of the aggregate outstanding principal amount of
the Term Loans and Other Applicable Indebtedness at such time; provided that the
portion of such net proceeds allocated to the Other Applicable Indebtedness
shall not exceed the amount of such net proceeds required to be allocated to the
Other Applicable Indebtedness pursuant to the terms thereof, and the remaining
amount, if any, of such net proceeds shall be allocated to the Term Loans in
accordance with the terms hereof) to the prepayment of the Term Loans and to the
repurchase or prepayment of Other Applicable Indebtedness, and the amount of
prepayment of the Term Loans that would have otherwise been required pursuant to
this Section 2.05(b)(ii) shall be reduced accordingly; provided, further, that
to the extent the holders of Other Applicable Indebtedness decline to have such
indebtedness repurchased or prepaid, the declined amount may be retained by the
Borrower.

(iii) If the Borrower or any Restricted Subsidiary incur or issue any
Indebtedness after the Closing Date (A) not permitted to be incurred or issued
pursuant to Section 7.03 or (B) that is intended to constitute Credit Agreement
Refinancing Indebtedness in respect of any Class of Term Loans, the Borrower
shall cause to be prepaid an aggregate principal amount of Term Loans (or, in
the case of Indebtedness constituting Credit Agreement Refinancing Indebtedness,
the applicable Class of Term Loans) in an amount equal to 100% of all Net
Proceeds received therefrom on or prior to the date which is five Business Days
after the receipt by the Borrower or such Restricted Subsidiary of such Net
Proceeds. In connection with any prepayment under Section 2.05(b)(iii)(B) which
constitutes a Repricing Event that is consummated in respect of all or any
portion of the Initial Term Loans on or prior to the six month anniversary of
the Closing Date, the Borrower shall pay to each Term Lender the fee required by
Section 2.09(c).

(iv) If for any reason the aggregate Outstanding Amount of Revolving Credit
Loans, Swing Line Loans and L/C Obligations at any time exceeds the aggregate
Revolving Credit Commitments then in effect, the Borrower shall promptly prepay
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(iv) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans such aggregate Outstanding Amount
exceeds the aggregate Revolving Credit Commitments then in effect.

(v) Except as otherwise provided in any Refinancing Amendment, Extension
Amendment or any Incremental Amendment or as otherwise provided herein, (A) each
prepayment of Term Loans pursuant to this Section 2.05(b) shall be applied
ratably to each Class of Term Loans then outstanding (provided that any
prepayment of Term Loans with the Net Proceeds of Credit Agreement Refinancing
Indebtedness shall be applied solely to each applicable Class of Refinanced
Debt); (B) with respect to each Class of Term Loans, each prepayment pursuant to
clauses (i), (ii) and (iii) of this Section 2.05(b) shall be applied as directed
by the Borrower (and absent such direction, to the scheduled installments of
principal thereof following the date of such prepayment in direct order of
maturity); and (C) each such prepayment shall be paid to the Lenders in
accordance with their respective Pro Rata Shares of such prepayment; provided,
that to the extent the amount required to be applied to prepayment of Term Loans
pursuant to this Section 2.05(b) exceeds the aggregate principal amount of Term
Loans then outstanding, such excess shall be applied, in the manner provided in
Section 2.06, to permanently reduce the unused Revolving Credit Commitments.

 

86



--------------------------------------------------------------------------------

(vi) The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made by the Borrower pursuant
to clauses (i), and (ii), (iii) of this Section 2.05(b) at least two Business
Days prior to the date of such prepayment. Each such notice shall specify the
date of such prepayment and provide a reasonably detailed calculation of the
aggregate amount of such prepayment to be made by the Borrower. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment.

(vii) Notwithstanding anything in this Section 2.05(b) to the contrary, any
Lender may elect, by notice to the Administrative Agent by telephone (confirmed
by hand delivery, facsimile transmission or e-mail) at least one Business Day
prior to the required prepayment date, to decline all or any portion of any
mandatory prepayment of its Term Loans pursuant to this Section 2.05(b), in
which case the aggregate amount of the prepayment that would have been applied
to prepay Term Loans but was so declined shall be retained by the Borrower.

(c) Interest, Funding Losses, Etc. All prepayments under this Section 2.05 shall
be accompanied by all accrued interest thereon, together with, in the case of
any such prepayment of a Eurocurrency Rate Loan on a date prior to the last day
of an Interest Period therefor, any amounts owing in respect of such
Eurocurrency Rate Loan pursuant to Section 3.05.

Notwithstanding any of the other provisions of this Section 2.05, so long as no
Event of Default shall have occurred and be continuing, if any prepayment of
Eurocurrency Rate Loans is required to be made under this Section 2.05, prior to
the last day of the Interest Period therefor, in lieu of making any payment
pursuant to this Section 2.05 in respect of any such Eurocurrency Rate Loan
prior to the last day of the Interest Period therefor, the Borrower may, in its
sole discretion, deposit an amount sufficient to make any such prepayment
otherwise required to be made thereunder together with accrued interest to the
last day of such Interest Period into a Cash Collateral Account until the last
day of such Interest Period, at which time the Administrative Agent shall be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of such Loans in
accordance with this Section 2.05. Upon the occurrence and during the
continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with the relevant provisions of this Section 2.05 and the
Borrower shall be responsible for any amounts owing in respect of any
Eurocurrency Rate Loan pursuant to Section 3.05. Such deposit shall be deemed to
be a prepayment of such Loans by the Borrower for all purposes under this
Agreement.

Section 2.06 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon written notice to the Administrative Agent,
terminate the unused Commitments of any Class, or from time to time permanently
reduce the unused Commitments of any Class, in each case without premium or
penalty; provided that (i) any such notice shall be received by the
Administrative Agent three (3) Business Days prior to the date of termination or
reduction, (ii) any such partial reduction shall be in an aggregate amount of
$500,000, or any whole multiple of $100,000 in excess thereof or, if less, the
entire amount thereof and (iii) if, after giving effect to any reduction of the
Revolving Credit Commitments, the Letter of Credit Sublimit or the Swing Line
Sublimit exceeds the amount of the Revolving Credit Facility, such sublimit
shall be automatically

 

87



--------------------------------------------------------------------------------

reduced by the amount of such excess. Except as provided above, the amount of
any such Commitment reduction shall not be applied to the Letter of Credit
Sublimit or the Swing Line Sublimit unless otherwise specified by the Borrower.
Notwithstanding the foregoing, the Borrower may rescind or postpone any notice
of termination of any Commitments if such termination would have resulted from a
refinancing of all or any portion of the applicable Class or occurrence of other
event, which refinancing or other event shall not be consummated or otherwise
shall be delayed.

(b) Mandatory. The Initial Term Commitments of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of the Initial Term
Loans to be made by such Term Lender on the Closing Date. The Revolving Credit
Commitments of each Revolving Credit Lender shall automatically and permanently
terminate on the Maturity Date.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments of any
Class shall be paid to the Appropriate Lenders on the effective date of such
termination.

Section 2.07 Repayment of Loans.

(a) Term Loans. (i) The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (A) on the last Business Day of each
March, June, September and December, commencing with the last Business Day of
the first full quarter after the Closing Date, an aggregate principal amount
equal to 0.25% of the original principal amount of all Term Loans made on the
Closing Date (which payments shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05
or Section 10.07 to the extent such Indebtedness is cancelled) and (B) on the
Maturity Date for the Initial Term Loans, the aggregate principal amount of all
Initial Term Loans outstanding on such date; (ii) the amount of any such payment
set forth in clause (i) above shall be adjusted to account for the addition of
any Incremental Term Loans, Extended Term Loans or Refinancing Term Loans to
contemplate (A) the reduction in the aggregate principal amount of any Term
Loans that were paid down in connection with the incurrence of such Refinancing
Term Loans, Incremental Term Loans or Extended Term Loans, and (B) any increase
to payments to the extent and as required pursuant to the terms of any
applicable Incremental Amendment, Extension Amendment or Refinancing Amendment.

(b) Revolving Credit Loans. The Borrower shall repay to the Administrative Agent
for the ratable account of the Appropriate Lenders on the Maturity Date for the
applicable Revolving Credit Facility the aggregate principal amount of all
Revolving Credit Loans outstanding on such date.

(c) Swing Line Loans. The Borrower shall repay the aggregate principal amount of
its Swing Line Loans on the earlier to occur of (i) the date that is five
(5) Business Days after such Swing Line Loan is made and (ii) the Maturity Date
for the Revolving Credit Facility.

 

88



--------------------------------------------------------------------------------

Section 2.08 Interest.

(a) Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Adjusted Eurocurrency Rate, for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate for Revolving Credit Loans.

(b) During the continuance of a Default under Section 8.01(a), the Borrower
shall pay interest on past due amounts owing by the Borrower hereunder at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws; provided that no interest at
the Default Rate shall accrue or be payable to a Defaulting Lender so long as
such Lender shall be a Defaulting Lender. Accrued and unpaid interest on such
amounts (including interest on past due interest) shall be due and payable upon
written demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

Section 2.09 Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower agrees to pay a commitment fee, which shall
accrue at a rate equal to the Commitment Fee Rate per annum on the average daily
amount of the unused Revolving Credit Commitments of such Revolving Credit
Lender during such quarter, to the Administrative Agent for the account of each
Revolving Credit Lender under each Facility in accordance with its Pro Rata
Share or other applicable share provided for under this Agreement. The
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; provided, further, that no commitment fee shall accrue on any of
the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Facility, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date during the first full fiscal quarter to
occur after the Closing Date, and on the Maturity Date for the Revolving Credit
Facility. The commitment fee shall be calculated quarterly in arrears.

(b) Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

 

89



--------------------------------------------------------------------------------

(c) Prepayment Premium. In connection with any Repricing Event that is
consummated in respect of all or any portion of the Term Loans on or prior to
the date which is six (6) months after the Closing Date, the Borrower shall pay
to each Term Lender a fee equal to 1.00% of the aggregate principal amount of
the Term Loans of such Term Lender subject to such Repricing Event.

Section 2.10 Computation of Interest and Fees.

All computations of interest for Base Rate Loans (where the Base Rate is
determined by the Prime Rate) shall be made on the basis of a year of 365 days,
or 366 days, as applicable, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed. Interest shall accrue on each Loan for the day on which the Loan is
made, and shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid; provided that any Loan that is repaid on
the same day on which it is made shall, subject to Section 2.12(a), bear
interest for one day. Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

Section 2.11 Evidence of Indebtedness.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as agent for the
Borrower, in each case in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be prima
facie evidence absent manifest error of the amount of the Credit Extensions made
by the Lenders to the Borrower and the interest and payments thereon. Any
failure to so record or any error in doing so shall not, however, limit or
otherwise affect the obligation of the Borrower hereunder to pay any amount
owing with respect to the Obligations. In the event of any conflict between the
accounts and records maintained by any Lender and the accounts and records of
the Administrative Agent in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error. Upon
the request of any Lender made through the Administrative Agent, the Borrower
shall execute and deliver to such Lender (through the Administrative Agent) a
Note payable to such Lender, which shall evidence such Lender’s Loans in
addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.11(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c) Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

90



--------------------------------------------------------------------------------

Section 2.12 Payments Generally.

(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense (other than Payment in Full), recoupment
or setoff. Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in Dollars and in Same Day Funds not later than
1:00 p.m. on the date specified herein. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share provided for under this Agreement) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 1:00 p.m. shall in each case be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue.

(b) If any payment to be made by the Borrower shall come due on a day other than
a Business Day, payment shall be made on the next following Business Day, and
such extension of time shall be reflected in computing interest or fees, as the
case may be; provided that, if such extension would cause payment of interest on
or principal of Eurocurrency Rate Loans to be made in the next succeeding
calendar month, such payment shall be made on the immediately preceding Business
Day.

(c) Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by it to the Administrative
Agent hereunder, that the Borrower or such Lender, as the case may be, will not
make such payment, the Administrative Agent may assume that the Borrower or such
Lender, as the case may be, has timely made such payment and may (but shall not
be so required to), in reliance thereon, make available a corresponding amount
to the Person entitled thereto. If and to the extent that such payment was not
in fact made to the Administrative Agent in Same Day Funds, then:

(i) if the Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Overnight
Rate from time to time in effect; and

(ii) if any Lender failed to make such payment, such Lender shall forthwith on
demand pay to the Administrative Agent the amount thereof in Same Day Funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to the Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Overnight Rate from time to time in effect. When
such Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have accrued and been paid in respect of such late payment)
shall constitute such Lender’s Loan included in the applicable Borrowing. If
such Lender does not pay such amount forthwith upon the Administrative Agent’s
demand therefor, the Administrative Agent may make a demand therefor upon the
Borrower, and the Borrower shall pay such amount to the Administrative Agent,
together with interest thereon for the Compensation Period at a rate per annum
equal to the rate of interest applicable to the applicable Borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or the
Borrower may have against any Lender as a result of any default by such Lender
hereunder.

 

91



--------------------------------------------------------------------------------

A written notice (including documentation reasonably supporting such request) of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this Section 2.12(c) shall be conclusive, absent manifest
error.

(d) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall return such funds (in like funds as
received from such Lender) to such Lender, without interest.

(e) The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g) Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

(h) Amounts to be applied to the prepayment of Loans shall be applied, as
applicable, first to reduce outstanding Base Rate Loans. Any amounts remaining
after each such application shall be applied to prepay Eurocurrency Rate Loans.

Section 2.13 Sharing of Payments.

If, other than as provided elsewhere herein, any Lender shall obtain payment in
respect of any principal or interest on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such sub-participations in the

 

92



--------------------------------------------------------------------------------

participations in L/C Obligations or Swing Line Loans held by them, as the case
may be, as shall be necessary to cause such purchasing Lender to share the
excess payment in respect of any principal or interest on such Loans or such
participations, as the case may be, pro rata with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender under any of the circumstances described in Section 10.06
(including pursuant to any settlement entered into by the purchasing Lender in
its discretion), such purchase shall to that extent be rescinded and each other
Lender shall repay to the purchasing Lender the purchase price paid therefor,
together with an amount equal to such paying Lender’s ratable share (according
to the proportion of (i) the amount of such paying Lender’s required repayment
to (ii) the total amount so recovered from the purchasing Lender) of any
interest or other amount paid or payable by the purchasing Lender in respect of
the total amount so recovered, without further interest thereon. For the
avoidance of doubt, the provisions of this paragraph shall not be construed to
apply to (A) any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement as in effect from time to time (including
the application of funds arising from the existence of a Defaulting Lender) or
(B) any payment obtained by a Lender as consideration for the assignment of or
sale of a participation in any of its Loans to any assignee or participant
permitted hereunder. The Borrower agrees that any Lender so purchasing a
participation from another Lender may, to the fullest extent permitted by
applicable Law, exercise all its rights of payment (including the right of
setoff, but subject to Section 10.09) with respect to such participation as
fully as if such Lender were the direct creditor of the Borrower in the amount
of such participation. The Administrative Agent will keep records (which shall
be conclusive and binding in the absence of manifest error) of participations
purchased under this Section 2.13 and will in each case notify the Lenders
following any such purchases or repayments. Each Lender that purchases a
participation pursuant to this Section 2.13 shall from and after such purchase
have the right to give all notices, requests, demands, directions and other
communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

Notwithstanding anything to the contrary contained in this Section 2.13 or
elsewhere in this Agreement, the Borrower may extend the final maturity of Term
Loans and/or Revolving Credit Commitments in connection with an Extension that
is permitted under Section 2.16 without being obligated to effect such
extensions on a pro rata basis among the Lenders (it being understood that no
such extension (i) shall constitute a payment or prepayment of any Term Loans or
Revolving Credit Loans, as applicable, for purposes of this Section 2.13 or
(ii) shall reduce the amount of any scheduled amortization payment due under
Section 2.07(a), except that the amount of any scheduled amortization payment
due to a Lender of Extended Term Loans may be reduced to the extent provided
pursuant to the express terms of the respective Extension Offer) without giving
rise to any violation of this Section 2.13 or any other provision of this
Agreement. Furthermore, the Borrower may take all actions contemplated by
Section 2.16 in connection with any Extension (including modifying pricing,
amortization and repayments or prepayments), and in each case such actions shall
be permitted, and the differing payments contemplated therein shall be permitted
without giving rise to any violation of this Section 2.13 or any other provision
of this Agreement.

Section 2.14 Incremental Credit Extensions.

(a) Incremental Commitments. The Borrower may at any time or from time to time
after the Closing Date, by notice to the Administrative Agent (an “Incremental
Request”), request (i) one or more new term loan commitments which may be under
one or more Term Facilities under which Term Loans are outstanding (a “Term Loan
Increase”) or a new Class of term loans (collectively with any Term Loan
Increase, the “Incremental Term Commitments”), and/or (ii) one or more increases
in the amount of the Revolving Credit Commitments (a “Revolving Commitment
Increase”,

 

93



--------------------------------------------------------------------------------

with the Commitments relating to any such Revolving Commitment Increase being
referred to as “Incremental Revolving Credit Commitments” and, collectively with
any Incremental Term Commitments, the “Incremental Commitments”), whereupon the
Administrative Agent shall promptly deliver a copy to each of the Lenders.

(b) Incremental Loans. Any Incremental Term Loans or Incremental Revolving
Credit Commitments made on an Incremental Facility Closing Date shall be
designated a separate Class of Incremental Term Loans or Incremental Revolving
Credit Commitments, as applicable, for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction (or waiver) of the terms and conditions in this Section 2.14,
(i) each Incremental Term Lender of such Class shall make a Loan to the Borrower
(an “Incremental Term Loan”) in an amount equal to its Incremental Term
Commitment of such Class and (ii) each Incremental Term Lender of such
Class shall become a Lender hereunder with respect to the Incremental Term
Commitment of such Class and the Incremental Term Loans of such Class made
pursuant thereto. On any Incremental Facility Closing Date on which any
Incremental Revolving Credit Commitments are effected, subject to the
satisfaction (or waiver) of the terms and conditions in this Section 2.14,
(i) each Incremental Revolving Credit Lender of such Class shall make its
Commitment available to the Borrower (when borrowed, an “Incremental Revolving
Loan” and collectively with any Incremental Term Loan, an “Incremental Loan”) in
an amount equal to its Incremental Revolving Credit Commitment and (ii) each
Incremental Revolving Credit Lender shall become a Lender hereunder with respect
to the Incremental Revolving Credit Commitment and the Incremental Revolving
Loans made pursuant thereto. Notwithstanding the foregoing, Incremental Term
Loans may have identical terms to any of the Term Loans and be treated as the
same Class as any of such Term Loans.

(c) Incremental Request. Each Incremental Request from the Borrower pursuant to
this Section 2.14 shall set forth the requested amount and proposed terms of the
relevant Incremental Term Loans or Incremental Revolving Credit Commitments.
Incremental Term Loans may be made, and Incremental Revolving Credit Commitments
may be provided, by any existing Lender (but each existing Lender will not have
an obligation to make any Incremental Commitment, nor will the Borrower have any
obligation to approach any existing lenders to provide any Incremental
Commitment) or by any other bank or other financial institution (any such other
bank or other financial institution being called an “Additional Lender”) (each
such existing Lender or Additional Lender providing such, an “Incremental
Revolving Credit Lender” or “Incremental Term Lender,” as applicable, and,
collectively, the “Incremental Lenders”); provided that (i) the Administrative
Agent, each Swing Line Lender and each L/C Issuer shall have consented (not to
be unreasonably withheld, conditioned or delayed) to such Lender’s or Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases to the extent such consent, if any, would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Lender or Additional Lender and (ii) Equity Investors and
Affiliates thereof may not provide Incremental Revolving Credit Commitments or
Incremental Term Commitments.

(d) Effectiveness of Incremental Amendment. The effectiveness of any Incremental
Amendment, and the Incremental Commitments thereunder, shall be subject to the
satisfaction on the date of such Incremental Amendment (the “Incremental
Facility Closing Date”) of each of the following conditions:

(i) no Event of Default shall exist after giving effect to such Incremental
Commitments;

 

94



--------------------------------------------------------------------------------

(ii) The representations and warranties of each Loan Party set forth in Article
V and in each other Loan Document shall be true and correct in all material
respects (or, to the extent qualified by materiality, in all respects) on the
Incremental Facility Closing Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case they shall be true and correct in
material respects as of such earlier date;

(iii) each Incremental Term Commitment shall be in an aggregate principal amount
that is not less than $15,000,000 and shall be in an increment of $1,000,000
(provided that such amount may be less than $15,000,000 if such amount
represents all remaining availability under the limit set forth in clause
(iv) below) and each Incremental Revolving Credit Commitment shall be in an
aggregate principal amount that is not less than $5,000,000 and shall be in an
increment of $1,000,000 (provided that such amount may be less than $5,000,000
if such amount represents all remaining availability under the limit set forth
in clause (iv) below); and

(iv) the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed (A) an amount equal to
$150,000,000, plus (B) an additional amount so long as (i) if such Indebtedness
is secured on a pari passu basis with the Revolving Credit Loans and the Term
Loans, the Borrower’s Consolidated Secured Net Leverage Ratio (determined on a
Pro Forma Basis in accordance with Section 1.08) is not greater than 3.75:1.00
as of the last day of the most recently ended period of four fiscal quarters of
the Borrower for which financial statements have been delivered to the Lenders
pursuant to Section 6.01(a) or (b), (ii) if such Indebtedness is secured on a
junior basis with the Revolving Credit Loans and the Term Loans, the Borrower’s
Consolidated Total Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.08) is not greater than 6.50:1.00 as of the last day
of the most recently ended Test Period and (iii) if such Indebtedness is
unsecured, the Borrower’s Interest Coverage Ratio (determined on a Pro Forma
Basis in accordance with Section 1.08) is not less than 2.00:1.00 as of the last
day of the most recently ended Test Period, plus (C) the amount of (i) all
voluntary prepayments of Initial Term Loans and any other pari passu secured
Indebtedness permitted under this Agreement (except to the extent funded with
the proceeds of any long-term Indebtedness or the Cure Amount) and (ii) all
commitment reductions pursuant to Section 2.06, (the amount pursuant to
immediately preceding clauses (A), (B) and (C), the “Incremental Amount”). The
Incremental Amount shall be determined on the applicable Incremental Facility
Closing Date, after giving effect to any such incurrence of debt on a Pro Forma
Basis, and, in each case, (1) assuming with respect to any Incremental Revolving
Credit Commitment, a borrowing of the maximum amount of Loans available
thereunder, (2) excluding the cash proceeds of any such Incremental Term Loans
and/or Incremental Revolving Credit Commitments for the purposes of netting and
(3) shall be reduced by the amount of the then outstanding principal amount of
any Incremental Equivalent Debt; provided that to the extent the proceeds
thereof are used to repay Indebtedness or to consummate an acquisition or
investment, pro forma effect shall be given to such repayment of Indebtedness
and the consummation of such acquisition or investment, as applicable; provided
further, that when calculating the Incremental Amount (x) the Borrower may
reclassify any Incremental Loans incurred pursuant to preceding clause (A) as
being incurred pursuant to preceding clause (B) and (y) in the case of any
Incremental Loans incurred concurrently pursuant to both preceding clauses
(A) and (B), for the purpose of calculating the Consolidated Secured Net
Leverage Ratio and the Consolidated Total Net Leverage Ratio (as applicable)
pursuant to clause (B), the amount of Incremental Loans incurred pursuant to
clause (A) shall not be included in such calculation; provided further, that if
the proceeds of such Incremental Loans are, substantially concurrently with the
receipt thereof, to be used by the Borrowers or any Restricted Subsidiary to
finance, in whole or in part, a Permitted Acquisition, then (x) the only
representations and warranties that will be required to be true and correct in
all material respects as of the applicable Incremental Facility Closing Date
shall be (A) the Specified Representations and (B) such of the representations
and warranties made by or on behalf of the applicable acquired company or
business in

 

95



--------------------------------------------------------------------------------

the applicable acquisition agreement as are material to the interests of the
Lenders, but only to the extent that the Borrowers or any other Subsidiary has
the right to terminate the obligations of the Borrowers or such other Subsidiary
under such acquisition agreement or not consummate such acquisition as a result
of a breach of such representations or warranties in such acquisition
agreement), and (y) in lieu of the requirements of clause (ii), at the time of
and immediately after such effectiveness, no payment or bankruptcy default or
event of default shall have occurred or be continuing or would result from the
incurrence of such Incremental Loan.

(e) Required Terms. The terms, provisions and documentation of the Incremental
Term Loans, and Incremental Term Commitments or the Incremental Revolving Loans
and Incremental Revolving Credit Commitments, as the case may be, of any Class,
except as otherwise set forth herein, shall be as agreed between the Borrower
and the applicable Incremental Lenders or lenders providing such Incremental
Commitments. In any event:

(i) The Incremental Term Loans (except as otherwise specified in this clause
(i)):

(A) shall be guaranteed by the Guarantors and shall rank pari passu or junior in
right of payment and of security with the Revolving Credit Loans and the Term
Loans;

(B) shall not at any time be guaranteed by any Subsidiaries other than the
Subsidiaries that are Guarantors nor be secured by a Lien on any property or
asset that does not secure the Facilities;

(C) shall not mature earlier than the Latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Term Loans;

(D) shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of then-existing Term Loans;

(E) shall have an Applicable Rate, and subject to clauses (e)(i)(C) and
(e)(i)(D) above and clause (e)(iii) below, amortization determined by the
Borrower and the applicable Incremental Term Lenders or lenders providing such
Incremental Commitments;

(F) shall participate on a pro rata basis in any voluntary or mandatory
prepayments of Term Loans hereunder; provided that, unless otherwise agreed
between the Incremental Lenders and the Borrower, the payment of the fee
referred to in Section 2.09(d) shall not apply to any voluntary or mandatory
prepayments of Incremental Term Loans; and

(G) the other terms of any Incremental Term Loans that are not substantially
identical to the then existing Term Loans (other than pursuant to clauses
(A) through (F) above) shall either, (i) at the option of the Borrower,
(x) reflect market terms and conditions (taken as a whole) at the time of
incurrence of the Incremental Term Loans (as determined in reasonable good faith
by the Borrower); provided, that if any financial maintenance covenant is
applicable to the Incremental Term Loans, such provisions shall also be
applicable to then existing Term Loans (except to the extent that such financial
maintenance covenant applies only to periods after the latest final scheduled
maturity of the then existing Term Loans or (y) not be materially more
restrictive to the Borrower when taken as a whole (as determined in reasonable
good faith by the Borrower), than the terms of the Initial Term Loans (except in
respect of covenants or other provisions applicable only to periods after the
latest final scheduled maturity date of the then existing Term Loans or (ii) if
neither clause (x) or (y) in preceding clause (i) can be satisfied, as shall be
reasonably acceptable to the Administrative Agent (except for covenants or other
provisions applicable only to periods after the Maturity Date of the Initial
Term Loans existing at the time of incurrence of such Incremental Term Loans).

 

96



--------------------------------------------------------------------------------

(ii) all material terms (other than pricing, maturity and fees) of any
Incremental Revolving Credit Commitments and Incremental Revolving Loans shall
be substantially identical to the Revolving Credit Commitments and the Revolving
Credit Loans, other than the Maturity Date and as set forth in this
Section 2.14(e)(ii) (with immaterial terms being as agreed between the Borrower
and the Incremental Lenders providing such Incremental Revolving Credit
Commitments or Incremental Revolving Loans), which shall be subject to
clauses (A) through (G) below; provided that notwithstanding anything to the
contrary in this Section 2.14 or otherwise:

(A) any such Incremental Revolving Credit Commitments or Incremental Revolving
Loans shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans;

(B) any such Incremental Revolving Credit Commitments or Incremental Revolving
Loans shall not mature earlier than (or require mandatory commitment reductions
prior to) the Latest Maturity Date of any Revolving Credit Loans outstanding at
the time of incurrence of such Incremental Revolving Credit Commitments;

(C) the borrowing and repayment (except for (1) payments of interest and fees at
different rates on Incremental Revolving Credit Commitments (and related
outstandings), (2) repayments required upon the maturity date of the Incremental
Revolving Credit Commitments and (3) repayment made in connection with a
permanent repayment and termination of commitments (subject to clause (E)
below)) of Loans with respect to Incremental Revolving Credit Commitments after
the associated Incremental Facility Closing Date shall be made on a pro rata
basis with all other Revolving Credit Commitments on the Incremental Facility
Closing Date;

(D) subject to the provisions of Sections 2.03(m) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Credit Commitments with
a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance
with their percentage of the Revolving Credit Commitments on the Incremental
Facility Closing Date (and except as provided in Sections 2.03(m) and 2.04(g),
without giving effect to changes thereto on an earlier maturity date with
respect to Swing Line Loans and Letters of Credit theretofore incurred or
issued);

(E) the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class;

(F) assignments and participations of Incremental Revolving Credit Commitments
and Incremental Revolving Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans on the Incremental Facility Closing Date; and

 

97



--------------------------------------------------------------------------------

(G) any Incremental Revolving Credit Commitments may constitute a separate
Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to the
Incremental Facility Closing Date; provided at no time shall there be Revolving
Credit Commitments hereunder (including Incremental Revolving Credit Commitments
and any original Revolving Credit Commitments) which have more than three
different Maturity Dates; and

(iii) subject to Section 2.14(e)(i)(C), the amortization schedule applicable to
any Incremental Loans and the All-In-Yield applicable to the Incremental Term
Loans of each Class, shall be determined by the Borrower and the applicable
Incremental Lenders and shall be set forth in each applicable Incremental
Amendment and in the definitive documentation governing such Indebtedness;
provided, however, that to the extent any Incremental Loans are secured on a
pari passu basis in right of security with the Revolving Credit Loans and the
Term Loans, the All-In Yield applicable to any Incremental Term Loans shall not
be greater than the applicable All-In Yield payable pursuant to the terms of
this Agreement as amended through the date of such calculation with respect to
any Term Loans, plus 50 basis points per annum unless the interest rate
(together with, as provided in the proviso below, the Eurocurrency or Base Rate
floor) with respect to the relevant Term Loans is increased so as to cause the
then applicable All-In Yield under this Agreement on each outstanding Class of
Term Loans to equal the All-In Yield then applicable to the Incremental Term
Loans minus 50 basis points; provided if such Incremental Term Loan includes a
Eurocurrency floor greater than 1.00% per annum, such differential between the
Eurocurrency or Base Rate floors shall be equated to the applicable All-In Yield
for purposes of determining whether an increase to the interest rate margin
under the Terms Loans shall be required, but only to the extent an increase in
the Eurocurrency or Base Rate floor in the Term Loans would cause an increase in
the interest rate then in effect thereunder, and in such case, the Eurocurrency
or Base Rate floor (but not the interest rate margin) applicable to the Term
Loans shall be increased to the extent of such differential between the
Eurocurrency or Base Rate floors.

(f) Incremental Amendment. Commitments in respect of Incremental Term Loans and
Incremental Revolving Credit Commitments shall become Commitments (or in the
case of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14. The Borrower will use the proceeds
of the Incremental Term Loans and Revolving Commitment Increases as determined
by the Borrower and the Lenders providing such Incremental Term Loans and
Revolving Commitment Increases. No Lender shall be obligated to provide any
Incremental Term Loans or Incremental Revolving Credit Commitments, unless it so
agrees. To the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received legal opinions, board resolutions,
officers’ certificates, solvency certificates and/or reaffirmation agreements
consistent with those delivered on the Closing Date under Section 4.01 (other
than changes to such legal opinions resulting from a change in Law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent). Notwithstanding anything herein to the contrary, any
Incremental Term Loans that are not secured on pari passu basis on the
Collateral as the Obligations shall be documented in a separate agreement and
not under this Agreement.

 

98



--------------------------------------------------------------------------------

(g) Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Revolving Commitment Increases are effected, (a) each of
the Revolving Credit Lenders shall assign to each of the Incremental Revolving
Credit Lenders, and each of the Incremental Revolving Credit Lenders shall
purchase from each of the Revolving Credit Lenders, at the principal amount
thereof, such interests in the Incremental Revolving Loans outstanding on such
Incremental Facility Closing Date as shall be necessary in order that, after
giving effect to all such assignments and purchases, such Revolving Credit Loans
will be held by existing Revolving Credit Lenders and Incremental Revolving
Credit Lenders ratably in accordance with their Revolving Credit Commitments
after giving effect to the addition of such Incremental Revolving Credit
Commitments to the Revolving Credit Commitments, (b) each Incremental Revolving
Credit Commitment shall be deemed for all purposes a Revolving Credit Commitment
and each Loan made thereunder shall be deemed, for all purposes, a Revolving
Credit Loan and (c) each Incremental Revolving Credit Lender shall become a
Lender with respect to the Incremental Revolving Credit Commitments and all
matters relating thereto. The Administrative Agent and the Lenders hereby agree
that the minimum borrowing, pro rata borrowing and pro rata payment requirements
contained elsewhere in this Agreement shall not apply to the transactions
effected pursuant to the immediately preceding sentence.

(h) In lieu of adding Incremental Loans, any part of the Incremental Amount then
permitted to be incurred by the Borrower through an Incremental Loans pursuant
to this Section 2.14 may instead be utilized at any time through the issuance or
incurrence of Incremental Equivalent Debt by the Borrower.

(i) This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.15 Refinancing Amendments.

(a) On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any Additional Refinancing Lender, Credit Agreement
Refinancing Indebtedness in respect of all or any portion of the Term Loans and
the Revolving Credit Loans (or unused Revolving Credit Commitments) then
outstanding under this Agreement (which for purposes of this
Section 2.15(a) will be deemed to include any then outstanding Refinancing Term
Loans, Incremental Term Loans, Refinancing Revolving Credit Loans and
Incremental Revolving Loans), in the form of Refinancing Term Loans, Refinancing
Term Commitments, Refinancing Revolving Credit Commitments or Refinancing
Revolving Credit Loans pursuant to a Refinancing Amendment; provided that
notwithstanding anything to the contrary in this Section 2.15 or otherwise,
(1) the borrowing and repayment (except for (A) payments of interest, fees and
premiums at different rates on Refinancing Revolving Credit Commitments (and
related outstandings), (B) repayments required upon the maturity date of the
Refinancing Revolving Credit Commitments and (C) repayment made in connection
with a permanent repayment and termination of commitments (subject to clause (3)
below)) of Loans with respect to Refinancing Revolving Credit Commitments after
the date of obtaining any Refinancing Revolving Credit Commitments shall be made
on a pro rata basis with all other Revolving Credit Commitments, (2) subject to
the provisions of Sections 2.03(m) and 2.04(g) to the extent dealing with Swing
Line Loans and Letters of Credit which mature or expire after a maturity date
when there exist Extended Revolving Credit Commitments with a longer maturity
date, all Swing Line Loans and Letters of Credit shall be participated on a pro
rata basis by all Lenders with Commitments in accordance with their percentage
of the Revolving Credit Commitments (and except as provided in Sections 2.03(m)
and 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued), (3) the permanent repayment of Revolving Credit Loans with respect
to, and termination of, Refinancing Revolving Credit Commitments after the date
of obtaining any Refinancing Revolving Credit Commitments shall be made on a pro
rata basis with all other Revolving Credit Commitments, except that the Borrower
shall be permitted to permanently repay and terminate

 

99



--------------------------------------------------------------------------------

commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class and (4) assignments
and participations of Refinancing Revolving Credit Commitments and Refinancing
Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans.

(b) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction (or waiver in accordance with Section 10.01) on the date thereof of
each of the conditions set forth in Section 4.02 and, to the extent reasonably
requested by the Administrative Agent, receipt by the Administrative Agent of
(i) customary legal opinions, board resolutions and officers’ certificates
consistent with those delivered on the Closing Date other than changes to such
legal opinion resulting from a change in law, change in fact or change to
counsel’s form of opinion reasonably satisfactory to the Administrative Agent
and (ii) reaffirmation agreements and/or such amendments to the Collateral
Documents as may be reasonably requested by the Administrative Agent in order to
ensure that such Credit Agreement Refinancing Indebtedness is provided with the
benefit of the applicable Loan Documents.

(c) Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $50,000,000 and (y) an integral multiple of $25,000,000 in excess thereof.

(d) Each of the parties hereto hereby agrees that this Agreement and the other
Loan Documents may be amended pursuant to a Refinancing Amendment, without the
consent of any other Lenders, to the extent (but only to the extent) necessary
to (i) reflect the existence and terms of the Credit Agreement Refinancing
Indebtedness incurred pursuant thereto and (ii) make such other changes to this
Agreement and the other Loan Documents consistent with the provisions and intent
of Section 10.01 (without the consent of the Required Lenders called for
therein) and (iii) effect such other amendments to this Agreement and the other
Loan Documents as may be necessary or appropriate, in the reasonable opinion of
the Administrative Agent and the Borrower, to effect the provisions of this
Section 2.15, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Refinancing Amendment.

(e) This Section 2.15 shall supersede any provisions in Section 2.13 or 10.01 to
the contrary.

Section 2.16 Extension of Term Loans; Extension of Revolving Credit Loans.

(a) Extension of Term Loans. The Borrower may at any time and from time to time
request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) (including any scheduled amortization) with respect to all or a portion
of any principal amount of such Term Loans (any such Term Loans which have been
so amended, “Extended Term Loans”) and to provide for other terms consistent
with this Section 2.16. In order to establish any Extended Term Loans, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders under the applicable Existing Term
Loan Tranche) (each, a “Term Loan Extension Request”) setting forth the proposed
terms of the Extended Term Loans to be established, which shall (x) be identical
as offered to each Lender under such Existing Term Loan Tranche (including as to
the proposed interest rates and fees payable) and offered pro rata to each
Lender under such Existing Term Loan Tranche and (y) (except as to interest
rates, fees, amortization, final maturity date, “AHYDO” payments, optional
prepayments and redemptions, premium, required prepayment dates, participation
in prepayments, which shall be determined by the Borrower and the Extending Term
Lenders and set forth in the relevant Term Loan

 

100



--------------------------------------------------------------------------------

Extension Request), be substantially identical to, or (taken as a whole) no more
favorable to the Extending Term Lenders than those applicable to the Existing
Term Loan Tranche subject to such Term Loan Extension Request (except for
covenants or other provisions applicable only to periods after the Latest
Maturity Date) (as determined in reasonable good faith by the Borrower),
including: (i) all or any of the scheduled amortization payments of principal of
the Extended Term Loans may be delayed to later dates than the scheduled
amortization payments of principal of the Term Loans of such Existing Term Loan
Tranche, to the extent provided in the applicable Extension Amendment; provided,
however, that at no time shall there be Classes of Term Loans hereunder
(including Refinancing Term Loans and Extended Term Loans) which have more than
five different Maturity Dates; (ii) the All-In Yield, pricing, optional
prepayments and redemptions and “AHYDO” payments with respect to the Extended
Term Loans (whether in the form of interest rate margin, upfront fees, OID or
otherwise) may be different than the All-In Yield for the Term Loans of such
Existing Term Loan Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and
(iv) Extended Term Loans may have call protection as may be agreed by the
Borrower and the Lenders thereof; provided that no Extended Term Loans may be
optionally or mandatorily prepaid prior to the date on which all Term Loans with
an earlier final stated maturity (including Term Loans under the Existing Term
Loan Tranche from which they were amended) are repaid in full, unless such
optional or mandatory prepayment is accompanied by a pro rata optional
prepayment of such other Term Loans; provided, further, that (A) no Event of
Default shall have occurred and be continuing at the time a Term Loan Extension
Request is delivered to Lenders, (B) in no event shall the final maturity date
of any Extended Term Loans of a given Term Loan Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any other
Term Loans hereunder, (C) the Weighted Average Life to Maturity of any Extended
Term Loans of a given Term Loan Extension Series at the time of establishment
thereof shall be no shorter (other than by virtue of amortization or prepayment
of such Indebtedness prior to the time of incurrence of such Extended Term
Loans) than the remaining Weighted Average Life to Maturity of the applicable
Existing Term Loan Tranche, (D) any such Extended Term Loans (and the Liens
securing the same) shall be permitted by the terms of the Intercreditor
Agreements (to the extent any Intercreditor Agreement is then in effect),
(E) all documentation in respect of such Extension Amendment shall be consistent
with the foregoing, and (F) any Extended Term Loans may participate on a pro
rata basis or less than a pro rata basis (but not greater than a pro rata basis)
in any voluntary or mandatory repayments or prepayments hereunder, in each case
as specified in the respective Term Loan Extension Request. Any Extended Term
Loans amended pursuant to any Term Loan Extension Request shall be designated a
series (each, a “Term Loan Extension Series”) of Extended Term Loans for all
purposes of this Agreement; provided that any Extended Term Loans amended from
an Existing Term Loan Tranche may, to the extent provided in the applicable
Extension Amendment, be designated as an increase in any previously established
Term Loan Extension Series with respect to such Existing Term Loan Tranche (in
which case scheduled amortization with respect thereto shall be proportionately
increased). Each Term Loan Extension Series of Extended Term Loans incurred
under this Section 2.16 shall be in an aggregate principal amount that is not
less than $15,000,000 (or, if less, the entire principal amount of the
Indebtedness being extended pursuant to this Section 2.16(a)).

(b) Extension of Revolving Credit Commitments. The Borrower may, on behalf of
the Borrower, at any time and from time to time request that all or a portion of
the Revolving Credit Commitments of a given Class (each, an “Existing Revolver
Tranche”) be amended to extend the Maturity Date with respect to all or a
portion of any principal amount of such Revolving Credit Commitments (any such
Revolving Credit Commitments which have been so amended, “Extended Revolving
Credit Commitments”) and to provide for other terms consistent with this
Section 2.16. In order to establish any Extended Revolving Credit Commitments,
the Borrower shall provide a notice to

 

101



--------------------------------------------------------------------------------

the Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Revolver Tranche) (each, a “Revolver
Extension Request”) setting forth the proposed terms of the Extended Revolving
Credit Commitments to be established, which shall (x) be identical as offered to
each Lender under such Existing Revolver Tranche (including as to the proposed
interest rates and fees payable) and offered pro rata to each Lender under such
Existing Revolver Tranche and (y) except as to interest rates, fees, optional
redemption or prepayment terms, final maturity, and after the final maturity
date, any other covenants and provisions (which shall be determined by the
Borrower and the Extending Revolving Credit Lenders and set forth in the
relevant Revolver Extension Request), the Extended Revolving Credit Commitment
extended pursuant to a Revolver Extension Request, and the related outstandings,
shall be a Revolving Credit Commitment (or related outstandings, as the case may
be) with such other terms substantially identical to, or taken as a whole, no
more favorable to the Extending Revolving Credit Lender, as the original
Revolving Credit Commitments (and related outstandings) including: (i) the
Maturity Date of the Extended Revolving Credit Commitments may be delayed to a
later date than the Maturity Date of the Revolving Credit Commitments of such
Existing Revolver Tranche, to the extent provided in the applicable Extension
Amendment; provided, however, that at no time shall there be Classes of
Revolving Credit Commitments hereunder (including Extended Revolving Credit
Commitments) which have more than five different Maturity Dates; (ii) the All-In
Yield, pricing, optional prepayment or redemption terms, with respect to
extensions of credit under the Extended Revolving Credit Commitments (whether in
the form of interest rate margin, upfront fees, OID or otherwise) may be
different than the All-In Yield, pricing, optional redemption or prepayment
terms, for extensions of credit under the Revolving Credit Commitments of such
Existing Revolver Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants (as determined by the Borrower and Lenders extending) and terms
that apply solely to any period after the Latest Maturity Date that is in effect
on the effective date of the Extension Amendment (immediately prior to the
establishment of such Extended Revolving Credit Commitments); and (iv) all
borrowings under the applicable Revolving Credit Commitments (i.e., the Existing
Revolver Tranche and the Extended Revolving Credit Commitments of the applicable
Revolver Extension Series) and repayments and commitment reductions thereunder
shall be made on a pro rata basis (except for (I) payments of interest and fees
at different rates on Extended Revolving Credit Commitments (and related
outstandings), (II) repayments required upon the Maturity Date of the
non-extending Revolving Credit Commitments and (III) repayments made in
connection with a permanent repayment and termination of non-extended Revolving
Credit Commitments); provided, further, that (A) no Event of Default shall have
occurred and be continuing at the time a Revolver Extension Request is delivered
to Lenders, (B) in no event shall the final maturity date of any Extended
Revolving Credit Commitments of a given Revolver Extension Series at the time of
establishment thereof be earlier than the then Latest Maturity Date of any other
Revolving Credit Commitments hereunder, (C) any such Extended Revolving Credit
Commitments (and the Liens securing the same) shall be permitted by the terms of
the Intercreditor Agreements (to the extent any Intercreditor Agreement is then
in effect) and (D) all documentation in respect of such Extension Amendment
shall be consistent with the foregoing. Any Extended Revolving Credit
Commitments amended pursuant to any Revolver Extension Request shall be
designated a series (each, a “Revolver Extension Series”) of Extended Revolving
Credit Commitments for all purposes of this Agreement; provided that any
Extended Revolving Credit Commitments amended from an Existing Revolver Tranche
may, to the extent provided in the applicable Extension Amendment, be designated
as an increase in any previously established Revolver Extension Series with
respect to such Existing Revolver Tranche. Each Revolver Extension Series of
Extended Revolving Credit Commitments incurred under this Section 2.16 shall be
in an aggregate principal amount that is not less than $10,000,000 (or, if less,
the entire principal amount of the Indebtedness being extended pursuant to this
under Section 2.16(b)).

 

102



--------------------------------------------------------------------------------

(c) Extension Request. The Borrower shall provide the applicable Extension
Request at least five Business Days prior to the date on which Lenders under the
Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond (or such shorter period as agreed by the Administrative
Agent), and shall agree to such procedures, if any, as may be established by, or
acceptable to, the Administrative Agent and the Borrower, in each case acting
reasonably to accomplish the purposes of this Section 2.16. Subject to
Section 3.07, no Lender shall have any obligation to agree to have any of its
Term Loans of any Existing Term Loan Tranche amended into Extended Term Loans or
any of its Revolving Credit Commitments amended into Extended Revolving Credit
Commitments, as applicable, pursuant to any Extension Request. Any Lender
holding a Loan under an Existing Term Loan Tranche (each, an “Extending Term
Lender”) wishing to have all or a portion of its Term Loans under the Existing
Term Loan Tranche subject to such Extension Request amended into Extended Term
Loans and any Revolving Credit Lender (each, an “Extending Revolving Credit
Lender”) wishing to have all or a portion of its Revolving Credit Commitments
under the Existing Revolver Tranche subject to such Extension Request amended
into Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, which it has elected to request be amended into
Extended Term Loans or Extended Revolving Credit Commitments, as applicable
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, in respect of which applicable Term Lenders or
Revolving Credit Lenders, as the case may be, shall have accepted the relevant
Extension Request exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested to be extended pursuant
to the Extension Request, Term Loans or Revolving Credit Commitments, as
applicable, subject to Extension Elections shall be amended to Extended Term
Loans or Revolving Credit Commitments, as applicable, on a pro rata basis
(subject to rounding by the Administrative Agent, which shall be conclusive)
based on the aggregate principal amount of Term Loans or Revolving Credit
Commitments, as applicable, included in each such Extension Election.

(d) Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, an “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Section 2.16(a) or 2.16(b) above, respectively (but which shall not require
the consent of any other Lender). The effectiveness of any Extension Amendment
shall be subject to the satisfaction (or waiver in accordance with Section 10.01
hereof) on the date thereof of each of the conditions set forth in Section 4.02
and, to the extent reasonably requested by the Administrative Agent, receipt by
the Administrative Agent of (i) legal opinions, board resolutions and officers’
certificates consistent with those delivered on the Closing Date other than
changes to such legal opinion resulting from a change in law, change in fact or
change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that the Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, are provided with the benefit of the
applicable Loan Documents. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension Amendment. Each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents may be
amended pursuant to an Extension Amendment, without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, incurred pursuant

 

103



--------------------------------------------------------------------------------

thereto, (ii) modify the scheduled repayments set forth in Section 2.07 with
respect to any Existing Term Loan Tranche subject to an Extension Election to
reflect a reduction in the principal amount of the Term Loans thereunder in an
amount equal to the aggregate principal amount of the Extended Term Loans
amended pursuant to the applicable Extension (with such amount to be applied
ratably to reduce scheduled repayments of such Term Loans required pursuant to
Section 2.07), (iii) modify the prepayments set forth in Section 2.05 to reflect
the existence of the Extended Term Loans and the application of prepayments with
respect thereto, (iv) make such other changes to this Agreement and the other
Loan Documents consistent with the provisions and intent of the fourth to last
paragraph of Section 10.01 (without the consent of the Required Lenders called
for therein) and (v) effect such other amendments to this Agreement and the
other Loan Documents as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent and the Borrower, to effect the provisions
of this Section 2.16, and the Required Lenders hereby expressly authorize the
Administrative Agent to enter into any such Extension Amendment.

(e) No Prepayment. No conversion or extension of Loans or Commitments pursuant
to any Extension Amendment in accordance with this Section 2.16 shall constitute
a voluntary or mandatory prepayment for purposes of this Agreement. This
Section 2.16 shall supersede any provisions in Section 2.13 or 10.01 to the
contrary.

Section 2.17 Defaulting Lenders.

(a) Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i) Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of that Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise), shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the L/C Issuer or Swing Line Lender hereunder; third, if so determined by the
Administrative Agent or requested by the L/C Issuer or Swing Line Lender, to be
held as Cash Collateral for future funding obligations of that Defaulting Lender
of any participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default has occurred and
is continuing), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
reasonably determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the L/C Issuer or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, the L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default has occurred and is continuing, to the
payment of any amounts owing to the Borrower(s) as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower(s) against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to that Defaulting Lender

 

104



--------------------------------------------------------------------------------

or as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or L/C
Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii) Certain Fees. That Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.09(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit fees as provided in Section 2.03(h).

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non- Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender
under a Revolving Credit Facility to acquire, refinance or fund participations
in Letters of Credit and Swing Line Loans shall not exceed the positive
difference, if any, of (1) the Commitment of that Non-Defaulting Lender under
such Revolving Credit Facility minus (2) the sum of (A) the aggregate
Outstanding Amount of the Revolving Credit Loans, (B) the aggregate Outstanding
Amount of the Pro Rata Share of the L/C Obligations and (C) the aggregate
Outstanding Amount of the Pro Rata Share of the Swing Line Loans, in each case,
under such Revolving Credit Facility of that Revolving Credit Lender.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Pro Rata
Share (without giving effect to Section 2.17(a)(iv)), whereupon that Lender will
cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower(s) while that Lender was a Defaulting Lender; provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

 

105



--------------------------------------------------------------------------------

ARTICLE III

TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

Section 3.01 Taxes.

(a) Except as provided in this Section 3.01, any and all payments made by or on
account of the Borrower (the term “Borrower” under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or
Guarantor to or for the account of any Recipient under any Loan Document shall
be made free and clear of and without deduction for any Taxes, except as
required by Law. If any applicable Withholding Agent shall be required by any
Laws to deduct any Taxes from or in respect of any sum payable under any Loan
Document to any Recipient (as determined in the good faith discretion of the
Withholding Agent), (i) if the Tax in question is an Indemnified Tax, the sum
payable by the Borrower or Guarantor shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section 3.01), each of such Recipient
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Withholding Agent shall make such
deductions, (iii) the applicable Withholding Agent shall pay the full amount
deducted to the relevant taxation authority or other authority in accordance
with applicable Laws and (iv) within 30 days of the date of such payment (or as
soon as practicable if receipts or evidence are not available within 30 days),
if the Borrower or Guarantor, as the case may be, is the applicable Withholding
Agent, it shall deliver to the Administrative Agent a copy of a receipt
evidencing such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(b) The Loan Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for the payment of, any Other Taxes.

(c) The Borrower and each Guarantor agrees to indemnify each Recipient for
(i) the full amount of Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient and (ii) any reasonable and documented expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the Governmental Authority; provided that any
Recipient seeking indemnification pursuant to this Section 3.01(c) provides the
Borrower (with a copy to the Administrative Agent if a Lender is seeking such
indemnification) with (x) a certificate as to the amount of such payment or
liability prepared in good faith. Any such certificate shall be conclusive
absent manifest error.

(d) Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes attributable to such
Lender (but only to the extent that the Borrower or Guarantor has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower and each Guarantor to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.07(e) relating to the maintenance of a Participant Register and
(iii) any Taxes excluded from the definition of Indemnified Taxes attributable
to such Lender, in each case, that are payable or paid by the Administrative
Agent in connection with any Loan Document, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Administrative Agent to the Lender from any other
source against any amount due to the Administrative Agent under this paragraph
(e).

 

106



--------------------------------------------------------------------------------

(e) Each Lender and Agent shall, at such times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with any documentation prescribed by Law or reasonably
requested by the Borrower or the Administrative Agent certifying as to any
entitlement of such Lender to an exemption from, or reduction in, withholding
Tax with respect to any payments to be made to such Lender or Agent under the
Loan Documents. In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or Administrative Agent to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements. Each such Lender and Agent shall, whenever a lapse in time or
change in circumstances renders such documentation obsolete or inaccurate in any
material respect, deliver promptly to the Borrower and the Administrative Agent
updated or other appropriate documentation (including any new documentation
reasonably requested by the Borrower or the Administrative Agent) or promptly
notify the Borrower and the Administrative Agent in writing of its inability to
do so. Notwithstanding any other provision of this Section 3.01(e), a Lender or
an Agent shall not be required to complete, execute or submit any form pursuant
to this Section 3.01(e) if in the Lender’s or Agent’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender. Without limiting the generality of the
foregoing:

(i) Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) two properly completed and duly signed
original copies of Internal Revenue Service Form W-9 certifying that such Lender
is exempt from federal backup withholding.

(ii) Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent) whichever of the following is applicable:

(A) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as applicable (or
any successor forms) claiming eligibility for the benefits of an income tax
treaty to which the United States is a party, and such other documentation as
required under the Code,

(B) two properly completed and duly signed original copies of Internal Revenue
Service Form W-8ECI (or any successor forms),

(C) in the case of a Lender claiming the benefits of the exemption for portfolio
interest under Section 881(c) of the Code, (A) a certificate substantially in
the form of Exhibit G hereto (any such certificate a “United States Tax
Compliance Certificate”) and (B) two properly completed and duly signed original
copies of Internal Revenue Service Form W-8BEN or Internal Revenue Service Form
W-8BEN-E, as applicable (or any successor forms), or

 

107



--------------------------------------------------------------------------------

(D) to the extent a Lender is not the beneficial owner (for example, where the
Lender is a partnership, or has sold a participation), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a
Form W-8ECI, Form W-8BEN or Internal Revenue Service Form W-8BEN-E, as
applicable, United States Tax Compliance Certificate, Form W-9, Form W-8IMY or
any other required information from each beneficial owner, as applicable
(provided that, if one or more beneficial owners are claiming the portfolio
interest exemption, the United States Tax Compliance Certificate may be provided
by such Lender on behalf of such beneficial owner).

(iii) Each Agent that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent two properly completed and duly signed original copies of
Internal Revenue Service Form W-9 with respect to fees received on its own
behalf, certifying that such Agent is exempt from federal backup withholding.
Each Agent that is not a United States person (as defined in Section 7701(a)(30)
of the Code) shall deliver to the Borrower and the Administrative Agent two
properly completed and duly signed original copies of Internal Revenue Service
Form W-8ECI with respect to fees received on its own behalf and such forms as
are required by Section 9.13.

(f) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA, such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Laws and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
Laws and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine whether such Lender has or has not complied with such Lender’s
obligations under FATCA and, if necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (f), “FACTA”
shall include any amendments made to FACTA after the date of this Agreement.

(g) Any Lender or Agent claiming any additional amounts payable pursuant to this
Section 3.01 shall use its reasonable efforts to mitigate or reduce the
additional amounts payable, which reasonable efforts may include a change in the
jurisdiction of its Lending Office (or any other measures reasonably requested
by the Borrower) if such a change or other measures would reduce any such
additional amounts (or any similar amount that may thereafter accrue) and would
not, in the reasonable determination of such Lender, result in any unreimbursed
cost or expense or be otherwise materially disadvantageous to such Lender.

(h) If any Lender or Agent, determines in its sole discretion exercised in good
faith, that it has received a refund in respect of any Taxes as to which
indemnification or additional amounts have been paid to it by a Loan Party
pursuant to this Section 3.01, it shall promptly remit such refund to such Loan
Party (but only to the extent of indemnification or additional amounts paid by
such Loan Party pursuant to this Section 3.01 with respect to the Indemnified
Taxes giving rise to such refund), net of all reasonable, documented out of
pocket expenses (including any Taxes) of the Lender or such Agent, as the case
may be, and without interest (other than interest paid by the relevant taxing
authority with respect to such refund net of any Taxes payable by any Lender or
Agent on such interest); provided that the Loan Parties, upon the request of the
Lender or Agent, as the case may be, agree promptly to return such refund (plus
any penalties, interest or other charges imposed by the relevant taxing
authority) to such party in the event such party is required to repay such
refund to the relevant taxing authority to the extent such Lender or Agent as
the case may be, provides the Borrower with a copy of any notice of assessment
or other evidence of the requirement to repay such refund received from the
relevant taxing authority.

 

108



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this paragraph (i), in no event will
the Agent or Lender be required to pay any amount to a Loan Party pursuant to
this paragraph (i) the payment of which would place such Agent or Lender in a
less favorable net after-Tax position than the Agent or Lender would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This
Section 3.01 shall not be construed to require any Agent or any Lender to make
available its tax returns (or any other information relating to Taxes that it
deems confidential) to the Borrower or any other person.

Section 3.02 Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, in each
case after the Closing Date then, on written notice thereof by such Lender to
the Borrower through the Administrative Agent, any obligation of such Lender to
make or continue Eurocurrency Rate Loans or to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, the Borrower shall
promptly following written demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the Borrower shall also pay accrued interest on
the amount so prepaid or converted and all amounts due, if any, in connection
with such prepayment or conversion under Section 3.05. Each Lender agrees to
designate a different Lending Office if such designation will avoid the need for
such notice and will not, in the good faith judgment of such Lender, otherwise
be materially disadvantageous to such Lender.

Section 3.03 Inability to Determine Rates.

If the Required Lenders determine after the Closing Date that for any reason
adequate and reasonable means do not exist for determining the (x) applicable
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan, or that the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, or that Dollar
deposits are not being offered to banks in the London interbank eurodollar, or
other applicable, market for the applicable amount and the Interest Period of
such Eurocurrency Rate Loan, the Administrative Agent will promptly so notify
the Borrower in writing and each Lender. Thereafter, the obligation of the
Lenders to make or maintain Eurocurrency Rate Loans shall be suspended and
(y) in the event of a determination described in the preceding sentence with
respect to the Eurocurrency Rate component of the Base Rate, the utilization of
the Eurocurrency Rate component in determining the Base Rate shall be suspended,
in each case, until the Administrative Agent (upon the instruction of the
Required Lenders) revokes such notice. Upon receipt of such notice, the Borrower
may revoke any pending request for a Borrowing of, conversion to or continuation
of such Eurocurrency Rate Loans or, failing that, will be deemed to have
converted such request, if applicable, into a request for a Borrowing of Base
Rate Loans in the amount specified therein.

 

109



--------------------------------------------------------------------------------

Section 3.04 Increased Cost and Reduced Return; Capital Adequacy; Eurocurrency
Rate Loan Reserves.

(a) If any Lender reasonably determines that as a result of the introduction of
or any change in or in the interpretation of any Law, in each case after the
Closing Date, or such Lender’s compliance therewith, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
any Eurocurrency Rate Loans or (as the case may be) issuing or participating in
Letters of Credit, or a reduction in the amount received or receivable by such
Lender in connection with any of the foregoing (excluding for purposes of this
Section 3.04(a) any such increased costs or reduction in amount resulting from
(i) (A) Indemnified Taxes indemnified pursuant to Section 3.01, (B) any Taxes
described in clauses (b) through (d) of the definition of “Excluded Taxes” and
(C) Connection Income Taxes, or (ii) reserve requirements contemplated by
Section 3.04(c)) and the result of any of the foregoing shall be to increase the
cost to such Lender of making or maintaining the Eurocurrency Rate Loan (or of
maintaining its obligations to make any Loan), or to reduce the amount of any
sum received or receivable by such Lender, then from time to time within 15
Business Days after written demand by such Lender setting forth in reasonable
detail such increased costs (with a copy of such demand to the Administrative
Agent given in accordance with Section 3.06), the Borrower shall pay to such
Lender such additional amounts as will compensate such Lender for such increased
cost or reduction. Notwithstanding anything herein to the contrary, for all
purposes under this Agreement, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives
thereunder or issued in connection therewith and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States regulatory authorities, in each case pursuant to
Basel III, shall in each case be deemed to be a change in law, regardless of the
date enacted, adopted or issued.

(b) If any Lender reasonably determines that the introduction of any Law
regarding capital adequacy or liquidity requirements or any change therein or in
the interpretation thereof, in each case after the Closing Date, or compliance
by such Lender (or its Lending Office) therewith, has the effect of reducing the
rate of return on the capital of such Lender or any corporation controlling such
Lender as a consequence of such Lender’s obligations hereunder (taking into
consideration its policies with respect to capital adequacy and such Lender’s
desired return on capital), then from time to time promptly following written
demand of such Lender setting forth in reasonable detail the charge and the
calculation of such reduced rate of return (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such reduction within 15 Business Days after receipt of such demand.

(c) The Borrower shall pay to each Lender, (i) as long as such Lender shall be
required to maintain reserves with respect to liabilities or assets consisting
of or including Eurocurrency funds or deposits, additional interest on the
unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least 15 Business Days’

 

110



--------------------------------------------------------------------------------

prior written notice (with a copy to the Administrative Agent) of such
additional interest or cost from such Lender. If a Lender fails to give notice
15 Business Days prior to the relevant Interest Payment Date, such additional
interest or cost shall be due and payable 15 Business Days from receipt of such
notice.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section 3.04 shall not constitute a waiver of such Lender’s right to
demand such compensation.

(e) If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage; provided, further, that
nothing in this Section 3.04(e) shall affect or postpone any of the Obligations
of the Borrower or the rights of such Lender pursuant to Section 3.04(a), (b),
(c) or (d).

(f) Amounts shall only be payable by the Borrower to the applicable Lender under
this Section 3.04 so long as it is such Lender’s general policy or practice to
demand compensation in similar circumstances under comparable provisions of
other financing agreements.

Section 3.05 Funding Losses.

Promptly following written demand of any Lender (with a copy to the
Administrative Agent) from time to time, which demand shall set forth in
reasonable detail the basis for requesting such amount, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense (excluding loss of anticipated profits) actually incurred by it
as a result of:

(a) any continuation, conversion, payment or prepayment of any Eurocurrency Rate
Loan of the Borrower on a day other than the last day of the Interest Period for
such Loan; or

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;

including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained. The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

Section 3.06 Matters Applicable to All Requests for Compensation.

(a) Any Agent or any Lender claiming compensation under this Article III shall
deliver a certificate to the Borrower setting forth the additional amount or
amounts to be paid to it hereunder which shall be conclusive in the absence of
manifest error. In determining such amount, such Agent or such Lender may use
any reasonable and customary averaging and attribution methods.

(b) With respect to any Lender’s claim for compensation under Section 3.01,
3.02, 3.03 or 3.04, the Borrower shall not be required to compensate such Lender
for any amount incurred if such Lender notifies the Borrower of the event that
gives rise to such claim more than 180 days after such event; provided, that if
the circumstance giving rise to such claim is retroactive, then such 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof. If any Lender

 

111



--------------------------------------------------------------------------------

requests compensation by the Borrower under Section 3.04, the Borrower may, by
notice to such Lender (with a copy to the Administrative Agent), suspend the
obligation of such Lender to make or continue from one Interest Period to
another applicable Eurocurrency Rate Loan, or, if applicable, to convert Base
Rate Loans into Eurocurrency Rate Loan, until the event or condition giving rise
to such request ceases to be in effect (in which case the provisions of
Section 3.06(c) shall be applicable); provided that such suspension shall not
affect the right of such Lender to receive the compensation so requested.

(c) If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

(i) to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii) all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d) If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03 or
3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

Section 3.07 Replacement of Lenders under Certain Circumstances.

(a) If at any time (i) the Borrower becomes obligated to pay additional amounts
or indemnity payments described in Section 3.01 or 3.04 as a result of any
condition described in such Sections or any Lender ceases to make any
Eurocurrency Rate Loans as a result of any condition described in Section 3.02
or 3.04 or requires the Borrower to pay additional amounts as a result thereof,
(ii) any Lender becomes a Defaulting Lender, (iii) any Lender becomes a
Non-Consenting Lender, then the Borrower may, on five Business Days’ prior
written notice to the Administrative Agent and such Lender, (x) replace such
Lender by causing such Lender to (and such Lender shall be obligated to) assign
pursuant to Section 10.07(b) (so long as the assignment fee is paid by the
Borrower in such instance) all of its rights and obligations under this
Agreement (in respect of any applicable Facility only in the case of
clause (i) or, with respect to a vote of directly and adversely affected Lenders
(“Affected Class”), clause (iii)) to one or more Eligible Assignees or (iv) any
Lender refuses to make an Extension Election pursuant to Section 2.16; provided
that neither the Administrative Agent nor any Lender shall have any

 

112



--------------------------------------------------------------------------------

obligation to the Borrower to find a replacement Lender or other such Person;
provided, further, that (A) in the case of any such assignment resulting from a
claim for compensation under Section 3.04 or payments required to be made
pursuant to Section 3.01, such assignment will result in a reduction in such
compensation or payments and (B) in the case of any such assignment resulting
from a Lender becoming a Non-Consenting Lender, the applicable Eligible
Assignees shall have agreed to, and shall be sufficient (together with all other
consenting Lenders) to cause the adoption of, the applicable departure, waiver
or amendment of the Loan Documents; or (y) terminate the Commitment of such
Lender or L/C Issuer, as the case may be, and (1) in the case of a Lender (other
than an L/C Issuer), repay all Obligations of the Borrower due and owing
(including the amount of all accrued interest and fees in respect thereof) to
such Lender relating to the Loans and participations held by such Lender as of
such termination date and (2) in the case of an L/C Issuer, repay all
Obligations of the Borrower owing (including the amount of all accrued interest
and fees in respect thereof) to such L/C Issuer relating to the Loans and
participations held by the L/C Issuer as of such termination date and cancel or
backstop on terms satisfactory to such L/C Issuer any Letters of Credit issued
by it; provided that in the case of any such termination of a Non-Consenting
Lender such termination shall be sufficient (together with all other consenting
Lenders after giving effect hereto) to cause the adoption of the applicable
departure, waiver or amendment of the Loan Documents and such termination shall
be in respect of any applicable facility only in the case of clause (i) or, with
respect to an Affected Class vote, clause (iii).

(b) Any Lender being replaced pursuant to Section 3.07(a) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower or the Administrative Agent. Pursuant to
such Assignment and Assumption, (A) the assignee Lender shall acquire all or a
portion, as the case may be, of the assigning Lender’s Commitment and
outstanding Loans and participations in L/C Obligations and Swing Line Loans,
(B) all obligations of the Borrower owing to the assigning Lender relating to
the Loans, Commitments and participations so assigned shall be paid in full by
the assignee Lender to such assigning Lender concurrently with such Assignment
and Assumption and (C) upon such payment and, if so requested by the assignee
Lender, delivery to the assignee Lender of the appropriate Note or Notes
executed by the Borrower, the assignee Lender shall become a Lender hereunder
and the assigning Lender shall cease to constitute a Lender hereunder with
respect to such assigned Loans, Commitments and participations, except with
respect to indemnification provisions under this Agreement, which shall survive
as to such assigning Lender. In connection with any such replacement, if any
such Lender does not execute and deliver to the Administrative Agent a duly
executed Assignment and Assumption reflecting such replacement within five
Business Days of the date on which the assignee Lender executes and delivers
such Assignment and Assumption to such Lender, then such Lender shall be deemed
to have executed and delivered such Assignment and Assumption without any action
on the part of the Lender. In connection with the replacement of any Lender
pursuant to Section 3.07(a) above, the Borrower shall pay to such Lender such
amounts as may be required pursuant to Section 3.05 and Section 3.07(d).

(c) Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a back-up standby
letter of credit in form and substance, and issued by an issuer, reasonably
satisfactory to such L/C Issuer or Cash Collateral) have been made in respect of
such outstanding Letters of Credit and the Lender that acts as the
Administrative Agent may not be replaced hereunder except in accordance with the
terms of Section 9.06.

 

113



--------------------------------------------------------------------------------

(d) In the event that (i) the Borrower or the Administrative Agent has requested
that the Lenders consent to a departure or waiver of any provisions of the Loan
Documents or agree to any amendment thereto, (ii) the consent, waiver or
amendment in question requires the agreement of each affected Lender or each
Lender of a Class in accordance with the terms of Section 10.01 or an Affected
Class and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all of an Affected Class, the Required Class Lenders) have
agreed to such consent, waiver or amendment, then any Lender who does not agree
to such consent, waiver or amendment shall be deemed a “Non-Consenting Lender”.
If any applicable Lender shall be deemed a Non-Consenting Lender and is required
to assign all or any portion of its Term Loans or its Term Loans are prepaid by
the Borrower pursuant to Section 3.07(a) on or prior to the six month
anniversary of the Closing Date in connection with any such waiver, amendment or
modification constituting a Repricing Event, the Borrower shall pay to such
Non-Consenting Lender a fee equal to 1.00% of the principal amount of the Term
Loans so assigned or prepaid.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Section 4.01 Conditions to Initial Credit Extension.

The obligation of each Lender to make a Credit Extension hereunder on the
Closing Date is subject to satisfaction (or waiver in accordance with
Section 10.01) of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
original, pdf or facsimile copies or delivered by other electronic method unless
otherwise specified, each properly executed by a Responsible Officer, or to the
extent required, two Responsible Officers authorized to represent the Loan Party
jointly, of the signing Loan Party each in form and substance reasonably
satisfactory to the Administrative Agent:

(i) a Committed Loan Notice in accordance with the requirements hereof;

(ii) executed counterparts of this Agreement;

(iii) a Note executed by the Borrower in favor of each Lender that has requested
a Note at least two Business Days in advance of the Closing Date;

(iv) a copy of the Organization Documents in relation to each Loan Party;

(v) each Collateral Document (including the documents and instruments necessary
to satisfy the Collateral and Guarantee Requirement) listed on Schedule
4.01(a)(v) duly executed by each party thereto, together with:

(A) proper financing statements (Form UCC-1 or the equivalent) for filing under
the UCC or other appropriate filing offices of each jurisdiction as may be
necessary to perfect the security interests purported to be created by the
Collateral Documents listed on Schedule 4.01(a)(v); and

(B) evidence that all other actions, recordings and filings of or with respect
to the Collateral Documents listed on Schedule 4.01(a)(v) that the
Administrative Agent or the Mexican Collateral Agent may reasonably request in
order to perfect and protect the Liens created thereby shall have been taken,
completed or otherwise provided for in a manner reasonably satisfactory to the
Administrative Agent or the Mexican Collateral Agent (including receipt of
customary lien searches) to the extent required by the applicable Collateral
Document and consistent with the Agreed Security Principles;

 

114



--------------------------------------------------------------------------------

(vi) such certificates of good standing (to the extent such concept exists in
the relevant jurisdiction) from the applicable secretary of state of the state
(or equivalent office in each relevant jurisdiction) of organization of each
Loan Party, (certificates of) resolutions or other corporate or limited
liability company action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party, and resolutions of the supervisory
board, members or shareholders of each Loan Party (in each case, as appropriate
or applicable in the relevant jurisdiction) as the Administrative Agent may
reasonably require evidencing the identity, authority and capacity of each
Responsible Officer thereof authorized to act as a Responsible Officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party or is to be a party on the Closing Date;

(vii) if applicable, a copy of the unconditional and positive advice of the
works council of each Loan Party incorporated under the laws of the Netherlands;

(viii) a customary opinion from (1) Hogan Lovells US LLP, New York counsel to
the Loan Parties and (2) NautaDutilh New York P.C., Dutch counsel to the Loan
Parties, (3) Cannizzo, Ortiz y Asociados S.C., Mexican counsel to the Loan
Parties, (4) Myers, Fletcher & Gordon, Jamaican counsel to the Loan Parties and
(5) OMG, counsel to the Loan Parties in the Dominican Republic, in each case, in
form and substance reasonably satisfactory to the Administrative Agent;

(ix) a solvency certificate from a Responsible Officer of the Borrower
(immediately after giving effect to the Transactions) substantially in the form
attached hereto as Exhibit D-2; and

(x) a certificate from a Responsible Officer of the Borrower certifying as of
the Closing Date as to the matters set forth in Section 4.01(c), 4.02(a) and
4.02(b).

(b) Payment of all fees, expenses and other transaction costs required to be
paid hereunder for which invoices have been received at least three days in
advance of the Closing Date (including Fees pursuant to the Engagement Letter).

(c) Since December 31, 2016, there shall not have occurred any event, change,
occurrence, circumstance or condition, which either individually or in the
aggregate, has had or could reasonably be expected to have, a Material Adverse
Effect.

(d) The Administrative Agent shall have received at least three (3) Business
Days prior to the Closing Date all documentation and other information about the
Borrower and the Guarantors required under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act that
has been requested by the Administrative Agent in writing at least 10 days prior
to the Closing Date.

(e) Prior to, or substantially concurrently with, the initial funding of the
Loans hereunder on the Closing Date, the Refinancing shall have occurred.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed the Restatement Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

115



--------------------------------------------------------------------------------

Section 4.02 Conditions to All Credit Extensions after the Closing Date.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Eurocurrency Rate Loans) is subject to satisfaction
or waiver (in accordance with Section 10.01) of the following conditions
precedent:

(a) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects on and as of the date of such Credit Extension with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case they shall be
true and correct in all material respects as of such earlier date; provided
that, any representation and warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates.

(b) No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(c) The Administrative Agent and, if applicable, the relevant L/C Issuer or the
relevant Swing Line Lender, shall have received a Request for Credit Extension
in accordance with the requirements hereof.

(d) Receipt of a Request for Credit Extension, which shall include a
certification that the Borrowing is permitted under the Senior Notes Indenture
if the Senior Notes remain outstanding at the time of such Borrowing.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower after the Closing Date shall be deemed to
be a representation and warranty that the conditions specified in
Sections 4.02(a) and (b) have been satisfied on and as of the date of the
applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Holdings, the Borrower and each of the Subsidiary Guarantors party hereto
represent and warrant to the Agents and the Lenders on the Closing Date and at
the time of each Credit Extension (to the extent required to be true and correct
for such Credit Extension pursuant to Article IV) that:

Section 5.01 Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary (a) is a Person duly organized,
incorporated or formed (as the case may be), validly existing and in good
standing under the Laws of the jurisdiction of its incorporation, organization
or formation to the extent such concept exists in such jurisdiction, (b) has all
requisite organizational power and authority to, in the case of the Loan
Parties, execute, deliver and perform its obligations under the Loan Documents
to which it is a party, (c) is duly qualified and in good standing (where
relevant) under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
and (e) has all requisite governmental licenses, authorizations, consents and
approvals to operate its business as currently conducted; except in each case,
referred to in clauses (a) (other than with respect to the Borrower), (c),
(d) or (e), to the extent that failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

116



--------------------------------------------------------------------------------

Section 5.02 Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions,
(a) have been duly authorized by all necessary corporate or other organizational
action, and (b) do not (i) contravene the terms of any of such Person’s
Organization Documents, (ii) conflict with or result in any breach or
contravention of, or the creation of any Lien under (other than as permitted by
Section 7.01), or require any payment to be made under (x) any Contractual
Obligation to which such Person is a party or by which it or any of its property
or assets is bound or (y) any material order, injunction, writ or decree of any
Governmental Authority or any arbitral award to which such Person or its
property is subject; or (iii) violate any Law; except with respect to any
conflict, breach or contravention or payment (but not creation of
Liens) referred to in clauses (ii) and (iii), to the extent that such violation,
conflict, breach, contravention or payment could not reasonably be expected to
have a Material Adverse Effect.

Section 5.03 Governmental Authorization.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document, the grant
by any Loan Party of this Agreement or any other Loan Documents, the grant by
any Loan Party of the Liens granted by it pursuant to the Collateral Documents,
the perfection or maintenance of the Liens created under the Collateral
Documents (including the priority thereof) or the exercise by the Administrative
Agent or any Lender of its rights under the Loan Documents or the remedies in
respect of the Collateral pursuant to the Collateral Documents, except for
(i) approval, consent, exemption, authorization, or other action by, or notice
to, or filing necessary to perfect the Liens on the Collateral granted by the
Loan Parties in favor of the Secured Parties (or release existing Liens) under
applicable Law, (ii) the approvals, consents, exemptions, authorizations,
actions, notices and filings which have been duly obtained, taken, given or made
and are in full force and effect (except to the extent not required to be
obtained, taken, given or made or in full force and effect pursuant to the
Collateral and Guarantee Requirement), (iii) those approvals, consents,
exemptions, authorizations or other actions, notices or filings, the failure of
which to obtain or make could not reasonably be expected to have a Material
Adverse Effect and (iv) any public filing with the SEC in compliance with
applicable Law, including United States Federal and state securities Laws.

Section 5.04 Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights and by general principles of equity and (ii) the
need for filings and registrations necessary to create or perfect the Liens on
the Collateral granted by the Loan Parties in favor of the Secured Parties.

 

117



--------------------------------------------------------------------------------

Section 5.05 Financial Statements; No Material Adverse Effect.

(a) The audited consolidated balance sheets and related audited consolidated
statements of operations, stockholders’ equity and cash flows of Holdings and
its Subsidiaries for the fiscal years ended December 31, 2014, December 31, 2015
and December 31, 2016 provided to the Administrative Agent present fairly, in
all material respects, the financial condition and results of operations and
cash flows of Holdings on a consolidated basis as of such dates and for such
periods in accordance with GAAP.

(b) Since December 31, 2016, there has been no development, event, circumstance
or change, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

Section 5.06 Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Borrower, threatened in writing, at law, in equity, in
arbitration or before any Governmental Authority, by or against any Loan Party
or any Restricted Subsidiary or against any of their properties or revenues that
have a reasonable likelihood of adverse determination and such determination,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

Section 5.07 Ownership of Property; Liens.

The Borrower and each Restricted Subsidiary has good record title to, or valid
leasehold interests in, or easements or other limited property interests in, all
Real Property necessary in the ordinary conduct of its business, free and clear
of all Liens except (a) minor defects in title that do not materially interfere
with its ability to conduct its business or to utilize such assets for their
intended purposes, (b) Liens permitted by Section 7.01 and (c) where the failure
to have such title could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect. As of the Closing Date, the Borrower
and the other Loan Parties do not own Real Property located in the United
States.

Section 5.08 Environmental Matters.

Except as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect:

(a) each of the Loan Parties, the Restricted Subsidiaries and their respective
Real Property, properties and operations are and have been in compliance with
all Environmental Laws, which includes obtaining and maintaining all applicable
Environmental Permits required under such Environmental Laws to carry on the
business of the Loan Parties;

(b) (i) none of the Loan Parties or any Restricted Subsidiary has received any
written notice that alleges any of them is in violation of or potentially liable
under any Environmental Laws and (ii) none of the Loan Parties nor any of the
Real Property is the subject of any claims, investigations, liens, demands, or
judicial, administrative or arbitral proceedings pending or, to the knowledge of
the Borrower, threatened in writing, with respect to any liability under any
Environmental Law or to revoke or modify any Environmental Permit held by any of
the Loan Parties or the Restricted Subsidiaries;

(c) there has been no Release of Hazardous Materials on, at, under or from any
Real Property or facilities owned, operated or leased by any of the Loan Parties
or the Restricted Subsidiaries, or, to the knowledge of the Borrower, Real
Property formerly owned, operated or leased by any Loan

 

118



--------------------------------------------------------------------------------

Party or the Restricted Subsidiaries or arising out of the conduct of the Loan
Parties or the Restricted Subsidiaries that could reasonably be expected to
require investigation, remedial activity or corrective action or cleanup or
could reasonably be expected to result in the Borrower or any of its Restricted
Subsidiaries incurring liability under Environmental Laws; and

(d) there are no facts, circumstances or conditions arising out of or relating
to the operations of the Loan Parties, the Restricted Subsidiaries or Real
Property or facilities owned, operated or leased by any of the Loan Parties or
the Restricted Subsidiaries or the knowledge of the Borrower, Real Property or
facilities formerly owned, operated or leased by the Loan Parties or the
Restricted Subsidiaries that could reasonably be expected to result in the
Borrower or any of its Restricted Subsidiaries incurring liability under
Environmental Laws.

Section 5.09 Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have timely filed all tax returns required to be filed, and
have paid all Taxes levied or imposed upon them or their properties, income,
profits or assets, that are due and payable (including in their capacity as
withholding agent), except those which are being contested in good faith by
appropriate proceedings diligently conducted and for which adequate reserves
have been provided in accordance with GAAP. To the knowledge of the Loan
Parties, there is no proposed Tax deficiency or assessment against the Loan
Parties or their Restricted Subsidiaries that, if made would, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 5.10 ERISA Compliance.

(a) Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, (i) each Plan is in compliance
with its terms, the applicable provisions of ERISA and the Code; and (ii) each
Plan that is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service and nothing has
occurred which would prevent, or cause the loss of, such qualification.

(b) (i) No ERISA Event has occurred or is reasonably expected to occur;
(ii) neither any Loan Party, Restricted Subsidiary nor any ERISA Affiliate has
incurred, or reasonably expects to incur, any liability under Sections 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (iii) neither any Loan
Party, Restricted Subsidiary nor any ERISA Affiliate has engaged in a
transaction that would be subject to Sections 4069 or 4212(c) of ERISA; except,
with respect to each of the foregoing clauses of this Section 5.10(b), as would
not reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect.

(c) There exists no Unfunded Pension Liability with respect to any Pension Plan
except as would not reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect.

(d) Except as would not result in a Material Adverse Effect: (i) each Non-U.S.
Plan has been maintained in compliance with its terms and with the requirements
of any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities, (ii) all contributions required to be made with respect to a
Non-U.S. Plan have been timely made, (iii) no Loan Party or any Restricted
Subsidiary has incurred any obligation in connection with the termination of, or
withdrawal from, any Non-U.S. Plan; and (iv) the

 

119



--------------------------------------------------------------------------------

present value of the accrued benefit liabilities (whether or not vested) under
each Non-U.S. Plan, determined as of the end of each applicable Loan Party’s or
Restricted Subsidiary’s most recently ended fiscal year on the basis of
actuarial assumptions, each of which is reasonable, did not exceed the current
value of the assets of such Non-U.S. Plan allocable to such benefit liabilities.

Section 5.11 Investment Company Act.

None of the Loan Parties or any of the Restricted Subsidiaries is or is required
to be registered as an “investment company” under the Investment Company Act of
1940.

Section 5.12 Margin Regulations.

None of the Loan Parties or any Restricted Subsidiary is engaged nor will it
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no proceeds of any Borrowings or
drawings under any Letter of Credit will be used to purchase or carry Margin
Stock or to extend credit to others for the purpose of purchasing or carrying
Margin Stock or for any purpose that violates Regulation U of the Board of
Governors of the Federal Reserve System.

Section 5.13 Disclosure.

No report, financial statement, certificate or other written information
furnished by or on behalf of any Loan Party (other than projected financial
information, pro forma financial information, budgets, estimates and information
of a general economic or industry nature) to any Agent or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) when taken as a whole contains
any material misstatement of fact or omits to state any material fact necessary
to make the statements therein (when taken as a whole), in the light of the
circumstances under which they were made, not materially misleading. With
respect to projected financial information and pro forma financial information,
the Borrower represents that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation, it being
understood that such projected financial information and pro forma financial
information are not to be viewed as facts or as a guarantee of performance or
achievement of any particular results and that actual results may vary from such
forecasts and that such variations may be material and that no assurance can be
given that the projected results will be realized.

Section 5.14 Employment and Labor Relations.

None of the Loan Parties or any Restricted Subsidiary is engaged in any unfair
labor practice that could reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect. As of the Closing Date, there is
(i) no unfair labor practice complaint pending against any Loan Party or any
Restricted Subsidiary or, to the knowledge of the Borrower, threatened against
any of them, before the National Labor Relations Board, other Governmental
Authority or labor organization, and no grievance or arbitration proceeding
arising out of or under any collective bargaining agreement pending against any
Loan Party or any Restricted Subsidiary or, to the knowledge of the Borrower,
threatened against any of them, (ii) no strike, labor dispute, slowdown or
stoppage pending against any Loan Party or any Restricted Subsidiary or, to the
knowledge of the Borrower, threatened against any Loan Party or any Restricted
Subsidiary, (iii) no union representation question existing with respect to the
employees of any Loan Party or any Restricted Subsidiary and, to the knowledge
of the Borrower, no existing or threatened union organizing activity taking
place with respect to any of the employees of any Loan Party

 

120



--------------------------------------------------------------------------------

or any Restricted Subsidiary, and (iv) no violation of the Fair Labor Standards
Act or any other applicable employment Laws, except (with respect to any matter
specified in clauses (i) – (iv) above, either individually or in the aggregate)
such as could not reasonably be expected to have a Material Adverse Effect. The
hours worked by and payments made to employees of any Loan Party or any
Restricted Subsidiary (and, to the Knowledge of the Borrower, any leased
employees in Mexico, The Dominican Republic or Jamaica, as applicable, rendering
services to any Restricted Subsidiary) have not been in violation of the Fair
Labor Standards Act or any other applicable legal requirements dealing with such
matters, except to the extent such violations could not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.

Section 5.15 Intellectual Property; Licenses, Etc. Each of the Loan Parties and
the Restricted Subsidiaries owns, licenses, possesses or otherwise has the right
to use all of the trademarks, service marks, trade names, domain names,
copyrights, patents, patent rights, licenses, technology, software, know-how,
database rights, design rights, trade secrets and other intellectual property
rights (collectively, “IP Rights”) that are used in the operation of their
respective businesses as currently conducted, except to the extent the failure
to own, license, possess or otherwise have the right to use such IP Rights,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect. To the knowledge of the Borrower, the Loan
Parties’ and the Restricted Subsidiaries’ present business operations do not
infringe upon any IP Rights held by any Person, except for such infringements
that, individually or in the aggregate, could not reasonably be expected to have
a Material Adverse Effect. As of the Closing Date, no claim or litigation
regarding any of the IP Rights, is pending or, to the knowledge of the Borrower,
threatened against any Loan Party or any Restricted Subsidiary.

Section 5.16 Solvency.

On the Closing Date, after giving effect to the Transactions, the Loan Parties,
on a consolidated basis, are Solvent.

Section 5.17 USA Patriot Act; OFAC; Anti-Corruption.

(a) Each Loan Party and each Restricted Subsidiary is in compliance, in all
material respects and to the extent applicable, with (i) the Trading with the
Enemy Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR Subtitle B, Chapter V, as amended) and
any other enabling legislation or executive order relating thereto and (ii) the
USA Patriot Act.

(b) None of Holdings, the Borrower, any Restricted Subsidiary nor, to the
knowledge of the Borrower, any director or officer of Holdings, the Borrower or
any Restricted Subsidiary is set forth on the List of Specially Designated
Nationals and Blocked Persons administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”) or otherwise subject to
restrictions administered by OFAC; and the Borrower will not knowingly use the
proceeds of the Loans or otherwise make available such proceeds, for the purpose
of financing the activities of any Person prohibited under any U.S. sanctions
administered by OFAC.

(c) None of Holdings, the Borrower, any Restricted Subsidiary nor, to the
knowledge of the Borrower, any director or officer of Holdings, the Borrower or
any Restricted Subsidiary is in violation of Anti-Corruption Laws in a manner
which could adversely affect the interests of the Lenders in any respect.

 

121



--------------------------------------------------------------------------------

(d) No part of the proceeds of the Loans will be used, directly or indirectly,
by the Loan Parties or any Restricted Subsidiary, or their respective directors,
officers, employees and agents, in furtherance of any unlawful or improper
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any governmental official or employee,
political party, official of a political party, candidate for political office,
or any other person or entity, in order to obtain, retain or direct business or
obtain any improper or undue advantage, in violation of Anti-Corruption Laws in
a manner which could adversely affect the interests of the Lenders in any
respect.

Section 5.18 Security Documents.

Except as otherwise contemplated hereby or under any other Loan Documents, the
provisions of the Collateral Documents and any other documents and instruments
necessary to satisfy the Collateral and Guarantee Requirements, together with
such filings or recordings and other actions required to be taken hereby or by
the applicable Collateral Documents in accordance with the Agreed Security
Principles, are effective to create in favor of the Administrative Agent or the
Mexican Collateral Agent, as applicable, for the benefit of the Secured Parties,
a legal, valid, enforceable and perfected first priority Liens on, all right,
title and interest of the respective Loan Parties in such Collateral, in each
case, to the extent required by the Loan Documents and subject to no Liens other
than the applicable Liens permitted under the Loan Documents.

Section 5.19 Central Administration; COMI

Each Loan Party that is incorporated in the Netherlands has the center of its
main interests (as that term is used in section 3(1) of the European Insolvency
Regulation) at the place of its registered office in the Netherlands and, as of
the Closing Date, has no “establishment” (as defined in section 2(h) of the
European Insolvency Regulation) outside the Netherlands.

Section 5.20 Indebtedness

Schedule 7.03(b) sets forth a list of all material Indebtedness of the Borrower
and the Restricted Subsidiaries existing as of the Closing Date and which is to
remain outstanding after giving effect to the Transactions (excluding the Loans,
the Letters of Credit and the Senior Notes and any intercompany Indebtedness
permitted by Section 7.03(d)), in each case showing the aggregate principal
amount thereof and the name of the respective borrower and any Loan Party or any
Restricted Subsidiary which directly or indirectly guarantees such debt.

Section 5.21 Insurance

Schedule 5.21 sets forth a complete and correct listing as of the Closing Date
of all the insurance that is (a) maintained by the Loan Parties and the
Restricted Subsidiaries and (b) material to the business and operation of the
Loan Parties and the Restricted Subsidiaries taken as a whole, with the amounts
insured (and any deductibles) set forth therein.

Section 5.22 Capitalization

On the Closing Date, the issued and outstanding capital stock of the Borrower
consists of 660,938 ordinary shares. All outstanding shares of capital stock of
the Borrower have been duly and validly issued, are fully paid and
non-assessable and have been issued free of preemptive rights. As of the Closing
Date, the Borrower does not have outstanding any capital stock or other
securities convertible into or exchangeable for its capital stock or any rights
to subscribe for or to purchase, or any options for the purchase of, or any
agreement providing for the issuance (contingent or otherwise) of, or any calls,

 

122



--------------------------------------------------------------------------------

commitments or claims of any character relating to, its capital stock or any
stock appreciation or similar rights, except for (i) options, warrants and
rights which may be issued from time to time to purchase, or which are
convertible into, shares of common stock of the Borrower and (ii) Qualified
Equity Interests that may be convertible into shares of common stock of the
Borrower.

Section 5.23 Status as Senior Debt.

The Obligations under the Loan Documents are “first lien debt” and “senior debt”
or “designated senior debt” (or any comparable terms) under, and as may be
defined in, any indenture or document governing any applicable Indebtedness that
is subordinated in right of payment to such Obligations.

ARTICLE VI

AFFIRMATIVE COVENANTS

After the Closing Date and until Payment in Full, the Borrower shall, and shall
(except in the case of the covenants set forth in Sections 6.01, 6.02 and 6.03)
cause each of its Restricted Subsidiaries to:

Section 6.01 Financial Statements.

(a) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 120 days after the end of each fiscal year ending after the date
hereof, a consolidated balance sheet of the Borrower and its Subsidiaries as at
the end of such fiscal year, and the related consolidated statements of income
or operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year
(of a predecessor, if applicable), all in reasonable detail (together with, in
all cases, customary management summary) and prepared in accordance with GAAP,
audited and accompanied by a report and opinion of Deloitte & Touche LLP, any
other independent registered public accounting firm of nationally recognized
standing or other independent registered public accounting firm approved by the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned), which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit except for (i) qualifications relating to changes in
accounting principles or practices reflecting changes in GAAP and required or
approved by such independent certified public accountants or (ii) any going
concern qualification or exception that is solely with respect to, or resulting
solely from, (1) an upcoming maturity date under any Facility, Permitted First
Priority Refinancing Debt, Permitted Junior Priority Refinancing Debt, Permitted
Ratio Debt, Permitted Unsecured Refinancing Debt or Senior Notes occurring
within one year from the time such report is delivered, (2) any anticipated
inability to satisfy the financial covenant described in Section 7.11 or
(iii) except in the case of the Revolving Facility, an actual Default in respect
of Section 7.11);

(b) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 60 days after the end of each of the first three fiscal quarters
of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal quarter and the
related (A) consolidated statements of income or operations for such fiscal
quarter and for the portion of the fiscal year then ended and (B) consolidated
statements of cash flows for such fiscal quarter and the portion of the fiscal
year then ended, setting forth in each case in comparative form the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail
(together with, in all cases, customary management summary) and certified by a
Responsible Officer of the Borrower as fairly presenting in all material
respects the financial condition, results of operations, stockholders’ equity
and cash flows of the Borrower and its Subsidiaries in accordance with GAAP,
subject only to normal year-end audit adjustments and the absence of footnotes;

 

123



--------------------------------------------------------------------------------

(c) Deliver to the Administrative Agent for prompt further distribution to each
Lender, within 90 days after the end of each fiscal year ending after the date
hereof, a detailed consolidated budget prepared by management of the Borrower
for the following fiscal year on a quarterly basis (including a projected
consolidated balance sheet of the Borrower and its Restricted Subsidiaries as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow and projected income and a summary of the material
underlying assumptions applicable thereto) (collectively, the “Projections”),
which Projections shall in each case be accompanied by a certificate of a
Responsible Officer stating that such Projections have been prepared in good
faith on the basis of the assumptions stated therein, which assumptions were
believed by such Responsible Officer to be reasonable at the time of preparation
of such Projections, it being understood that such Projections are not to be
viewed as facts or as a guarantee of performance or achievement of any
particular results and that actual results may vary from such Projections and
that such variations may be material and that no assurance can be given that the
projected results will be realized; and

(d) If the Borrower has designated any of its Subsidiaries as an Unrestricted
Subsidiary and if any such Unrestricted Subsidiary or group of Unrestricted
Subsidiaries, if taken together as one Subsidiary, would constitute a
Significant Subsidiary, each set of consolidated financial statements referred
to in Sections 6.01(a) and 6.01(b) shall include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, of the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries separate from the financial condition and
results of operations of such Unrestricted Subsidiaries.

Notwithstanding the foregoing, the obligations in Sections 6.01(a) and (b) may
be satisfied with respect to financial information of the Borrower and the
Restricted Subsidiaries by furnishing (I) the applicable financial statements of
the Borrower (or any direct or indirect parent of the Borrower) or (II) the
Borrower’s (or any direct or indirect parent thereof), as applicable, Form 20-F,
10-K or 10-Q, as applicable filed with the SEC; provided that, with respect to
clauses (I) and (II), (i) to the extent such information relates to a parent of
the Borrower, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to Holdings (or such parent), on the one hand, and the information relating to
the Borrower and the Restricted Subsidiaries on a standalone basis, on the other
hand and (ii) to the extent such information is in lieu of information required
to be provided under Section 6.01(a), such materials are accompanied by a report
and opinion of Deloitte & Touche LLP or any other independent registered public
accounting form of nationally recognized standing or other independent
registered public accounting firm approved by the Administrative Agent (such
consent not to be unreasonably withheld, delayed or conditioned), which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and shall not be subject to any “going-concern” or like qualification
or exception or any qualification or exception as to the scope of such audit
except for (A) qualifications relating to changes in accounting principles or
practices reflecting changes in GAAP and required or approved by such
independent certified public accountants or (B) any going concern qualification
or exception that is solely with respect to, or resulting solely from, (1) an
upcoming maturity date under any Facility, Permitted First Priority Refinancing
Debt, Permitted Junior Priority Refinancing Debt, Permitted Ratio Debt,
Permitted Unsecured Refinancing Debt or Senior Notes occurring within one year
from the time such report is delivered, (2) any anticipated inability to satisfy
the financial covenant described in Section 7.11 or (iii) except in the case of
the Revolving Facility, an actual Default in respect of Section 7.11).

 

124



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in the foregoing, (a) the Borrower will
not be required to furnish any information, certificates or reports that would
otherwise be required by (i) Section 301, Section 302 or Section 404 of the
Sarbanes-Oxley Act of 2002, or related Items 307 or 308 of Regulation S-K, or
(ii) Item 10(e) of Regulation S-K promulgated by the Commission with respect to
any non-generally accepted accounting principles financial measures contained
therein, in each case, as in effect on the Closing Date, (b) such reports will
not be required to contain the separate financial information for Guarantors
contemplated by Rule 3-10 or Rule 3-16 of Regulation S-X, and (c) such reports
shall not be required to present compensation or beneficial ownership
information.

Any financial statement required to be delivered pursuant to Section 6.01(a) or
6.01(b) shall not be required to include purchase accounting adjustments
relating to any Permitted Acquisition or other Investment permitted hereunder to
the extent it is not practicable to include them.

Documents required to be delivered pursuant to Sections 6.01 and 6.02(a) through
(d) may be delivered electronically and if so delivered, shall be deemed to have
been delivered on the date (i) on which the Borrower (or any direct or indirect
parent of the Borrower) posts such documents on a third party website to which
each Lender has access such as www.Edgar.com, or otherwise provides a link to
such documents on the website on the Internet at the website address listed on
Schedule 10.02 (except that this clause (i) shall not apply for financial
statements delivered pursuant to Section 6.01(a) or Section 6.01(b)); or (ii) on
which such documents are posted on the Borrower’s behalf on IntraLinks or
another relevant website, if any, to which each Lender and the Administrative
Agent have access (whether a commercial, third-party website or whether
sponsored by the Administrative Agent); provided that upon written request by
the Administrative Agent, the Borrower shall deliver paper copies of such
documents to the Administrative Agent for further distribution to each Lender
(subject to the limitations on distribution of any such information to Public
Lenders as described in this Section 6.01) until a written request to cease
delivering paper copies is given by the Administrative Agent. Each Lender shall
be solely responsible for timely accessing posted documents or requesting
delivery of paper copies of such documents from the Administrative Agent and
maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders, the L/C Issuer and the Mexican
Collateral Agent materials and/or information provided by or on behalf of the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive Material Non-Public Information and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that, if requested by the Administrative
Agent, it will use commercially reasonable efforts to identify that portion of
the Borrower Materials that may be distributed to the Public Lenders and that
(w) all the Borrower Materials so identified shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Mexican Collateral Agent the Arranger, the L/C Issuer and the Lenders
to treat the Borrower Materials as not containing any Material Non-Public
Information (although it may be sensitive and proprietary) (provided, however,
that to the extent the Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.08); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arranger shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC.”

 

125



--------------------------------------------------------------------------------

Section 6.02 Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a) Commencing with the first full fiscal quarter following the Closing Date, no
later than five days after the delivery of the financial statements referred to
in Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by a
Responsible Officer of the Borrower;

(b) Promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, the Borrower or any Restricted Subsidiary files with the SEC or with
any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on Form
S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant to any other clause of this Section 6.02;

(c) [reserved];

(d) together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) a list of each Subsidiary of the Borrower that identifies
each Unrestricted Subsidiary as of the date of delivery of such Compliance
Certificate (to the extent that there have been any changes in the identity or
status as an Unrestricted Subsidiary since the Closing Date or the most recent
list provided); and (ii) in the case of annual Compliance Certificates only, a
report setting forth the legal name and the jurisdiction of formation of each
Loan Party and the location of the chief executive officer of each Loan Party or
confirming that there has been no change in such information since the Closing
Date or the date of the last such report; and

(e) promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of the Restricted
Subsidiaries, or compliance with the terms of the Loan Documents, as the
Administrative Agent, the Mexican Collateral Agent or any Lender through the
Administrative Agent may from time to time reasonably request.

In no event shall the requirements set forth in Section 6.02(e) require
Holdings, the Borrower or any Restricted Subsidiary to provide any such
information which (i) constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent, the Mexican Collateral Agent or any Lender (or their
respective representatives or contractors) is prohibited by Law or any binding
agreement or (iii) is subject to attorney-client or similar privilege or
constitutes attorney work-product.

Section 6.03 Notices.

Promptly after a Responsible Officer of Holdings, the Borrower or any Subsidiary
Guarantor has obtained knowledge thereof, notify the Administrative Agent:

(a) of the occurrence of any Default;

(b) of the occurrence of any default or event of default under the Senior Notes
Indenture (or any agreement or indenture governing Permitted Refinancing in
respect thereof);

 

126



--------------------------------------------------------------------------------

(c) of the occurrence or forthcoming occurrence, of any ERISA Event that could
reasonably be expected to result in a Material Adverse Effect, a certificate of
the chief financial officer of the Borrower describing such ERISA Event, what
action the Borrower, any Subsidiary or any ERISA Affiliate has taken, is taking
or proposes to take with respect to such ERISA Event and a copy of any notice
filed with the PBGC or the IRS pertaining to such ERISA Event and any notices
received by such Borrower, Subsidiary of the Borrower, or ERISA Affiliate from
the PBGC or any other governmental agency with respect thereto;

(d) of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority (including,
without limitation, pursuant to any Environmental Law) against Holdings, the
Borrower or any Restricted Subsidiary that could reasonably be expected to
result in a Material Adverse Effect; and

(e) of the occurrence of any other matter or development that has had or could
reasonably be expected to have a Material Adverse Effect.

Each notice pursuant to this Section 6.03 shall be accompanied by a written
statement of a Responsible Officer of the Borrower (x) that such notice is being
delivered pursuant to Section 6.03(a), (b), (c) (d) or (e) (as applicable) and
(y) setting forth details of the occurrence referred to therein and stating what
action the Borrower have taken and proposes to take with respect thereto.

Section 6.04 Payment of Taxes.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except, in each case, to the extent (a) any such Tax is being
contested in good faith and by appropriate proceedings for which appropriate
reserves have been established in accordance with GAAP or (b) the failure to pay
or discharge the same would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

Section 6.05 Preservation of Existence, Etc.

(a) Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its organization; and

(b) take all reasonable action to maintain all rights, privileges (including its
good standing where applicable in the relevant jurisdiction), permits,
authorizations, licenses and franchises material to the conduct of its business,

except, in the case of Section 6.05(a) (other than with respect to the Borrower)
or Section 6.05(b), to the extent (i) that failure to do so would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse Effect
or (ii) pursuant to any merger, consolidation, liquidation, dissolution or
Disposition permitted by Article VII.

Section 6.06 Maintenance of Properties.

Except if the failure to do so would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its material properties and equipment necessary in the
operation of its business in good working order, repair and condition, ordinary
wear and tear excepted and fire, casualty or condemnation excepted.

 

127



--------------------------------------------------------------------------------

Section 6.07 Maintenance of Insurance.

(a) (A) Maintain with insurance companies that the Borrower believes (in the
good faith judgment of its management) are financially sound and reputable at
the time the relevant coverage is placed or renewed, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts (after giving effect to any self-insurance customary
for similarly situated Persons engaged in the same or similar businesses as the
Borrower and the Restricted Subsidiaries) as are customarily carried under
similar circumstances by such other Persons and (B) furnish to the
Administrative Agent and, where relevant, the Mexican Collateral Agent, upon its
reasonable request (not to exceed one time per fiscal year, except after the
occurrence and during the continuation of an Event of Default), full information
as to the insurance carried. Not later than 90 days after the Closing Date (or
the date any such insurance is obtained, in the case of insurance obtained after
the Closing Date), each such policy of insurance maintained by any Loan Party
(other than business interruption insurance (if any), director and officer
insurance and worker’s compensation insurance) shall (a) as appropriate (i) name
the Administrative Agent or the Mexican Collateral Agent, as applicable, as
additional insured thereunder or (ii) in the case of each casualty insurance
policy, contain a loss payable clause or endorsement that names the
Administrative Agent or the Mexican Collateral Agent, as applicable, in each
case on behalf of the Lenders, as loss payee thereunder and (b) state that the
respective insurer shall endeavor to provide at least 30 days’ (or 10 days’ in
the case of termination as a result of non-payment of premiums) prior written
notice to the Administrative Agent or, as applicable, the Mexican Collateral
Agent prior to the cancellation of any such insurance policy. If the Borrower or
any Restricted Subsidiary shall fail to maintain insurance in accordance with
this Section 6.07, or if the Borrower or any Restricted Subsidiary shall fail to
endorse all policies or certificates with respect thereto as required pursuant
to this Section 6.07, the Administrative Agent and, as applicable, the Mexican
Collateral Agent shall have the right (but shall be under no obligation) to
procure such insurance and the Loan Parties jointly and severally agree to
reimburse the Administrative Agent and the Mexican Collateral Agent for all
costs and expenses of procuring such insurance.

(b) If any improvements on any Mortgaged Property in the United States are at
any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a Special Flood Hazard Area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Borrower shall, or shall cause each other Loan Party to, (i) maintain, or cause
to be maintained, with a financially sound and reputable insurer, flood
insurance in an amount, with endorsements and by an insurer reasonably
acceptable to the Administrative Agent, and in compliance in all other respects
with the Flood Insurance Laws and Regulation H of the Board of Governors or as
otherwise required by the Lenders, and (ii) deliver to the Administrative Agent
evidence of such compliance and/or insurance in form and substance reasonably
acceptable to the Administrative Agent. The Borrower shall cooperate with the
Lenders and provide or arrange to be provided to the Lenders all information
necessary to conduct flood due diligence and flood insurance compliance.

Section 6.08 Compliance with Laws.

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except if the failure
to comply therewith could not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

128



--------------------------------------------------------------------------------

Section 6.09 Books and Records.

Maintain proper books of record and account in which full, true and correct
entries shall be made of all material financial transactions in a manner that
permits the preparation of financial statements in conformity with GAAP and
matters involving the assets and business of the Borrower or a Restricted
Subsidiary, as the case may be (it being understood and agreed that certain
Foreign Subsidiaries maintain individual books and records in conformity with
general accepted accounting principles in their respective countries of
organization and that such maintenance shall not constitute a breach of the
representations, warranties or covenants hereunder).

Section 6.10 Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent,
the Mexican Collateral Agent and each Lender to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants
(subject to such accountants’ customary policies and procedures), all at the
sole expense of the Administrative Agent, the Mexican Collateral Agent and the
Lenders and at such reasonable times during normal business hours and as often
as may be reasonably desired, upon reasonable advance notice to the Borrower;
provided that only the Administrative Agent or the Mexican Collateral Agent, as
applicable, in each case on behalf of the Lenders may exercise rights under this
Section 6.10 and neither the Administrative Agent nor the Mexican Collateral
Agent shall exercise such rights more often than two times during any fiscal
year; provided, further, that during the continuation of an Event of Default,
the Administrative Agent and the Mexican Collateral Agent, as applicable (or any
of their respective representatives or independent contractors on behalf of the
Lenders), may do any of the foregoing at the expense of the Borrower at any time
during normal business hours and upon reasonable advance notice. The
Administrative Agent shall give the Borrower the opportunity to participate in
any discussions with the Borrower’s independent public accountants.
Notwithstanding anything to the contrary in this Section 6.10, none of Holdings,
the Borrower or any Restricted Subsidiary will be required to disclose, permit
the inspection, examination or making copies or abstracts of, or discussion of,
any document, information or other matter that (a) constitutes non-financial
trade secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.

 

129



--------------------------------------------------------------------------------

Section 6.11 Additional Collateral; Additional Guarantors.

At the Borrower’ expense, subject to the terms, conditions and provisions of the
Collateral and Guarantee Requirement, and any applicable limitation in the
Agreed Security Principles and any Collateral Document, take all action
necessary or reasonably requested by the Administrative Agent and/or the Mexican
Collateral Agent, as applicable, to ensure that the Collateral and Guarantee
Requirement continues to be satisfied, including:

(a) Upon the acquisition of any new direct or indirect Material Subsidiary (in
each case, other than an Excluded Subsidiary) by any Loan Party (other than
Holdings), within 45 days after such formation or acquisition, or such longer
period as the Administrative Agent may agree in writing in its discretion, take
and cause such Material Subsidiary to duly execute and deliver to the
Administrative Agent a joinder to this Agreement to become a Guarantor;

(b) Within 45 days after the date by which a Compliance Certificate is required
to be delivered pursuant to Section 6.02 (or such longer period as the
Administrative Agent may in each case agree in writing in its discretion) cause
any direct or indirect Subsidiary (other than an Excluded Subsidiary) of the
Borrower that has become a Material Subsidiary during the period covered by such
Compliance Certificate pursuant to clause (b) of the definition of “Material
Subsidiary”, take and cause such Material Subsidiary to duly execute and deliver
to the Administrative Agent a joinder to this Agreement to become a Guarantor;

(c) [Reserved];

(d) Not later than 90 days (or such longer period as the Administrative Agent
may agree in writing in its discretion) after (i) any Hotel Real Property is
acquired by a direct or indirect Subsidiary of the Borrower that is required to
become a Guarantor (other than a Non-Recourse Subsidiary) after the Closing Date
or (ii) an entity is acquired by a direct or indirect Subsidiary of the Borrower
and such entity owns a Hotel Real Property at the time of such acquisition (in
each case, a “Hotel Acquisition”), and if (and only if) immediately after giving
effect to any such acquisition (x) the Consolidated Secured Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.08) is more than
3.50:1.00 (as of the last day of the most recently ended Test Period) or (y) the
Consolidated Total Net Leverage Ratio (determined on a Pro Forma Basis in
accordance with Section 1.08) is more than 4.25:1.00 (as of the last day of the
most recently ended Test Period) (clauses (x) and (y), collectively, the “Ratio
Mortgage Requirement”), cause such Hotel Property to be subject to a Mortgage in
favor of the Administrative Agent or, as the case may be, the Mexican Collateral
Agent, in each case for the benefit of the Secured Parties, and take, or cause
the relevant Subsidiary to take, such actions as shall be necessary or
reasonably requested by the Administrative Agent or, as applicable, the Mexican
Collateral Agent, to grant and perfect or record such Lien, in each case to the
extent required by, and subject to the limitations and exceptions of, the
Collateral and Guarantee Requirement and the Agreed Security Principles and to
otherwise comply with the requirements thereof; it being understood and agreed
that the cost-benefit analysis referred to in section 1(b) of the Agreed
Security Principles shall apply to the granting and/or perfection of a Mortgage
pursuant to this Section 6.11(d); provided, that if, immediately after giving
effect to any such acquisition, the Consolidated Total Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.08) is greater
than 5.00:1.00, the cost-benefit analysis referred to in section 1(b) of the
Agreed Security Principles shall not apply to the granting and/or perfection of
a Mortgage pursuant to this Section 6.11(d) (which granting and perfection shall
be required in any case irrespective of the amount of the recordation costs,
notarial fees and/or other costs associated therewith); provided further that
nothing in this Section 6.11(d) shall prevent the Administrative Agent from
limiting or revising the requirements applicable to the granting and/or
perfection of any Mortgage, as it may deem appropriate (in its sole discretion)
in order to reduce the recordation costs, notarial fees and/or other costs
associated therewith, including by limiting the amount of Indebtedness secured
by such Mortgage;

 

130



--------------------------------------------------------------------------------

(e) At the time that any Mortgage is granted pursuant to Section 6.11(d) (or
such longer period as the Administrative Agent may agree in writing in its
discretion), take and cause any direct or indirect Subsidiary of the Borrower
(other than a Non-Recourse Subsidiary), if (and only if) the corresponding Ratio
Mortgage Requirement is met, to take whatever action as may be necessary or
reasonably requested by the Administrative Agent to comply, as regards all
tangible and intangible assets of the entity owning the Hotel Real Property
subject to that Hotel Acquisition and subject to the limitations and exceptions
of the Agreed Security Principles, with the requirements set forth in clause
(e) of the definition of “Collateral and Guarantee Requirement”;

(f) Not later than 90 days (of such longer period as the Administrative Agent
may agree in writing in its discretion) after the date on which a Hotel
Acquisition is consummated, take and cause any direct or indirect Subsidiary of
the Borrower (other than a Non-Recourse Subsidiary), if (and only if) the
corresponding Ratio Mortgage Requirement is met, to take whatever action as may
be necessary or reasonably requested by the Administrative Agent to comply, with
respect to the Hotel Real Property subject to such Hotel Acquisition, with the
requirements as regards security interest in Equity Interests set forth in
clause (c) of the definition of “Collateral and Guarantee Requirement”;

(g) If reasonably requested by the Administrative Agent or the Mexican
Collateral Agent, as applicable, within 45 days after such request (or such
longer period as the Administrative Agent may agree in writing in its
discretion), deliver to the Administrative Agent and, if applicable, the Mexican
Collateral Agent a signed copy of an opinion, addressed to the Administrative
Agent, the Lenders and, if applicable, the Mexican Collateral Agent , of counsel
for the Loan Parties reasonably acceptable to the Administrative Agent or, as
applicable, the Mexican Collateral Agent, as to such customary matters set forth
in this Section 6.11 as it may reasonably request; and

(h) As promptly as reasonably practicable after the request therefor by the
Administrative Agent or, as applicable, the Mexican Collateral Agent, deliver to
the Administrative Agent and, if relevant, the Mexican Collateral Agent with
respect to any Mortgaged Property added to the Collateral pursuant to this
Section 6.11, any existing title reports or abstracts, to the extent available
and in the possession or control of a Loan Party.

Notwithstanding anything herein to the contrary, no Mortgage in the United
States shall be recorded with respect to Mortgaged Property pursuant to the
foregoing or the Collateral and Guarantee Requirement until each Lender
expressly requesting flood due diligence has received written notice of such
Mortgage at least 45 days prior to such recording and each such Lender has
confirmed satisfactory completion of flood due diligence and flood insurance
compliance procedures in respect of Flood Insurance Laws or as otherwise
required by the Lenders.

Section 6.12 Compliance with Environmental Laws.

Comply, and take all reasonable actions to cause all lessees and other Persons
operating or occupying its properties to comply, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and occupancy of its properties; and, in
each case to the extent the Loan Parties are required to do so by Environmental
Laws, conduct any investigation, remedial or other corrective action necessary
to address Hazardous Materials at any property or facility in accordance with
applicable Environmental Laws; except as such non-compliance

 

131



--------------------------------------------------------------------------------

could not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. If an Event of Default has occurred and is continuing,
within 60 days of receiving a written request therefor by the Administrative
Agent, provide the Administrative Agent and/or the Mexican Collateral Agent, as
applicable with an environmental assessment report with respect to each
Mortgaged Property, prepared at Borrower’s sole cost and expense and by
environmental consultant(s) reasonably acceptable to the Administrative Agent
and/or the Mexican Collateral Agent, assessing the presence of any releases of
Hazardous Materials on such properties (which assessment may include the
sampling of any environmental media, to the extent appropriate) and the likely
costs of remediation thereof. If such reports are not timely provided, the
Administrative Agent or the Mexican Collateral Agent, as applicable, may have
them prepared by an environmental consultant of its choosing, at Borrower’s sole
cost and expense, and the Borrower hereby grants the Administrative Agent, the
Mexican Collateral Agent and their respective consultants a non-exclusive right
to enter upon the Mortgaged Properties for such purpose.

Section 6.13 Further Assurances.

Promptly upon reasonable request by the Administrative Agent or, as applicable,
the Mexican Collateral Agent (i) correct any mutually identified material defect
or error that may be discovered in the execution, acknowledgment, filing or
recordation of any Collateral Document or other document or instrument relating
to any Collateral, and (ii) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent or, as applicable, the Mexican Collateral Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of the Collateral Documents, to the extent required pursuant to the
Collateral and Guarantee Requirement and subject in all respects to the
limitations therein and the limitations and exceptions of the Agreed Security
Principles.

Section 6.14 Designation of Subsidiaries.

The Borrower may at any time after the Closing Date designate any Restricted
Subsidiary (other than Playa Operator, BD Real Resorts and Playa Management USA)
as an Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that, (1) immediately before and after such designation,
(i) no Default or Event of Default shall have occurred and be continuing, (ii)
[reserved], (iii) no Unrestricted Subsidiary shall own any Equity Interests in
Holdings, the Borrower or its Restricted Subsidiaries, and (iii) no Unrestricted
Subsidiary shall hold any Indebtedness of, or any Lien on any property of
Holdings, the Borrower or its Restricted Subsidiaries and (2) no Subsidiary may
be designated as an Unrestricted Subsidiary if, after such designation, it would
be a “Restricted Subsidiary” for the purpose of the Senior Notes, any Junior
Financing, Permitted First Priority Refinancing Debt, Permitted Junior Priority
Refinancing Debt, Permitted Unsecured Refinancing Debt, or Permitted Refinancing
of any of the foregoing in excess of the Threshold Amount. The designation of
any Subsidiary as an Unrestricted Subsidiary after the Closing Date shall
constitute an Investment by the Borrower therein at the date of designation in
an amount equal to the fair market value as determined in good faith by the
Borrower of the Borrower’s (or its Subsidiary’s (as applicable)) Investment
therein. The designation of any Unrestricted Subsidiary as a Restricted
Subsidiary shall constitute (i) the incurrence at the time of designation of any
Investment, Indebtedness or Liens of such Subsidiary existing at such time and
(ii) a Return on any Investment by the Borrower in Unrestricted Subsidiaries
pursuant to the preceding sentence in an amount equal to the fair market value
as determined in good faith by the Borrower at the date of such designation of
the Borrower’s or its Subsidiary’s (as applicable) Investment in such
Subsidiary; provided, that in no event shall any such Return on any Investment
by the Borrower in an Unrestricted Subsidiary be duplicative of any Return that
increases the Available Additional Basket pursuant to the definition thereof.

 

132



--------------------------------------------------------------------------------

Section 6.15 Maintenance of Ratings .

Use commercially reasonable efforts to maintain (i) a public corporate credit
rating (but not any specific rating) from S&P and a public corporate family
rating (but not any specific rating) from Moody’s, in each case in respect of
the Borrower, and (ii) a public rating (but not any specific rating) in respect
of the Term Loans from each of S&P and Moody’s.

Section 6.16 Use of Proceeds.

Use the proceeds of the Initial Term Loans to finance a portion of the
Transactions and use the proceeds of the Term Loans (other than Initial Term
Loans), the Revolving Credit Loans and the Letters of Credit issued hereunder
only for general corporate purposes and working capital of the Borrower and
their Subsidiaries and any other purpose not prohibited by this Agreement
including Capital Expenditures (maintenance capital expenditures, development
capital expenditures and others), Permitted Acquisitions, and other Investments.

Section 6.17 Lender Calls.

Participate in a conference call (including a customary question and answer
session) with the Administrative Agent and Lenders once during each fiscal
quarter to be held at such time as may be agreed to by the Borrower and the
Administrative Agent.

Section 6.18 Anti-Terrorism Law; Anti-Money Laundering; Embargoed Person.

(a) Conduct its business in such manner so as to not, directly or indirectly,
(i) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 on Terrorist
Financing effective September 24, 2001 (the “Executive Order”) or any other law
with respect to terrorism or money laundering (“Anti-Terrorism Law”) to the
extent applicable to the activities of the Borrower or any of the Restricted
Subsidiaries, or (ii) engage in or conspire to engage in any transaction that
violates, or attempts to violate, any of the material prohibitions set forth in
any Anti-Terrorism Law to the extent applicable to the activities of the
Borrower or any of the Restricted Subsidiaries.

(b) Repay the Loans exclusively with funds that are not derived from any
unlawful activity with the result that the making of the Loans would be in
material violation of any applicable Law.

(c) Use funds or properties of the Borrower or any of the Restricted
Subsidiaries to repay the Loans only to the extent the funds or properties do
not constitute property of, or are not beneficially owned directly or indirectly
by, any Person subject to sanctions or trade restrictions under United States
law (“Embargoed Person”) that is identified on or under the “List of Specially
Designated Nationals and Blocked Persons” maintained by OFAC and/or on any other
similar list maintained by OFAC pursuant to any authorizing statute including,
but not limited to, the International Emergency Economic Powers Act, 50 U.S.C.
§§ 1701 et seq., The Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and
any Executive Order or any applicable law promulgated thereunder, with the
result that the investment in the Borrower or any of the Restricted Subsidiaries
(whether directly or indirectly) is prohibited by any applicable Law, or the
Loans made by the Lenders would be in violation of any applicable Law.

(d) Permit any Embargoed Person to have any direct or indirect interest, in the
Borrower or any of the Restricted Subsidiaries, with the result that the Loans
are in violation of any applicable Law.

 

133



--------------------------------------------------------------------------------

Section 6.19 Post-Closing Conditions.

The items set forth on Schedule 6.19 shall have been satisfied within the time
periods set forth on Schedule 6.19 (or such later date as may be agreed by the
Administrative Agent in its sole discretion). To the extent any Loan Document
requires delivery of any document or completion of an action prior to the date
specified in this Section 6.19, such delivery may be made or such action may be
taken at any time prior to that specified in this Section 6.19. To the extent
any representation and warranty would not be true or any provision of any
covenant would be breached because the actions required by this Section 6.19 are
not taken on the Closing Date, the respective representation and warranty shall
be required to be true and correct with respect to such action, or the
respective covenant complied with, only at the time the respective action is
taken (or was required to be taken) in accordance with this Section 6.19.

ARTICLE VII

NEGATIVE COVENANTS

From and after the Closing Date until Payment in Full, the Borrower shall not
and shall not permit any Restricted Subsidiary to:

Section 7.01 Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a) Liens (i) created pursuant to any Loan Document and (ii) on the Collateral
securing other Secured Obligations;

(b) Liens existing on the Closing Date and listed on Schedule 7.01(b) and any
modifications, replacements, renewals, restructurings, refinancings or
extensions thereof; provided that (i) the Lien does not extend to any additional
property other than (A) after-acquired or after-developed property that is
affixed or incorporated into the property covered by such Lien or financed by
Indebtedness permitted under Section 7.03 and (B) proceeds and products thereof
and (ii) the replacement, renewal, extension or refinancing of the obligations
secured or benefited by such Liens, to the extent constituting Indebtedness, is
permitted by Section 7.03;

(c) Liens for taxes, assessments or governmental charges that are not overdue
for a period of more than the greater of 30 days or any applicable grace period
related thereto, or that are being contested in good faith and by appropriate
actions, if adequate reserves with respect thereto are maintained on the books
of the applicable Person in accordance with GAAP to the extent required by GAAP;

(d) Liens of landlords, sub-landlords, carriers, warehousemen, mechanics,
materialmen, repairmen, construction contractors or other like Liens, arising in
the ordinary course of business so long as, in each case, such Liens secure
amounts not overdue for a period of more than 30 days or if more than 30 days
overdue, are unfiled and no other action has been taken to enforce such Liens or
that are being contested in good faith and by appropriate actions, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person in accordance with GAAP to the extent required by GAAP;

(e) (i) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, unemployment insurance and other social security
legislation or regulation and (ii) pledges and deposits in the ordinary course
of business securing liability for reimbursement or indemnification obligations
of (including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings or any Restricted Subsidiary;

 

134



--------------------------------------------------------------------------------

(f) pledges, deposits or Liens to secure the performance of bids, trade
contracts, utilities, governmental contracts and leases (other than Indebtedness
for borrowed money), statutory obligations, surety, stay, customs and appeal
bonds, performance bonds and other obligations of a like nature (including those
to secure health, safety and environmental obligations) incurred in the ordinary
course of business;

(g) covenants, conditions, easements, rights-of-way, building codes,
restrictions (including zoning restrictions), encroachments, licenses,
protrusions and other similar encumbrances and minor title defects and minor
irregularities, in each case affecting Real Property and that do not in the
aggregate materially interfere with the ordinary conduct of the business of the
Borrower and the Restricted Subsidiaries, taken as a whole, and any exceptions
on any mortgage policies issued in connection with the Mortgaged Properties;

(h) Liens (i) securing judgments for the payment of money not constituting an
Event of Default under Section 8.01(h), (ii) arising out of judgments or awards
against the Borrower or any Restricted Subsidiary with respect to which an
appeal or other proceeding for review is then being pursued and (iii) notices of
lis pendens and associated rights related to litigation being contested in good
faith by appropriate proceedings for which adequate reserves have been made;

(i) leases, licenses, subleases or sublicenses (including licenses and
sublicenses of software and other IP Rights) and terminations thereof, in each
case granted to others in the ordinary course of business which (i) do not
interfere in any material respect with the business of the Borrower and the
Restricted Subsidiaries, taken as a whole, (ii) do not secure any Indebtedness
and (iii) are permitted by Section 7.05;

(j) Liens (i) in favor of customs and revenue authorities arising as a matter of
Law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business or (ii) on specific items of inventory
or other goods and proceeds of any Person securing such Person’s obligations in
respect of bankers’ acceptances or letters of credit issued or created for the
account of such person to facilitate the purchase, shipment or storage of such
inventory or other goods in the ordinary course of business;

(k) Liens (i) of a collection bank arising under Section 4-208 of the Uniform
Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodities brokerage accounts incurred in
the ordinary course of business, (iii) in favor of a banking or other financial
institution arising as a matter of Law or under customary general terms and
conditions encumbering deposits or other funds or assets maintained with a
financial institution (including the right of set-off) and that are within the
general parameters customary in the banking industry or arising pursuant to such
banking institutions general terms and conditions, and (iv) that are contractual
rights of setoff or rights of pledge relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(l) Liens (i) on cash advances in favor of the seller of any property to be
acquired in an Investment permitted pursuant to Sections 7.02 to be applied
against the purchase price for such Investment, and (ii) consisting of an
agreement to Dispose of any property in a Disposition permitted under
Section 7.05;

 

135



--------------------------------------------------------------------------------

(m) Liens (i) in favor of the Borrower or any Subsidiary Guarantor and (ii) in
favor of a Restricted Subsidiary that is not a Loan Party on assets of a
Restricted Subsidiary that is not a Loan Party securing Indebtedness permitted
under Section 7.03;

(n) any interest or title of a lessor, sub-lessor, licensor or sub-licensor
under leases, subleases, licenses or sublicenses entered into by the Borrower or
any Restricted Subsidiary in the ordinary course of business;

(o) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business permitted by this
Agreement;

(p) Liens deemed to exist in connection with Investments in repurchase
agreements under Section 7.02;

(q) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(r) Liens that are contractual rights of set-off or rights of pledge
(i) relating to the establishment of depository relations with banks or other
deposit-taking financial institutions and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Borrower or any Restricted Subsidiary to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Borrower
or Restricted Subsidiary or (iii) relating to purchase orders and other
agreements entered into with customers of the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(s) Liens solely on any cash earnest money deposits made by the Borrower or any
Restricted Subsidiary in connection with any letter of intent or purchase
agreement permitted hereunder;

(t) ground leases in respect of Real Property on which facilities owned or
leased by the Borrower or any Restricted Subsidiary are located;

(u) Liens to secure Indebtedness permitted under Section 7.03(e); provided that
(i) such Liens are created within 365 days of the acquisition, construction,
development, repair, lease or improvement of the property subject to such Liens,
(ii) such Liens do not at any time encumber property (except for replacements,
developments, additions, accessions and proceeds to such property) other than
the property financed by such Indebtedness and the proceeds and products thereof
and customary security deposits and (iii) with respect to Capitalized Leases,
such Liens do not at any time extend to or cover any assets (except for
replacements, developments, additions and accessions to such assets) other than
the assets subject to such Capitalized Leases and the proceeds and products
thereof and customary security deposits; provided that individual financings of
equipment provided by one lender may be cross collateralized to other financings
of equipment provided by such lender or an Affiliate of such lender;

(v) Liens on property of any Restricted Subsidiary that is not a Loan Party,
which Liens secure Indebtedness of any Restricted Subsidiary that is not a Loan
Party permitted under Section 7.03;

(w) Liens existing on property at the time of its acquisition or existing on the
property of any Person at the time such Person becomes a Restricted Subsidiary
(other than by designation as a Restricted Subsidiary pursuant to Section 6.14)
or otherwise incurred pursuant to

 

136



--------------------------------------------------------------------------------

Section 7.03(g) to finance a Permitted Acquisition, in each case after the
Closing Date; provided that (i) such Lien was not created in contemplation of
such acquisition or such Person becoming a Restricted Subsidiary, (ii) such Lien
does not extend to or cover any other assets or property (other than the
proceeds, products, accessions, developments and renovations thereof and other
than after-acquired or after-developed property subjected to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired of
after-developed property, it being understood that such requirement shall not be
permitted to apply to any property to which such requirement would not have
applied but for such acquisition, development or renovation), and (iii) the
Indebtedness secured thereby is permitted under Section 7.03;

(x) (i) zoning, building, entitlement and other land use regulations by
Governmental Authorities with which the normal operation of the business
complies, and (ii) any zoning or similar law or right reserved to or vested in
any Governmental Authority to control or regulate the use of any real property
that does not materially interfere with the ordinary conduct of the business of
the Borrower and the Restricted Subsidiaries, taken as a whole;

(y) Liens arising from precautionary Uniform Commercial Code financing statement
or similar filings;

(z) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto;

(aa) the modification, replacement, renewal or extension of any Lien permitted
by Sections 7.01(b), (u) and (w); provided that (i) the Lien does not extend to
any additional property, other than (A) after-acquired or after-developed
property that is affixed or incorporated into the property covered by such Lien
and (B) proceeds and products thereof, and (ii) the renewal, extension,
restructuring or refinancing of the obligations secured or benefited by such
Liens is permitted by Section 7.03 (to the extent constituting Indebtedness);

(bb) Liens with respect to property or assets of the Borrower or any Restricted
Subsidiary securing obligations in an aggregate amount outstanding at any time
not to exceed $5,000,000, in each case determined as of the date of incurrence;

(cc) Liens on assets acquired in transactions constituting trade payables (but
not constituting Indebtedness) and securing the purchase price of such assets;

(dd) Liens on the Collateral securing obligations in respect of Permitted First
Priority Refinancing Debt, Permitted Junior Priority Refinancing Debt or
Incremental Equivalent Debt and any Permitted Refinancing of any of the
foregoing;

(ee) Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit or banker’s acceptances issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or goods;

(ff) deposits of cash with the owner or lessor of premises leased and operated
by the Borrower or any Restricted Subsidiary to secure the performance of such
Person’s obligations under the terms of the lease for such premises;

 

137



--------------------------------------------------------------------------------

(gg) Liens encumbering deposits made to secure obligations arising from
statutory, regulatory, contractual, or warranty requirements of the Borrower or
any of its Restricted Subsidiaries, including rights of offset and set-off;

(hh) Liens or deposits that do not secure Indebtedness and are granted in the
ordinary course of business to a public utility or any Governmental Authority
when required by such utility or Governmental Authority in connection with the
operations of Holdings or any Subsidiary;

(ii) Liens securing Indebtedness permitted by Section 7.03(m) so long as the
aggregate outstanding principal amount of the obligations secured thereby shall
not exceed the greater of (x) $50,000,000 and (y) 3.0% of Total Assets in the
aggregate, in each case, determined at the time of incurrence;

(jj) in the case of any non-wholly owned Restricted Subsidiary, any encumbrance,
pledge or restriction (including any put and call arrangements) or restrictions
on disposition related to its Equity Interests set forth in its organizational
documents or any related joint venture or similar agreement;

(kk) Liens securing Swap Contracts so long as (x) such Swap Contracts do not
constitute Secured Hedge Agreements and (y) the value of the property securing
such Swap Contracts does not exceed $5,000,000 at any time;

(ll) Liens on property subject to any sale-leaseback transaction permitted
hereunder and general intangibles related thereto;

(mm) Liens consisting of contractual restrictions of the type described in the
definition of “Restricted Cash” (excluding the proviso thereto) so long as such
contractual restrictions are permitted under Section 7.09;

(nn) Liens upon, and defects of title to, property, including any attachment of
property or other legal process prior to adjudication of a dispute on the merits
if either (1) no amounts are due and payable and no Lien has been filed or
agreed to, or (2) the validity or amount thereof is being contested in good
faith by lawful proceedings, reserve or other provision required by GAAP has
been made, and levy and execution thereon have been (and continue to be) stayed
or payment thereof is covered in full (subject to the customary deductible) by
insurance;

(oo) Liens arising by operation of law in the United States under Article 2 of
the UCC in favor of a reclaiming seller of goods or buyer of goods;

(pp) Liens on the Equity Interests of Unrestricted Subsidiaries securing
Indebtedness of such Unrestricted Subsidiaries; and

(qq) Liens on assets subject to merger agreements, stock or asset purchase
agreements and similar agreements in respect of the Disposition of such assets.

Section 7.02 Investments.

Make or hold any Investments, except:

(a) Investments by the Borrower or any Restricted Subsidiary in assets that were
cash or Cash Equivalents or Investment Grade Securities when such Investment was
made;

 

138



--------------------------------------------------------------------------------

(b) loans or advances to officers, directors and employees of any Loan Party or
any Restricted Subsidiary (i) for reasonable and customary business-related
travel, entertainment, relocation and analogous ordinary business purposes,
(ii) in connection with such Person’s purchase of Equity Interests of Holdings
or any direct or indirect parent thereof or to permit the payment of taxes with
respect thereto; provided that, to the extent such loans or advances are made in
cash, the amount of such loans and advances used to acquire such Equity
Interests shall be contributed to the capital of the Borrower in cash as common
equity; and (iii) for any other purposes not described in the foregoing
clauses (i) and (ii); provided that the aggregate principal amount outstanding
at any time under this clause (iii) shall not exceed $2,000,000;

(c) Investments (i) by the Borrower or any Restricted Subsidiary in other
Restricted Subsidiary and (ii) by any Loan Party in any other Person that is not
a Restricted Subsidiary in an aggregate amount at any time outstanding not to
exceed the greater of (x) $100,000,000 and (y) 6.0% of Total Assets; provided
that (A) any Investments in the form of intercompany loans constituting
Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not a
Loan Party shall be unsecured and subordinated to the Obligations pursuant to
the terms of the Intercompany Note (or subject to the subordination terms
substantially consistent with the terms of the Intercompany Note) and (B) the
aggregate amount of Investments at any time outstanding made pursuant to clause
(ii) in respect of joint ventures or other similar agreements of partnership in
respect of Persons that are not Subsidiaries shall not exceed the greater of (x)
$50,000,000 and (y) 3.0% of Total Assets;

(d) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors and other credits
to suppliers in the ordinary course of business;

(e) Investments consisting of transactions permitted under Sections 7.01, 7.03
(other than 7.03(d)), 7.04 (other than 7.04(e)), 7.05 (other than 7.05(e)), 7.06
(other than 7.06(d)) and 7.13, respectively;

(f) Investments (i) set forth on Schedule 7.02(f) and any modification,
replacement, renewal, reinvestment or extension thereof and (ii) existing on the
Closing Date by the Borrower or any Restricted Subsidiary in the Borrower or in
any other Restricted Subsidiary and any modification, renewal or extension
thereof; provided that (x) the amount of the original Investment is not
increased except by the terms of such Investment or as otherwise permitted by
this Section 7.02 and (y) any Investment representing Indebtedness of any Loan
Party owed to any Restricted Subsidiary that is not a Loan Party shall be
subordinated to the Obligations pursuant to the Intercompany Note or subject to
the subordination terms substantially consistent with the terms of the
Intercompany Note;

(g) Investments in Swap Contracts permitted under Section 7.03;

(h) promissory notes, securities and other non-cash consideration received in
connection with Dispositions permitted by Section 7.05;

(i) the acquisition of property, or all or substantially all the assets of a
Person or any Equity Interests in a Person that becomes a Restricted Subsidiary,
or division or line of business of a Person (or any subsequent Investment made
in a real property, Person, division or line of business previously acquired),
in each case in a single transaction or series of related transactions, if
immediately after giving effect thereto: (i) no Event of Default shall have
occurred and be continuing; (ii) the Loan Parties and the Restricted
Subsidiaries shall be in compliance with Section 7.07; and (iii) to the extent
required by the Collateral and Guarantee Requirement, (A) the property, assets
and/or businesses acquired shall constitute Collateral and, as applicable,
(B) any such newly created or acquired Restricted Subsidiary (other than an
Excluded Subsidiary or an Unrestricted Subsidiary) shall become a Guarantor, in
each case, in accordance with Section 6.11 (any such acquisition, a “Permitted
Acquisition”);

 

139



--------------------------------------------------------------------------------

(j) other Investments; provided, that at the time of and after giving effect
thereto, (x) the Consolidated Total Net Leverage Ratio (calculated on a Pro
Forma Basis in accordance with Section 1.08) is not greater than 4.50:1.00 and
(y) no Default or Event of Default shall have occurred and be continuing;

(k) Investments in the ordinary course of business consisting of UCC Article 3
endorsements for collection or deposit and UCC Article 4 customary trade
arrangements with customers;

(l) Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers and customers or
in settlement of delinquent obligations of, or other disputes with, customers
and suppliers arising in the ordinary course of business or upon the foreclosure
with respect to any secured Investment or other transfer of title with respect
to any secured Investment;

(m) loans and advances to any direct or indirect parent of the Borrower, and not
in excess of the amount of (after giving effect to any other loans, advances or
Restricted Payments in respect thereof) Restricted Payments to the extent
permitted to be made to such parent in accordance with Section 7.06(f), (g) or
(h), such Investment being treated for purposes of the applicable clause of
Section 7.06, including any limitations, as if a Restricted Payment had been
made pursuant to such clause;

(n) so long as no Default or Event of Default then exists or would result
therefrom, Investments (including, without limitation, Investments in
Unrestricted Subsidiaries, joint ventures and acquisitions (and subsequent
Investments in the Person, division or line of business so acquired) made
without complying with all requirements of the definition of Permitted
Acquisition in Section 7.02(i)) in an aggregate amount outstanding pursuant to
this Section 7.02(n) (valued at the time of the making thereof, and without
giving effect to any write downs or write offs thereof) at any time not to
exceed (i) the Termination Fee Amount at such time plus (ii) the Available
Additional Basket at such time; provided that the Available Additional Basket
may only be utilized to make Investments pursuant to this Section 7.02(n) after
the Borrower and its Restricted Subsidiaries have utilized in full the
Termination Fee Amount then available;

(o) (i) Investments consisting of purchases and acquisitions of supplies,
materials and equipment or purchases of contract rights or licenses or leases of
intellectual property, in each case in the ordinary course of business,
(ii) Investments in prepaid expenses and lease, utility and workers’
compensation performance and other similar deposits in the ordinary course of
business, and (iii) to the extent constituting an Investment, payments to fund
any retirement, benefit or pension fund obligations or contributions or similar
claims, obligations or contributions;

(p) advances of payroll payments to employees in the ordinary course of
business;

(q) Investments to the extent that payment for such Investments is made solely
with Equity Interests of Holdings (or any direct or indirect parent of the
Borrower);

(r) Investments of a Restricted Subsidiary acquired after the Closing Date or of
a corporation merged or amalgamated or consolidated into the Borrower or a
Restricted Subsidiary in accordance with Section 7.04 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger, amalgamation or consolidation and were
in existence on the date of such acquisition, merger or consolidation;

 

140



--------------------------------------------------------------------------------

(s) Investments funded with Excluded Contributions; and

(t) Investments in deposit accounts, securities accounts and commodities
accounts maintained by the Borrower or a Restricted Subsidiary, as the case may
be, so long as the Administrative Agent or the Mexican Collateral Agent has a
perfected, security interest therein as, and to the extent, required by a
Collateral Document (subject to the Collateral and Guarantee Requirement and the
Agreed Security Principles) and otherwise only to maintain cash and Cash
Equivalents therein.

To the extent an Investment is permitted to be made by a Loan Party directly in
any Restricted Subsidiary or any other Person who is not a Loan Party (each such
person, a “Target Person”) under any provision of this Section 7.02, such
Investment may be made by advance, contribution or distribution by a Loan Party
to a Restricted Subsidiary or Holdings, and further contemporaneously advanced
or contributed to a Restricted Subsidiary for purposes of making the relevant
Investment in the Target Person without constituting an Investment for purposes
of Section 7.02 (it being understood that such Investment must satisfy the
requirements of, and shall count towards any thresholds in, a provision of this
Section 7.02 as if made by the applicable Loan Party directly to the Target
Person).

For purposes of determining compliance with this Section 7.02, in the event that
an Investment meets the criteria of more than one of the categories of
Investments described in Sections 7.02(a) through 7.02(t), the Borrower shall,
in its sole discretion, classify and reclassify or later divide, classify or
reclassify such Investment (or any portion thereof) and will only be required to
include the amount and type of such Investment in one or more of the above
clauses.

Section 7.03 Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party under the Loan Documents;

(b) Indebtedness outstanding on the Closing Date and listed on
Schedule 7.03(b) and any Permitted Refinancing thereof; provided that all such
Indebtedness of any Loan Party owed to any Restricted Subsidiary that is not a
Loan Party shall be unsecured and subordinated to the Obligations pursuant to an
Intercompany Note (or subject to subordination terms substantially consistent
with the terms of the Intercompany Note);

(c) Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of the Borrower or any Restricted Subsidiary otherwise permitted
hereunder; provided that (A) no Guarantee by any Restricted Subsidiary of any
Indebtedness constituting a Specified Junior Financing Obligation shall be
permitted unless such guaranteeing party shall have also provided a Guarantee of
the Obligations on the terms set forth herein, (B) if the Indebtedness being
Guaranteed is subordinated to the Obligations, such Guarantee shall be
subordinated to the Guarantee of the Obligations on terms at least as favorable
(as determined in reasonable good faith by the Borrower) to the Lenders as those
contained in the subordination of such Indebtedness and (C) any Guarantee by a
Restricted Subsidiary that is not a Loan Party of any Permitted Ratio Debt,
Incremental Equivalent Debt or Indebtedness under Sections 7.03(g) and (m) (or
any Permitted Refinancing in respect thereof) shall only be permitted if such
Guarantee meets the requirements of clauses (g), (m) or (s) (only in respect of
the proviso in the definition of Permitted Ratio Debt) of this Section 7.03, as
applicable;

 

141



--------------------------------------------------------------------------------

(d) Indebtedness of the Borrower or any Restricted Subsidiary owing to any Loan
Party (other than Holdings) or any other Restricted Subsidiary (or issued or
transferred to any direct or indirect parent of a Loan Party which is
substantially contemporaneously transferred to a Loan Party (other than
Holdings) or any Restricted Subsidiary) to the extent constituting an Investment
permitted by Section 7.02; provided that all such Indebtedness of any Loan Party
owed to any Restricted Subsidiary that is not a Loan Party shall be unsecured
and subordinated to the Obligations pursuant to the Intercompany Note (or
subject to subordination terms substantially consistent with the terms of the
Intercompany Note);

(e) (i) Attributable Indebtedness and other Indebtedness (including Capitalized
Leases) financing an acquisition, construction, repair, replacement,
development, renovation, lease or improvement of a fixed or capital asset
incurred by the Borrower or any Restricted Subsidiary prior to or within 365
days after the acquisition, construction, repair, replacement, development,
renovation, lease or improvement of the applicable asset thereof (together with
any Permitted Refinancings thereof) and (ii) Attributable Indebtedness arising
out of sale-leaseback transactions permitted by Section 7.05(m) and any
Permitted Refinancing of such Attributable Indebtedness; provided, that any such
Indebtedness incurred pursuant to this Section 7.03(e) (together with any
Permitted Refinancings thereof) does not exceed in the aggregate amount at any
time outstanding of the greater of (A) $75,000,000 and (B) 4.0% of Total Assets,
in each case determined at the time of incurrence;

(f) Indebtedness in respect of Swap Contracts designed to hedge against the
Borrower’s or any Restricted Subsidiary’s exposure to interest rates, foreign
exchange rates or commodities pricing risks incurred in the ordinary course of
business and not for speculative purposes and Guarantees thereof;

(g) Indebtedness of the Borrower or any Restricted Subsidiary (i) assumed in
connection with any Permitted Acquisition (provided that such Indebtedness is
not incurred in contemplation of such Permitted Acquisition) or any Permitted
Refinancing thereof or (ii) incurred to finance any Permitted Acquisition or any
Permitted Refinancing thereof; provided, that after giving pro forma effect to
such Permitted Acquisition and the assumption or incurrence of such
Indebtedness, as applicable, (x) no Default or Event of Default shall exist or
result therefrom and (y) the aggregate amount of Indebtedness assumed or
incurred pursuant to this clause (g) shall not exceed (x) the greater of (A)
$75,000,000 and (B) 4.0% of Total Assets at any time plus (y) an unlimited
additional amount so long as the Interest Coverage Ratio (calculated on a Pro
Forma Basis in accordance with Section 1.08) would not be less than 2.00:1.00;
provided, further, that in the case of clause (ii), such Indebtedness, if
secured, must be permitted by, and be taken into account in computing compliance
with, any basket amounts or limitations applicable to such secured Indebtedness
hereunder;

(h) Indebtedness representing deferred compensation to employees of the Borrower
or any Restricted Subsidiary incurred in the ordinary course of business;

(i) [Reserved];

(j) Indebtedness incurred by the Borrower or any Restricted Subsidiary in a
Permitted Acquisition, any other Investment permitted hereunder, merger or any
Disposition permitted hereunder, in each case, constituting indemnification
obligations or obligations in respect of purchase price (including earnouts) or
other similar adjustments;

 

142



--------------------------------------------------------------------------------

(k) Indebtedness consisting of obligations of the Borrower or any Restricted
Subsidiary under deferred compensation or other similar arrangements incurred by
such Person in connection with a Permitted Acquisition or any other Investment
permitted hereunder;

(l) Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft protections, employee credit card programs and other
cash management and similar arrangements in the ordinary course of business and
any Guarantees thereof or the honoring by a bank or other financial institution
of a check, draft or similar instrument drawn against insufficient funds in the
ordinary course of business, so long as such Indebtedness is extinguished within
ten Business Days of its incurrence;

(m) Indebtedness in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof, would not exceed the greater of (x)
$75,000,000 and (y) 4.0% of Total Assets; provided that the aggregate principal
amount of Indebtedness outstanding in reliance on this Section 7.03(m) which can
be secured shall not exceed the greater of (x) $50,000,000 and (y) 3.0% of Total
Assets in the aggregate at any time outstanding, in each case determined at the
time of incurrence;

(n) Indebtedness consisting of (i) the financing of insurance premiums or
(ii) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(o) Indebtedness incurred by the Borrower or any Restricted Subsidiary in
respect of letters of credit, bank guarantees, bankers’ acceptances, warehouse
receipts or similar instruments issued or created in the ordinary course of
business, including in respect of workers compensation claims, health,
disability or other employee benefits or property, casualty or liability
insurance or self-insurance or other Indebtedness with respect to
reimbursement-type obligations regarding workers compensation claims or in
respect of awards or judgments not resulting in an Event of Default;

(p) obligations in respect of performance, bid, appeal and surety bonds and
performance and completion guarantees and similar obligations provided by the
Borrower or any Restricted Subsidiary or obligations in respect of letters of
credit, bank guarantees or similar instruments related thereto, in each case in
the ordinary course of business or consistent with past practice;

(q) Incremental Equivalent Debt;

(r) Guarantees by the Borrower and any Restricted Subsidiary in respect of
Indebtedness of any Person that is not a Restricted Subsidiary, to the extent
constituting an Investment permitted by Section 7.02 (other than Section
7.02(e));

(s) Permitted Ratio Debt and any Permitted Refinancing thereof;

(t) Credit Agreement Refinancing Indebtedness;

(u) any Indebtedness arising under guarantees entered into pursuant to
Section 2:403 of the Dutch Civil Code in respect of any group company
(groepsmaatschappij) as described in Section 2:24b of the Dutch Civil Code and
any residual liability with respect to such guarantees arising under
Section 2:404 of the Dutch Civil Code;

(v) Indebtedness represented by the Senior Notes in an aggregate principal
amount not to exceed $360,000,000 less any repayments, redemptions or
repurchases of such Senior Notes (other than in connection with a Permitted
Refinancing), and Guarantees thereof by the Subsidiary Guarantors and any
Permitted Refinancing thereof;

 

143



--------------------------------------------------------------------------------

(w) any joint and several liability arising as a result of (the establishment)
of a fiscal unity (fiscale eenheid) between the Borrower and any Restricted
Subsidiaries incorporated in the Netherlands or its equivalent in any other
relevant jurisdiction; and

(x) all premiums (if any), interest (including post-petition interest), fees,
expenses, charges and additional or contingent interest on obligations described
in Sections 7.03(a) through 7.03(w).

Notwithstanding the foregoing, any Indebtedness or other liabilities of a
Designated Guarantor with respect to the (i) Senior Notes Debt Documents,
(ii) Incremental Equivalent Debt, (iii) Permitted Ratio Debt, (iv) Credit
Agreement Refinancing Indebtedness and Indebtedness incurred pursuant to
Section 2.14 which, in each case, is unsecured or secured on a junior priority
basis to the Liens securing the Obligations and (v) any Permitted Refinancing of
any of the foregoing, shall be subordinated in right of payment to the
Obligations on terms substantially similar to the Senior Notes Debt Documents
(in the case of unsecured indebtedness) or otherwise reasonably satisfactory to
the Administrative Agent.

The accrual of interest, the accretion of accreted value and the payment of
interest in the form of additional Indebtedness shall not be deemed to be an
incurrence of Indebtedness for purposes of this Section 7.03. The principal
amount of any non-interest bearing Indebtedness or other discount security
constituting Indebtedness at any date shall be the principal amount thereof that
would be shown on a balance sheet of the Borrower dated such date prepared in
accordance with GAAP. Guarantees of, or obligations in respect of letters of
credit relating to, Indebtedness which is otherwise included in the
determination of a particular amount of Indebtedness shall not be included in
the determination of such amount of Indebtedness; provided that the Incurrence
of the Indebtedness represented by such guarantee or letter of credit, as the
case may be, was in compliance with this Section 7.03.

For purposes of determining compliance with this Section 7.03, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in Sections 7.03(a) through 7.03(x), the Borrower shall,
in its sole discretion, classify and reclassify or later divide, classify or
reclassify such item of Indebtedness (or any portion thereof) and will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that (x) all Indebtedness outstanding under (w) the
Loan Documents will at all times be deemed to be outstanding in reliance only on
the exception in Section 7.03(a), (x) Credit Agreement Refinancing Indebtedness
will at all times be deemed to be outstanding in reliance only on the exception
in Section 7.03(t) and (y) the Senior Notes and any Permitted Refinancing in
respect thereof will at all times be deemed to be outstanding in reliance only
on the exception in Section 7.03(v).

Section 7.04 Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of related transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

(a) any Restricted Subsidiary may merge, amalgamate or consolidate with (i) the
Borrower (including a merger, the purpose of which is to reorganize the Borrower
into a new jurisdiction); provided that the Borrower shall be the continuing or
surviving Person or (ii) one or more other Restricted Subsidiaries; provided
that when any Person that is a Loan Party is merging with a Restricted
Subsidiary that is not a Loan Party, the Loan Party shall be the continuing or
surviving Person or the continuing or surviving person shall promptly thereafter
become Loan Party; provided further, that any security interests granted to the
Administrative Agent or the Mexican Collateral Agent, as applicable, for the
benefit of the Secured Parties in the Collateral pursuant to the Collateral
Documents shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, consolidation,
dissolution or liquidation) and all actions required to maintain such perfected
status have been take or will promptly be taken, in each case, as required by
Section 6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement and subject to the Agreed Security Principles;

 

144



--------------------------------------------------------------------------------

(b) (i) any Restricted Subsidiary that is not a Loan Party may merge, amalgamate
or consolidate with or into any other Restricted Subsidiary that is not a Loan
Party, (ii) any Restricted Subsidiary may liquidate or dissolve and (iii) any
Restricted Subsidiary may change its legal form if, with respect to
clauses (ii) and (iii), the Borrower determines in good faith that such action
is in the best interest of the Borrower and the Restricted Subsidiaries and if
not materially disadvantageous to the Lenders (it being understood that in the
case of any change in legal form, a Restricted Subsidiary that is a Guarantor
will remain a Guarantor unless such Guarantor is otherwise permitted to cease
being a Guarantor hereunder);

(c) any Restricted Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Restricted Subsidiary; provided that if the transferor in such a transaction is
a Guarantor, then (i) the transferee must be or become a Subsidiary Guarantor or
the Borrower or (ii) to the extent constituting an Investment, such Investment
must be a permitted Investment in or Indebtedness of a Restricted Subsidiary
which is not a Loan Party in accordance with Sections 7.02 (other than
Section 7.02(e)) and 7.03, respectively;

(d) so long as no Event of Default has occurred and is continuing or would
result therefrom, the Borrower may merge or consolidate with any other Person;
provided that (i) the Borrower shall be the continuing or surviving corporation
or (ii) if the Person formed by or surviving any such merger or consolidation is
not the Borrower (or, in connection with a disposition of all or substantially
all of the Borrower’s assets, is the transferee of such assets) (any such
Person, a “Successor Borrower”):

(A) the Successor Borrower will:

(1) be an entity organized or existing under the laws of the United States, any
state thereof or the District of Columbia,

(2) expressly assume all the obligations of the Borrower under this Agreement
and the other Loan Documents to which the Borrower is a party pursuant to a
supplement hereto or thereto in form reasonably satisfactory to the
Administrative Agent and the Borrower, and

(3) deliver to the Administrative Agent (I) a certificate of a Responsible
Officer of the Successor Borrower stating that such merger or consolidation or
other transaction and such supplement to this Agreement or any Loan Document (as
applicable) comply with this Agreement and (II) and legal opinions of counsel to
the Successor Borrower including customary organization, due execution, no
conflicts and enforceability opinions to the extent reasonably requested by the
Administrative Agent;

(B) substantially contemporaneously with such transaction (or at a later date as
agreed by the Administrative Agent),

(1) each Guarantor, unless it is the other party to such merger or
consolidation, will by a supplement to the Guaranty (or in another form
reasonably satisfactory to the Administrative Agent and the Borrower) reaffirm
its Guaranty of the Obligations (including the Successor Borrower’s obligations
under this Agreement),

 

145



--------------------------------------------------------------------------------

(2) each Loan Party, unless it is the other party to such merger or
consolidation, will, by a supplement to the applicable Collateral Documents (or
in another form reasonably satisfactory to the Administrative Agent), confirm
its grant or pledge thereunder,

(3) if reasonably requested by the Administrative Agent, each mortgagor of a
Mortgaged Property, unless it is the other party to such merger or
consolidation, will, by an amendment to or restatement of the applicable
Mortgage (or other instrument reasonably satisfactory to the Administrative
Agent and the Borrower), confirm that its obligations thereunder shall apply to
the Successor Borrower’s obligations under this Agreement;

(C) after giving pro forma effect to such incurrence, the Borrower would be
permitted to incur at least $1.00 of Permitted Ratio Debt; and

(D) to the extent reasonably requested by the Administrative Agent, the
Administrative Agent shall have received at least two (2) Business Days prior to
the consummation of such transaction all documentation and other information in
respect of the Successor Borrower required under applicable “know your customer”
and anti-money laundering rules and regulations, including the USA PATRIOT Act

(E) provided further that (x) with respect to each of the foregoing Sections
7.04(d)(i) and 7.04(d)(ii) that any security interests granted to the
Administrative Agent or the Mexican Collateral Agent, as applicable, for the
benefit of the Secured Parties in the Collateral pursuant to the Collateral
Documents shall remain in full force and effect and perfected (to at least the
same extent as in effect immediately prior to such merger, consolidation,
dissolution or liquidation) and all actions required to maintain said perfected
status have been taken or will promptly be taken, in each case, as required by
Section 6.11 to the extent required pursuant to the Collateral and Guarantee
Requirement and subject to the Agreed Security Principles, and (y) with respect
to the foregoing Section 7.04(d)(ii), if the requirements of that section and
this proviso are satisfied, the Successor Borrower will succeed to, and be
substituted for, the Borrower under this Agreement;

(e) so long as no Event of Default has occurred and is continuing or would
result therefrom (in the case of a merger involving a Loan Party), any
Restricted Subsidiary may merge or consolidate with any other Person in order to
effect an Investment permitted pursuant to Section 7.02; provided that the
continuing or surviving Person shall be a Restricted Subsidiary, which together
with each of such surviving Person’s Subsidiaries that are Restricted
Subsidiaries, shall have complied with the requirements of Section 6.11 to the
extent required pursuant to the Collateral and Guarantee Requirement and subject
to the Agreed Security Principles; and

(f) so long as no Event of Default has occurred and is continuing or would
result therefrom, a merger, dissolution, liquidation, consolidation or
Disposition may be consummated for the purpose of effecting a Disposition
permitted pursuant to Section 7.05, a Restricted Payment permitted pursuant to
Section 7.06 or a Permitted Acquisition or other Investment permitted by
Section 7.02.

 

146



--------------------------------------------------------------------------------

Section 7.05 Dispositions.

Make any Disposition, except:

(a) Dispositions of obsolete, worn out, used or surplus property (other than any
Hotel Real Property), whether now owned or hereafter acquired, in the ordinary
course of business and Dispositions of property no longer used or useful in the
conduct of the business of the Borrower or the Restricted Subsidiaries;

(b) Dispositions of inventory, equipment, accounts receivables or other current
assets in the ordinary course of business, goods held for sale in the ordinary
course of business and Immaterial Assets and termination of leases and licenses
in the ordinary course of business;

(c) Dispositions of property to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such Disposition are promptly applied to the purchase price
of such replacement property;

(d) Dispositions of property or Equity Interests to the Borrower or any
Restricted Subsidiary;

(e) to the extent constituting Dispositions, transactions permitted by
(i) Section 7.01, (ii) Section 7.02 (other than 7.02(e)), (iii) Section 7.04
(other than 7.04(f)) and (iv) Section 7.06 (other than 7.06(d));

(f) [Reserved];

(g) Dispositions of cash and Cash Equivalents;

(h) (i) leases, subleases, licenses or sublicenses (including non-exclusive
licenses and sublicenses of software or other IP Rights) and terminations
thereof, in each case in the ordinary course of business and which do not
materially interfere with the business of the Borrower and the Restricted
Subsidiaries (taken as a whole), (ii) Dispositions of intellectual property that
is no longer used or useful in the business of the Borrower and the Restricted
Subsidiaries, (iii) the surrender, or waiver of contract rights or settlement,
release or surrender of contract, tort or other claims;

(i) transfers of property subject to Casualty Events;

(j) Dispositions of property; provided that (i) at the time of such Disposition
(other than any such Disposition made pursuant to a legally binding commitment
entered into at a time when no Default has occurred and is continuing), no Event
of Default shall have occurred and been continuing or would result from such
Disposition, (ii) the Borrower or any Restricted Subsidiary shall receive
consideration at the time of such Disposition at least equal to the fair market
value of the property subject to such Disposition, as such fair market value may
be determined in good faith by the Borrower; (iii) the Borrower or any
Restricted Subsidiary shall receive not less than 75% of such consideration in
the form of cash or Cash Equivalents (in each case, free and clear of all Liens
at the time received); provided, however, that for the purposes of this
clause (iii), the following shall be deemed to be cash: (A) any liabilities (as
shown on the most recent balance sheet provided hereunder or in the footnotes
thereto) of the Borrower or such Restricted Subsidiary, other than liabilities
that are by their terms subordinated to the payment in cash of the Obligations,
that are assumed by the transferee with respect to the applicable Disposition or
otherwise cancelled or terminated in connection with the transaction with such
transferee, and, in each case, for which the Borrower and all Restricted
Subsidiaries shall have been validly released

 

147



--------------------------------------------------------------------------------

by all applicable creditors in writing, (B) any securities received by the
Borrower or the applicable Restricted Subsidiary from such transferee that are
converted by the Borrower or such Restricted Subsidiary into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received) within 180
days following the closing of the applicable Disposition, and (C) aggregate
non-cash consideration received by the Borrower or the applicable Restricted
Subsidiary having an aggregate fair market value (determined as of the closing
of the applicable Disposition for which such non-cash consideration is received)
not to exceed the greater of $50,000,000 and 3.0% of Total Assets; provided,
further, that the requirement in this clause (iii) shall not apply to
(x) Dispositions of tangible property in the ordinary course of business as part
of a tax-deferred exchange (also known as a “1031 exchange” or “like-kind
exchange”) or any similar provision of foreign law, or (y) otherwise to
Dispositions for which all or a portion of the consideration for such
Disposition consists of all or substantially all of the assets or Equity
Interests of a Person engaged in a business that would be permitted by
Section 7.07 and (iv) to the extent the aggregate amount of Net Proceeds
received by the Borrower or a Restricted Subsidiary from Dispositions made
pursuant to this Section 7.05(j) in the aggregate exceeds $5,000,000 in any
fiscal year, all Net Proceeds in excess of such amount in such fiscal year shall
be applied to prepay Loans in accordance with Section 2.05(b)(ii);

(k) Dispositions of non-core assets acquired in connection with Permitted
Acquisition or other Investments; provided that (i) the aggregate amount of such
sales shall not exceed 25% of the fair market value of the acquired entity or
business and (ii) each such sale is in an arm’s-length transaction and the
Borrower or Restricted Subsidiary receives at least fair market value in
exchange therefor (as such fair market value may be determined in good faith by
the Borrower);

(l) Dispositions or discounts without recourse of accounts receivable in
connection with the compromise or collection thereof in the ordinary course of
business;

(m) Dispositions of property pursuant to sale-leaseback transactions; provided
that to the extent the aggregate Net Proceeds from all such Dispositions since
the Closing Date, exceeds $10,000,000, such excess shall be reinvested in
accordance with the definition of “Net Proceeds” or otherwise applied to prepay
Loans in accordance with Section 2.05(b)(ii);

(n) any swap of assets in exchange for services or other assets in the ordinary
course of business of comparable or greater value or usefulness to the business
of the Borrower and its Subsidiaries as a whole, as determined in good faith by
the management of the Borrower;

(o) any sale of Equity Interests in, or Indebtedness or other securities of, an
Unrestricted Subsidiary;

(p) Dispositions of Investments in joint ventures to the extent required by, or
made pursuant to customary buy/sell arrangements between, the joint venture
parties set forth in joint venture arrangements and similar binding
arrangements;

(q) the unwinding or settlement of any Swap Contract;

(r) the lapse or abandonment in the ordinary course of business of any
registrations or applications for registration of any IP Rights not necessary in
the conduct of the business of the Borrower and its Restricted Subsidiaries;

(s) Dispositions required to be made by a Governmental Authority; and

 

148



--------------------------------------------------------------------------------

(t) sales of assets received by the Company or any of its Restricted
Subsidiaries upon the foreclosure on a Lien.

To the extent any Collateral is Disposed of as permitted by this Section 7.05 to
any Person other than a Loan Party, such Collateral shall automatically be sold
free and clear of the Liens created by the Loan Documents, and the
Administrative Agent or, as applicable, the Mexican Collateral Agent shall be
authorized to, and promptly upon the request of the Borrower, shall take any
actions reasonably requested by the Borrower in order to effect the foregoing
within such time period as may be required to consummate the applicable
transaction.

Section 7.06 Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower, and
to other Restricted Subsidiaries (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other Restricted Payments payable solely in the Equity Interests
(other than Disqualified Equity Interests not otherwise permitted by
Section 7.03) of such Person (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and any other Restricted
Subsidiary and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests of the relevant class of
Equity Interests);

(c) [Reserved];

(d) to the extent constituting Restricted Payments, the Borrower (or any direct
or indirect parent thereof) and each Restricted Subsidiary may enter into and
consummate transactions permitted by any provision of Section 7.02 (other than
7.02(e)), 7.04 (other than 7.04(f)), 7.05 (other than 7.05(e)(iv) and 7.05(g))
or 7.08 (other than 7.08(f));

(e) repurchases of Equity Interests in the Borrower or any Restricted Subsidiary
deemed to occur upon exercise of stock options or warrants if such Equity
Interests represent a portion of the exercise price of such options or warrants;

(f) the Borrower and each Restricted Subsidiary may make Restricted Payments to
allow Holdings to pay Holdings Administrative Costs and any other liabilities
permitted to be incurred by Holdings pursuant to Section 7.14(b)(iv) in the
ordinary course of business;

(g) the Borrower and each Restricted Subsidiary may make Restricted Payments to
allow Holdings and/or the Borrower to pay, for any taxable period for which
Holdings, the Borrower and/or any of its Subsidiaries are members of a
consolidated, combined or similar tax group (including, for the avoidance of
doubt, a fiscal unity (fiscale eenheid)) (a “Tax Group”), to pay the portion of
the consolidated, combined or similar Taxes of such Tax Group for such taxable
period that is attributable to the other members of such Tax Group; provided
that (i) the amount of such payments for any taxable period shall not exceed the
amount of such Taxes that the Borrower and/or its Subsidiaries, as applicable,
would have paid had the Borrower and/or its Subsidiaries, as applicable, been a
stand-alone taxpayer (or a stand-alone group) and (ii) payments in respect of an
Unrestricted Subsidiary shall be permitted only to the extent that cash
distributions were made by such Unrestricted Subsidiary to the Borrower or any
of its Restricted Subsidiaries for such purpose;

 

149



--------------------------------------------------------------------------------

(h) the Borrower and each Restricted Subsidiary may make Restricted Payments in
an aggregate amount not to exceed the Available Additional Basket at such time;
provided, that (i) no Default or Event of Default has occurred and is continuing
or would result therefrom and (ii) after giving effect thereto, the Consolidated
Total Net Leverage Ratio (calculated on a Pro Forma Basis) as of the end of the
most recently ended Test Period, shall be no greater than 6.50:1.00;

(i) the Borrower and the Restricted Subsidiaries may pay (or make Restricted
Payments to allow Holdings or any other direct or indirect parent of the
Borrower to pay) for the repurchase, retirement or other acquisition or
retirement for value of Equity Interests of Borrower or such Restricted
Subsidiary (or Holdings or any other such parent of Borrower) by any future,
present or former employee, consultant, officer or director of Borrower or such
Restricted Subsidiary (or Holdings or any other such parent of Borrower) (or any
spouse or former spouse, or any entity Controlled by any of the foregoing
Persons) or upon the death, disability or termination of employment of such
officers, directors, employees and consultants, their authorized representative,
executor, administrator, distributee, estate, heir or legate, pursuant to any
employee or director equity plan, employee or director stock option plan or any
other employee or director benefit plan or any agreement (including any stock
subscription, investor or shareholder agreement) with any employee, consultant,
officer or director of such Borrower or such Restricted Subsidiary (or Holdings
or any other such parent of Borrower), in an aggregate amount not to exceed in
any twelve month period, $7 million (with unused amounts in any calendar year
being permitted to be carried over to succeeding calendar years subject to a
maximum of $5 million); provided that such amount in any calendar year may be
increased by an amount not to exceed (a) the aggregate net cash proceeds from
any issuance during such period of Equity Interests by Holdings (or any direct
or indirect parent of Holdings), the Borrower and its Restricted Subsidiaries to
such employees, officers, directors, consultants or representatives plus (b) the
aggregate net cash proceeds from any payments on life insurance policies of
which Holdings (or any direct or indirect parent of Holdings), the Borrower and
its Restricted Subsidiaries is the beneficiary with respect to such employees,
officers, directors or consultants the proceeds of which are used to repurchase,
redeem or acquired Equity Interests of Holdings (or any direct or indirect
parent of Holdings), the Borrower and its Restricted Subsidiaries held by such
employees, officers, directors or representative; provided further that the
Borrower may elect to apply all or any portion of the aggregate increase
contemplated by the preceding clauses (a) and (b) in any calendar year;

(j) the Borrower and any Restricted Subsidiary may make Restricted Payments to
acquire the Equity Interests held by any minority shareholder in any joint
venture or Subsidiary that is not wholly-owned directly or indirectly by
Borrower, subject to the limitations set forth in Section 7.02;

(k) the Borrower or any Restricted Subsidiary may pay cash in lieu of fractional
Equity Interests in connection with any dividend, split or combination thereof
or any Permitted Acquisition;

(l) Restricted Payments in the amount of any Excluded Contribution or the Net
Proceeds of key man life insurance policies received by the Borrower or the
Restricted Subsidiaries less the amount of Restricted Payments previously made
with the cash proceeds of such key man life insurance policies;

(m) any purchase or acquisition from, or withholding on issuance to, any
employee of the Borrower or any Restricted Subsidiary of Equity Interests of the
Borrower (or Holdings or any other direct or indirect parent of the Borrower) in
order to satisfy any applicable foreign, Federal, state or local tax payments in
respect of the receipt of such Equity Interests in an aggregate amount not to
exceed $2 million;

 

150



--------------------------------------------------------------------------------

(n) other Restricted Payments; provided, that (i) no Default or Event of Default
has occurred and is continuing or would result therefrom and (ii) at the time
of, and after giving effect to, the payment thereof, the Consolidated Total Net
Leverage ratio (calculated on a Pro Forma Basis) shall be no greater than
4.00:1.00;

(o) Restricted Payments up to an amount in any calendar year not to exceed 6% of
Market Capitalization at the time such Restricted Payment is declared (after
taking into account any other Restricted Payments previously made in reliance
upon this clause (o) during such calendar year); provided, that no Default or
Event of Default has occurred and is continuing or would result therefrom; and

(p) any Restricted Payment within 60 days after the date of declaration or
notice of such Restricted Payment, if at the date of declaration or notice, the
Restricted Payment would have complied with the provisions of this Section 7.06.

For purposes of determining compliance with this Section 7.06, in the event that
any Restricted Payment meets the criteria of more than one exceptions described
in Sections 7.06(a) through 7.06(p), the Borrower shall, in its sole discretion,
classify and reclassify or later divide, classify or reclassify such Restricted
Payment (or any portion thereof) and will only be required to include the amount
and type of Restricted Payment in one or more of the above clauses.

Section 7.07 Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and the Restricted Subsidiaries on the
Closing Date, provided that the foregoing shall not limit the ability of
Borrower and the Restricted Subsidiaries to engage in any business reasonably
related, complementary, corollary, synergistic or ancillary to such lines of
business conducted by the Borrower and the Restricted Subsidiaries on the
Closing Date (including related, complementary, synergistic or ancillary
technologies) or reasonable extensions thereof.

Section 7.08 Transactions with Affiliates.

Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, in each case involving
aggregate payments or consideration in excess of $5,000,000, other than:

(a) transactions among the Borrower and any Restricted Subsidiary or any entity
that becomes a Restricted Subsidiary as a result of such transaction;

(b) (i) on terms substantially as favorable to the Borrower or such Restricted
Subsidiary as would be obtainable by the Borrower or such Restricted Subsidiary
at the time in a comparable arm’s-length transaction with a Person other than an
Affiliate and (ii) the Borrower delivers to the Administrative Agent with
respect to a transaction with any Affiliate of the Borrower or series of related
transactions with any Affiliate of the Borrower involving aggregate payments or
consideration in excess of $25,000,000, a board resolution authorizing and
determining the fairness of such transaction or series of related transactions
as described in clause (i), approved by a majority of disinterested members of
the board of directors of the Borrower;

 

151



--------------------------------------------------------------------------------

(c) [Reserved];

(d) [Reserved];

(e) [Reserved];

(f) Restricted Payments permitted under Section 7.06 and Investments permitted
under Section 7.02;

(g) loans and other transactions among Holdings and its Subsidiaries and joint
ventures (to the extent any such Subsidiary that is not a Restricted Subsidiary
or any such joint venture is only an Affiliate as a result of Investments by
Holdings, the Borrower and the Restricted Subsidiaries in such Subsidiary or
joint venture) to the extent otherwise permitted under this Article VII;

(h) transactions by the Borrower and the Restricted Subsidiaries permitted under
an express provision (including any exceptions thereto) of this Article VII;

(i) employment, consulting, severance and other arrangements between the
Borrower and the Restricted Subsidiaries and their respective officers,
consultants and employees in the ordinary course of business and transactions
pursuant to stock option plans and employee benefit plans and arrangements in
the ordinary course of business;

(j) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, officers, employees and
consultants of the Borrower and the Restricted Subsidiaries (or any direct or
indirect parent of the Borrower) in the ordinary course of business to the
extent attributable to the ownership or operation of the Borrower and its
Restricted Subsidiaries;

(k) transactions pursuant to agreements, instruments or arrangements in
existence on the Closing Date or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect and any
replacement agreement or arrangement thereto so long as any such replacement
agreement or arrangement, taken as a whole, is not more disadvantageous to the
Borrower or its Restricted Subsidiaries, as the case may be, in any material
respect than the original agreement as in effect on the Closing Date;

(l) customary payments by the Borrower and the Restricted Subsidiaries to the
Permitted Holders made for any financial advisory, financing, underwriting or
placement services or in respect of other investment banking activities
(including in connection with acquisitions or divestitures) in an aggregate
amount not to exceed $1,000,000 in any fiscal year, which payments are approved
by the majority of the members of the board of directors or a majority of the
disinterested members of the board of directors of the Borrower in good faith;

(m) payments by the Borrower or any of its Subsidiaries pursuant to any tax
sharing or similar agreements with the Borrower or any direct or indirect parent
of the Borrower to the extent attributable to the ownership or operation of the
Borrower and/or the Subsidiaries, but only to the extent permitted by
Section 7.06(g)(i);

(n) franchise and other contracts regarding the operation of resorts and the
provision of services and payments in respect thereof in the ordinary course
consistent with past practice and market terms and conditions;

 

152



--------------------------------------------------------------------------------

(o) transactions with customers, clients, joint venture partners, suppliers or
purchasers or sellers of goods or services, in each case in the ordinary course
of business and otherwise in compliance with the terms of this Agreement that
are fair to the Borrower and the Restricted Subsidiaries, in the reasonable
determination of the board of directors or the senior management of the
Borrower, or are on terms that, taken as a whole, are not materially less
favorable (as determined in reasonable good faith by the Borrower) as might
reasonably have been obtained at such time from an unaffiliated party;

(p) [Reserved];

(q) the payment of reasonable out-of-pocket costs and expenses and indemnities
pursuant to the stockholders agreement or the registration and participation
rights agreement entered into on or prior to the Closing Date in connection
therewith; and

(r) payments to or from, and transactions with, joint ventures (to the extent
any such joint venture is only an Affiliate as a result of Investments by the
Borrower and the Restricted Subsidiaries in such joint venture) or Unrestricted
Subsidiaries in the ordinary course of business to the extent otherwise
permitted under Section 7.02.

Section 7.09 Burdensome Agreements.

Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that limits the ability of:

(a) any Restricted Subsidiary that is not a Guarantor to make Restricted
Payments to the Borrower or any Guarantor; or

(b) any Loan Party to create, incur, assume or suffer to exist Liens on property
of such Person for the benefit of the Lenders with respect to the Facilities and
the Obligations; provided that the foregoing Sections 7.09(a) and (b) shall not
apply to Contractual Obligations which:

(i) (x) exist on the Closing Date and (y) to the extent Contractual Obligations
permitted by clause (x) are set forth in an agreement evidencing Indebtedness,
are set forth in any agreement evidencing any permitted modification,
replacement, renewal, extension or refinancing of such Indebtedness so long as
such modification, replacement, renewal, extension or refinancing (taken as a
whole) does not materially expand the scope of such Contractual Obligation (as
determined in reasonable good faith by the Borrower);

(ii) are binding on a Restricted Subsidiary at the time such Restricted
Subsidiary first becomes a Restricted Subsidiary, so long as such Contractual
Obligations were not entered into in contemplation of such Person becoming a
Restricted Subsidiary; provided, that this clause (ii) shall not apply to
Contractual Obligations that are binding on a Person that becomes a Restricted
Subsidiary pursuant to Section 6.14;

(iii) represent Indebtedness of a Restricted Subsidiary which is not a Loan
Party which is permitted by Section 7.03 and which does not apply to any Loan
Party;

(iv) are customary restrictions (as determined in reasonable good faith by the
Borrower) that arise in connection with (x) any Lien permitted by
Sections 7.01(a), (b), (i), (j), (k), (l), (p), (q), (r), (s), (u), (v), (w),
(z), (aa), (cc), (dd), (ee), (gg), (hh), (ii), (jj) and (kk) and relate to the
property subject to such Lien or (y) arise in connection with any Disposition
permitted by Section 7.04 or 7.05 and relate solely to the assets or Person
subject to such Disposition;

 

153



--------------------------------------------------------------------------------

(v) are customary provisions in joint venture agreements and other similar
agreements applicable to joint ventures permitted under Section 7.02 and
applicable solely to such joint venture and its equity entered into in the
ordinary course of business;

(vi) are negative pledges and restrictions on Liens in favor of any holder of
Indebtedness permitted under Section 7.03 but solely to the extent any negative
pledge relates to (i) the property financed by such Indebtedness and the
proceeds, accessions and products thereof or (ii) the property secured by such
Indebtedness and the proceeds, accessions and products thereof so long as the
agreements governing such Indebtedness permit the Liens securing the
Obligations;

(vii) are customary restrictions on leases, subleases, licenses or asset sale
agreements otherwise permitted hereby so long as such restrictions relate to the
property interest, rights or the assets subject thereto;

(viii) comprise restrictions imposed by any agreement relating to (x) secured
Indebtedness permitted pursuant to Sections 7.03(b), (e), (g) and (n)(i) to the
extent that such restrictions apply only to the property or assets securing such
Indebtedness or (y) Indebtedness permitted pursuant to Section 7.03(g), to the
extent that such restrictions apply only to the Restricted Subsidiaries
incurring or guaranteeing such Indebtedness;

(ix) are customary provisions restricting subletting, transfer or assignment of
any lease governing a leasehold interest of the Borrower or any Restricted
Subsidiary;

(x) are customary provisions restricting assignment or transfer of any agreement
(including any hotel management agreement) entered into in the ordinary course
of business;

(xi) are restrictions on cash or other deposits imposed by customers under
contracts entered into in the ordinary course of business;

(xii) arise in connection with cash or other deposits permitted under
Sections 7.01 and 7.02 and limited to such cash or deposit;

(xiii) comprise restrictions imposed by any agreement governing Indebtedness
entered into on or after the Closing Date and permitted under Section 7.03 that
are, taken as a whole, in the good faith judgment of the Borrower, no more
restrictive with respect to the Borrower or any Restricted Subsidiary than
customary market terms for Indebtedness of such type (and, in any event, are no
more restrictive than the restrictions contained in this Agreement), so long as
the Borrower shall have determined in good faith that such restrictions will not
affect its obligation or ability to make any payments required hereunder;

(xiv) are restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business;

(xv) are restrictions regarding licensing or sublicensing by the Borrower and
the Restricted Subsidiaries of intellectual property in the ordinary course of
business;

(xvi) are restrictions contained in the Senior Notes Debt Documents and
documents otherwise governing Indebtedness permitted pursuant to
Section 7.03(v); and

(xvii) are restrictions on cash earnest money deposits in favor of sellers in
connection with acquisitions not prohibited hereunder.

 

154



--------------------------------------------------------------------------------

Section 7.10 Amendments or Waivers of Organizational Documents.

Agree, or permit any Restricted Subsidiaries to agree, to any material
amendment, restatement, supplement or other modification to, or waiver of, any
AMR Hotel Management Agreement or of its Organizational Documents after the
Closing Date in a manner that is adverse to the interests of the Lenders in any
material respect unless consented by the Administrative Agent (such consent not
to be unreasonably withheld, delayed or conditioned (it being understood and
agreed that (a) any increase in the Borrower’s and Restricted Subsidiaries’
obligation to pay management fees under a AMR Hotel Management Agreement, which
would increase the amount that would have been payable under the AMR Hotel
Management Agreements as in effect on the Closing Date by more than 25% shall be
deemed to be materially adverse to the interests of the Lenders, and (b) any
termination of an AMR Hotel Management Agreement (including, termination for a
fee) or any exercise of any right given under an AMR Hotel Management Agreement
shall not be deemed to be materially adverse to the interests of the Lenders).

Section 7.11 Financial Covenant.

In respect of the Revolving Credit Facility and commencing with the first full
fiscal quarter after the Closing Date and for each fiscal quarter thereafter, if
the aggregate amount of outstanding Revolving Loans (including Swingline Loans)
and Letters of Credit (to the extent not Cash Collateralized or backstopped) in
excess of $10,000,000 exceeds 35.0% of the aggregate Revolving Credit
Commitments under the Revolving Credit Facility, permit the Consolidated Secured
Net Leverage Ratio as of the last day of such Test Period to exceed 4.75:1.00.

Section 7.12 Fiscal Year.

Make any change in its fiscal year; provided, however, that the Borrower may,
upon written notice to the Administrative Agent, change its fiscal year to any
other fiscal year reasonably acceptable to the Administrative Agent, in which
case, the Borrower and the Administrative Agent will, and are hereby authorized
by the Lenders to, make any adjustments to this Agreement that are necessary to
reflect such change in fiscal year.

Section 7.13 Prepayments, Etc. of certain Indebtedness.

(a) Prepay, redeem, purchase, defease or otherwise satisfy prior to the
scheduled maturity thereof in any manner (it being understood that payments of
regularly scheduled principal, interest and mandatory prepayments and subject to
no Event of Default arising under Section 8.01(a), (f) or (g) then existing or
resulting therefrom, AHYDO payments and, in connection with the amendment of any
Junior Financing, the payment of related fees (other than in connection with any
amendment that reduces or forgives the commitments, outstanding principal amount
or effective yield of such Junior Financing) shall be permitted) any
(i) Indebtedness permitted pursuant to Section 7.03(v), (ii) Indebtedness
subordinated in right of payment incurred under Section 7.03, (iii) any other
Indebtedness for borrowed money of a Loan Party that is (x) subordinated in
right of payment to the Obligations expressly by its terms or (y) is secured on
a junior lien basis to the Liens securing the Obligations (other than
Indebtedness among the Borrower and the Restricted Subsidiaries) or
(iv) unsecured Indebtedness in an amount greater than $35,000,000 (in the case
of clauses (ii), (iii) and (iv), collectively, “Junior Financing”) except

(A) the refinancing thereof with any Indebtedness (to the extent such
Indebtedness constitutes a Permitted Refinancing and, if such Indebtedness was
originally incurred under Section 7.03(g), is permitted pursuant to
Section 7.03(g)), to the extent not required to prepay any Loans pursuant to
Section 2.05(b),

 

155



--------------------------------------------------------------------------------

(B) the conversion or exchange of any Junior Financing to Equity Interests
(other than Disqualified Equity Interests) of Holdings or any of its direct or
indirect parents,

(C) the prepayment of Indebtedness of the Borrower or any Restricted Subsidiary
to the Borrower or any Restricted Subsidiary in accordance with the
subordination provisions applicable to any such Indebtedness,

(D) repayments, redemptions, purchases, defeasances and other payments in
respect of Indebtedness permitted pursuant to Section 7.03(v) and Junior
Financings, in each case prior to their respective scheduled maturity in an
aggregate amount not to exceed the Available Additional Basket at such time;
provided that payments referred to in this clause (D) shall only be permitted so
long as (i) no Event of Default then exists or would result therefrom and
(ii) after giving effect thereto, the Consolidated Total Net Leverage Ratio
(calculated on Pro Forma Basis in accordance with Section 1.08) as of the end of
the most recently ended Test Period, is less than or equal to 6.50:1.00,

(E) repayments, redemptions, purchases, defeasances and other payments in
respect of Indebtedness permitted pursuant to Section 7.03(v) and Junior
Financings, in each case prior to their respective scheduled maturity in an
amount of any Excluded Contribution,

(F) other repayments, redemptions, purchases, defeasances and other payments in
respect of Indebtedness permitted pursuant to Section 7.03(v) and Junior
Financings; provided, that at the time of and after giving effect thereto,
(x) the Consolidated Total Net Leverage Ratio (calculated on Pro Forma Basis in
accordance with Section 1.08) as of the end of the most recently ended Test
Period, is less than or equal to 4.25:1.00 and (y) no Event of Default then
exists or would result therefrom; and

(G) repayments, redemptions, purchases, defeasances and other payments in
respect of Indebtedness permitted pursuant to Section 7.03(v) outstanding on the
Closing Date so long as (i) no Event of Default then exists or would result
therefrom and (ii) after giving effect thereto, the Consolidated Secured Net
Leverage Ratio (calculated on Pro Forma Basis in accordance with Section 1.08)
as of the end of the most recently ended Test Period, is less than or equal to
3.50:1.00.

(b) Amend, modify or change in any manner materially adverse to the interests of
the Lenders any term or condition of any Indebtedness permitted pursuant to
Section 7.03(v) or any Junior Financing Documentation, the outstanding principal
amount of which is greater than $35,000,000, without the consent of the
Administrative Agent (such consent not to be unreasonably withheld, delayed or
conditioned).

Notwithstanding anything to the contrary in any Loan Document, the Borrower may
make regularly scheduled payments of interest and fees on any Indebtedness
permitted pursuant to Section 7.03(v) or any Junior Financing, and may make any
payments required by the terms of such Indebtedness in order to avoid the
application of Section 163(e)(5) of the Code to such Indebtedness.

Section 7.14 Permitted Activities.

(a) In the case of the Borrower, (i) directly own any Hotel Real Property or
(ii) incur any Liens on direct or indirect Equity Interests of a Material
Subsidiary of the Borrower (other than a Non-Recourse Subsidiary) other than
non-consensual Liens, those for the benefit of the Secured Obligations and other
Indebtedness permitted to be secured on a ratable basis with the Facility.

 

156



--------------------------------------------------------------------------------

(b) In the case of Holdings, create, incur, assume or permit to exist any
Indebtedness or other material liabilities except (i) the performance of its
obligations with respect to Indebtedness under the Loan Documents, the Senior
Notes Debt Documents any Incremental Equivalent Debt, any Permitted Ratio Debt,
any Credit Agreement Refinancing Indebtedness and any Indebtedness incurred
pursuant to Section 2.14 (or any Permitted Refinancing of any of the foregoing)
to the extent such Indebtedness is permitted to be secured on a ratable basis
with the Facility, (ii) any Indebtedness subordinated in right of payment to the
Obligations expressly by its terms or any unsecured guarantee in respect of such
subordinated Indebtedness, provided that such guarantee shall be subordinated to
the Obligations to the same extent and on the same terms as the Indebtedness so
guaranteed is subordinated to the Obligations, (iii) non-recourse guarantees in
respect of Indebtedness of any Subsidiary of Holdings being a sister company of
the Borrower, (iv) liabilities imposed by law, including tax liabilities, and
other liabilities incidental to its existence and permitted business and
activities, including all Holdings Administrative Costs, (v) any Indebtedness
arising under guarantees entered into pursuant to Section 2:403 of the Dutch
Civil Code in respect of any group company (groepsmaatschappij) as described in
Section 2:24b of the Dutch Civil Code and any residual liability with respect to
such guarantees arising under Section 2:404 of the Dutch Civil Code, (vi) any
Indebtedness under Disqualified Equity Interests and (v) guarantees of other
obligations (other than in relation to any Indebtedness for borrowed money
unless limited to customary “bad boy” guarantees in connection with non-recourse
guarantees in respect of Indebtedness) in an aggregate amount at any time
outstanding not to exceed $75,000,000.

(c) In the case of Holdings, create, incur, assume or permit to exist any Lien
(other than non-consensual Liens and those for the benefit of the Secured
Obligations) on any Equity Interests of the Borrower directly held by it except
Liens in favor of a banking or other financial institution arising as a matter
of Law or under customary general terms and conditions encumbering deposits or
other funds or assets maintained with a financial institution (including the
right of set-off) and that are within the general parameters customary in the
banking industry or arising pursuant to such banking institutions general terms
and conditions.

(d) [Reserved].

(e) [Reserved].

(f) In the case of any Intermediate Holdco, own or acquire any material assets
(other than Equity Interests of Subsidiaries of the Borrower, cash or Cash
Equivalents or Investments permitted by Section 7.02(c)(i)) or engage in any
material operations or business activities; provided that the following and any
activities incidental thereto shall be permitted in any event: (i) its ownership
of the Equity Interests of Subsidiaries of the Borrower and activities
incidental thereto, (ii) the maintenance of its legal existence (including the
ability to incur fees, costs and expenses relating to such maintenance), (iii)
the performance of its obligations as a guarantor with respect to the Loan
Documents and the Senior Notes Debt Documents or any Permitted Refinancing of
any of the foregoing, any intercompany Indebtedness permitted by Section
7.03(d), any Indebtedness subordinated in right of payments to the Obligations
expressly by its terms and any other documents governing Indebtedness or
guarantees permitted under this Agreement, (iv) if applicable, participating in
tax, accounting and other administrative matters as a member of the consolidated
group of Holdings and its Subsidiaries, (v) making Restricted Payments and the
receipt of Restricted Payments to the extent permitted by Section 7.06, (vi)
providing indemnification to officers and directors, (vii) activities required
to comply with applicable Laws, (viii) intercompany receivables relating to
asset management and other intercompany arrangements, (ix) cash and Cash
Equivalents held for tax planning or other general corporate purposes, and
(x) any activities incidental or reasonably related to the foregoing.

 

157



--------------------------------------------------------------------------------

(g) In the case of any Intermediate Holdco, create, incur, assume or permit to
exist any Indebtedness or other material liabilities except (i) the performance
of its obligations with respect to Indebtedness under the Loan Documents, the
Senior Notes Debt Documents, any Incremental Equivalent Debt, any Permitted
Ratio Debt, any Credit Agreement Refinancing Indebtedness, any intercompany
Indebtedness permitted by Section 7.03(d) and any Indebtedness incurred pursuant
to Section 2.14 (or any Permitted Refinancing of any of the foregoing) to the
extent such Indebtedness is permitted to be secured on a ratable basis with the
Facility, (ii) any Indebtedness subordinated in right of payments to the
Obligations expressly by its terms or any unsecured guarantee in respect of such
subordinated Indebtedness, provided that such guarantee shall be subordinated to
the Obligations to the same extent and on the same terms as the Indebtedness so
guaranteed is subordinated to the Obligations, (iii) other unsecured
Indebtedness in an aggregate principal amount for all Intermediate Holdcos not
exceeding $35,000,000 at any time outstanding, (iv) guarantee obligations in
respect of Indebtedness of the Borrower and its Restricted Subsidiaries
permitted under Section 7.03, including any Permitted Refinancing of any of the
foregoing; provided that the aggregate principal amount for all Indebtedness
permitted to be guaranteed under this clause (iv) shall not exceed for all
Intermediate Holdcos $35,000,000 at any time outstanding, (v) intercompany
payables relating to asset management and other intercompany arrangements,
(vi) if applicable, liabilities relating to participating in tax, accounting and
other administrative matters as a member of the consolidated group of Holdings
and its Subsidiaries, (vii) liabilities relating to providing indemnification to
officers and directors, and (viii) liabilities imposed by law, including tax
liabilities, and other liabilities incidental to its existence and permitted
business and activities.

Section 7.15 [Reserved].

Section 7.16 Center of Main Interest and Establishment.

In the case of any Loan Party incorporated under the laws of the Netherlands,
without the prior written consent of the Administrative Agent, take any action
that shall cause its center of main interest (as that term is used in section
3(1) of the European Insolvency Regulation) to be situated outside of its
jurisdiction of incorporation, or cause it to have an “establishment” (as that
term is used in section 2(h) of the European Insolvency Regulation) situated
outside of its jurisdiction of incorporation.

Section 7.17 Corporate Separateness.

Neither the Borrower nor any Restricted Subsidiary will make any payment to a
creditor of any Unrestricted Subsidiary in respect of any liability of any
Unrestricted Subsidiary (other than tax or other payments to Governmental
Authorities for which payments are generally made with respect to a consolidated
group and except for payments made in respect of Investments otherwise permitted
hereunder).

 

158



--------------------------------------------------------------------------------

ARTICLE VIII

EVENTS OF DEFAULT AND REMEDIES

Section 8.01 Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a) Non-Payment. Any Loan Party fails to pay (i) when and as required to be paid
herein, any amount of principal of any Loan or any Unreimbursed Amount (to the
extent that such Unreimbursed Amount has not been refinanced by a Revolving
Credit Borrowing in accordance with Section 2.03(c)), or (ii) within five
Business Days after the same becomes due, any interest on any Loan, any fees or
other amounts payable hereunder or with respect to any other Loan Document; or

(b) Specific Covenants. The Borrower or any Restricted Subsidiary fails to
perform or observe any term, covenant or agreement contained in any of
Section 6.03(a) or 6.05(a) (solely with respect to the Borrower) or Article VII;
provided that the financial covenant in Section 7.11 is subject to cure pursuant
to Section 8.04; provided further that no breach or default by any Loan Party
under Section 7.11 will constitute an Event of Default with respect to the
Initial Term Loans or any Incremental Term Loans unless and until the Required
Revolving Credit Lenders have accelerated the Revolving Loans and any
Incremental Revolving Loans, terminated the commitments under the Revolving
Credit Facility and demanded repayment of, or otherwise accelerated, the
Indebtedness or other obligations under the Revolving Credit Facility; or

(c) Other Defaults. The Borrower or any Restricted Subsidiary fails to perform
or observe any other covenant or agreement (not specified in Section 8.01(a),
(b) or (d)) contained in any Loan Document on its part to be performed or
observed and such failure continues for 30 days after receipt by the Borrower of
written notice thereof from the Administrative Agent; or

(d) Representations and Warranties. Subject to Section 4.02(a) as to the
representations and warranties of each Loan Party made on the Closing Date, any
representation, warranty, certification or statement of fact made or deemed made
by any Loan Party herein, in any other Loan Document, or in any document
required to be delivered in connection herewith or therewith shall be incorrect
in any material respect (or, in the case of any representation and warranty
qualified by materiality, in all respects) when made or deemed made; or

(e) Cross-Default. The Borrower or any Restricted Subsidiary that is a Material
Subsidiary (A) fails to make any payment beyond the applicable grace period, if
any, whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise, in respect of any Recourse Indebtedness (other than Indebtedness
hereunder, but including Indebtedness outstanding under the Senior Notes Debt
Documents) having an aggregate outstanding principal amount of not less than
$35,000,000, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs (other than, with
respect to Indebtedness consisting of Swap Contracts, termination events or
equivalent events pursuant to the terms of such Swap Contracts and not as a
result of any default thereunder by the Borrower or any Restricted Subsidiary),
the effect of which default or other event is to cause, or to permit the holder
or holders of such Indebtedness (or a trustee or agent on behalf of such holder
or holders or beneficiary or beneficiaries) to cause (after giving effect to any
waiver, amendment, cure or grace period), with the giving of notice if required,
such Indebtedness to become due or to be repurchased, prepaid, defeased or
redeemed (automatically or otherwise), or an offer to repurchase, prepay,
defease or redeem such Indebtedness to be made, prior to its stated maturity;
provided that (1) such failure is unremedied and is not waived by the holders of
such Indebtedness prior to any termination of the Commitments or acceleration of
the Loans pursuant to Section 8.02 and (2) this clause (B) shall not apply to
any Indebtedness that becomes due as a result of (x) mandatory prepayments
resulting from (x) Dispositions, (y) Casualty Events, or (z) Excess Cash Flow or
any similar concept or (y) the voluntary sale or transfer of the property or
assets securing such Indebtedness, if such sale or transfer is permitted
hereunder and under the documents providing for such Indebtedness; or

 

159



--------------------------------------------------------------------------------

(f) Insolvency Proceedings, Etc. Other than with respect to any dissolutions
otherwise permitted hereunder, any Loan Party, any Restricted Subsidiary that is
a Significant Subsidiary or any group of Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary institutes or consents to
the institution of any proceeding under any debtor relief Law, or makes a
general assignment for the benefit of creditors; or applies for or consents to
the appointment of any receiver, trustee, custodian, conservator, liquidator,
rehabilitator, administrator, administrative receiver or similar officer for it
or for all or any material part of its property; or any receiver, trustee,
custodian, conservator, liquidator, rehabilitator, administrator, administrative
receiver or similar officer is appointed without the application or consent of
such Person and the appointment continues undischarged or unstayed for 60
calendar days; or any proceeding under any debtor relief Law relating to any
such Person or to all or any material part of its property is instituted without
the consent of such Person and continues undismissed or unstayed for 60
consecutive calendar days, or an order for relief is entered in any such
proceeding; or

(g) Inability to Pay Debts; Attachment. (i) Any Loan Party, any Restricted
Subsidiary that is a Significant Subsidiary or any group of Restricted
Subsidiaries that, taken together, would constitute a Significant Subsidiary
admits in writing its inability or fails generally to pay its debts in excess of
the Threshold Amount as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not satisfied,
released, vacated, discharged, stayed or fully bonded within sixty (60) days
after its issue or levy; or

(h) Judgments. There is entered against the Borrower, any Restricted Subsidiary
that is a Significant Subsidiary or any group of Restricted Subsidiaries that,
taken together, would constitute a Significant Subsidiary, a final judgment or
order for the payment of money in an aggregate amount exceeding $35,000,000 (to
the extent not covered by independent third-party insurance as to which the
insurer does not deny coverage; and such judgment or order shall not have been
satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of 60 consecutive days; or

(i) Invalidity of Loan Documents. Any material provision of any Loan Document,
at any time after its execution and delivery and for any reason other than as
expressly permitted hereunder or thereunder (including as a result of a
transaction permitted under Section 7.04 or 7.05) or as a result of acts or
omissions by the Administrative Agent, the Mexican Collateral Agent or any
Lender which does not arise from a breach by a Loan Party of its obligations
under the Loan Documents or Payment in Full), ceases to be in full force and
effect; or any Loan Party contests in writing the validity or enforceability of
any provision of any Loan Document or the validity or priority of a Lien as
required by the Collateral Documents on a material portion of the Collateral; or
any Loan Party denies in writing that it has any or further liability or
obligation under any Loan Document (other than as a result of Payment in Full),
or purports in writing to revoke or rescind any Loan Document (other than in
accordance with its terms); or

(j) Change of Control. There occurs any Change of Control; or

(k) Collateral Documents. Any Collateral Document (including after delivery
thereof pursuant to Section 4.01, 6.11 or 6.13) shall for any reason (other than
pursuant to the terms thereof including as a result of a transaction not
prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents on and security interest
in any material portion of the Collateral purported to be covered thereby,
subject to Liens permitted under Section 7.01, except to the extent that any
such perfection or priority is not required pursuant to the Collateral and
Guarantee Requirement or the requirements of the applicable Collateral Document
or results from the failure of the Administrative Agent or the Mexican
Collateral Agent, as applicable, to maintain possession of certificates actually
delivered to it representing securities or negotiable instruments pledged under
the Collateral Documents which does not arise from a breach by a Loan Party of
its obligations under the Loan Documents or to file Uniform Commercial Code
continuation statements (or similar filings outside the United States) or take
other required actions; or

 

160



--------------------------------------------------------------------------------

(l) ERISA. An ERISA Event occurs which has resulted in or could reasonably be
expected to result in liability of the Borrower or a Restricted Subsidiary in an
aggregate amount that has resulted in or will result in a Material Adverse
Effect.

Section 8.02 Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent, at
the request of the Required Lenders, shall take any or all of the following
actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrower (to the extent permitted by applicable
law);

(c) require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d) exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the entry of an order for relief with respect to Borrower
under the U.S. Bankruptcy Code or any other debtor relief Laws, the obligation
of each Lender to make Loans and any obligation of the L/C Issuers to make L/C
Credit Extensions shall automatically terminate, the unpaid principal amount of
all outstanding Loans and all interest and other amounts as aforesaid shall
automatically become due and payable and the obligation of the Borrower to Cash
Collateralize the L/C Obligations as aforesaid shall automatically become
effective, in each case without further act of the Administrative Agent or any
Lender.

Section 8.03 Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent and the Mexican Collateral
Agent in their respective capacities as such hereunder;

 

161



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders hereunder (including Attorney Costs payable under Section 10.04 and
amounts payable under Article III), ratably among them in proportion to the
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Secured Hedge Agreements, ratably among
the Secured Parties in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Secured Hedge
Agreements, ratably among the Secured Parties in proportion to the respective
amounts described in this clause Fourth held by them;

Fifth, to the payment of all other Obligations of the Loan Parties that are due
and payable to the Administrative Agent, the Mexican Collateral Agent and the
other Secured Parties on such date, ratably based upon the respective aggregate
amounts of all such Obligations owing to the Administrative Agent and the other
Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations then earned, due and
payable have been paid in full, to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower as applicable, or as otherwise
required by the Intercreditor Agreements.

Section 8.04 Borrower’s Right to Cure.

Notwithstanding anything to the contrary contained in Section 8.01 or
Section 8.02:

(a) For the purpose of determining whether an Event of Default under
Section 7.11 has occurred, the Borrower may on one or more occasions designate
any portion of the net cash proceeds from a sale or issuance of Qualified Equity
Interests of the Borrower or any cash contribution to the common capital of the
Borrower (the “Cure Amount”) as an increase to Consolidated EBITDA for the
applicable fiscal quarter; provided that (A) such amounts to be designated
(i) are actually received by the Borrower after the last day of the applicable
fiscal quarter and before the twentieth Business Day after the date on which
financial statements are required to be delivered with respect to such fiscal
quarter (the “Cure Expiration Date”) and (ii) do not exceed the aggregate amount
necessary to cure any Event of Default under Section 7.11 as of such date and
(B) the Borrower shall have provided notice (the “Notice of Intent to Cure”) to
the Administrative Agent that such amounts are designated as a “Cure Amount” (it
being understood that to the extent such notice is provided in advance of
delivery of a Compliance Certificate for the applicable period, the amount of
such Net Proceeds that is designated as the Cure Amount may be lower than
specified in such notice to the extent that the amount necessary to cure any
Event of Default under Section 7.11 is less than the full amount of such
originally designated amount).

 

162



--------------------------------------------------------------------------------

The Cure Amount used to calculate Consolidated EBITDA for one fiscal quarter
shall be used and included when calculating Consolidated EBITDA for each Test
Period that includes such fiscal quarter.

(b) The parties hereby acknowledge that this Section 8.04 may not be relied on
for purposes of calculating any financial ratios other than as applicable to
determining actual compliance with Section 7.11 (and not Pro Forma Compliance
with Section 7.11 that is required by another provision of this Agreement) (and
shall not be included for purposes of determining pricing, mandatory prepayments
and the availability or amount permitted pursuant to Section 2.14 or any amount
permitted pursuant to any covenant under Article VII) and shall not result in
any adjustment to any amounts (including the amount of Indebtedness (directly or
indirectly)) other than the amount of the Consolidated EBITDA referred to in the
immediately preceding sentence for any fiscal quarter in which such an amount is
included in the calculation of Consolidated EBITDA.

(c) In furtherance of Section 8.04(a) above, (i) upon actual receipt and
designation of the Cure Amount by the Borrower, the covenant under Section 7.11
shall be deemed retroactively cured with the same effect as though there had
been no failure to comply with the covenant under such Section 7.11 and any
Event of Default or potential Event of Default under Section 7.11 shall be
deemed not to have occurred for purposes of the Loan Documents, and (ii) neither
the Administrative Agent nor any Lender may exercise any rights or remedies
under Section 8.02 (or under any other Loan Document) on the basis of any actual
or purported Event of Default under Section 7.11 until and unless the Cure
Expiration Date has occurred without the Cure Amount having been received and
designated.

(d) In each period of four consecutive fiscal quarters, there shall be at least
two fiscal quarters in which no cure right set forth in this Section 8.04 is
exercised.

(e) There can be no more than five fiscal quarters in which the cure rights set
forth in this Section 8.04 are exercised during the term of the Facilities.

(f) There shall be no pro forma reduction in Indebtedness (directly or by way of
netting) with the Cure Amount for determining compliance with Section 7.11 for
the fiscal quarter with respect to which such Cure Amount was made.

ARTICLE IX

ADMINISTRATIVE AGENT AND OTHER AGENTS

Section 9.01 Appointment and Authority.

(a) Each of the Lenders, the Mexican Collateral Agent and the L/C Issuer hereby
irrevocably appoints DBNY to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental or related thereto.

(b) Subject to paragraph (c) below, the Administrative Agent shall also act as
the “collateral agent” under the Loan Documents, and each of the Lenders
(including in its capacities as a potential Hedge Bank) and the L/C Issuer
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and the L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Secured Obligations, together with such powers and
discretion as are reasonably incidental thereto. In this connection, the
Administrative Agent, as “collateral agent” and any co-agents, sub-agents and
attorneys-

 

163



--------------------------------------------------------------------------------

in-fact appointed by the Administrative Agent pursuant to Section 9.05 for
purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article IX and Article X
(including the Section 10.05), as though such co-agents, sub-agents and
attorneys-in-fact were the “collateral agent” under the Loan Documents as if set
forth in full herein with respect thereto. Any entity holding Collateral for and
on behalf of the Administrative Agent in its role as of collateral Agent shall
be deemed to be appointed as a sub-agent of the Administrative Agent in
accordance with the provisions of Section 9.05.

(c) Each of the Lenders (including in its capacities as a potential Hedge Bank),
the Administrative Agent and the L/C Issuer hereby irrevocably appoints DB
Mexico (which, to the extent that any action hereunder is taken or may be
required to be taken in Mexico by the Mexican Collateral Agent, it shall be
deemed a comisión mercantil granted in accordance with Articles 273 and 274 and
other applicable provisions of the Commerce Code of Mexico (Código de Comercio)
to act on its behalf as the Mexican Collateral Agent hereunder and under the
Mexican Collateral Documents and authorizes the Mexican Collateral Agent to act
as the agent of such Lender, the Administrative Agent and the L/C Issuer for
purposes of acquiring, holding and enforcing any and all Liens on Mexican
Collateral granted by any of the Loan Parties to secure any of the Secured
Obligations, together with such powers and discretion as are reasonably
incidental thereto. In this connection, the Mexican Collateral Agent and any
co-agents, sub-agents and attorneys-in-fact appointed by the Mexican Collateral
Agent pursuant to Section 9.05 for purposes of holding or enforcing any Lien on
the Mexican Collateral (or any portion thereof) granted under the Mexican
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Mexican Collateral Agent, shall be entitled to the benefits
of all provisions of this Article IX and Article X (including the
Section 10.05), as though such co-agents, sub-agents and attorneys-in-fact were
the “Mexican collateral agent” under the Mexican Collateral Documents as if set
forth in full herein with respect thereto. Any entity holding Mexican Collateral
for and on behalf of the Mexican Collateral Agent in its role as of Mexican
collateral agent shall be deemed to be appointed as a sub agent of the Mexican
Collateral Agent in accordance with the provisions of Section 9.05.

(d) Except as provided in Sections 9.06 and 9.10, the provisions of this
Article IX are solely for the benefit of the Administrative Agent, the Mexican
Collateral Agent, the Lenders and the L/C Issuer, and no Loan Party has rights
as a third party beneficiary of any of such provisions. It is understood and
agreed that the use of the term “agent” herein or in any other Loan Documents
(or any other similar term) with reference to the Administrative Agent or the
Mexican Collateral Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.

Section 9.02 Rights as a Lender.

The Person serving as the Administrative Agent or as the Mexican Collateral
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent or the Mexican Collateral Agent and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Administrative Agent or as
the Mexican Collateral Agent hereunder in its individual capacity. Such Person
and its Affiliates may accept deposits from, lend money to, own securities of,
act as the financial advisor or in any other advisory capacity for and generally
engage in any kind of business with the Borrower or any Subsidiary or other
Affiliate thereof as if such Person were not the Administrative Agent or the
Mexican Collateral Agent hereunder and without any duty to account therefor to
the Lenders.

 

164



--------------------------------------------------------------------------------

Section 9.03 Exculpatory Provisions.

None of the Administrative Agent or the Mexican Collateral Agent shall have any
duties or obligations except those expressly set forth herein and in the other
relevant Loan Documents, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, none of the
Administrative Agent or the Mexican Collateral Agent:

(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other relevant Loan Documents that the
Administrative Agent or, as applicable, the Mexican Collateral Agent is required
to exercise as directed in writing by the Required Lenders (or such other number
or percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), provided that none of the Administrative Agent or the
Mexican Collateral Agent shall be required to take any action that, in its
respective opinion or the opinion of its counsel, may expose the Administrative
Agent or, as applicable, the Mexican Collateral Agent to liability or that is
contrary to any Loan Document or applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) shall, except as expressly set forth herein and in the other relevant Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to Holdings, the Borrower or any of their
respective Affiliates that is communicated to or obtained by the Person serving
as the Administrative Agent or as the Mexican Collateral Agent or any of their
respective Affiliates in any capacity.

None of the Administrative Agent or the Mexican Collateral Agent shall be liable
for any action taken or not taken by it (i) with the consent or at the request
of the Required Lenders (or such other number or percentage of the Lenders as
shall be necessary, or as the Administrative Agent or, as applicable, the
Mexican Collateral Agent shall believe in good faith shall be necessary, under
the circumstances or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. None of the Administrative Agent or the Mexican
Collateral Agent shall be deemed to have knowledge of any Default unless and
until notice describing such Default is given in writing to the Administrative
Agent or, as applicable, the Mexican Collateral Agent by the Borrower, a Lender,
the L/C Issuer, the Administrative Agent or the Mexican Collateral Agent.

None of the Administrative Agent or the Mexican Collateral Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein or the
occurrence of any Default, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement, any other Loan Document or any other agreement,
instrument or document, or the creation, perfection or priority of any Lien
purported to be created by the Collateral Documents, (v) the value or the
sufficiency of any Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent and/or, as
applicable, the Mexican Collateral Agent.

 

165



--------------------------------------------------------------------------------

Section 9.04 Reliance by Agents.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance, extension, renewal or
increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance, extension or
increase of such Letter of Credit. Each Agent may consult with legal counsel
(who may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

Section 9.05 Delegation of Duties.

Each of the Administrative Agent and the Mexican Collateral Agent may perform
any and all of its duties and exercise its rights and powers hereunder or under
any other Loan Document by or through any one or more sub-agents appointed by
the Administrative Agent or, as applicable, the Mexican Collateral Agent. Each
of the Administrative Agent, the Mexican Collateral Agent and any sub-agent of
the foregoing may perform any and all of its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of this Article IX shall apply to any such sub-agent and to the
Related Parties of any such sub-agent and the Administrative Agent and/or, as
applicable, the Mexican Collateral Agent. None of the Administrative Agent or
the Mexican Collateral Agent shall be responsible for the negligence or
misconduct of any sub-agents except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent or, as applicable, the Mexican Collateral Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

Section 9.06 Resignation of Administrative Agent and Mexican Collateral Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuer, the Mexican Collateral Agent and the Borrower and
such notice shall also be effective in respect of its role as collateral agent
unless the Administrative Agent otherwise agrees in writing. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower (other than during the continuation of an Event of
Default under Section 8.01(a), (f) or (g)), which consent shall not be
unreasonably withheld or delayed, to appoint a successor, which shall be a
commercial bank organized under the laws of the United States (or any State
thereof), in each case, having combined capital and surplus of at least
$1,000,000,000, with an office in the United States, or an Affiliate of any such
bank with an office in the United States. If no such successor shall have been
so appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall by agreed by the Required Lenders)
(the “AA Resignation Effective Date”), then the retiring Administrative Agent
may (but shall not be obligated to) on behalf of the Lenders, the Mexican
Collateral Agent and the L/C Issuer, appoint a successor Administrative Agent
meeting the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the AA Resignation Effective Date. Parties hereto acknowledge and

 

166



--------------------------------------------------------------------------------

agree that, for purposes of any right of pledge governed by Netherlands or
Curaçao law, any resignation by the Administrative Agent is not effective with
respect to its rights and obligations under the Parallel Debt until such rights
and obligations are assumed by a successor Administrative Agent. The
Administrative Agent will reasonably cooperate in assigning or transferring its
rights and obligations under the Parallel Debt to any such successor
Administrative Agent and will reasonably cooperate in transferring all rights
under any Collateral Document governed by Netherlands or Curaçao law (as the
case may be) to such successor Administrative Agent.

(b) With effect from the AA Resignation Effective Date (1) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Administrative Agent on behalf of the Lenders,
the Mexican Collateral Agent or the L/C Issuer under any of the Loan Documents,
the retiring Administrative Agent shall continue to hold such collateral
security until such time as a successor Administrative Agent is appointed) and
(2) except for any indemnity payments or other amounts then owed to the retiring
Administrative Agent, all payments, communications and determinations provided
to be made by, to or through the Administrative Agent shall instead be made by
or to each Lender and the L/C Issuer directly, until such time, if any, as the
Required Lenders appoint a successor Administrative Agent as provided for above.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent (other than as provided in Section 3.01 and other than any
rights to indemnity payments or other amounts owed to the retiring
Administrative Agent as of the AA Resignation Effective Date), and the retiring
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section 9.06). The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the retiring Administrative Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article IX and Sections 10.04 and
10.05 shall continue in effect for the benefit of such retiring Administrative
Agent, its sub-agents and their respective Related Parties in respect of any
actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

(c) Any resignation by DBNY as Administrative Agent pursuant to this
Section 9.06 shall also constitute its resignation as L/C Issuer and Swing Line
Lender; provided that, any such resignation shall not become effective until
(i) a successor L/C Issuer and Swing Line Lender has been appointed pursuant to
the provisions below and (ii) the Outstanding Amount of the L/C Obligations has
been Cash Collateralized, back-stopped by a letter of credit reasonably
satisfactory to the L/C Issuer or deemed reissued under another agreement
reasonably acceptable to the applicable L/C Issuer. If DBNY resigns as an L/C
Issuer, it shall retain all the rights, powers, privileges and duties of the L/C
Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make Base Rate
Loans or fund risk participations in outstanding Unreimbursed Amounts pursuant
to Section 2.03(c). If DBNY resigns as Swing Line Lender, it shall retain all
the rights of the Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.04. Upon the appointment by the Borrower of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and/or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their

 

167



--------------------------------------------------------------------------------

respective duties and obligations hereunder or under the other Loan Documents,
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements reasonably satisfactory to the retiring L/C Issuer to
effectively assume the obligations of the retiring L/C Issuer with respect to
such Letters of Credit.

(d) The Mexican Collateral Agent may at any time give notice of its resignation
to the Lenders, the Administrative Agent, the L/C Issuer and the Borrower. Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, with the consent of the Borrower (other than during the continuation of
an Event of Default under Section 8.01(a), (f) or (g)) and the Administrative
Agent, which consent shall not, in each case, be unreasonably withheld or
delayed, to appoint a successor, which shall be a commercial bank organized
under the laws of the United States of Mexico (or any State thereof), with an
office in the United States of Mexico, or an Affiliate of any such bank with an
office in the United States of Mexico. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Mexican Collateral Agent gives notice of its
resignation (or such earlier day as shall by agreed by the Required Lenders),
then the retiring Mexican Collateral Agent may (but shall not be obligated to)
on behalf of the Lenders, the Administrative Agent and the L/C Issuer, appoint a
successor Mexican Collateral Agent meeting the qualifications set forth above.

(e) The Mexican Collateral Agent’s resignation notice shall only take effect
upon the appointment of a successor and only with effect from the appointment of
a successor (the “MCA Resignation Effective Date”), the retiring Mexican
Collateral Agent shall be discharged from its duties and obligations hereunder
and under the other relevant Loan Documents. Upon the acceptance of a
successor’s appointment as Mexican Collateral Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring Mexican Collateral Agent (other than as provided in
Section 3.01 and other than any rights to indemnity payments or other amounts
owed to the retiring Mexican Collateral Agent as of the MCA Resignation
Effective Date), and the retiring Mexican Collateral Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents. The fees payable by the Borrower to a successor Mexican Collateral
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor. After the retiring Mexican
Collateral Agent’s resignation hereunder and under the other Loan Documents, the
provisions of this Article IX and Sections 10.04 and 10.05 shall continue in
effect for the benefit of such retiring Mexican Collateral Agent, its sub-agents
and their respective Related Parties in respect of any actions taken or omitted
to be taken by any of them while the retiring Mexican Collateral Agent was
acting as Mexican Collateral Agent.

Section 9.07 Non-Reliance on Agents and Other Lenders.

Each Lender and the L/C Issuer acknowledges that it has, independently and
without reliance upon any Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon any Agent or any other Lender or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

 

168



--------------------------------------------------------------------------------

Section 9.08 No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Agents listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, the Mexican Collateral Agent a Lender
or the L/C Issuer hereunder.

Section 9.09 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other Secured
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
under Sections 2.03(h), 2.03(i), 2.09, 10.04 and 10.05) allowed in such judicial
proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

(c) and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09, 10.04 and 10.05.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.

Section 9.10 Collateral and Guaranty Matters.

Each of the Lenders (including in its capacities as a potential secured
counterparty to a Secured Hedge Agreement) and the L/C Issuer irrevocably
agrees:

(a) that any Lien on any property granted to or held by the Administrative Agent
or the Mexican Collateral Agent under any Loan Document shall be automatically
released (i) upon Payment in Full, (ii) at the time the property subject to such
Lien is Disposed or to be Disposed as part of or in connection with any
Disposition permitted hereunder or under any other Loan Document to any Person

 

169



--------------------------------------------------------------------------------

other than the Borrower or any of its Restricted Subsidiaries that are
Guarantors, (iii) subject to Section 10.01, if the release of such Lien is
approved, authorized or ratified in writing by the Required Lenders, (iv) if the
property subject to such Lien is owned by a Guarantor (or if the equity interest
of a Guarantor are the subject of such Disposition), upon release of such
Guarantor from its obligations under its Guaranty pursuant to Section 9.10(c)
below or (v) with respect to any asset that is or becomes an Excluded Asset;

(b) to subordinate any Lien on any property granted to or held by the
Administrative Agent or the Mexican Collateral Agent under any Loan Document to
the holder of any Lien on such property that is permitted to be senior to the
Liens securing the Secured Obligations pursuant to Section 7.01(b), (u), (w),
(aa) and (bb) and (ii); and

(c) that any Subsidiary Guarantor (and the pledge of any equity interests in
such Guarantor) shall be automatically released from its obligations under the
Guaranty if such Person ceases to be a Restricted Subsidiary or becomes an
Excluded Subsidiary (other than with respect to clause (g) of the definition of
Excluded Subsidiary) as a result of a transaction or designation permitted
hereunder.

Upon request by the Administrative Agent or the Mexican Collateral Agent at any
time, the Required Lenders will confirm in writing the Administrative Agent’s
or, as applicable, the Mexican Collateral Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10. In each case as specified in this Section 9.10, the Administrative
Agent or, as applicable, the Mexican Collateral Agent will, upon the Borrower’s
request and at the Borrower’s expense, execute and deliver to the applicable
Loan Party such documents as such Loan Party may reasonably request to evidence
the release of such item of Collateral from the assignment and security interest
granted under the Collateral Documents or to subordinate its interest in such
item, or to evidence the release of such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

None of the Administrative Agent or the Collateral Agent shall be responsible
for or have a duty to ascertain or inquire into any representation or warranty
regarding the existence, value or collectability of the Collateral, the
existence, priority or perfection of the Administrative Agent’s or, as
applicable, the Mexican Collateral Agent’s Lien thereon, or any certificate
prepared by the Borrower or any of their Restricted Subsidiaries in connection
therewith, nor shall the Administrative Agent or the Mexican Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.

Section 9.11 Secured Hedge Agreements.

Except as otherwise expressly set forth herein or in any Guaranty or Collateral
Document, no Hedge Bank that obtains the benefits of Section 9.10, any Guaranty
or any Collateral by virtue of the provisions hereof or any Guaranty or any
Collateral Document shall have any right to notice of any action or to consent
to, direct or object to any action hereunder or under any other Loan Document or
otherwise in respect of the Collateral (including the release or impairment of
any Collateral) other than in its capacity as a Lender and, in such case, only
to the extent expressly provided in the Loan Documents. Notwithstanding any
other provision of this Section 9.11 to the contrary, none of the Administrative
Agent or, as applicable, the Mexican Collateral Agent shall be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Obligations arising under Secured Hedge Agreements unless the
Administrative Agent or, as applicable, the Mexican Collateral Agent has
received written notice of such Secured Obligations, together with such
supporting documentation as the Administrative Agent or, as applicable, the
Mexican Collateral Agent may request, from the applicable Hedge Bank.

 

170



--------------------------------------------------------------------------------

Section 9.12 Withholding Tax.

To the extent required by any applicable Laws (including for this purpose,
pursuant to any agreements entered into with a Governmental Authority), the
Agents may withhold from any payment to any Lender an amount equivalent to any
applicable withholding Tax. If the Internal Revenue Service or any other
Governmental Authority asserts a claim that an Agent did not properly withhold
Tax from amounts paid to or for the account of any Lender for any reason
(including, without limitation, because the appropriate form was not delivered
or not properly executed, or because such Lender failed to notify the Agent of a
change in circumstance that rendered the exemption from, or reduction of
withholding Tax ineffective), such Lender shall indemnify and hold harmless the
Agent (to the extent that the Agent has not already been reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so) for all
amounts paid, directly or indirectly, by the Agent as Tax or otherwise,
including any interest, additions to Tax or penalties thereto, together with all
expenses incurred, including legal expenses and any other out-of-pocket
expenses, whether or not such Tax was correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender or the L/C Issuer by the
Administrative Agent or, as applicable, the Mexican Collateral Agent shall be
conclusive absent manifest error. Each Lender and the L/C Issuer shall provide
such certificate, document or other information that is required by Law or
requested by the relevant Agent as is necessary for such Agent to determine the
amount of any applicable withholding (or exemption) or to comply with any
applicable information reporting requirements and hereby authorizes each Agent
to set off and apply any and all amounts at any time owing to such Lender or L/C
Issuer under this Agreement or any other Loan Document against any amount due to
such Agent under this Section 9.12. The agreements in this Section 9.12 shall
survive the resignation and/or replacement of the Administrative Agent or, as
applicable, the Mexican Collateral Agent, any assignment of rights by, or the
replacement of, a Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations.

Section 9.13 Intercreditor Agreements.

Each of the Administrative Agent and the Mexican Collateral Agent is authorized
to enter into any Intercreditor Agreement (and any amendments, amendments and
restatements, restatements or waivers of or supplements to or other
modifications to, and extensions, restructuring, renewals, replacements of, such
agreements in connection with the incurrence by any Loan Party of any Permitted
First Priority Refinancing Debt or any Permitted Junior Priority Refinancing
Debt, in order to permit such Indebtedness to be secured by a valid, perfected
Lien (with such priority as may be designated by the Borrower or relevant
Restricted Subsidiary, to the extent such priority is permitted by the Loan
Documents)), and the Lenders acknowledge that any Intercreditor Agreement will
be binding upon them. Each Lender hereby agrees that it will be bound by and
will take no actions contrary to the provisions of any Intercreditor Agreement
and hereby authorizes and instructs each of the Administrative Agent and the
Mexican Collateral Agent to enter into, if applicable, any Intercreditor
Agreement (and any amendments, amendments and restatements, restatements or
waivers of or supplements to or other modifications to, such agreements in
connection with the incurrence by any Loan Party of any Permitted First Priority
Refinancing Debt or any Permitted Junior Priority Refinancing Debt, in order to
permit such Indebtedness to be secured by a valid, perfected Lien (with such
priority as may be designated by the Borrower or relevant Restricted Subsidiary,
to the extent such priority is permitted by the Loan Documents)), and to subject
the Liens on the Collateral securing the Obligations to the provisions thereof.
The foregoing provisions are intended as an inducement to any potential provider
of any Permitted First Priority Refinancing Debt or any Permitted Junior
Priority Refinancing Debt to extend credit to the Borrower and such Persons are
intended third-party beneficiaries of such provisions.

 

171



--------------------------------------------------------------------------------

Section 9.14 Survival.

This Article IX shall survive the payment in full of the Obligations.

Section 9.15 Indemnification.

The Lenders agree to indemnify each Agent and the Arranger in its capacity as
such (to the extent not reimbursed by any Loan Party and without limiting the
obligation of the Loan Parties to do so), each in an amount equal to its Pro
Rata Share (based on its applicable outstanding Loans in effect on the date on
which indemnification is sought under this Section 9.15 (or, if indemnification
is sought after the date upon which all Commitments shall have terminated and
the Loans and Obligations shall have been paid in full, ratably in accordance
with such outstanding Loans and Commitments as in effect immediately prior to
such date)) thereof, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent or Arranger in any way relating to or arising out of this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by such Agent or Arranger under or in connection with
any of the foregoing (IN ALL CASES, WHETHER OR NOT CAUSED OR ARISING, IN WHOLE
OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF ANY AGENT
OR RELATED PERSON); provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from such Agent’s or Arranger’s gross negligence or willful misconduct.
The agreements in this Section 9.15 shall survive the payment of the Loans and
all other amounts payable hereunder.

ARTICLE X

MISCELLANEOUS

Section 10.01 Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent or the Mexican
Collateral Agent, as applicable, with the consent of the Required Lenders)
(other than with respect to any amendment or waiver contemplated in
Sections 10.01(a) through (h) below, which shall only require the consent of the
Lenders expressly set forth therein and not Required Lenders) and the applicable
Loan Party, as the case may be, and each such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided that, no such amendment, waiver or consent shall:

(a) extend or increase the Commitment of any Lender without the written consent
of each Lender holding such Commitment (it being understood that a waiver of any
condition precedent set forth in Section 4.01 or 4.02, or the waiver (or
amendment to the terms) of any Default, Event of Default, mandatory prepayment
or mandatory reduction of any Commitments shall not constitute such an extension
or increase);

 

172



--------------------------------------------------------------------------------

(b) postpone any date scheduled for, or reduce the amount of, any payment of
principal (including final maturity), interest or fees under Section 2.07, 2.08
or 2.09, respectively, without the written consent of each Lender directly and
adversely affected thereby (it being understood that the waiver (or amendment to
the terms) of any mandatory prepayment of the Loans or any obligation of the
Borrower to pay interest at the Default Rate, any Default or Event of Default,
mandatory prepayment or mandatory reduction of any Commitments shall not
constitute such a postponement of any date scheduled for the payment of
principal or interest and it further being understood that any change to the
definitions of “Consolidated Total Net Leverage Ratio” or the component
definitions thereof shall not constitute a postponement of such scheduled
payment);

(c) reduce or forgive the principal of, or the rate of interest specified herein
on, any Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso
to this Section 10.01) any fees or other amounts payable hereunder or under any
other Loan Document (or extend the timing of payments of such fees or other
amounts) without the written consent of each Lender directly and adversely
affected thereby (it being understood that (i) the waiver of (or amendment to
the terms of) any obligation of the Borrower to pay interest at the Default
Rate, any mandatory prepayment of the Loans or mandatory reduction of any
Commitments or any Default or Event of Default shall not constitute such a
reduction and it further being understood that (ii) any change to the
definitions of “Consolidated Total Net Leverage Ratio” or the component
definitions thereof shall not constitute a reduction or forgiveness in any rate
of interest);

(d) change any provision of Section 2.12(a), 2.13 or 8.03 or the definition of
“Pro Rata Share” in any manner that would alter the pro rata sharing of payments
or other amounts required thereby, without the written consent of each Lender
directly and adversely affected thereby; provided that modifications to
Section 2.12(a), 2.13 or 8.03 or the definition of “Pro Rata Share” in
connection with (x) any buy back of Term Loans by Holdings pursuant to
Section 10.07(k), (y) any Incremental Amendment or (z) any Extension Amendment,
in each case, shall only require approval (to the extent any such approval is
otherwise required) of the Required Lenders;

(e) change any provision of (i) this Section 10.01 or (ii) the definition of
“Required Revolving Credit Lenders”, “Required Lenders”, “Required
Class Lenders” or any other provision specifying the number of Lenders or
portion of the Loans or Commitments required to take any action under the Loan
Documents to reduce the percentage set forth therein, without the written
consent of each Lender directly and adversely affected thereby (it being
understood that, with the consent of the Required Lenders or Required Revolving
Lenders, as applicable (if such consent is otherwise required) or the
Administrative Agent or the Mexican Collateral Agent, as applicable (if the
consent of the Required Lenders or Required Revolving Lenders is not otherwise
required), additional extensions of credit pursuant to this Agreement may be
included in the determination of the Required Lenders or Required Revolving
Lenders, as applicable, on substantially the same basis as the Term Commitments
or Revolving Credit Commitments, as applicable);

(f) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(g) other than in connection with a transaction permitted under Section 7.04 or
7.05, release all or substantially all of the Guarantors, without the written
consent of each Lender; or

 

173



--------------------------------------------------------------------------------

(h) amend, modify or waive any provision relating to the application of any
voluntary or mandatory prepayment or commitment reduction that results in a
given Class being allocated a lesser prepayment, repayment or commitment
reduction than such Class would otherwise have been entitled to in the absence
of such amendment, modification or waiver, without the consent of the Required
Class Lenders for such affected Class (it being understood, however, that the
Required Lenders may waive, in whole or in part, any such prepayment, repayment
or commitment reduction, so long as the application, as amongst the various
Classes, of any such prepayment, repayment or commitment reduction which is
still required to be made is not altered);

provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
adversely affect the rights or duties of an L/C Issuer under this Agreement or
any Letter of Credit Application relating to any Letter of Credit issued or to
be issued by it; (ii) no amendment, waiver or consent shall, unless in writing
and signed by a Swing Line Lender in addition to the Lenders required above,
adversely affect the rights or duties of such Swing Line Lender under this
Agreement; provided, however, that this Agreement may be amended to adjust the
borrowing mechanics related to Swing Line Loans with only the written consent of
the Administrative Agent, the applicable Swing Line Lenders and the Borrower so
long as the obligations of the Revolving Credit Lenders and, if applicable, the
other Swing Line Lenders are not affected thereby; (iii) no amendment, waiver or
consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, adversely affect the rights or duties
of, or any fees or other amounts payable to, the Administrative Agent under this
Agreement or any other Loan Document; (iv) no amendment, waiver or consent
shall, unless in writing and signed by the Mexican Collateral Agent in addition
to the Lenders required above, adversely affect the rights or duties of, or any
fees or other amounts payable to, the Mexican Collateral Agent under this
Agreement or any other Loan Document; (v) only the consent of the parties to the
Fee Letter shall be required to amend, modify or supplement the terms thereof;
(vi) Section 10.07(h) may not be amended, waived or otherwise modified without
the consent of each Granting Lender all or any part of whose Loans are being
funded by an SPC at the time of such amendment, waiver or other modification;
and (vii) (x) no Lender consent is required to effect an Incremental Amendment,
Refinancing Amendment or Extension Amendment (except as expressly provided in
Sections 2.14, 2.15, or 2.16, as applicable) or to effect any amendment
expressly contemplated by Section 7.12 and (y) in connection with an amendment
that addresses solely a re-pricing transaction (including any amendments to
Section 2.09 and related provisions) in which any Class of Term Loans is
refinanced with a replacement Class of term loans bearing (or is modified in
such a manner such that the resulting term loans bear) a lower All-In Yield (a
“Permitted Repricing Amendment”), only the consent of the Lenders holding Term
Loans subject to such permitted repricing transaction that will continue as a
Lender in respect of the repriced tranche of Term Loans or modified Term Loans
shall be required for such Permitted Repricing Amendment. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder (and any
amendment, waiver or consent which by its terms requires the consent of all
Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each directly and adversely affected Lender that
by its terms materially and adversely affects any Defaulting Lender to a greater
extent than other affected Lenders shall require the consent of such Defaulting
Lender.

Notwithstanding anything herein to the contrary, solely with the consent of the
Required Revolving Credit Lenders (but without the consent of the Required
Lenders or any other Lender), (1) any such agreement may (x) waive, amend or
modify Section 7.11 (other than, in the case of Section 7.11, for purposes of
determining compliance with such Section as a condition to taking any action
under this Agreement).

 

174



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment, modification or supplement to any Intercreditor Agreement or other
intercreditor agreement or arrangement permitted under this Agreement or in any
document pertaining to any Indebtedness permitted hereby that is permitted to be
secured by the Collateral, including any Incremental Commitment or any Permitted
First Priority Refinancing Debt or any Permitted Junior Priority Refinancing
Debt, for the purpose of adding the holders of such Indebtedness (or their
Senior Representative) as a party thereto and otherwise causing such
Indebtedness to be subject thereto, in each case as contemplated by the terms of
such Intercreditor Agreement or such other intercreditor agreement or
arrangement permitted under this Agreement, as applicable (it being understood
that any such amendment or supplement may make such other changes to the
applicable intercreditor agreement as, in the good faith determination of the
Administrative Agent, are required to effectuate the foregoing and provided that
such other changes are not adverse, in any material respect (taken as a whole),
to the interests of the Lenders); provided, further, that no such agreement
shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Mexican Collateral Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent or the Mexican Collateral Agent, as applicable.

Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (a) to add one or more additional credit facilities to
this Agreement and to permit the extensions of credit from time to time
outstanding thereunder and the accrued interest and fees in respect thereof to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Term Loans, Revolving Credit Loans, Swing Line Loans and L/C
Obligations and the accrued interest and fees in respect thereof and (b) to
include appropriately the Lenders holding such credit facilities in any
determination of the Required Lenders.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Term Loans (as defined below) to permit the
refinancing of all or a portion of the outstanding Term Loans of any Class
(“Refinanced Term Loans”) with one or more tranches of replacement term loans
(“Replacement Term Loans”) hereunder; provided that (a) the aggregate principal
amount of such Replacement Term Loans shall not exceed the aggregate principal
amount of such Refinanced Term Loans (plus (x) any additional amounts permitted
to be incurred under Section 7.03(a), (g), (m), (s) and/or (x) and, to the
extent any such additional amounts are secured, the related Liens are permitted
under Section 7.01 plus (y) the amount of accrued interest and premium thereon,
any committed but undrawn amounts and underwriting discounts, fees (including
upfront fees and original issue discount), commissions and expenses associated
therewith), (b) the All-In Yield with respect such Replacement Term Loans shall
be determined by the Borrower and the lenders providing such Replacement Term
Loans, (c) the Weighted Average Life to Maturity of Replacement Term Loans shall
not be shorter than the Weighted Average Life to Maturity of such Refinanced
Term Loans, at the time of such refinancing (except by virtue of amortization or
prepayment of the Refinanced Term Loans prior to the time of such incurrence),
(d) no Default under Section 8.01(a) or 8.01(f) or Event of Default shall exist
immediately prior to or after giving effect to the effectiveness of the relevant
Replacement Term Loans, (e) such Replacement Term Loan shall be pari passu in
payment and right of security with respect to the Collateral with the remaining
portion of the Initial Term Loans or Incremental Term Loans; provided that the
Replacement Term Loans shall be incurred by the same Borrower that incurred the
Replaced Term Loans being refinanced or replaced; provided, further that the
Replacement Term Loans that are junior in payment and right of security with
respect to the Collateral shall be subject to a customary intercreditor
agreement or an intercreditor agreement the terms of which shall be reasonably
satisfactory to the Administrative Agent and the Borrower, (f) such Replacement
Term Loans may not be secured by any assets other than Collateral, (g) such
Replacement Term Loans may not be guaranteed by any Person other than one or
more Loan Parties, (h) such Replacement Term Loans may participate on a pro rata

 

175



--------------------------------------------------------------------------------

basis or less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayment or prepayments in respect of the Initial Term
Loans (and any Incremental Term Loans then subject to ratable repayment
requirements) as agreed by the Borrower and the Lenders providing the relevant
Replacement Term Loans and (i) all other terms applicable to such Replacement
Term Loans shall be (x) substantially identical to, or not materially more
restrictive to the Borrower when taken as a whole (as determined in reasonable
good faith by the Borrower) than those applicable to such Refinanced Term Loans,
except to the extent necessary to provide for covenants and other terms
applicable to any period after the Latest Maturity Date of the Term Loans in
effect immediately prior to such refinancing, provided that, if any financial
maintenance covenant is added for the benefit of such Replacement Term Loan,
such provisions shall also be applicable to the remaining portion of the Initial
Term Loans or Incremental Term Loans, as applicable or (y) such terms shall be
current market terms for such type of Indebtedness (as determined in reasonable
good faith by the Borrower).

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the Replacement Revolving Facility (as defined below) to permit the
refinancing of all or a portion of the outstanding Revolving Loans of any Class
(“Replaced Revolving Facility”) with one or more tranches of replacement
revolving loans (“Replacement Revolving Facility”) hereunder; provided that
(a) the aggregate principal amount of such Replacement Revolving Facility shall
not exceed the aggregate principal amount of such Replaced Revolving Facility
(plus (x) any additional amounts permitted to be incurred under Section 7.03(a),
(g), (m), (s) and/or (x) and, to the extent any such additional amounts are
secured, the related Liens are permitted under Section 7.01 plus (y) the amount
of accrued interest and premium thereon, any committed but undrawn amounts and
underwriting discounts, fees (including upfront fees and original issue
discount), commissions and expenses associated therewith), (b) the All-In Yield
with respect such Replacement Revolving Facility shall be determined by the
Borrower and the lenders providing such Replacement Revolving Facility, (c) the
Weighted Average Life to Maturity of Replacement Revolving Facility shall not be
shorter than the Weighted Average Life to Maturity of such Replaced Revolving
Facility, at the time of such refinancing (except by virtue of amortization or
prepayment of the Replaced Revolving Facility prior to the time of such
incurrence), (d) no Default under Section 8.01(a) or 8.01(f) or Event of Default
shall exist immediately prior to or after giving effect to the effectiveness of
the relevant Replacement Revolving Facility (e) such Replacement Revolving
Facility shall be pari passu in payment and right of security with respect to
the Collateral with the remaining portion of the Revolving Credit Commitments or
Revolving Credit Loans; provided that the Replacement Revolving Facility shall
be incurred by the same Borrower that incurred the Replaced Revolving Facility
being refinanced or replaced, (f) such Replacement Revolving Facility may not be
secured by any assets other than Collateral, (g) such Replacement Revolving
Facility may not be guaranteed by any Person other than one or more Loan
Parties, (h) such Replacement Revolving Facility may participate on a pro rata
basis or less than pro rata basis (but not greater than a pro rata basis) in any
voluntary or mandatory repayment or prepayments in respect of the Revolving
Credit Facility (and any Incremental Revolving Credit Commitment or Incremental
Revolving Loans then subject to ratable repayment requirements) as agreed by the
Borrower and the Lenders providing the relevant Replacement Revolving Facility
and (i) all other terms applicable to such Replacement Revolving Facility shall
be (x) substantially identical to, or not materially more restrictive to the
Borrower when taken as a whole (as determined in reasonable good faith by the
Borrower) than those applicable to such Replaced Revolving Facility, except to
the extent necessary to provide for covenants and other terms applicable to any
period after the Latest Maturity Date of the Revolving Loans in effect
immediately prior to such refinancing, provided that, if any financial
maintenance covenant is added for the benefit of such Replacement Revolving
Facility, such provisions shall also be applicable to the remaining portion of
the Revolving Credit Facility, as applicable or (y) such terms shall be current
market terms for such type of Indebtedness (as determined in reasonable good
faith by the Borrower).

 

176



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained in this Section 10.01,
guarantees, collateral security documents and related documents executed by the
Loan Parties or the Subsidiaries in connection with this Agreement may be in a
form reasonably determined by the Administrative Agent and may be, together with
this Agreement, amended and waived with the consent of the Administrative Agent
at the request of the Borrower without the need to obtain the consent of any
other Lender if such amendment or waiver is delivered in order (i) to comply
with local Law or advice of local counsel or (ii) to cause such guarantee,
collateral security document or other document to be consistent with this
Agreement and the other Loan Documents.

Notwithstanding anything to the contrary contained in Section 10.01, if at any
time after the Closing Date, the Administrative Agent and the Borrower shall
have jointly identified an obvious error or any error or omission of a technical
nature, in each case, in any provision of the Loan Documents, then the
Administrative Agent and the Borrower shall be permitted to amend such provision
and such amendment shall become effective without any further action or consent
of any other party to any Loan Document if the same is not objected to in
writing by the Required Lenders within five Business Days following receipt of
notice thereof.

Notwithstanding anything to the contrary contained in this Agreement, any Lender
may exchange, continue or rollover all or a portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrower, the Administrative Agent and such Lender.

Section 10.02 Notices and Other Communications; Facsimile Copies.

(a) Notices; Effectiveness; Electronic Communications.

(i) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
Section 10.02(a)(ii)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(A) if to the Borrower, the Administrative Agent, the Mexican Collateral Agent,
the L/C Issuer or the Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 10.02; and

(B) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire.

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in Section 10.02(a)(ii) shall be effective as provided in such
Section 10.02(a)(ii).

 

177



--------------------------------------------------------------------------------

(ii) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or the L/C Issuer pursuant to
Article II if such Lender or the L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, the Mexican
Collateral Agent or the Borrower may, in its discretion, agree to accept notices
and other communications to it hereunder by electronic communications pursuant
to procedures approved by it, provided that approval of such procedures may be
limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(b) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Loan Parties, any Lender, the L/C
Issuer or any other Person for losses, claims, damages, liabilities or expenses
of any kind (whether in tort, contract or otherwise) arising out of the
Borrower’ or the Administrative Agent’s transmission of the Borrower Materials
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and non-appealable judgment to have resulted from the gross negligence,
bad faith, material breach or willful misconduct of such Agent Party (or its
representatives); provided, however, that in no event shall any Person have any
liability to any other Person hereunder for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages);
provided that nothing in this sentence shall limit any Loan Party’s
indemnification obligations set forth herein.

(c) Change of Address, Etc. The Borrower, the Administrative Agent, the Mexican
Collateral Agent, the L/C Issuer and the Swing Line Lender may change its
address, facsimile or telephone number for notices and other communications
hereunder by notice to the other parties hereto. Each other Lender may change
its address, facsimile or telephone number for notices and other communications
hereunder by notice to the Borrower, the Administrative Agent, the Mexican
Collateral Agent, the L/C Issuer and the Swing Line Lender. In addition, each
Lender agrees to notify each of the Administrative Agent and the Mexican
Collateral Agent from time to time to ensure that the Administrative Agent and
the Mexican Collateral Agent has on record (i) an effective address, contact
name, telephone number, facsimile number and electronic mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender. Furthermore, each

 

178



--------------------------------------------------------------------------------

Public Lender agrees to cause at least one individual at or on behalf of such
Public Lender to at all times have selected the “Private Side Information” or
similar designation on the content declaration screen of the Platform in order
to enable such Public Lender or its delegate, in accordance with such Public
Lender’s compliance procedures and applicable Law, including United States
Federal and state securities Laws, to make reference to the Borrower Materials
that are not made available through the “Public Side Information” portion of the
Platform and that may contain Material Non-Public Information.

(d) Reliance by Administrative Agent, Mexican Collateral Agent, L/C Issuer and
Lenders. The Administrative Agent, the Mexican Collateral Agent, the L/C Issuer
and the Lenders shall be entitled to rely and act upon any notices (including
telephonic Committed Loan Notices and Swing Line Loan Notices) purportedly given
by or on behalf of the Borrower even if (i) such notices were not made in a
manner specified herein, were incomplete or were not preceded or followed by any
other form of notice specified herein, or (ii) the terms thereof, as understood
by the recipient, varied from any confirmation thereof. The Borrower shall
indemnify the Administrative Agent, the Mexican Collateral Agent, the L/C
Issuer, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower in accordance with
Section 10.05 hereof. All telephonic notices to and other telephonic
communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 10.03 No Waiver; Cumulative Remedies.

No failure by any Lender, the L/C Issuer, the Administrative Agent or the
Mexican Collateral Agent to exercise, and no delay by any such Person in
exercising, any right, remedy, power or privilege hereunder or under any other
Loan Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

Section 10.04 Attorney Costs and Expenses.

The Borrower agrees (a) to pay or reimburse the Administrative Agent, the
Mexican Collateral Agent, the Arranger the Bookrunner, the Swing Line Lender and
their respective Affiliates for all reasonable and documented out-of-pocket
costs and expenses incurred in connection with the preparation, negotiation,
syndication, execution, delivery and administration of this Agreement and the
other Loan Documents, and any amendment, waiver, consent or other modification
of the provisions hereof and thereof (whether or not the transactions
contemplated thereby are consummated), and the consummation and administration
of the transactions contemplated hereby and thereby, including all Attorney
Costs, which shall be limited to one primary counsel and, if reasonably
necessary, one local counsel in each relevant jurisdiction and one specialty
counsel in each applicable specialty and, solely in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
Jurisdiction or specialty to each group of similarly affected parties (in each
case, which counsel shall have been retained with the consent of the Borrower
(such consent not to be unreasonably withheld, delayed or conditioned) and
(b) to pay or reimburse the Administrative Agent, the Mexican Collateral Agent,
the L/C Issuers and the Lenders for all reasonable and documented out-of-pocket
costs and expenses incurred in connection with the enforcement or protection of
any rights or remedies under this Agreement or the other Loan Documents
(including all such costs and expenses incurred during any legal proceeding,
including any proceeding under any Debtor Relief Law, and including all
respective Attorney Costs, which shall be limited to (1) Attorney Costs of one
counsel to the Administrative Agent, the Mexican Collateral Agent,

 

179



--------------------------------------------------------------------------------

the Swing Line Lender and the Arranger (taken as a whole) and, if reasonably
necessary, one local counsel in each relevant jurisdiction and one specialty
counsel in each applicable specialty and, solely in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
Jurisdiction or specialty to each group of similarly affected parties) and
(2) Attorney Costs of one counsel to the Required Lenders (taken as a whole)
and, if reasonably necessary, one local counsel in each relevant jurisdiction
and one specialty counsel in each applicable specialty and, solely in the case
of an actual or perceived conflict of interest, one additional counsel in each
relevant Jurisdiction or specialty to each group of similarly affected parties);
provided, however, that the Borrower will not be required to pay the fees and
expenses of third party advisors to the Administrative Agent, the Mexican
Collateral Agent, the L/C Issuers and the Lenders retained without the consent
of the Borrower (such consent not to be unreasonably withheld, conditioned or
delayed) (it being understood and agreed that this proviso shall not apply to
(i) Attorney Costs incurred at any time and (ii) fees and expenses of third
party advisors not constituting Attorney Costs incurred at any time that an
Event of Default has occurred and is continuing, which fees and expenses shall,
in both cases, be required to be paid by the Borrower without restriction). The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within 30 days following receipt by the Borrower of
an invoice relating thereto setting forth such expenses in reasonable detail;
provided that, with respect to the Closing Date, all amounts due under this
Section 10.04 shall be paid on the Closing Date solely to the extent invoiced to
the Borrower within three Business Days of the Closing Date. If any Loan Party
fails to pay when due any costs, expenses or other amounts payable by it
hereunder or under any Loan Document, such amount may be paid on behalf of such
Loan Party by the Administrative Agent in its discretion following five Business
Days’ prior written notice to the Borrower. For the avoidance of doubt, this
Section 10.04 shall not apply to Taxes, except any Taxes that represent costs
and expenses arising from any non-Tax claim.

Section 10.05 Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless each Agent, Agent-Related Person,
Lender, Arranger and Bookrunner and their respective controlled Affiliates and
controlling Persons, and their respective officers, directors, employees,
partners, agents, advisors and other representatives of each of the foregoing
and their respective successors (collectively the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
claims, demands, actions, judgments, suits, costs, expenses and disbursements
(including Attorney Costs but limited in the case of legal fees and expenses to
the reasonable and documented out-of-pocket fees, disbursements and other
charges of one counsel to all Indemnitees taken as a whole and, if reasonably
necessary, one local counsel for all Indemnitees taken as a whole in each
relevant jurisdiction, and one specialty counsel for all Indemnitees taken as a
whole in each applicable specialty and solely in the case of an actual or
perceived conflict of interest, one additional counsel in each relevant
jurisdiction or specialty to each group of similarly affected Indemnitees),
joint or several, of any kind or nature whatsoever which may at any time be
imposed on, incurred by or asserted against any such Indemnitee in any way
relating to or arising out of or in connection with (a) the execution, delivery,
enforcement, performance or administration of any Loan Document or any other
agreement, letter or instrument delivered in connection with the transactions
contemplated thereby or the consummation of the transactions contemplated
thereby, (b) any Commitment, Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom including any refusal by an L/C Issuer to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit, or (c) any actual or alleged presence or Release of Hazardous
Materials at, on, under or from any property or facility currently or formerly
owned, leased or operated by the Loan Parties or any Subsidiary, or any
Environmental Liability of the Loan Parties or any Subsidiary, or (d) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or

 

180



--------------------------------------------------------------------------------

any other theory (including any investigation of, preparation for, or defense of
any pending or threatened claim, investigation, litigation or proceeding) (a
“Proceeding”) and regardless of whether any Indemnitee is a party thereto or
whether or not such Proceeding is brought by the Borrower or any other person
and, in each case, whether or not caused by or arising, in whole or in part, out
of the negligence of the Indemnitee (all of the foregoing, collectively, the
“Indemnified Liabilities”); provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses or disbursements resulted from (w) the gross negligence, bad faith or
willful misconduct of such Indemnitee or of any of its controlled Affiliates or
their respective directors, officers, employees, partners, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (x) a material breach of any obligations under any Loan
Document by such Indemnitee or of any of its controlled Affiliates or their
respective directors, officers, employees, partners, advisors or other
representatives, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (y) any dispute solely among Indemnitees other than
any claims against an Indemnitee in its capacity or in fulfilling its role as an
administrative agent or arranger or any similar role under any Facility and
other than any claims arising out of any act or omission of Holdings, the
Borrower or any of their Affiliates. No Indemnitee shall be liable for any
damages arising from the use by others of any information or other materials
obtained through IntraLinks or other similar information transmission systems in
connection with this Agreement, in each case, except to the extent any such
damages are found in a final non-appealable judgment of a court of competent
jurisdiction to have resulted from the gross negligence, bad faith or willful
misconduct of, or material breach of this Agreement or the other Loan Documents
by, such Indemnitee (or its officers, directors, employees or Affiliates), nor
shall any Indemnitee, Loan Party or any Subsidiary have any liability for any
special, punitive, indirect or consequential damages relating to this Agreement
or any other Loan Document or arising out of its activities in connection
herewith or therewith (whether before or after the Closing Date); it being
agreed that this sentence shall not limit the indemnification obligations of the
Borrower or any Subsidiary (including, in the case of any Loan Party, in respect
of any such damages incurred or paid by an Indemnitee to a third party and for
any out-of-pocket expenses). In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 10.05 applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Loan Party, any Subsidiary of any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents are consummated. By accepting the benefits hereof, each Indemnitee
agrees to refund and return any and all amounts paid by the Borrower to such
Indemnitee to the extent items in clauses (w) through (y) above occur. All
amounts due under this Section 10.05 shall be paid within 10 days after written
demand therefor (together with backup documentation supporting such
reimbursement request); provided, however, that such Indemnitee shall promptly
refund such amount to the extent that there is a final judicial or arbitral
determination that such Indemnitee was not entitled to indemnification rights
with respect to such payment pursuant to the express terms of this
Section 10.05. The agreements in this Section 10.05 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations. For the avoidance of doubt, this
Section 10.05 shall not apply to Taxes, except any Taxes that represent
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
prepayments, suits, costs, expenses and disbursements arising from any non-Tax
claims.

To the extent that the Borrower for any reason fail to pay any amount required
under this Section 10.05 or Section 10.04 to be paid by it to the Administrative
Agent (or any sub-agent thereof), the Mexican Collateral Agent (or any sub-agent
thereof), the L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the Mexican Collateral Agent (or any such sub-agent), the L/C Issuer
or such Related Party, as the case may

 

181



--------------------------------------------------------------------------------

be, such Lender’s Pro Rata Share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) the Mexican Collateral
Agent (or any such sub-agent) or the L/C Issuer in its capacity as such, or
against any Related Party of any of the foregoing acting for the Administrative
Agent (or any such sub-agent), the Mexican Collateral Agent (or any such
sub-agent) or L/C Issuer in connection with such capacity. The obligations of
the Lenders under this paragraph are subject to the provisions of
Section 2.12(e).

Section 10.06 Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, the Mexican Collateral Agent, the L/C Issuer or any
Lender, or the Administrative Agent, the L/C Issuer or any Lender exercises its
right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent, the Mexican Collateral Agent, the L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and the L/C Issuer severally agrees to pay to
the Administrative Agent or, as applicable, the Mexican Collateral Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent or, as applicable, the Mexican
Collateral Agent plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the Federal Funds Rate from
time to time in effect. The obligations of the Lenders and the L/C Issuer under
clause (b) of the preceding sentence shall survive the Payment in Full.

Section 10.07 Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender (except as permitted by Section 7.04)
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Assignee pursuant to an assignment made in accordance
with the provisions of Section 10.07(b) (such Assignee, an “Eligible Assignee”)
and in the case of any Assignee that is Holdings, Section 10.07(k), (ii) by way
of participation in accordance with the provisions of Section 10.07(e), (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 10.07(g) or (iv) to an SPC in accordance with the provisions of
Section 10.07(h) (and any other attempted assignment or transfer by any party
hereto shall be null and void); provided, however, that notwithstanding the
foregoing, no Lender may assign or transfer by participation any of its rights
or obligations hereunder to (i) any Person that is a Defaulting Lender, (ii) a
natural Person or (iii) an Equity Investor or an Affiliate of an Equity
Investor, or (iv) Holdings, the Borrower or any of their respective Subsidiaries
(except in the case of an assignment of Loans to Holdings pursuant to
Section 10.07(k)). Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(e) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

182



--------------------------------------------------------------------------------

(b) (i) Subject to the conditions set forth in Section 10.07(b)(ii) below, any
Lender may at any time assign to one or more assignees (each, an “Assignee”) all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Commitment and the Loans (including for purposes of this
Section 10.07(b), participations in L/C Obligations and in Swing Line Loans) at
the time owing to it) with the prior written consent (such consent not to be
unreasonably withheld, conditioned or delayed) of:

(A) the Borrower; provided that no consent of the Borrower shall be required for
(i) an assignment of all or a portion of the Term Loans to a Lender or to an
Affiliate of a Lender or an Approved Fund thereof, (ii) an assignment of all or
a portion of any Revolving Credit Commitments or Revolving Credit Exposure to a
Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or any
Approved Fund thereof, (iii) after the occurrence and during the continuance of
an Event of Default under Section 8.01(a), Section 8.01(f), or Section 8.01(g)
to any Assignee or (iv) an assignment of all or a portion of the Initial Term
Loans before the Syndication Date (subject to the Lead Arrangers obligations to
consult with the Borrower); provided, further, that the Borrower shall be deemed
to have consented to any such assignment unless it shall have objected thereto
by written notice to the Administrative Agent within 10 Business Days after
having received notice thereof;

(B) the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment (i) of all or any portion of a Term
Loan to a Lender, an Affiliate of a Lender or an Approved Fund, (ii) of all or
any portion of any Revolving Credit Commitments or Revolving Credit Exposure to
a Revolving Credit Lender, an Affiliate of a Revolving Credit Lender or any
Approved Fund thereof, (iii) from an Agent to its Affiliates or (iv) of all or a
portion of the Term Loans assigned or purchased pursuant to Section 10.07(k) or
(v) an assignment of all or a portion of the Initial Term Loans before the
Syndication Date;

(C) each L/C Issuer at the time of such assignment; provided that no consent of
the L/C Issuers shall be required for any assignment not related to Revolving
Credit Commitments or Revolving Credit Exposure or any assignment to an Agent or
an Affiliate of an Agent; and

(D) the Swing Line Lenders; provided that no consent of a Swing Line Lender
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure or any assignment to an Agent or an Affiliate of an
Agent.

Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent any Lender is required to assign any portion of its Commitments,
Loans and other rights, duties and obligations hereunder in order to comply with
applicable Laws, such assignment may be made by such Lender without the consent
of the Borrower, the Administrative Agent, any L/C Issuer, any Swing Line Lender
or any other party hereto so long as such Lender complies with the requirements
of Section 10.07(b)(ii) and provides prior written notice to the Administrative
Agent.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$2,500,000 (in the case of each Revolving Credit Loan), $1,000,000 (in the case
of a Term Loan), and shall be in increments of an amount of $2,500,000 (in the
case of each Revolving Credit Loan) or $500,000 (in the case of Term Loans), in
excess thereof unless each of the Borrower and the Administrative Agent
otherwise consents; provided that such amounts shall be aggregated in respect of
each Lender and its Affiliates or Approved Funds, if any;

 

183



--------------------------------------------------------------------------------

(B) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; provided that only one such fee shall be payable
in the event of simultaneous assignments to or from two or more Approved Funds;

(C) other than in the case of assignments pursuant to Section 10.07(k), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire; and

(D) the Assignee shall execute and deliver to the Administrative Agent and the
Borrower the forms described in Sections 3.01(e) and 3.01(f) applicable to it.

This Section 10.07(b) shall not prohibit any Lender from assigning all or a
portion of its rights and obligations among separate Facilities on a non-pro
rata basis among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
sub-participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c) Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Section 10.07(d), from and after the effective date specified in
each Assignment and Assumption, (1) other than in connection with an assignment
pursuant to Section 10.07(k), the Eligible Assignee thereunder shall be a party
to this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and (2) the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 10.07(c) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 10.07(e).

 

184



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting solely for this purpose as an agent of the
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption , and each notice of cancellation of any Loans
delivered by the Borrower pursuant to Section 10.07(k) and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and related interest amounts) of the Loans, L/C
Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and the
amounts due under Section 2.03, owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Agents and the Lenders
shall treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower, any Agent and any Lender (with respect to itself),
at any reasonable time and from time to time upon reasonable prior notice. This
Section 10.07(d) and Section 2.11 shall be construed so that all Loans are at
all times maintained in “registered form” within the meaning of Section 163(f),
871(h)(2) and 881(c)(2) of the Code and any related Treasury regulations (or any
other relevant or successor provisions of the Code or of such Treasury
regulations).

(e) Any Lender may at any time, sell participations to any Person (other than a
natural person, a Defaulting Lender, an Equity Investor, an Affiliate of an
Equity Investor, Holdings, the Borrower or any of their respective Subsidiaries)
(each, a “Participant”) in all or a portion of such Lender’s rights and/or
obligations under this Agreement (including all or a portion of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Loan Documents and to approve any amendment, modification or waiver of any
provision of this Agreement or the other Loan Documents; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (a) through (h) of the first proviso to Section 10.01 that
requires the affirmative vote of such Lender. Subject to Section 10.07(f) and a
Participant’s compliance with Section 3.01(e) and (f), the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 3.01, 3.04 and
3.05 (subject to the requirements and limitations of such Sections) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 10.07(c) (it being understood that the documentation
required under Section 3.01(e) and (f) shall be delivered to the participating
Lender)). To the extent permitted by applicable Law, each Participant also shall
be entitled to the benefits of Section 10.09 as though it were a Lender;
provided that such Participant agrees to be subject to Section 2.13 as though it
were a Lender. Each Lender that sells a participation shall, acting solely for
this purpose as a non-fiduciary agent of the Borrower, maintain a register on
which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or part of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

 

185



--------------------------------------------------------------------------------

(f) A Participant shall not be entitled to receive any greater payment under
Section 3.01, 3.04 or 3.05 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
such entitlement to a greater payment results from a change in any Law after the
sale of the participation takes place.

(g) Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such Section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except, in the case of Section 3.01, to the
extent that the grant to the SPC was made with the prior written consent of the
Borrower (not to be unreasonably withheld, conditioned or delayed; for the
avoidance of doubt, the Borrower shall have reasonable basis for withholding
consent if an exercise by SPC immediately after the grant would result in
materially increased indemnification obligation to the Borrower at such time),
(ii) no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder. The making of a Loan by an SPC hereunder shall utilize the
Commitment of the Granting Lender to the same extent, and as if, such Loan were
made by such Granting Lender. Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
of $3,500, assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (ii) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guarantee or credit
or liquidity enhancement to such SPC.

(i) Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

 

186



--------------------------------------------------------------------------------

(j) Notwithstanding anything to the contrary contained herein, any L/C Issuer or
Swing Line Lender may, upon 30 days’ notice to the Borrower and the Lenders,
resign as an L/C Issuer or Swing Line Lender, respectively; provided that on or
prior to the expiration of such 30-day period with respect to such resignation,
the relevant L/C Issuer or Swing Line Lender shall have identified a successor
L/C Issuer or Swing Line Lender reasonably acceptable to the Borrower willing to
accept its appointment as successor L/C Issuer or Swing Line Lender, as
applicable. In the event of any such resignation of an L/C Issuer or Swing Line
Lender, the Borrower shall be entitled to appoint from among the Lenders willing
to accept such appointment a successor L/C Issuer or Swing Line Lender
hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer or the Swing
Line Lender, as the case may be, except as expressly provided above. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

(k) Any Lender may, so long as no Default or Event of Default has occurred and
is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to Holdings through
(x) Dutch auctions open to all Lenders on a pro rata basis in accordance with
procedures of the type described in Section 2.05(a)(v) or (y) notwithstanding
Sections 2.12 and 2.13 or any other provision in this Agreement, open market
purchase on a non-pro rata basis, in each case subject to the following:

(i) upon such assignment, transfer or contribution, Holdings shall automatically
be deemed to have contributed the principal amount of such Term Loans, plus all
accrued and unpaid interest thereon, to the capital of Borrower as common
equity; and

(ii) purchases of Term Loans pursuant to this Section 10.07(k) may not be
indirectly funded with the proceeds of Revolving Credit Loans or Swing Line
Loans.

Each Lender participating in any assignment to Holdings acknowledges and agrees
that in connection with such assignment, (1) Holdings then may have, and later
may come into possession of Excluded Information, (2) such Lender has
independently and, without reliance on Holdings, the Borrower or any of their
Subsidiaries, the Administrative Agent or any other Agent-Related Persons, has
made its own analysis and determination to participate in such assignment
notwithstanding such Lender’s lack of knowledge of the Excluded Information,
(3) none of Holdings, the Borrower or their respective Subsidiaries, the
Administrative Agent or any other Agent-Related Persons shall have any liability
to such Lender, and such Lender hereby waives and releases, to the extent
permitted by law, any claims such Lender may have against Holdings, the Borrower
and their respective Subsidiaries, the Administrative Agent and any other
Agent-Related Persons, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information and (4) that the Excluded Information
may not be available to the Administrative Agent or the other Lenders.

 

187



--------------------------------------------------------------------------------

(l) Assignment of Loans or L/C Obligation with respect to the Borrower to any
Person shall only be permitted if the person to whom the Loans or L/C
Obligations are assigned is a Non-Public Lender.

(m) The aggregate outstanding principal amount of the Term Loans of the
applicable Class shall be deemed reduced by the full par value of the aggregate
principal amount of the Term Loans purchased by, or contributed to (in each
case, and subsequently cancelled hereunder), Holdings pursuant to
Section 10.07(k) and each principal repayment installment with respect to the
Term Loans of such Class pursuant to Section 2.07(a) shall be reduced pro rata
by the par value of the aggregate principal amount of Term Loans so purchased or
contributed (and subsequently cancelled).

(n) Any purchase of Term Loans pursuant to Section 10.07(k) shall not constitute
voluntary or mandatory payment or prepayment under this Agreement.

Section 10.08 Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates
(other than Excluded Affiliates) and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, independent auditors,
legal counsel and other advisors on a “need to know basis” (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and agree to keep such Information
confidential); (b) to the extent required or requested by any Governmental
Authority or self regulatory authority having or asserting jurisdiction over
such Person (including any Governmental Authority regulating any Lender or its
Affiliates), provided that the Administrative Agent or such Lender, as
applicable, agrees that, except with respect to any audit or examination
conducted by bank accountants or any Governmental Authority exercising
examination or regulatory authority, it will notify the Borrower as soon as
practicable in the event of any such disclosure by such Person unless such
notification is prohibited by law, rule or regulation; (c) to the extent
required by applicable Laws or regulations or by any subpoena or any legal,
judicial or administrative proceeding or similar legal process, provided that
the Administrative Agent or such Lender, as applicable, agrees that it will
notify the Borrower as soon as practicable in the event of any such disclosure
by such Person (other than at the request of a regulatory authority) unless such
notification is prohibited by law, rule or regulation; (d) to any other party to
this Agreement; (e) subject to an agreement containing provisions at least as
restrictive as those of this Section 10.08 (or as may otherwise be reasonably
acceptable to the Borrower), to (i) any pledgee referred to in Section 10.07(g),
(ii) any direct or indirect contractual counterparty to a Swap Contract,
Eligible Assignee of or Participant in, or any prospective Eligible Assignee of
or Participant in any of its rights or obligations under this Agreement; or
(iii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to the Borrower and their obligations, this Agreement or payments hereunder
(other than any Person whom the Borrower has affirmatively denied to provide
consent to assignment in accordance with Section 10.07(b)(i)(A)); (f) with the
prior written consent of the Borrower; (g) to the extent such Information
becomes publicly available other than as a result of a breach of this
Section 10.08 or other obligation of confidentiality owed to you the Equity
Investors or your respective Affiliates or becomes available to the
Administrative Agent, any Arranger, any Lender, the L/C Issuer or any of their
respective Affiliates on a non-confidential basis from a source other than a
Loan Party or any Equity Investor or their respective related parties (so long
as such source is not known (after due inquiry) to the Administrative Agent,
such Arranger, such Lender, the L/C Issuer or any of their respective Affiliates
to be bound by confidentiality obligations to any Loan Party, the Equity
Investors or your respective Affiliates); (h) to any rating agency when required
by it (it being understood that, prior to any such disclosure, such rating
agency shall undertake to

 

188



--------------------------------------------------------------------------------

preserve the confidentiality of any Information relating to Loan Parties and
their Subsidiaries received by it from such Lender) or to the CUSIP Service
Bureau or any similar organization; or (i) in connection with the exercise of
any remedies hereunder or under any other Loan Document or any action or
proceeding relating to this Agreement or any other Loan Document or the
enforcement of its rights hereunder or thereunder. In addition, the Agents and
the Lenders may disclose the existence of this Agreement and publicly available
information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to the Agents and the
Lenders in connection with the administration and management of this Agreement,
the other Loan Documents, the Commitments and the Credit Extensions. For the
purposes of this Section 10.08, “Information” means all information received
from the Loan Parties relating to any Loan Party, its Affiliates or its
Affiliates’ directors, officers, employees, trustees, investment advisors or
agents, other than any such information that is publicly available to any Agent,
any L/C Issuer or any Lender prior to disclosure by any Loan Party other than as
a result of a breach of this Section 10.08 or any other confidentiality
obligation owed to any Loan Party or their Affiliates.

Section 10.09 Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Lender and
its Affiliates (and the Administrative Agent or, as applicable, the Mexican
Collateral Agent, in respect of any unpaid fees, costs and expenses payable
hereunder) is authorized at any time and from time to time, without prior notice
to the Borrower, any such notice being waived by the Borrower (on its own behalf
and on behalf of each Loan Party and each of its Subsidiaries) to the fullest
extent permitted by applicable Law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) (other than escrow,
payroll, petty cash, trust and tax accounts) at any time held by, and other
Indebtedness at any time owing by, such Lender and its Affiliates, the
Administrative Agent or the Mexican Collateral Agent to or for the credit or the
account of the respective Loan Parties and their Subsidiaries against any and
all Obligations owing to such Lender and its Affiliates, the Administrative
Agent or the Mexican Collateral Agent hereunder or under any other Loan
Document, now or hereafter existing, irrespective of whether or not such Agent
or such Lender or Affiliate shall have made demand under this Agreement or any
other Loan Document and although such Obligations may be contingent or
unmatured; provided that in the event that any Defaulting Lender shall exercise
any such right of setoff, (x) all amounts so set off shall be paid over
immediately to the Administrative Agent for further application in accordance
with the provisions of Section 2.17 and, pending such payment, shall be
segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Mexican Collateral Agent,
the L/C Issuers, and the Lenders, and (y) the Defaulting Lender shall provide
promptly to the Administrative Agent and the Mexican Collateral Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. Each Lender
agrees promptly to notify the Borrower and the Administrative Agent and the
Mexican Collateral Agent after any such set off and application made by such
Lender; provided that the failure to give such notice shall not affect the
validity of such setoff and application. The rights of the Administrative Agent,
the Mexican Collateral Agent and each Lender under this Section 10.09 are in
addition to other rights and remedies (including other rights of setoff) that
the Administrative Agent, the Mexican Collateral Agent and such Lender may have
at Law.

Section 10.10 Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the

 

189



--------------------------------------------------------------------------------

Loans or, if it exceeds such unpaid principal, refunded to the Borrower. In
determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

Section 10.11 Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by facsimile or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
facsimile or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by facsimile
or other electronic transmission.

Section 10.12 Integration.

This Agreement, together with the other Loan Documents, comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all prior agreements, written or oral, on such subject matter.
Subject to Section 10.20, in the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control; provided that the inclusion of supplemental rights or
remedies in favor of the Agents or the Lenders in any other Loan Document shall
not be deemed a conflict with this Agreement. Each Loan Document was drafted
with the joint participation of the respective parties thereto and shall be
construed neither against nor in favor of any party, but rather in accordance
with the fair meaning thereof.

Section 10.13 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent, the Mexican Collateral Agent and each Lender, regardless
of any investigation made by the Administrative Agent, the Mexican Collateral
Agent or any Lender or on their behalf and notwithstanding that the
Administrative Agent, the Mexican Collateral Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

Section 10.14 Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions; provided, that the
Lenders shall charge no fee in connection with any such amendment. The

 

190



--------------------------------------------------------------------------------

invalidity of a provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. Without limiting
the foregoing provisions of this Section 10.14, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by debtor relief Laws, as determined in good faith by
the Administrative Agent, the L/C Issuer or the Swing Line Lender, as
applicable, then such provisions shall be deemed to be in effect only to the
extent not so limited.

Section 10.15 GOVERNING LAW.

(a) THIS AGREEMENT AND EACH OTHER LOAN DOCUMENT (EXCEPT AS EXPRESSLY SET FORTH
IN ANY SUCH OTHER LOAN DOCUMENTS) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b) ANY LEGAL ACTION OR PROCEEDING ARISING UNDER ANY LOAN DOCUMENT (OTHER THAN
WITH RESPECT TO ANY COLLATERAL DOCUMENT TO THE EXTENT EXPRESSLY PROVIDED
OTHERWISE THEREIN) OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE
DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT
(OTHER THAN WITH RESPECT TO ANY COLLATERAL DOCUMENT TO THE EXTENT EXPRESSLY
PROVIDED OTHERWISE THEREIN), OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE,
WHETHER NOW EXISTING OR HEREAFTER ARISING SHALL BE BROUGHT IN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK CITY OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF SUCH STATE, AND BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH LOAN PARTY, THE ADMINISTRATIVE AGENT AND EACH LENDER CONSENTS,
FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF
THOSE COURTS AND AGREES THAT IT WILL NOT COMMENCE OR SUPPORT ANY SUCH ACTION OR
PROCEEDING IN ANOTHER JURISDICTION. EACH LOAN PARTY, THE ADMINISTRATIVE AGENT
AND EACH LENDER IRREVOCABLY AND UNCONDITIONALLY (A) RENOUNCES THE BENEFIT OF ANY
OTHER JURISDICTIONS AVAILABLE TO THE PARTIES UNDER APPLICABLE LAW, AND
(B) WAIVES (TO THE EXTENT PERMITTED BY APPLICABLE LAW) ANY OBJECTION, INCLUDING
ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON
CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR
PROCEEDING IN SUCH JURISDICTION IN RESPECT OF ANY LOAN DOCUMENT (OTHER THAN WITH
RESPECT TO ANY COLLATERAL DOCUMENT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE
THEREIN) OR OTHER DOCUMENT RELATED THERETO. EACH PARTY HERETO IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENTS (OTHER THAN WITH RESPECT TO ANY COLLATERAL
DOCUMENT TO THE EXTENT EXPRESSLY PROVIDED OTHERWISE THEREIN) IN THE MANNER
PROVIDED FOR NOTICES (OTHER THAN FACSIMILE) IN SECTION 10.02, WHICH SHALL BE
MADE IN THE MANNER PROVIDED FOR THEREIN. NOTHING IN THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW. EACH PARTY HERETO AGREES THAT THE
AGENTS AND THE LENDERS RETAIN THE RIGHT TO BRING PROCEEDINGS AGAINST ANY LOAN
PARTY IN THE COURTS OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF
ANY RIGHTS UNDER ANY COLLATERAL DOCUMENT OR THE ENFORCEMENT OF ANY JUDGMENT.

 

191



--------------------------------------------------------------------------------

(c) Each Guarantor incorporated under Mexican law shall appoint Playa Management
USA, LLC (the “Process Agent”) (or any successor thereto, as the case may be) as
its designee, appointee and agent to receive, accept and acknowledge for and on
its behalf, and in respect of its property, service of any and all legal
process, summons, notices and documents that may be served in any such action or
proceeding arising out of or relating to this Agreement or any other Loan
Document. Such service may be made by mailing or delivering a copy of such
process to such Guarantor in care of the Process Agent (or any successor
thereto, as the case may be) at such Process Agent’s address at 3950 University
Drive, Suite 301, Fairfax, Virginia 22030. As long as this Agreement remains in
force and any obligation pursuant hereto remains outstanding the relevant
Guarantor shall maintain a duly appointed agent, for the receipt of service
within the United States of America and shall notify the Administrative Agent,
the Mexican Collateral Agent and each Lender of the name and address thereof.

Section 10.16 WAIVER OF RIGHT TO TRIAL BY JURY.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.16.

Section 10.17 Binding Effect.

This Agreement shall become effective when it shall have been executed and
delivered by the Loan Parties and each other party hereto and the Administrative
Agent shall have been notified by each Lender, the Swing Line Lenders and L/C
Issuer that each such Lender, Swing Line Lender and L/C Issuer has executed it
and thereafter shall be binding upon and inure to the benefit of the Loan
Parties, each Agent and each Lender and their respective successors and assigns,
in each case in accordance with Section 10.07 (if applicable) and except that no
Loan Party shall have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders except as permitted by
Section 7.04.

Section 10.18 USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name, address and tax identification number of such Loan Party and
other information regarding such Loan Party that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the USA Patriot Act. This notice is given in accordance with the
requirements of the USA Patriot Act and is effective as to the Lenders and the
Administrative Agent.

 

192



--------------------------------------------------------------------------------

Section 10.19 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Loan Party acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (i) (A) the arranging and
other services regarding this Agreement provided by the Administrative Agent and
the Arranger are arm’s-length commercial transactions between the Loan Parties
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arranger and the Lenders, on the other hand, (B) each Loan Party has
consulted its own legal, accounting, regulatory and tax advisors to the extent
it has deemed appropriate, and (C) each Loan Party is capable of evaluating, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) the Administrative
Agent, each other Arranger and each Lenders each is and has been acting solely
as a principal and, except as expressly agreed in writing by the relevant
parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for each Loan Party or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent, any other Arranger nor
any Lender has any obligation to the Loan Parties or any of their respective
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arranger, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Loan Parties and their respective
Affiliates, and neither the Administrative Agent nor any other Arranger nor any
Lender has any obligation to disclose any of such interests to the Loan Parties
or any of their respective Affiliates. To the fullest extent permitted by law,
each Loan Party hereby waives and releases any claims that it may have against
the Administrative Agent, the Arranger and the Lenders with respect to any
breach or alleged breach of agency or fiduciary duty in connection with any
aspect of any transaction contemplated hereby.

Section 10.20 Intercreditor Agreements.

Each Lender hereunder (a) acknowledges that it has received a copy of the
Intercreditor Agreements, (b) agrees that it will be bound by and will take no
actions contrary to the provisions of the Intercreditor Agreements and
(c) authorizes and instructs the Administrative Agent to enter into the
Intercreditor Agreements as Administrative Agent and on behalf of such Lender.
In the event of any conflict or inconsistency between the provisions of any
Intercreditor Agreement and this Agreement, the provisions of such Intercreditor
Agreement shall control.

Section 10.21 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of the Borrower in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent from the Borrower in the Agreement
Currency, the Borrower

 

193



--------------------------------------------------------------------------------

agree, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent in such
currency, the Administrative Agent agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
applicable Law).

Section 10.22 Waiver of Sovereign Immunity.

Each Loan Party that is incorporated outside the United States, in respect of
itself, its Subsidiaries, its process agents, and its properties and revenues,
hereby irrevocably agrees that, to the extent that such Loan Party or its
respective Subsidiaries or any of its or its respective Subsidiaries’ properties
has or may hereafter acquire any right of immunity, whether characterized as
sovereign immunity or otherwise, from any legal proceedings, whether in the
United States or elsewhere, to enforce or collect upon the Loans or any Loan
Document or any other liability or obligation of such Loan Party or any of their
respective Subsidiaries related to or arising from the transactions contemplated
by any of the Loan Documents, including, without limitation, immunity from suit,
immunity from service of process, immunity from jurisdiction or judgment of any
court or tribunal, immunity from execution of a judgment, and immunity of any of
its property from attachment prior to any entry of judgment, or from attachment
in aid of execution upon a judgment, such Loan Party, for itself and on behalf
of its Subsidiaries, hereby expressly waives, to the fullest extent permissible
under applicable law, any such immunity, and agrees not to assert any such right
or claim in any such proceeding, whether in the United States or elsewhere.
Without limiting the generality of the foregoing, each Loan Party further agrees
that the waivers set forth in this Section 10.22 shall have the fullest extent
permitted under the Foreign Sovereign Immunities Act of 1976 of the United
States and are intended to be irrevocable for purposes of such Act.

Section 10.23 Parallel Debt.

(a) Notwithstanding any other provision of any Loan Document, each Loan Party,
by way of an independent payment obligation, hereby irrevocably and
unconditionally undertakes to pay to the Administrative Agent, as creditor in
its own right and not as representative of the other Secured Parties, sums equal
to the aggregate amount payable by such Loan Party in respect of its
Corresponding Obligations as and to the extent its Corresponding Obligations
fall due for payment or would have fallen due but for any discharge from failure
of another Secured Party to take appropriate steps, in insolvency proceedings
affecting that Loan Party, to preserve its entitlement to be paid that amount.
The payment undertaking of each Loan Party under this Section 10.23(a) is to be
referred to as its “Parallel Debt.”

(b) The Parallel Debt will be payable in the currency or currencies of the
Corresponding Obligations and will become due and payable as and when and to the
extent one or more of the Corresponding Obligations become due and payable. An
Event of Default in respect of the Corresponding Obligations shall constitute a
default (verzuim) within the meaning of section 3:248 of the Dutch Civil Code
with respect to the Parallel Debt without any notice being required.

(c) Each Loan Party and the Administrative Agent acknowledge that the
obligations of each Loan Party under paragraph (a) are several and are separate
and independent from, and shall not in any way limit or affect, the
Corresponding Obligations nor shall the amounts for which each Loan Party is
liable under paragraph (a) be limited or affected in any way by its
Corresponding Obligations provided that: (x) the Administrative Agent shall not
demand payment with regard to the Parallel Debt of each Loan Party to the extent
that such Loan Party’s Corresponding Obligations have been irrevocably paid or
(in the case of guarantee obligations) discharged and (y) the Administrative
Agent shall not demand payment with regard to the Corresponding Obligations of
each Loan Party to the extent that such Loan Party’s Parallel Debt has been
irrevocably paid or (in the case of guarantee obligations) discharged. The
amount which may become payable by the Loan Parties as the Parallel Debt shall
never exceed the total of the amounts which are payable under or in connection
with the Corresponding Obligations.

 

194



--------------------------------------------------------------------------------

(d) The Administrative Agent acts in its own name and not as trustee and it
shall have its own independent right to demand payment of the amounts payable by
each Loan Party under this Section 10.23, irrespective of any discharge of such
Loan Party’s obligation to pay those amounts to the other Secured Parties
resulting from failure by them to take appropriate steps, in insolvency
proceedings affecting that Loan Party, to preserve their entitlement to be paid
those amounts.

(e) Any amount due and payable by a Loan Party to the Administrative Agent under
this Section 10.23 shall be decreased to the extent that the other Secured
Parties have received (and are able to retain) payment in full of the
corresponding amount under the other provisions of the Loan Documents and any
amount due and payable by a Loan Party to the other Secured Parties under those
provisions shall be decreased to the extent that the Administrative Agent has
received (and is able to retain) payment in full of the corresponding amount
under this Section 10.23.

(f) The rights of the Secured Parties (other than the Administrative Agent) to
receive payment of amounts payable by each Loan Party under the Loan Documents
are several and are separate and independent from, and without prejudice to, the
rights of the Administrative Agent to receive payment under this Section 10.23.

(g) Without limiting or affecting the Administrative Agent’s rights against the
Loan Parties (whether under this Section 10.23 or under any other provision of
the Loan Documents), each Loan Party acknowledges that: (x) nothing in this
Section 10.23 shall impose any obligation on the Administrative Agent to advance
any sum to any Loan Party or otherwise under any Loan Document, except in its
capacity as lender thereunder and (y) for the purpose of any vote taken under
any Loan Document, the Administrative Agent shall not be regarded as having any
participation or commitment other than those which it has in its capacity as a
lender.

Section 10.24 Representation of Dutch Loan Party.

If, in respect of any Loan Party incorporated under the laws of the Netherlands,
this Agreement or any other Loan Document is signed or executed by another
person acting on behalf of such Loan Party pursuant to a power of attorney
executed and delivered by such Loan Party, it is hereby expressly acknowledged
and accepted by the other parties to this Agreement or any other Loan Document
that the existence and extent of such person’s authority and the effects of such
person’s exercise or purported exercise of his or her authority shall be
governed by the laws of the Netherlands.

Section 10.25 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by: (a) the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an EEA Financial Institution; and (b) the
effects of any Bail-in Action on any such liability, including, if applicable:
(i) a reduction in full or in part or cancellation of any such liability; (ii) a
conversion of all, or a portion of, such liability into shares or

 

195



--------------------------------------------------------------------------------

other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or (iii) the variation of the terms of
such liability in connection with the exercise of the write-down and conversion
powers of any EEA Resolution Authority.

ARTICLE XI

GUARANTEE

Section 11.01 The Guarantee.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not as a surety to each Secured Party and
their respective permitted successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) the U.S. Bankruptcy Code after any bankruptcy or insolvency
petition under the U.S. Bankruptcy Code and (ii) any other debtor relief Laws)
on the Loans made by the Lenders to, and the Notes held by each Lender of, the
Borrower, and all other Secured Obligations from time to time owing to the
Secured Parties by any Loan Party under any Loan Document or any Secured Hedge
Agreement, in each case strictly in accordance with the terms thereof (such
obligations being herein collectively called the “Guaranteed Obligations”);
provided, however, that Guaranteed Obligations consisting of obligations of any
Loan Party arising under any Secured Hedge Agreement shall exclude all Excluded
Swap Obligations. The Guarantors hereby jointly and severally agree that if the
Borrower or other Guarantor(s) shall fail to pay in full when due (whether at
stated maturity, by acceleration or otherwise) any of the Guaranteed
Obligations, the Guarantors will promptly pay the same in cash, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Guaranteed Obligations, the same will be
promptly paid in full when due (whether at extended maturity, by acceleration or
otherwise) in accordance with the terms of such extension or renewal.
Notwithstanding any provision hereof or in any other Loan Document to the
contrary, in the event that any Guarantor is not an “eligible contract
participant” as such term is defined in Section 1(a)(18) of the Commodity
Exchange Act, as amended at the time (i) any transaction is entered into under a
Secured Hedge Agreement or (ii) such Guarantor becomes a Guarantor hereunder,
the Guaranteed Obligations of such Guarantor shall not include (x) in the case
of clause (i) above, such transaction and (y) in the case of clause (ii) above,
any transactions under Secured Hedge Agreement as of such date.

For purposes of this Section, the Guarantors irrevocably waive any order,
excussio, and division benefits they may have under any applicable jurisdiction,
including without limitation the benefits of orden, excusión, división, quita,
prórroga and espera and all other rights and benefits provided for under
articles 2813, 2814, 2815, 2816, 2817, 2818, 2819, 2820, 2821, 2822, 2823, 2824,
2826, 2827, 2836, 2838, 2839, 2840, 2842, 2844, 2845, 2846, 2847, 2848, 2849 and
other related articles of the Federal Civil Code (Código Civil Federal), and the
corresponding provisions of the Civil Codes of any State of Mexico.

Section 11.02 Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guaranty of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or

 

196



--------------------------------------------------------------------------------

instrument referred to herein or therein, or any substitution, release or
exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
Guarantor (except for Payment in Full). Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Guarantors hereunder which shall
remain absolute, irrevocable and unconditional under any and all circumstances
as described above:

(i) at any time or from time to time, without notice to the Guarantors, to the
extent permitted by Law, the time for any performance of or compliance with any
of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

(ii) any of the acts mentioned in any of the provisions of this Agreement or the
Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted (including incurring any increase or decrease
in the principal amount of the Guaranteed Obligations or the rate of interest or
fees thereon);

(iii) the maturity of any of the Guaranteed Obligations shall be accelerated, or
any of the Guaranteed Obligations shall be amended in any respect, or any right
under the Loan Documents or any other agreement or instrument referred to herein
or therein shall be amended or waived in any respect or any other guarantee of
any of the Guaranteed Obligations or except as permitted pursuant to
Section 11.09, any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with;

(iv) any Lien or security interest granted to, or in favor of, an L/C Issuer or
any Lender or Agent as security for any of the Guaranteed Obligations shall fail
to be perfected;

(v) the release of any other Guarantor pursuant to Section 11.09; or

(vi) take any other action which would, under applicable principles of common
law, give rise to a legal or equitable discharge of any Guarantor from its
liabilities under this Guaranty.

The Guarantors hereby expressly waive (to the fullest extent permitted by Law)
diligence, presentment, demand of payment, protest and, to the extent permitted
by Law, all notices whatsoever, and any requirement that any Secured Party
exhaust any right, power or remedy or proceed against the Borrower under this
Agreement or the Notes, if any, or any other agreement or instrument referred to
herein or therein, or against any other person under any other guarantee of, or
security for, any of the Guaranteed Obligations. The Guarantors waive, to the
extent permitted by Law, any and all notice of the creation, renewal, extension,
waiver, termination or accrual of any of the Guaranteed Obligations and notice
of or proof of reliance by any Secured Party upon this Guarantee or acceptance
of this Guarantee, and the Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred in reliance
upon this Guarantee, and all dealings between the Borrower and the Secured
Parties shall likewise be conclusively presumed to have been had or consummated
in reliance upon this Guarantee. This Guarantee shall be construed as a
continuing, absolute, irrevocable and unconditional guarantee of payment without
regard to any right of offset with respect to the Guaranteed Obligations at any
time or from time to time held by Secured Parties, and the obligations and
liabilities of the Guarantors hereunder shall not be conditioned or contingent
upon the pursuit by the Secured Parties or any other person at any time of any
right or remedy against the Borrower or against any other person which may be or
become liable in respect of all or any part of the Guaranteed Obligations or
against any collateral security or guarantee therefor or right of offset with
respect thereto. This Guarantee shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Guarantors
and the successors and assigns thereof, and shall inure to the benefit of the
Lenders, and their respective successors and assigns, notwithstanding that from
time to time during the term of this Agreement there may be no Guaranteed
Obligations outstanding.

 

197



--------------------------------------------------------------------------------

Section 11.03 Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise.

Section 11.04 Subrogation; Subordination.

Each Guarantor hereby agrees that until Payment in Full it shall subordinate any
claim and shall not exercise any right or remedy, direct or indirect, arising by
reason of any performance by it of its guarantee in Section 11.01, whether by
subrogation or otherwise, against the Borrower or any other Guarantor of any of
the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

Section 11.05 Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

Section 11.06 Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

Section 11.07 Continuing Guarantee.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

Section 11.08 General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 11.01 would otherwise be held or determined to be void, voidable,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 11.01, then,
notwithstanding any other provision to the contrary, the amount of such
liability

 

198



--------------------------------------------------------------------------------

shall, without any further action by such Subsidiary Guarantor, any Loan Party
or any other Person, be automatically limited and reduced to the highest amount
(after giving effect to the liability under this Guaranty and the right of
contribution established in Section 11.10, but before giving effect to any other
guarantee (including any guarantee of the Senior Notes)) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding. In addition, in the event that any applicable Law
(including, without limitation, any Law (i) limiting or restricting the giving
of financial assistance by way of guarantee, (ii) relating to fraudulent
conveyance or fraudulent transfer or (iii) enforcing currency controls in any
jurisdiction) limits the amount of financial assistance that a Guarantor is
permitted to provide in favor of another Loan Party, such Guarantor’s liability
under this Credit Agreement in respect of the Obligations of such Guarantor
shall be limited to the maximum amount permitted under such applicable law;
provided further that the application of such limitation in any specific case
(in respect of the Obligations of any Loan Party) shall not restrict or limit
the ability of the Secured Party to claim in full all amounts due under this
Credit Agreement in respect of the Obligations of any other Loan Party where
there is no Law which limits the amount of financial assistance that a Guarantor
is permitted to provide in favor of such other Loan Party, or where there is an
applicable exception to any limitation on the amount of financial assistance
which a Guarantor is permitted to provide in favor of such other Loan Party.

Section 11.09 Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests of any Subsidiary Guarantor (other
than the Company) are sold or otherwise transferred to a Person or Persons none
of which is a Loan Party in a transaction permitted hereunder or (ii) any
Subsidiary Guarantor ceases to be a Restricted Subsidiary or becomes an Excluded
Subsidiary (any such Subsidiary Guarantor, and any Subsidiary Guarantor referred
to in clause (i), a “Transferred Guarantor”), such Transferred Guarantor shall,
upon the consummation of such sale or transfer or other transaction, be
automatically released from its obligations under this Agreement (including
under Section 10.05 hereof) and the other Loan Documents, including its
obligations to pledge and grant any Collateral owned by it pursuant to any
Collateral Document and, in the case of a sale of all or substantially all of
the Equity Interests of the Transferred Guarantor, the pledge of such Equity
Interests to the Administrative Agent pursuant to the Collateral Documents shall
be automatically released, and, so long as the Borrower shall have provided the
Agents such certifications or documents as any Agent shall reasonably request,
the Administrative Agent shall take such actions as are necessary to effect each
release described in this Section 11.09 in accordance with the relevant
provisions of the Collateral Documents; provided, however, that the release of
any Subsidiary Guarantor from its obligations under this Agreement (x) if such
Subsidiary Guarantor becomes an Excluded Subsidiary of the type described in
clause (c) of the definition thereof shall only be permitted if at the time such
Guarantor becomes an Excluded Subsidiary of such type (1) no Default or Event of
Default shall have occurred and be continuing, (2) after giving pro forma effect
to such release and the consummation of the transaction that causes such Person
to be an Excluded Subsidiary of such type, the Borrower is deemed to have made a
new Investment in such Person for purposes of Section 7.02 (as if such Person
were then newly acquired) and such Investment is permitted pursuant to
Section 7.02 (other than Section 7.02(f)) at such time and (3) a Responsible
Officer of the Borrower certifies to the Administrative Agent compliance with
preceding clauses (1) and (2), (y) if such Subsidiary Guarantor becomes a
Non-Recourse Subsidiary, shall only be permitted if at the time such Guarantor
becomes a Non-Recourse Subsidiary (1) no Default or Event of Default shall have
occurred and be continuing, (2) after giving pro forma effect to such release
and the consummation of the transaction that cases such Person to be a
Non-Recourse Subsidiary, the Borrower is in compliance with the Ratio Mortgage
Requirement and (3) a Responsible Officer of the Borrower certifies to the
Administrative Agent compliance with the immediately preceding clauses (1) and
(2) and (z) if such Subsidiary Guarantor becomes an Immaterial Subsidiary, shall
only be permitted if

 

199



--------------------------------------------------------------------------------

the Borrower has provided written notice to the Administrative Agent that such
Subsidiary Guarantor (1) has become an Immaterial Subsidiary and (2) shall no
longer guaranty the obligations under this Agreement; provided, further, that no
such release shall occur if such Subsidiary Guarantor continues to be a
guarantor in respect of the Senior Notes, any Permitted First Priority
Refinancing Debt, any Permitted Junior Priority Refinancing Debt, any Permitted
Unsecured Refinancing Debt, any Junior Financing or any Permitted Refinancing in
respect of any of the foregoing.

Upon Payment in Full, this Agreement and the Guarantees made herein shall
terminate with respect to all Obligations, except with respect to Obligations
that expressly survive such repayment pursuant to the terms of this Agreement.

Section 11.10 Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.10 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

Section 11.11 Independent Obligation.

The obligations of each Guarantor hereunder are independent of the obligations
of any other Guarantor, any other party or the Borrower, and a separate action
or actions may be brought and prosecuted against such Guarantor whether or not
action is brought against any other guarantor, any other party or the Borrower
and whether or not any other guarantor, any other party or the Borrower be
joined in any such action or actions. Each Guarantor waives, to the fullest
extent permitted by law, the benefit of any statute of limitations affecting its
liability hereunder or the enforcement thereof. Any payment by the Borrower or
other circumstance which operates to toll any statute of limitations as to the
Borrower shall operate to toll the statute of limitations as to the Guarantors.

Section 11.12 Holdings’ Limited Recourse Guaranty.

Notwithstanding any other provision of this Agreement, the recourse of the
Administrative Agent and the other Secured Parties to Holdings under the Loan
Documents shall be limited to the Holdings’ Recourse Property. No assets of
Holdings other than the Holdings’ Recourse Property shall be available to
satisfy any liability of Holdings arising under the Loan Documents, whether
under this Section 11, the Borrower Equity Pledge, Holdings’ undertakings set
forth in Section 7.14 or otherwise. The rights of the Secured Parties to satisfy
the Guaranteed Obligations shall be limited to the foreclosure of (and all other
rights and remedies relating to the foreclosure of) the Lien created pursuant to
the Borrower Equity Pledge and the Secured Parties shall have no right to
proceed directly against Holdings for the satisfaction of any Guaranteed
Obligation, for any deficiency remaining from the foreclosure of the Lien
created by the Borrower Equity Pledge (or any portion of any of the foregoing).

[Signature Pages Follow]

 

200



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

PLAYA HOTELS & RESORTS N.V., as Holdings By:  

 

  Name:   Title: By:  

 

  Name:   Title: PLAYA RESORTS HOLDING B.V., as Borrower By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Each of the following Subsidiary Guarantors:

[                     ]

By:

 

 

 

Title: Authorized Signatory

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as Administrative Agent, L/C Issuer, Swing
Line Lender and Lender By:  

 

  Name:   Title: By:  

 

  Name:   Title: BANK OF AMERICA, N.A., as a Lender and an L/C Issuer By:  

 

  Name:   Title: CITIBANK, N.A., as a Lender and an L/C Issuer By:  

 

  Name:   Title: NOMURA CORPORATE FUNDING AMERICAS, LCC, as a Lender By:  

 

  Name:   Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK MÉXICO, S.A. INSTITUCIÓN DE BANCA MÚLTIPLE, DIVISIÓN FIDUCIARIA,
as Mexican Collateral Agent By:  

 

  Name:   Title: By:  

 

  Name:   Title:

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULES

TO AMENDED AND RESTATED CREDIT AGREEMENT, DATED APRIL 27, 2017,

BY AND AMONG PLAYA HOTELS & RESORTS N.V., PLAYA RESORTS HOLDING B.V.,

DEUTSCHE BANK AG NEW YORK BRANCH

AND THE OTHER PARTIES THERETO



--------------------------------------------------------------------------------

Schedule I

Guarantors

Playa H&R Holdings B.V., a besloten vennootschap met beperkte aansprakelijkheid
incorporated in the Netherlands

Hotel Gran Porto Real B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated in the Netherlands

Hotel Royal Cancun B.V., a besloten vennootschap met beperkte aansprakelijkheid
incorporated in the Netherlands

Hotel Gran Caribe Real B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated in the Netherlands

Hotel Royal Playa del Carmen B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated in the Netherlands

Playa Riviera Maya B.V., a besloten vennootschap met beperkte aansprakelijkheid
incorporated in the Netherlands

Playa Cabos B.V., a besloten vennootschap met beperkte aansprakelijkheid
incorporated in the Netherlands

Playa Romana B.V., a besloten vennootschap met beperkte aansprakelijkheid
incorporated in the Netherlands

Playa Punta Cana Holding B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated in the Netherlands

Playa Romana Mar B.V., a besloten vennootschap met beperkte aansprakelijkheid
incorporated in the Netherlands

Playa Cana B.V., a besloten vennootschap met beperkte aansprakelijkheid
incorporated in the Netherlands

Inversiones Vilazul S.A.S., a corporation incorporated in the Dominican Republic

Playa Hall Jamaican Resort Limited, a limited liability company incorporated in
Jamaica

Hotel Capri Caribe, S. de R.L. de. C.V., a limited liability company
incorporated in Mexico

Camerón del Caribe, S. de R.L. de. C.V., a limited liability company
incorporated in Mexico

Camerón del Pacifico, S. de R.L. de. C.V., a limited liability company
incorporated in Mexico

BD Real Resorts, S. de R.L. de. C.V., a limited liability company incorporated
in Mexico

Playa Gran, S. de R.L. de C.V., a limited liability company incorporated in
Mexico



--------------------------------------------------------------------------------

Gran Desing & Factory, S. de R.L. de C.V., a limited liability company
incorporated in Mexico

Desarrollos GCR, S. de R.L. de C.V., a limited liability company incorporated in
Mexico

Inmobiliaria Y Proyectos TRPLAYA, S. de R.L. de C.V., a Mexican limited
liability company incorporated in Mexico

Playa Rmaya One, S. de R.L. de. C.V., a limited liability company incorporated
in Mexico

Playa Cabos Baja, S. de R.L. de. C.V., a limited liability company incorporated
in Mexico

Playa Capri Resort B.V., a besloten vennootschap met beperkte aansprakelijkheid
incorporated in the Netherlands

Playa Punta Cancun Resort B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated in the Netherlands

Playa Puerto Vallarta Resort B.V., a besloten vennootschap met beperkte
aansprakelijkheid incorporated in the Netherlands



--------------------------------------------------------------------------------

Schedule 1.01A

Commitments of the Lenders

Initial Term Debt

 

Term Lender

   Amount      Percentage  

Deutsche Bank AG New York Branch

   $ 530,000,000        100 %    

 

 

    

 

 

 

Total

   $ 530,000,000        100 %    

 

 

    

 

 

 

Initial Revolving Commitment

 

Revolving Credit Lender

   Amount      Percentage  

Deutsche Bank AG New York Branch

   $ 35,000,000        35 % 

Bank of America N.A.

   $ 35,000,000        35 % 

Citibank N.A.

   $ 20,000,000        20 % 

Nomura Corporate Funding Americas, LLC

   $ 10,000,000        10 %    

 

 

    

 

 

 

Total

   $ 100,000,000        100 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

Schedule 4.01(a)(v)

Collateral Documents

 

1. Pledge Agreement between Resort Room Sales, LLC, as pledgor, and the
Administrative Agent, related to a pledge of shares of Playa Management USA,
LLC, as the issuer.

 

2. Agreement regarding Uncertificated Securities between Resort Room Sales, LLC,
Playa Management USA, LLC and the Administrative Agent.



--------------------------------------------------------------------------------

Schedule 4.01(j)

Approvals

None.



--------------------------------------------------------------------------------

Schedule 5.21

Insurance

 

Insured

  

Type of

Coverage

  

Amount Insured

  

Deductible

1.      Hyatt Ziva / Rose Hall

 

2.      Hotel Gran Caribe Real

3.      Hyatt Zilara Cancun

4.      Hotel Gran Porto Real

5.      Hotel The Royal Playa Del Carmen

6.      Hyatt Ziva Los Cabos

7.      Hyatt Ziva Cancun

8.      Secrets Capri

9.      Hyatt Ziva Puerto Vallarta

10.    Dreams Puerto Aventuras

 

11.    Dreams Punta Cana

12.    Dreams La Romana

13.    Dreams Palm Beach

   Property   

1.  General Limit: $200,000,000 Combined Mexico, Dominican Republic and Jamaica
– property damage and loss of benefits. Maximum period of indemnitization for
loss of benefits is 24 months.

 

2.  Catastrophic Nature Events: $200,000,000 per occurrence and annual aggregate
shared between (Mexico, Dominican Republic and Jamaica)

 

3.  All Risk Property Damage Sublimits: Please see attached pages.

  

1.      All Other: $25,000 per occurrence EXCEPT:

 

2.      Catastrophic Nature Events: (Windstorm, Flood, Earthquake): 2% Per Unit
of Insurance at each location subject to a minimum of $250,000 any one
occurrence

 

3.      Loss of Benefits due to nature catastrophic losses, within applicable
CAT deductible

 

4.      Service Interruption: 24 Hour waiting period

1.      Hyatt Ziva / Rose Hall

 

2.      Hotel Gran Caribe Real

3.      Hyatt Zilara Cancun

4.      Hotel Gran Porto Real

5.      Hotel The Royal Playa Del Carmen

  

General

Liability/ Excess Liability

  

1.  General Limit: $50,000,000 (Total) General Limit of Indemnity each and every
loss (28M GL / 22M Excess Liability)

2.  Additional Coverages and Sublimits: Please see attached pages

  

1.      General Limit: $10,000 each and every loss

2.      Excess / DIC Auto- Coverage applies in excess of the minimum required by
law in the territory concerned.



--------------------------------------------------------------------------------

Insured

  

Type of

Coverage

  

Amount Insured

  

Deductible

6.      Hyatt Ziva Los Cabos

7.      Hyatt Ziva Cancun

8.      Secrets Capri

9.      Hyatt Ziva Puerto Vallarta

10.    Dreams Puerto Aventuras

 

11.    Dreams Punta Cana

12.    Dreams La Romana

13.    Dreams Palm Beach

        

3.      Employee Benefits: $1,000

4.      Local Policies: $10,000

1.      Hyatt Ziva / Rose Hall

 

2.      Hotel Gran Caribe Real

3.      Hyatt Zilara Cancun

4.      Hotel Gran Porto Real

5.      Hotel The Royal Playa Del Carmen

6.      Hyatt Ziva Los Cabos

7.      Hyatt Ziva Cancun

8.      Secrets Capri

9.      Hyatt Ziva Puerto Vallarta

10.    Dreams Puerto Aventuras

 

11.    Dreams Punta Cana

12.    Dreams La Romana

13.    Dreams Palm Beach

   Terrorism   

$50,000,000, 24 months business

interruption

  

$10,000 for PD

 

Waiting Period: 48 Hours Service Interruption

 

48 Hours Contingent Business Interruption

 

48 Hours Denial of Access

   Foreign Voluntary WC   

1.      Employers Liability: $1,000,000 Limit

 

2.      Additional Coverages and Sublimits: Please see attached pages

  



--------------------------------------------------------------------------------

     Foreign General Liability
Carrier: XL Insurance Company
Effective Period: April 12, 2017 -
2018 Master Policy Number:
CSUSA1700365  

Basic Terms and Conditions of Global Program

  

Master Policy Limits of Liability:

  

General Limit each and every loss

     $28,000,000  

Master Control Program Aggregate

     $28,000,000  

General Aggregate Limit

     $28,000,000  

Products-Completed Operations Aggregate Limit

     $28,000,000  

Medical Expense Limit

     $100,000  

Damages to Premises Rented to You Limit (Tenant’s Liability)

     Included  

Employee Benefits Liability Limit of Liability

     $28,000,000  



--------------------------------------------------------------------------------

Local Policies - Limits of Indemnity

  

Dominican Republic - Seguros Universal

     $10,000,000  

Jamaica - Guardian General Insurance Jamaica Limited

     $10,000,000  

Mexico - XL Catlin

     $10,000,000  

Additional Coverages and Sublimits:

   -   

General Liability:

  

Liability as owner of buildings and other properties

     Included  

Construction and Assembly Liability

     $1,400,000  



--------------------------------------------------------------------------------

Liability for fire and explosion, spread or leaks by smoke, gases, vapour and
subsidence    Included Liability of Transport Goods    $140,000 Liability
derived from services (medical, security, fire extinguishing, dining rooms,
recreational activities, organization of events, etc.)    Included

Contingent Auto Liability:

   Included

Employers Liability:

  

Sublimit per victim

   Excess and Contingent
Employers Liability

Sudden and Accidental Pollution Liability

   Included



--------------------------------------------------------------------------------

Crossed Liability

   Included

Liquors Liability per claim and aggregate

   Included

Subsidiary Liability for Contractors and Subcontractors

   Included

Criminal Deposits (limit claim)

   Included

Criminal Defense (limit claim)

   Included

Deductibles (Per Occurrence):

  

CGL

  

General

   $10,000 each and every loss

Excess/DIC Auto

   Coverage applies in excess of the minumim required by law in the territory
concerned.

Employee Benefits Liability

   $1,000

Local Policy Deductibles

   $10,000



--------------------------------------------------------------------------------

Extensions Of Coverage:

  

Broad Named Insured

   Y

Additional Insured

   Y

Advertising Liability

   Y

Compensation for Court Attendance

   Y

Notice of cancellation 90 days

   Y

Pollution, Sudden & Accidental

   Y

Incidental Medical Malpractice

   Y

Cross Liability

   Y

Financial Loss

   Y

Use of Own Auto Extension for Employees

   Y

Fellow employee Exclusion Deleted

   Y

Waiver of Subrogation

   Y



--------------------------------------------------------------------------------

Acquisitions    Y - 60 days

Maritime Liability Endorsement In REM Coverage

   Y

Deletion of Care, Custody and Control Exclusion

   Y

Notable Exclusions:

  

Asbestos Exclusion

   Y

Nuclear Energy Liability Exclusion

   Y

Total Pollution Exclusion

   N - Sudden & Accidental Coverage

Fungus Exclusion

   Y

* Please refer to policy terms and conditions for full list of policy
exclusions.

  

Territory / Jurisdiction:

  



--------------------------------------------------------------------------------

Territory:

  

Any occurrence happening anywhere in the world outside the United States of
America including its territories and possessions and Puerto Rico for Suits
brought anywhere in the world.

 

Any occurrence happening in the United States of America including its
territories and possessions and Puerto Rico but only where the Suit is brought
outside the United States of America including its territories and possessions
and Puerto Rico

Jurisdiction:

   Law of Englan and Wales. The courts of England and Wales alone shall have
jurisdiction to determine any dispute arising hereunder.

Premiums:

  

GL Premium (Including Local Admitted Policy Premium)

   $631,750

THIS SPREADSHEET IS DEVELOPED TO SERVE AS AN BRIEF OVERVIEW OF ACCOUNT TERMS AND
CONDITIONS. IT IS NOT MEANT TO BE A DEFINITIVE DOCUMENT. TO THE BEST OF OUR
KNOWLEDGE, AON BELIEVES THE TERMS LISTED TO BE ACCURATE BUT THE INSURED MUST
REVERT TO POLICY/QUOTE FORM FOR EXACT WORDINGS & TERMS AND CONDITIONS.



--------------------------------------------------------------------------------

   Excess Liability Carrier: Allianz Global Corporate & Specialty Effective
Period: April 12, 2017 - 2018 Master Policy Number: CSUSA1701485 Basic Terms and
Conditions of Global Program    Underlying Policy    CSUSA1700365

Limits of Liability:

  

Each Loss

   $22,000,000 In the Aggregate for each annual premium during the currency of
this Policy, separately in respect of each Loss insured with an aggregate limit
in the Undetlying Policy    $22,000,000

Excess Of:

  

Each Loss

   $28,000,000 In the Aggregate for each annual premium during the currency of
this Policy, separately in respect of each Loss insured with an aggregate limit
in the Undetlying Policy    $28,000,000



--------------------------------------------------------------------------------

Territory / Jurisdiction:    Territory:   

Any occurrence happening anywhere in the world outside the United States of
America including its territories and possessions and Puerto Rico for Suits
brought anywhere in the world.

 

Any occurrence happening in the United States of America including its
territories and possessions and Puerto Rico but only where the Suit is brought
outside the United States of America including its territories and possessions
and Puerto Rico

Jurisdiction:

   Law of England and Wales. The court of England and Wales shall have
jurisdiction to determine any dispute arising hereunder.

Premiums:

  

Excess Liability Premium

   $60,500

THIS SPREADSHEET IS DEVELOPED TO SERVE AS AN BRIEF OVERVIEW OF ACCOUNT TERMS AND
CONDITIONS. IT IS NOT MEANT TO BE A DEFINITIVE DOCUMENT. TO THE BEST OF OUR
KNOWLEDGE, AON BELIEVES THE TERMS LISTED TO BE ACCURATE BUT THE INSURED MUST
REVERT TO POLICY/QUOTE FORM FOR EXACT WORDINGS & TERMS AND CONDITIONS.



--------------------------------------------------------------------------------

   Foreign Voluntary Workers Compensation Carrier: Chubb Effective Period:
April 12, 2017 - 2018 Policy Number: 3588-91-22 Basic Terms and Conditions of
Global Program   

Employers Liability:

  

Sublimit per victim

  

BI by Accident/Each Accident

   $1,000,000

BI by Disease/Each Employee, inc. endemic disease

   $1,000,000

BI by Disease/Policy Limit, inc. endemic disease

   $1,000,000

Repatriation:

  

Aggregate

   $1,000,000

Per Covered Employee

   $500,000 Territory / Jurisdiction:   

Territory:

  

Coverage territory means anywhere in the world except:

 

a. The United States of America (including its territories and possessions) and
Puerto Rico; and

 

b. Any country or jurisdiction which is subject to trade or other economic
sanction or embargo by the United States of America.

Jurisdiction:

   This insurance applies to bodily injury by accident or bodily injury by
disease arising out of and in the course of employment outside the United States
and Canada and to bodily injury by accident or bodily injury by disease arising
out of and in the course of temporary employment in the United States and
Canada.

Premiums:

  

FVWC Premium

   $9,416

THIS SPREADSHEET IS DEVELOPED TO SERVE AS AN BRIEF OVERVIEW OF ACCOUNT TERMS AND
CONDITIONS. IT IS NOT MEANT TO BE A DEFINITIVE DOCUMENT. TO THE BEST OF OUR
KNOWLEDGE, AON BELIEVES THE TERMS LISTED TO BE ACCURATE BUT THE INSURED MUST
REVERT TO POLICY/QUOTE FORM FOR EXACT WORDINGS & TERMS AND CONDITIONS.



--------------------------------------------------------------------------------

   Commercial Property Carrier: Ace American Insurance Co and other authorized
insurers Effective Period: April 12, 2017 - 2018 Master Policy Number: GPA
D3808740A001 Basic Terms and Conditions of Property Program:   

EXPOSURE:

  

Total Insured Values

   $1,476,900,000

POLICY LIMIT (USD)

  

Policy Limit

   $200,000,000

SUBLIMIT CATASTROPHIC RISK

  

Named Windstorm

   $200,000,000

Earth Movement (per occurrence & annual aggregated)

   $200,000,000

Flood (per occurrence & annual aggregated)

   $200,000,000

Indemnity period for loss benefit

   24 MONTHS



--------------------------------------------------------------------------------

Local Policies

  

Dominican Republic

  

Jamaica

  

Mexico

  

EXTENSION OF COVER

  

Account Receivable

   $10,000,000

Adjuster Fees

   Excluded

Aesthetic Damages (applies to hotel interior)

   Included

Architects and Engineering Fees

   $5,000,000

Automatic coverage, Newly Acquired Property

   25,000,000 up to 120 days then MUL applies

Brands and Labels

   $2,500,000

Business Income - Impossibility of Access

   See Ingress Egress

Business Income - Lack of Supplies

   See Service Interruption

Cancellation of Bookings (per occurrence & annual aggregate

   2,500,000 Combined with Loss of Attraction

Civil Authority

   $10,000,000



--------------------------------------------------------------------------------

Claim Preparation Fees / Professional Fee Expenses

   $2,000,000

Contingent Business Interruption

   10,000,000 Combined with Attraction Property

Contingent Business Interruption - Direct Suppliers

   $10,000,000

Contingent Business Interruption - Indirect Suppliers

  

Damages caused to Electronic Equipment

   Included

Debris Removal

   25,000,000 or 25% of loss, whichever is greater

Decontamination Expense

   See Land and Water Clean Up expense

Deferred Payments

   $1,000,000

EDP Equipment/Media

   $5,000,000

Electric Transmission Line

   Included within 1,000 feet of insured premise

Engineering Expense

   5,000,000 within Architects and Engineering Fees

Ensuing Mold (per occurrence & annually aggregated)

   $1,000,000

Errors and Omissions

   $5,000,000

Expediting Expense

   $10,000,000

Extinction & Salvage Expense

   Included

Extra Expense

   $10,000,000

Fine Arts (each unit)

   1,000,000



--------------------------------------------------------------------------------

Fire Brigade Charges and Extinguishing Expenses    1,000,000 Fire Protective
Equipment Refills    1,000,000 within Fire Brigade Charges and
Extinguishing Expenses Garden Reconstruction (Including Golf Courses)    Policy
excludes Golf Courses as Playa has no exposure. See Outdoor Property and Land
Improvements Glass Breakage    Included if loss is due covered peril Goods that
are weatherproof and constructions
without walls or ceilings    Included Guest Property/ Property of Others (per
occurrence & annual aggregate)    $1,000,000 Guest Relocation (per occurrence &
annual aggregate)    $5,000,000 Impounded Water    Included Ingress/Egress   
10,000,000 Land Improvement    $2,500,000 Land and Water contaminant clean up
(per occurrence & annual
aggregate)    $1,000,000 Leasehold Interest    $1,000,000 Liquid Spill   
Included if loss is due covered peril Loss of Attraction (per occurrence &
annual aggregate)    3,000,000 Combined with Cancellation of Bookings



--------------------------------------------------------------------------------

Loss of Beaches (each event)    $750,000 included within Land Improvements
Miscellaneous Unscheduled Locations    $25,000,000 Motor Vehicles Clients and
Employees (Insured per vehicle and loss)    Motor Vehicles licensed for highway
use are covered while on Insured’s premise New Acquisitions (30 days)    See
Automatic Coverage Offices Outside Of Enclosures / Hotels Declared By Situation
(each risk)    Included if loss is due covered peril Outdoor property including
Beaches    2,500,000 except; 750,000 for beaches Per Occurrence Permits and
Licenses    Included if loss is due covered peril Piers, Docks and Seawalls for
schedule Mexico hotels (2)    2,500,000 within Land Improvements Property in the
course of construction including soft costs    $10,000,000 Property of Clients
(each room)    1,000,000 within Guest Property Property of Employee / Third
Party    Included Protection and Preservation of property    Included
Radioactive Contamination    Included if loss is due covered peril Relocation
Expense and/or Breakdown Repairs    Included if loss is due covered peril
Replacement of archives, titles, values, patterns, models, matrix, plans   
5,000,000 within Valuable Papers Research and development    Included



--------------------------------------------------------------------------------

Risk Under Construction (as long as the execution budget
is less than or equal to 1,400,000 USD)    10,000,000 within Property in the
Course of Construction Security Guard Expenses    Included if loss is due
covered peril Service Interruption / Off Premise    $10,000,000 Slide &
Mud-extraction Expenses    Included if loss is due covered peril Strikes,
Popular Riots, Civil Commotion, Vandalism and Damages caused by people due to
Malicious Acts.    See Terrorism Tax Liability    $1,000,000 Temporary Property
Displaced    Included if loss is due covered peril Tenants & Neighbors liability
   1,000,000 Transit    2,500,000 Urgent Transports, Aero Transports and Extra
Hours    5,000,000 within Guest Relocation Valuable Papers    5,000,000 BURGLARY
AND ROBBERY    Burglary & Robbery of content and container    N/A Theft Damage
   N/A Cash of Hotel in Safe    N/A



--------------------------------------------------------------------------------

Cash of Hotel in Closed Cabinet    N/A Seizure of Transported Funds    N/A
Seizure of Insured Property    N/A Security Guard Expenses    N/A Escaparate   
N/A Client Goods (each room) Personal Effects, Cash, Jewelry and Valuables   
1,000,000 within Guest Property Employee Dishonesty    N/A MACHINERY BREAKDOWN
   Internal Damage    Included Ammonia Contamination    5,000,000 Hazardous
Substances    5,000,000 Refrigerated Spoilage    5,000,000 ELECTRONIC EQUIPEMENT
   Internal and External Damage    5,000,000 for Electronic Data / Media



--------------------------------------------------------------------------------

External Data Carrier    Included for Electronic Hardware Increased Cost of
Operation    DISTANCE LIMITATION    Attraction Property    5 Miles Civil or
Military Authority    5 Miles Ingress/Egress    5 Miles Waterway Access    5
Miles TIME ELEMENT    Attraction Property    60 Days Automatic Coverage (Newly
Acquired Property)    120 Days Civil or Military Authority    90 Days Extended
Period of Liability    365 Days Ingress / Egress    90 Days Impounded Water   
90 Days Loss of Profits Indemnity Period    24 Months



--------------------------------------------------------------------------------

Ordinary Payroll    365 Days Waterway Access    30 Days DEDUCTIBLES PER EVENT   
Catastrophic Nature Events    See covered perils Named Windstorm    2% Per Unit
of Insurance / $250,000 min Earth Movement (per occurrence & annual aggregated)
   2% Per Unit of Insurance / $250,000 min Flood (per occurrence & annual
aggregated)    2% Per Unit of Insurance / $250,000 min Loss of Benefits due to
nature catastrophic losses    Within applicable CAT deductible Loss of Benefits
as Consequence of Material Damage    Provide description of coverage Machinery
Breakdown    25,000 Electronic Equipment    25,000 Burglary and Robbery   
25,000 Other Coverage    25,000



--------------------------------------------------------------------------------

EXCLUSIONS:       LMA 3100 – Sanction Limitation and Exclusion LMA 5130 –
Application of Sublimits Endorsement LMA 5019 – Asbestos Endorsement Exclusion
LMA 5062 – Fraudulent Claim Clause LMA 3100 – Sanction Limitation and Exclusion
NMA 1998 – Service of Suit Clause NMA 1191 – Radioactive Contamination Exclusion
NMA 2340 – Seepage & Pollution Exclusion & Debris Removal NMA 2914 – Electronic
Data Endorsement NMA 2920 – Terrorism Exclusion NMA 2962 – Biological and
Chemical Exclusion NMA 2962 – Biological or Chemical Materials Exclusion NMA
2918 – War & Terrorism Exclusion – Foreign Entity Loss Endorsement Minimum
Earned Premium Clause CLAUSES:       Replacement Cost    Automatic coverage of
property damage and loss of profit    Capital Compensation    Clause 72 hours   

THIS SPREADSHEET IS DEVELOPED TO SERVE AS AN BRIEF OVERVIEW OF ACCOUNT TERMS AND
CONDITIONS. IT IS NOT MEANT TO BE A DEFINITIVE DOCUMENT. TO THE BEST OF OUR
KNOWLEDGE, AON BELIEVES THE TERMS LISTED TO BE ACCURATE BUT THE INSURED MUST
REVERT TO POLICY/QUOTE FORM FOR EXACT WORDINGS & TERMS AND CONDITIONS.



--------------------------------------------------------------------------------

   Terrorism Carrier: On File with Aon Effective Period: April 12, 2017 - 2018
Policy Number: On file with Aon Basic Terms and Conditions of Terrorism Program
   Limit:    $50,000,000

THIS SPREADSHEET IS DEVELOPED TO SERVE AS AN BRIEF OVERVIEW OF ACCOUNT TERMS AND
CONDITIONS. IT IS NOT MEANT TO BE A DEFINITIVE DOCUMENT. TO THE BEST OF OUR
KNOWLEDGE, AON BELIEVES THE TERMS LISTED TO BE ACCURATE BUT THE INSURED MUST
REVERT TO POLICY/QUOTE FORM FOR EXACT WORDINGS & TERMS AND CONDITIONS.



--------------------------------------------------------------------------------

Schedule 6.19

Post-Closing Conditions

The following documents will be executed and delivered no later than thirty
(30) days following the Closing Date:

 

  1. Ratification of the Partnership Interest Pledge Agreement by and among
Playa Riviera Maya B.V., Playa Resorts Holding, B.V. and the Mexican Collateral
Agent with respect to the partnership quota issued by Playa Rmaya One, S. de
R.L. de C.V.;

 

  2. Ratification of the Partnership Interest Pledge Agreement by and among
Playa Cabos B.V., Playa Resorts Holding, B.V. and the Mexican Collateral Agent
with respect to the partnership quota issued by Playa Cabos Baja, S. de R.L. de
C.V.;

 

  3. Ratification of the Partnership Interest Pledge Agreement by and among
Hotel Gran Porto Real, B.V., Playa Resorts Holding, B.V., and the Mexican
Collateral Agent and Partnership Interest Pledge Agreement by and among BD Real
Resorts, S. de R.L. de C.V., Playa H&R Holdings B.V. and the Mexican Collateral
Agent with respect to the partnership quota issued by Playa Gran, S. de R.L. de
C.V.;

 

  4. Ratification of the Partnership Interest Pledge Agreement by and among
Hotel Royal Cancun, B.V., Playa Resorts Holding, B.V. and the Mexican Collateral
Agent and Partnership Interest Pledge Agreement by and among BD Real Resorts, S.
de R.L. de C.V., Playa H&R Holdings B.V. and the Mexican Collateral Agent with
respect to the partnership quota issued by Gran Desing & Factory, S. de R.L. de
C.V.;

 

  5. Ratification of the Partnership Interest Pledge Agreement by and among
Hotel Gran Caribe Real, B.V., Playa Resorts Holding, B.V. and the Mexican
Collateral Agent with respect to the partnership quota issued by Desarrollos
GCR, S. de R.L. de C.V.;

 

  6. Ratification of the Partnership Interest Pledge Agreement by and among
Hotel Royal Playa del Carmen, B.V., Playa Resorts Holding, B.V. and the Mexican
Collateral Agent and Partnership Interest Pledge Agreement by and among BD Real
Resorts, S. de R.L. de C.V., Playa H&R Holdings B.V. and the Mexican Collateral
Agent with respect to the partnership quota issued by Inmobiliaria y Proyectos
TRPlaya, S. de R.L. de C.V.;

 

  7. Ratification of the Partnership Interest Pledge Agreement by and among
Playa Resorts Holding, B.V., Playa H&R Holdings, B.V. and the Mexican Collateral
Agent with respect to the partnership quota issued by BD Real Resorts, S. de
R.L. de C.V.;

 

  8. Partnership Interest Pledge Agreement by and among Playa Punta Cancun
Resort, B.V., Playa Puerto Vallarta Resort B.V. and the Mexican Collateral Agent
with respect to the partnership quota issued by Cameron del Caribe, S. de R.L.
de C.V.;

 

  9. Partnership Interest Pledge Agreement by and among Playa Capri Resort,
B.V., Playa Punta Cancun Resort, B.V. and the Mexican Collateral Agent with
respect to the partnership quota issued by Hotel Capri Caribe, S. de R.L. de
C.V.;

 

  10. Partnership Interest Pledge Agreement by and among Playa Punta Cancun
Resort, B.V., Playa Puerto Vallarta Resort B.V. and the Mexican Collateral Agent
with respect to the partnership quota issued by Cameron del Pacífico, S. de R.L.
de C.V.;

 

  11. Ratification of the Non-Possessory Pledge Agreement by and among Playa
Cabos Baja, S. de R.L. de C.V. and the Mexican Collateral Agent;



--------------------------------------------------------------------------------

  12. Ratification of the Non-Possessory Pledge Agreement by and among
Desarrollos GCR, S de R.L. de C.V. and the Mexican Collateral Agent;

 

  13. Ratification of the Non-Possessory Pledge Agreement by and among Playa
Gran, S. de R.L. de C.V. and the Mexican Collateral Agent;

 

  14. Ratification of the Non-Possessory Pledge Agreement by and among Cameron
del Caribe, S. de R.L. de C.V. and the Mexican Collateral Agent;

 

  15. Ratification of the Non-Possessory Pledge Agreement by and among Playa
Rmaya One, S. de R.L. de C.V. and the Mexican Collateral Agent;

 

  16. Ratification of the Non-Possessory Pledge Agreement by and among Hotel
Capri Caribe, S. de R.L. de C.V. and the Mexican Collateral Agent;

 

  17. Ratification of the Non-Possessory Pledge Agreement by and among Gran
Desing & Factory, S. de R.L. de C.V. and the Mexican Collateral Agent;

 

  18. Ratification of the Non-Possessory Pledge Agreement by and among
Inmobiliaria y Proyectos TRPLAYA, S. de R.L. de C.V. and the Mexican Collateral
Agent; and

 

  19. Ratification of the Non-Possessory Pledge Agreement by and among Cameron
del Pacifico, S. de R.L. de C.V. and the Mexican Collateral Agent;

 

  20. The second priority deed of pledge of shares in the capital of Paloma
Capital N.V., among Playa Resorts Holding B.V. as pledgor, the Administrative
Agent as pledgee and Paloma Capital N.V. as company;

 

  21. The second priority deed of pledge on registered shares in the capital of
the Borrower, among Holdings as pledgor, the Administrative Agent as pledgee and
the Borrower as company;

 

  22. The second priority deed of pledge on registered shares in the capital of
Playa H&R Holdings B.V., among the Borrower as pledgor, the Administrative Agent
as pledgee and Playa H&R Holdings B.V. as company;

 

  23. The second priority deed of pledge on registered shares in the capital of
Rose Hall Jamaica Resorts B.V., among the Borrower as pledgor, the
Administrative Agent as pledgee and Rose Hall Jamaica Resorts B.V. as company;

 

  24. The second priority deed of pledge on registered shares in the capital of
Playa Romana Mar B.V., among Playa Romana B.V. as pledgor, the Administrative
Agent as pledgee and Playa Romana Mar B.V. as company; and

 

  25. The second priority deed of pledge on registered shares in the capital of
Playa Cana B.V., among Playa Punta Cana Holding B.V. as pledgor, the
Administrative Agent as pledgee and Playa Cana B.V. as company.

The following documents will be executed and delivered no later than ninety
(90) days following the Closing Date:

 

  1. Ratification or Amendment to Mortgage Agreement by and among Playa Cabos
Baja, S. de R.L. de C.V. and the Mexican Collateral Agent with respect to the
hotel property known as Hyatt Ziva Los Cabos.

 

  2. Ratification or Amendment to Mortgage Agreement by and among Desarrollos
GCR S. de R.L. de C.V. and the Mexican Collateral Agent with respect to the
hotel property known as Gran Caribe Real;



--------------------------------------------------------------------------------

  3. Ratification or Amendment to Mortgage Agreement by and among Playa Gran S.
de R.L. de C.V. and the Mexican Collateral Agent with respect to the hotel
property known as Gran Porto Real;

 

  4. Ratification or Amendment to Mortgage Agreement by and among Cameron del
Caribe S. de R.L. de C.V. and the Mexican Collateral Agent with respect to the
hotel property known as Hyatt Ziva Cancún;

 

  5. Ratification or Amendment to Mortgage Agreement by and among Playa Rmaya
One, S. de R.L. de C.V. and the Mexican Collateral Agent with respect to the
hotel property known as Dreams Puerto Aventuras;

 

  6. Ratification or Amendment to Mortgage Agreement by and among Hotel Capri
Caribe, S. de R.L. de C.V. and the Mexican Collateral Agent with respect to the
hotel property known as Hotel Secrets Capri;

 

  7. Ratification or Amendment to Mortgage Agreement by and among Gran Desing &
Factory, S. de R.L. de C.V. and the Mexican Collateral Agent with respect to the
hotel property known as Hyatt Zilara Cancún;

 

  8. Ratification or Amendment to Mortgage Agreement by and among Inmobiliaria y
Proyectos TRPlaya, S. de R.L. de C.V. and the Mexican Collateral Agent with
respect to the hotel property known as The Royal Playa del Carmen; and

 

  9. Ratification or Amendment to Mortgage Agreement by and among Cameron del
Pacífico, S. de R.L. de C.V. and the Mexican Collateral Agent with respect to
the hotel property known as Hyatt Ziva Puerto Vallarta.



--------------------------------------------------------------------------------

Schedule 7.01(b)

Closing Date Liens

None.



--------------------------------------------------------------------------------

Schedule 7.02(f)

Closing Date Investments

 

1. Inversiones Vilazul S.A.S. holds a 25% interest in Invermax S.A.,
incorporated in the Dominican Republic with a value on the Closing Date of
$1,389,235.



--------------------------------------------------------------------------------

Schedule 7.03(b)

Closing Date Indebtedness

None.



--------------------------------------------------------------------------------

Schedule 10.02

Notice Addresses

Administrative Agent, L/C Issuer, Swing Line Lender and Mexican Collateral
Agent:

Deutsche Bank AG New York Branch

60 Wall Street

New York, NY 10005

Attention: Christine LaMonaca

Facsimile: 212-797-0403

Telephone: 212-250-1525

E-mail: christine.lamonaca@db.com

Borrower:

c/o Playa Resorts Management, LLC

3950 University Drive, Suite 301 Fairfax, Virginia

22030 USA Attention: Bruce Wardinski

Facsimile: (571) 529-6050

Website address: www.playaresorts.com

With a copy to:

Hogan Lovells US LLP

Columbia Square

555 Thirteenth Street, NW

Washington, D.C. 20004-1109

Attention: Gordon Wilson

Facsimile: (202) 637-5910

Telephone: (202) 637-5600

E-mail: gordon.wilson@hoganlovells.com



--------------------------------------------------------------------------------

Other Loan Parties:

c/o Playa Resorts Management, LLC

3950 University Drive, Suite 301 Fairfax, Virginia

22030 USA Attention: Bruce Wardinski

Facsimile: (571) 529-6050

With a copy to:

Hogan Lovells US LLP

Columbia Square

555 Thirteenth Street, NW

Washington, D.C. 20004-1109

Attention: Gordon Wilson

Facsimile: (202) 637-5910

Telephone: (202) 637-5600

E-mail: gordon.wilson@hoganlovells.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:                     ,             

 

To: Deutsche Bank AG New York Branch, as Administrative Agent

60 Wall Street New York,

New York 10005

Ladies and Gentlemen:

Reference is made to the Amended and Restated Credit Agreement, dated as of
April 27, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Playa
Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V. (“Holdings”),
the other Guarantors party thereto from time to time, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Deutsche Bank AG New York Branch, as Administrative Agent and Swing Line Lender,
Deutsche Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria,
as Mexican Collateral Agent and Deutsche Bank AG New York Branch, Bank of
America, N.A. and Citibank N.A. as L/C Issuers. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

 

   The Borrower hereby requests (select one):       A Borrowing of new Loans   
   A conversion of Loans made on                                          
               OR   

A continuation of Eurocurrency Rate Loans made on to be made on

 

the terms set forth below:

                                                           

(A)   Class of Borrowing1

                                                           

(B)   Date of Borrowing, conversion or continuation (which is a Business Day)

                                                           

(C)   Principal amount2

                                                        

 

 

1  E.g., Initial Term Loans, Extended Term Loans, Incremental Term Loans,
Refinancing Term Loans, Revolving Credit Loans, Extended Revolving Credit Loans,
Incremental Revolving Loans or Refinancing Revolving Credit Loans.

2  Eurocurrency Rate Loan Borrowings to be in a minimum principal amount of
$500,000 or in whole multiples of $250,000 in excess thereof. Base Rate Loan
Borrowings to be in a minimum principal amount of $500,000 or in whole multiples
of $100,000 in excess thereof.



--------------------------------------------------------------------------------

 

(D)   Type of Loan3

                                                         

(E)   Interest Period and the last day thereof4

                                                         

(F)    Wire instructions for Borrower account

                                                       

[The undersigned hereby represents and warrants to the Administrative Agent and
the Lenders that the conditions to lending specified in Section 4.01 of the
Credit Agreement will be satisfied (or waived) as of the date of the Borrowing
set forth above.]5

[Except in respect of any conversion or continuation of a Borrowing, the
undersigned hereby represents and warrants to the Administrative Agent and the
Lenders that [(i)] the conditions to lending specified in Sections 4.02(a) and
4.02(b) of the Credit Agreement will be satisfied (or waived)[ and (ii) the
Borrowing is permitted under the Senior Notes Indenture]6 as of the date of the
Borrowing set forth above.]7

[The remainder of this page is intentionally left blank.]

 

 

3  Specify Eurocurrency Rate or Base Rate.

4  Applicable for Eurocurrency Rate Loan Borrowings only. Interest Periods may
be 3 days or one, three or six months (or, if agreed to by the Administrative
Agent, a shorter period) or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, two, nine or twelve months.

5  Applies only to Borrowings on the Closing Date.

6  To be included if the Senior Notes will be outstanding at the time of the
Borrowing.

7  Applies only to Borrowings after the Closing Date.



--------------------------------------------------------------------------------

PLAYA RESORTS HOLDING B.V. By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF SWING LINE LOAN NOTICE

Date:                     ,             

 

To: Deutsche Bank AG New York Branch, as Administrative Agent

60 Wall Street

New York, New York 10005

Ladies and Gentlemen:

Reference is made to the Amended & Restated Credit Agreement, dated as of
April 27, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Playa
Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V. (“Holdings”),
the other Guarantors party thereto from time to time, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Deutsche Bank AG New York Branch, as Administrative Agent and Swing Line Lender,
Deutsche Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria,
as Mexican Collateral Agent and Deutsche Bank AG New York Branch, Bank of
America, N.A. and Citibank N.A. as L/C Issuers. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement.

The Borrower hereby gives you notice pursuant to Section 2.04(b) of the Credit
Agreement that it requests a Swing Line Borrowing under the Credit Agreement,
and in that connection sets forth below the terms on which such Swing Line
Borrowing is requested to be made:

 

(A)   Principal amount of Borrowing8

                                                       

(B)   Date of Borrowing (which is a Business Day)

                                                       

The undersigned hereby represents and warrants to the Administrative Agent and
the Lenders that, on the date of this Swing Line Loan Notice and on the date of
the related Swing Line Borrowing, [(i) ]the conditions to lending specified in
Sections 4.02(a) and 4.02(b) of the Credit Agreement will be satisfied (or
waived)[ and (ii) the Borrowing is permitted under the Senior Notes Indenture]9
as of the date of the Borrowing set forth above.

[The remainder of this page is intentionally left blank.]

 

 

8  Swing Line Borrowings to be in a minimum amount of $250,000 or in whole
multiples of $100,000 in excess thereof.

9  To be included if the Senior Notes will be outstanding at the time of the
Borrowing.



--------------------------------------------------------------------------------

 

PLAYA RESORTS HOLDING B.V. By:  

 

  Name:   Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C-1

FORM OF TERM NOTE

 

LENDER: [        ]    [New York, New York] PRINCIPAL AMOUNT: $[        ]   
[Date]

FOR VALUE RECEIVED, the undersigned, Playa Resorts Holding B.V. (together with
its successors and permitted assigns, the “Borrower”), hereby promises to pay to
the Lender set forth above (the “Lender”) or its permitted registered assigns,
in lawful money of the United States of America in immediately available funds
at the Administrative Agent’s Office (such term, and each other capitalized term
used but not defined herein, having the meaning assigned to it in the Amended &
Restated Credit Agreement, dated as of April 27, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among Borrower, Playa Hotels & Resorts N.V., the other
Guarantors party thereto from time to time, each lender from time to time party
thereto, Deutsche Bank AG New York Branch, as Administrative Agent and Swing
Line Lender, Deutsche Bank México, S.A. Institución de Banca Múltiple, División
Fiduciaria, as Mexican Collateral Agent and Deutsche Bank AG New York Branch,
Bank of America, N.A. and Citibank N.A. as L/C Issuers), (i) on the dates set
forth in the Credit Agreement, the principal amounts set forth in the Credit
Agreement with respect to Term Loans made by the Lender to the Borrower pursuant
to the Credit Agreement and (ii) on each Interest Payment Date, interest at the
rate or rates per annum as provided in the Credit Agreement on the unpaid
principal amount of all Term Loans made by the Lender to the Borrower pursuant
to the Credit Agreement.

The Borrower hereby promises to pay interest, on written demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates, in each case, at the rate or rates and to the extent provided in the
Credit Agreement.

The Borrower hereby waives, to the extent permitted by applicable law,
diligence, presentment, demand, protest and notice of any kind whatsoever,
subject to entry in the Register. The non-exercise by the holder hereof of any
of its rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All borrowings evidenced by this Term Note and all payments and prepayments of
the principal hereof and interest hereon and the respective dates thereof shall
be endorsed by the holder hereof on the schedule attached hereto and made a part
hereof or on a continuation thereof which shall be attached hereto and made a
part hereof, or otherwise recorded by such holder in its internal records;
provided, however, that the failure of the holder hereof to make such a notation
or any error in such notation shall not affect the obligations of the Borrower
under this Term Note.

This Term Note is one of the Term Notes referred to in the Credit Agreement
that, among other things, contains provisions for the acceleration of the
maturity hereof upon the happening of certain events, for optional and mandatory
prepayment of the principal hereof prior to the maturity hereof and for the
amendment or waiver of certain provisions of the Credit Agreement, all upon the
terms and conditions therein specified.

THIS TERM NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE
CREDIT AGREEMENT. TRANSFERS OF THIS TERM NOTE MUST BE RECORDED IN THE REGISTER
MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE TERMS OF THE CREDIT
AGREEMENT.

THIS TERM NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]

 

C-1-1



--------------------------------------------------------------------------------

PLAYA RESORTS HOLDING B.V. By:  

 

  Name:   Title:

[Signature Page to Playa First Lien Term Note]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

  

Amount of

Loan

  

Maturity

Date

  

Payments of
Principal/Interest

  

Principal

Balance of

Note

  

Name of

Person

Making the

Notation

 

C-1-4



--------------------------------------------------------------------------------

EXHIBIT C-2

FORM OF REVOLVING CREDIT NOTE

 

LENDER: [        ]    [New York, New York] PRINCIPAL AMOUNT: $[        ]   
[Date]

FOR VALUE RECEIVED, the undersigned, Playa Resorts Holding B.V. (together with
its successors and permitted assigns, the “Borrower”), hereby promises to pay to
the Lender set forth above (the “Lender”) or its permitted registered assigns,
in lawful money of the United States of America in immediately available funds
at the Administrative Agent’s Office (such term, and each other capitalized term
used but not defined herein, having the meaning assigned to it in the Amended &
Restated Credit Agreement, dated as of April 27, 2017 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Credit Agreement”), among Borrower, Playa Hotels & Resorts N.V., the other
Guarantors party thereto from time to time, each lender from time to time party
thereto (collectively, the “Lenders” and, individually, a “Lender”), Deutsche
Bank AG New York Branch, as Administrative Agent and Swing Line Lender, Deutsche
Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria, as Mexican
Collateral Agent and Deutsche Bank AG New York Branch, Bank of America, N.A. and
Citibank N.A. as L/C Issuers), (A) on the dates set forth in the Credit
Agreement, the lesser of (i) the principal amount set forth above and (ii) the
aggregate unpaid principal amount of all Revolving Credit Loans made by the
Lender to the Borrower pursuant to the Credit Agreement, and (B) interest from
the date hereof on the principal amount from time to time outstanding on each
such Revolving Credit Loan at the rate or rates per annum and payable on such
dates as provided in the Credit Agreement.

The Borrower hereby promises to pay interest, on written demand, on any overdue
principal and, to the extent permitted by law, overdue interest from their due
dates, in each case, at the rate or rates and to the extent provided in the
Credit Agreement.

The Borrower hereby waives, to the extent permitted by applicable law,
diligence, presentment, demand, protest and notice of any kind whatsoever,
subject to entry in the Register. The non-exercise by the holder hereof of any
of its rights hereunder in any particular instance shall not constitute a waiver
thereof in that or any subsequent instance.

All borrowings evidenced by this Revolving Credit Note and all payments and
prepayments of the principal hereof and interest hereon and the respective dates
thereof shall be endorsed by the holder hereof on the schedule attached hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof, or otherwise recorded by such holder in its
internal records; provided, however, that the failure of the holder hereof to
make such a notation or any error in such notation shall not affect the
obligations of the Borrower under this Revolving Credit Note.

This Revolving Credit Note is one of the Revolving Credit Notes referred to in
the Credit Agreement that, among other things, contains provisions for the
acceleration of the maturity hereof upon the happening of certain events, for
optional and mandatory prepayment of the principal hereof prior to the maturity
hereof and for the amendment or waiver of certain provisions of the Credit
Agreement, all upon the terms and conditions therein specified.

 

C-2-1



--------------------------------------------------------------------------------

THIS REVOLVING CREDIT NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE
TERMS OF THE CREDIT AGREEMENT. TRANSFERS OF THIS REVOLVING CREDIT NOTE MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF THE CREDIT AGREEMENT.

THIS REVOLVING CREDIT NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

[The remainder of this page is intentionally left blank.]

 

C-2-2



--------------------------------------------------------------------------------

PLAYA RESORTS HOLDING B.V. By:  

 

  Name:   Title:

 

 

C-2-3

[Signature Page to Playa First Lien Revolving Note]



--------------------------------------------------------------------------------

LOANS AND PAYMENTS

 

Date

  

Amount of

Loan

  

Maturity

Date

  

Payments of
Principal/Interest

  

Principal

Balance of

Note

  

Name of

Person

Making the

Notation



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF COMPLIANCE CERTIFICATE

[Date]

Reference is made to the Amended & Restated Credit Agreement, dated as of
April 27, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Playa
Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V. (“Holdings”),
the other Guarantors party thereto from time to time, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Deutsche Bank AG New York Branch, as Administrative Agent and Swing Line Lender,
Deutsche Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria,
as Mexican Collateral Agent and Deutsche Bank AG New York Branch, Bank of
America, N.A. and Citibank N.A. as L/C Issuers. Capitalized terms used herein
and not otherwise defined herein shall have the meanings assigned to such terms
in the Credit Agreement. Pursuant to Section 6.02(a) of the Credit Agreement,
the undersigned, solely in his/her capacity as a Responsible Officer of the
Borrower, and not in an individual capacity, certifies as follows:1

1. [Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of the fiscal year ended [        ], and the
related consolidated statements of income or operations, stockholders’ equity
and cash flows for such fiscal year, setting forth in each case in comparative
form the figures for the previous fiscal year (of a predecessor, if applicable),
all in reasonable detail (together with a customary management summary) and
prepared in accordance with GAAP, audited and accompanied by a report and
opinion of [        ]2, which report and opinion has been prepared in accordance
with generally accepted auditing standards and is not subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit except for (i) qualifications relating to changes in
accounting principles or practices reflecting changes in GAAP and required or
approved by such independent certified public accountants or (ii) any going
concern qualification or exception that is solely with respect to, or resulting
solely from, (1) an upcoming maturity date under any Facility, Permitted First
Priority Refinancing Debt, Permitted Junior Priority Refinancing Debt, Permitted
Ratio Debt, Permitted Unsecured Refinancing Debt or Senior Notes occurring
within one year from the time such report is delivered, (2) any anticipated
inability to satisfy the financial covenant described in Section 7.11 of the
Credit Agreement or (iii) except in the case of the Revolving Facility, an
actual Default in respect of Section 7.11 of the Credit Agreement). [The
financial

 

 

1  The forms of Schedules to be attached to the actual Compliance Certificate
delivered by the Borrower may differ from this form of Compliance Certificate to
the extent necessary to reflect the terms of the Credit Agreement, as may be
amended, restated, amended and restated, supplemented or otherwise modified in
writing from time to time.

2 

To be Deloitte & Touche LLP, any other independent registered public accounting
firm of nationally recognized standing or other independent registered public
accounting firm approved by the Administrative Agent (such consent not to be
unreasonably withheld, delayed or conditioned).

 

D-1-1



--------------------------------------------------------------------------------

statement referred to in the preceding sentence include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, of the financial condition and results of operations of the Borrower
and its Restricted Subsidiaries separate from the financial condition and
results of operations of such Unrestricted Subsidiaries] 3.]4

OR

[Attached hereto as Exhibit A is a consolidated balance sheet of the Borrower
and its Subsidiaries as at the end of the fiscal quarter ended [            ],
and the related (i) consolidated statements of income or operations for such
fiscal quarter and for the portion of the fiscal year then ended and
(ii) consolidated statements of cash flows for such fiscal quarter and the
portion of the fiscal year then ended, setting forth in each case in comparative
form the figures for the corresponding fiscal quarter of the previous fiscal
year and the corresponding portion of the previous fiscal year, all in
reasonable detail (together with a customary management summary) (collectively,
the “Financial Statements”). Such Financial Statements fairly present in all
material respects the financial condition, results of operations, stockholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes. Also attached hereto as Exhibit A are the related consolidating
financial statements reflecting the adjustments necessary to eliminate the
accounts of Unrestricted Subsidiaries (if any) (which may be in footnote form
only) from such consolidated financial statements.]5

2. [[To my knowledge, except as otherwise disclosed to the Administrative Agent
pursuant to the Credit Agreement, no Default or Event of Default has occurred
and is continuing.] [If unable to provide the foregoing certification, attach an
Annex A specifying the details of each Default or Event of Default that has
occurred and is continuing and any action taken or proposed to be taken with
respect thereto.]

3. [Attached hereto as Schedule 1 is a calculation of the Consolidated Secured
Net Leverage Ratio as of the last day of the most recent Test Period, which
calculation is true and correct.]6

 

 

3  To be included if the Borrower has designated any of its Subsidiaries as an
Unrestricted Subsidiary and if any such Unrestricted Subsidiary or group of
Unrestricted Subsidiaries, if taken together as one Subsidiary, would constitute
a Significant Subsidiary.

4  To be included if accompanying annual financial statements only.

5  To be included if accompanying quarterly financial statements for any of the
first three fiscal quarters of each fiscal year only.

6  To be included for information only in order to calculate the Commitment Fee
Rate; provided that the calculation shall be provided for compliance purposes if
the aggregate amount of outstanding Revolving Loans (including Swingline Loans)
and Letters of Credit (to the extent not Cash Collateralized or backstopped) in
excess of $10,000,000 exceeds 35.0% of the aggregate Revolving Credit
Commitments under the Revolving Credit Facility.

 

D-1-2



--------------------------------------------------------------------------------

4. [Attached hereto as Schedule 2 are reasonably detailed calculations setting
forth Excess Cash Flow for the [third and fourth quarters of the fiscal year
ending December 31, 2017] [most recently ended fiscal year].]7

5. [Attached hereto [(i) as Exhibit C is a report setting forth the legal name
and the jurisdiction of formation of each Loan Party and the location of the
chief executive office of each Loan Party or confirming that there has been no
change in such information since the Closing Date or the date of the last such
report;]8 [and (ii) as Exhibit D]/[as Exhibit C] is (a) a list of each
Subsidiary of the Borrower that identifies each Unrestricted Subsidiary as of
the date of delivery of this Compliance Certificate (to the extent that there
have been any changes in the identity or status as an Unrestricted Subsidiary of
any such Subsidiaries since the Closing Date or the most recent list provided)
and (b) a list of each Subsidiary of the Borrower that identifies, if
applicable, each Subsidiary as a Material Subsidiary as of the date of delivery
of this Compliance Certificate (to the extent that there have been any changes
in the identity or status as a Material Subsidiary since the Closing Date or the
most recent list provided).] 9]10

6. [Attached hereto as [Exhibit D]/[Exhibit E] is a (i) report (a) specifying
the date on which [include relevant Hotel Real Property] first became a
Renovation Property and (b) certifying the amount of the reduction in
Consolidated Net Income attributable to the construction of improvements at such
Renovation Property during the period from which [include relevant Hotel Real
Property] first became a Renovation Property until the last day covered by this
Compliance Certificate and the amount of Consolidated Net Income attributable to
such Renovation Property during the same period in the prior fiscal year,
together with a (ii) detailed calculation of the amounts referred to in (i)(b).]
11

 

7  To be included only in annual compliance certificates beginning with the
annual compliance certificate for fiscal year ending December 31, 2018.

8  To be included only in annual compliance certificates.

9  To be included in quarterly and annual compliance certificates.

10  Items 3 through 5 may be disclosed in a separate certificate no later than
five Business Days after delivery of the financial statements pursuant to
Sections 6.02(a) and 6.02(b) of the Credit Agreement, as applicable.

11  To be included in quarterly and annual compliance certificates corresponding
to periods where Consolidated EBITDA is adjusted as per clause (a)(xvii) of its
definition.

 

D-1-3



--------------------------------------------------------------------------------

[7. Attached hereto as [Exhibit [        ]] certifying (A) a detailed
calculation for the amount of the operational changes and operational
initiatives, including any synergies, operating expense reductions and other
operating improvements and cost savings projected by the Borrower in good faith
to be realized in connection with [specify Specified Transaction]/[specify
operational initiative or operational change being implemented after the Closing
Date] (collectively, the “Cost Savings”), (B) that such Costs Savings are
reasonably anticipated to be realized and factually supportable in the good
faith judgment of the Borrower, and (C) the relevant actions which are expected
to result in such Cost Savings are to be taken within 24 months after [insert
date of consummation of the [acquisition]/[Disposition]]/[insert date of
implementation of the relevant initiative].] 12

[The remainder of this page is intentionally left blank.]

 

 

12  To be included in quarterly and annual compliance certificates corresponding
to periods where Consolidated EBITDA is adjusted as per clause (a)(vii) of its
definition.

 

D-1-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, solely in his/her capacity as a Responsible
Officer of the Borrower, has executed this certificate for and on behalf of the
Borrower, and has caused this certificate to be delivered as of the date first
set forth above.

 

 

PLAYA RESORTS HOLDING B.V. By:  

 

  Name:   Title:

 

D-1-5



--------------------------------------------------------------------------------

SCHEDULE 1

TO COMPLIANCE CERTIFICATE

The descriptions of the calculations set forth in this certificate are sometimes
abbreviated for simplicity, but are qualified in their entirety by reference to
the full text of the calculations provided in the Credit Agreement. In the event
any conflict between the terms of this Compliance Certificate and the Credit
Agreement, the Credit Agreement shall control, and any Schedule attached to an
executed Compliance Certificate shall be revised as necessary to conform in all
respects to the requirements of the Credit Agreement in effect as of the
delivery of such executed Compliance Certificate.

 

(A)   Consolidated Secured Net Leverage Ratio: Consolidated Secured Net Debt to
Consolidated EBITDA    (1)   Consolidated Secured Net Debt as of
[                ]:      (a)   Consolidated Total Net Debt outstanding on such
date that is secured by Liens on any asset or property of the Borrower or any
Restricted Subsidiary:        The aggregate principal amount of Indebtedness of
the Borrower and its Restricted Subsidiaries outstanding on such date that is
secured by Liens on any asset or property of the Borrower or any Restricted
Subsidiary, in an amount that would be reflected on a balance sheet prepared as
of such date on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with any acquisition constituting an
Investment permitted under the Credit Agreement) consisting of:        (i)   
Indebtedness for borrowed money, plus      $                    (ii)    purchase
money debt, plus      $                    (iii)    Attributable Indebtedness,
plus      $                    (iv)    debt obligations evidenced by promissory
notes or similar instruments and guarantees of any of the foregoing,      $
                

(b)

  minus the aggregate amount of cash and Cash Equivalents (other than Restricted
Cash) of the Borrower or any Restricted Subsidiary, in each case, included on
the consolidated balance sheet of the Borrower and its Subsidiaries as of such
date, free and clear of all Liens (other than non-consensual Liens permitted by
Section 7.01 and Liens permitted by Sections 7.01(a), (b), (k), (m), (p), (q),
(r), (aa) (solely as to 7.01(b)), (cc) (only to the extent the Obligations are
secured by such cash and Cash Equivalents), (dd) (only to the extent the
Obligations are secured by such cash and Cash Equivalents)      $               

 

D-1-6



--------------------------------------------------------------------------------

provided that Consolidated Secured Net Debt shall not include Indebtedness in
respect of letters of credit, except to the extent of unreimbursed amounts
thereunder; provided that any unreimbursed amount under commercial letters of
credit shall not be counted as Consolidated Secured Net Debt until three
Business Days after such amount is drawn. For the avoidance of doubt, it is
understood that obligations (i) under Swap Contracts and (ii) owed by
Unrestricted Subsidiaries do not constitute Consolidated Secured Net Debt.

Consolidated Secured Net Debt (the sum of items 1(a)(i) through (iv) minus item
1(b))    $_____

 

(2)   Consolidated EBITDA:      (a)   Consolidated Net Income (calculated,
including pro forma adjustments, in accordance with Section 1.08 of the Credit
Agreement):        (i)    the net income (loss) of the Borrower and the
Restricted Subsidiaries for such period determined on a consolidated basis in
accordance with GAAP      $                    (ii)    excluding, without
duplication:           (A)    any net after-tax effect of extraordinary items
(including gains or losses and all fees and expenses relating thereto) for such
period      $                       (B)    the cumulative effect of a change in
accounting principles during such period to the extent included in Consolidated
Net Income      $                       (C)    accruals and reserves that are
established or adjusted within 12 months after the closing of any acquisition
that are so required to be established or adjusted as a result of such
acquisition in accordance with GAAP or changes as a result of adoption or
modification of accounting policies in accordance with GAAP      $             
         (D)    any net after-tax effect of gains or losses (less all fees,
expenses and charges relating thereto) attributable to asset dispositions or
abandonments or closed or discontinued operations or the sale or other
disposition of any Equity Interests of any Person in each case other than in the
ordinary course of business, as determined in good faith by the Borrower     
$               

 

D-1-7



--------------------------------------------------------------------------------

      (E)    the net income (loss) for such period of any Person that is not a
Subsidiary of the Borrower, or is an Unrestricted Subsidiary, or that is
accounted for by the equity method of accounting; provided that Consolidated Net
Income of the Borrower shall be increased by the amount of dividends or
distributions or other payments that are actually paid in cash or Cash
Equivalents (or to the extent subsequently converted into cash or Cash
Equivalents) to the Borrower or a Restricted Subsidiary thereof in respect of
such period      $                      (F)    any impairment charge or asset
write-off or write-down, including impairment charges or asset write-offs or
write-downs related to intangible assets, long-lived assets, investments in debt
and equity securities or as a result of a change in law or regulation, in each
case, pursuant to GAAP, and the amortization of intangibles arising pursuant to
GAAP      $                      (G)    any non-cash compensation charge or
expense, including any such charge or expense arising from the grants of stock
appreciation or similar rights, stock options, restricted stock or other rights
or equity incentive programs or any other equity-based compensation shall be
excluded      $                      (H)    any expenses, charges or losses that
are covered by indemnification or other reimbursement provisions in connection
with any Investment, Permitted Acquisition or any sale, conveyance, transfer or
other disposition of assets permitted under the Credit Agreement, to the extent
actually reimbursed, or, so long as the Borrower has made a determination that a
reasonable basis exists for indemnification or reimbursement and only to the
extent that such amount is (A) not denied by the applicable indemnitor in
writing within 180 days of the occurrence of such event and (B) in fact
indemnified or reimbursed within 365 days of such determination (with a
deduction in the applicable future period for any amount so added back to the
extent not so indemnified or reimbursed within such 365-day period)     
$               

 

D-1-8



--------------------------------------------------------------------------------

      (I)    to the extent covered by insurance and actually reimbursed, or, so
long as the Borrower has made a determination that there exists reasonable
evidence that such amount (A) is not denied by the applicable carrier in writing
within 180 days of the occurrence of such event and (B) is in fact reimbursed by
the insurer and only to the extent that such amount is in fact reimbursed within
365 days of the date of such determination (with a deduction in the applicable
future period for any amount so added back to the extent not so reimbursed
within such 365 days), expenses, charges or losses with respect to liability or
casualty events or business interruption      $                      (J)    the
income (or loss) of any Person accrued prior to the date it becomes a Restricted
Subsidiary of Borrower or is merged into or consolidated with Borrower or any of
its Subsidiaries or that Person’s assets are acquired by Borrower or any of its
Restricted Subsidiaries (except to the extent required for any calculation of
Consolidated EBITDA on a Pro Forma Basis in accordance with Section 1.08)     
$                      (K)    solely for the purpose of determining the
Available Additional Basket pursuant to clause (b) of the definition thereof,
the income of any Restricted Subsidiary that is not a Guarantor to the extent
that the declaration or payment of dividends or similar distributions by such
Restricted Subsidiary of such income is not at the time permitted by operation
of the terms of its charter or any agreement, instrument, judgment, decree,
order, statute, rule or governmental regulation applicable to such Restricted
Subsidiary (which has not been waived) shall be excluded, except (solely to the
extent permitted to be paid) to the extent of the amount of dividends or other
distributions actually paid to the Borrower or to any Restricted Subsidiaries
that are Guarantors by such Person during such period in accordance with such
documents and regulations (but the provisions of this clause (K) shall not apply
to the extent amounts otherwise excluded can be transferred through a loan or
repayment of intercompany indebtedness owed by such Subsidiary)     
$               

 

D-1-9



--------------------------------------------------------------------------------

      (iii)    Excluding the purchase accounting effects of adjustments in
component amounts required or permitted by GAAP (including in the inventory,
property and equipment, software, goodwill, intangible assets, in-process
research and development, deferred revenue and debt line items thereof) and
related authoritative pronouncements (including the effects of such adjustments
pushed down to the Borrower and the Restricted Subsidiaries), as a result of any
acquisition constituting an Investment permitted under the Credit Agreement
consummated after the Closing Date, or the amortization or write-off of any
amounts thereof      $                      (iv)    plus, all proceeds of
business interruption insurance      $                    (b)   plus (without
duplication and, except with respect to clause (vii) below, to the extent
deducted (and not added back or excluded) in arriving at such Consolidated Net
Income) the sum of the following amounts for such period with respect to the
Borrower and its Restricted Subsidiaries:         

(i)

   total interest expense determined in accordance with GAAP (including, to the
extent deducted and not added back in computing Consolidated Net Income,
(A) amortization of original issue discount resulting from the issuance of
Indebtedness at less than par, (B) all commissions, discounts and other fees and
charges owed with respect to letters of credit or bankers acceptances,
(C) non-cash interest payments, (D) the interest component of Capitalized
Leases, (E) net payments, if any, pursuant to interest Swap Contracts with
respect to Indebtedness, (F) amortization of deferred financing fees, debt
issuance costs, commissions and fees and (G) the interest component of any
pension or other post-employment benefit expense) and, to the extent not
reflected in such total interest expense, adding any losses (or deducting any
gains) on hedging obligations or other derivative instruments entered into for
the purpose of hedging interest rate risk, net of interest income (other than
interest income on customer deposits and other Restricted Cash), and costs of
surety bonds in connection with financing activities (whether amortized or
immediately expensed)      $               

 

 

D-1-10



--------------------------------------------------------------------------------

      (ii)    without duplication, provision for taxes based on income, profits
or capital gains of the Borrower and the Restricted Subsidiaries, paid or
accrued during such period, including, without limitation, federal, state,
foreign, local, franchise and similar taxes and foreign withholding taxes paid
or accrued during such period including penalties and interest related to such
taxes or arising from any tax examinations and any tax distributions made
pursuant to the Credit Agreement      $                      (iii)   
depreciation and amortization (including amortization of intangible assets,
deferred financing fees, debt issuance costs, commissions, fees and expenses,
bridge, commitment and other financing fees, discounts, yield) and other fees
and charges (including amortization of unrecognized prior service costs and
actuarial gains and losses related to pensions and other post-employment
benefits, of Borrower and its Restricted Subsidiaries)      $                   
  (iv)    unusual or non-recurring charges, expenses or losses (including
litigation settlements)      $                      (v)    non-cash charges,
expenses or losses, including, without limitation, any non-cash expense relating
to any impairment charge or asset write off, the vesting of warrants, stock
option plans or employee benefit plans (provided that if any such non-cash
charges represent an accrual or reserve for potential cash items in any future
period, the cash payment in respect thereof in such future period shall be
subtracted from Consolidated EBITDA to such extent, and excluding amortization
of a prepaid cash item that was paid in a prior period)      $                 
    (vi)    restructuring costs, integration costs, retention, non-recurring
charges, recruiting, relocation and signing bonuses and expenses, stock option
and other equity-based compensation expenses, severance costs, systems
establishment costs, costs associated with facilities openings (including
pre-opening expenses), closings and consolidations, transaction fees and
expenses and, including, any one time expense relating to enhanced accounting
function or other transaction costs, including those associated with becoming a
standalone entity or a public company      $               

 

D-1-11



--------------------------------------------------------------------------------

      (vii)    operational changes and operational initiatives, including any
synergies, operating expense reductions and other operating improvements and
cost savings projected by the Borrower in good faith to be realized in
connection with any Specified Transaction or the implementation of an
operational initiative or operational change after the Closing Date (calculated
on a Pro Forma Basis as though such cost savings, operating expense reductions,
other operating improvements and synergies had been realized on the first day of
such period and as if such cost savings, operating expense reductions, other
operating improvements and synergies were realized during the entirety of such
period), net of the amount of actual benefits realized during such period from
such actions; provided that (x) a duly completed certificate signed by a
Responsible Officer of the Borrower shall be delivered to the Administrative
Agent together with the Compliance Certificate required to be delivered pursuant
to Section 6.02, certifying that (i) such cost savings, operating expense
reductions, other operating improvements and synergies are reasonably
anticipated to be realized and factually supportable in the good faith judgment
of the Borrower, and (ii) such actions are to be taken within 24 months after
the consummation of the acquisition, Disposition or the implementation of an
initiative, which is expected to result in such cost savings, expense
reductions, other operating improvements or synergies, (y) no cost savings,
operating expense reductions and synergies shall be added pursuant to this
clause (vii) to the extent duplicative of any expenses or charges otherwise
added to Consolidated EBITDA, whether through a pro forma adjustment or
otherwise, for such period and (z) to the extent that any cost savings,
operating expense reductions, other operating improvements and synergies are not
associated with the Specified Transaction following the Closing Date, all steps
shall have been taken for realizing such savings      $                     
(viii)    other accruals, payments, fees and expenses (including
rationalization, legal, tax, accounting, structuring and other costs and
expenses), or any amortization thereof, related to the Transactions (including
all Transaction Expenses), acquisitions, Investments, dividends, Dispositions,
or any amortization thereof, issuances of Indebtedness or Equity Interests or
entry into Swap Contracts permitted under the      $               

 

D-1-12



--------------------------------------------------------------------------------

         Loan Documents or repayment of debt, issuance of equity securities,
initial public offering, refinancing transactions or amendment or other
modification or termination of any debt instrument or Swap Contract (in each
case, including any such transaction consummated on the Closing Date and any
such transaction (not in the ordinary course of business) undertaken but not
completed)      $                      (ix)    cash receipts (or any netting
arrangements resulting in reduced cash expenditures) not representing
Consolidated EBITDA or Consolidated Net Income in any period to the extent
non-cash gains relating to such income were deducted in the calculation of
Consolidated EBITDA pursuant to paragraph (b) below for any previous period and
not added back      $                      (x)    any non-cash increase in
expenses resulting from the revaluation of inventory (including any impact of
changes to inventory valuation policy methods including changes in
capitalization of variances) or other inventory adjustments      $             
        (xi)    the amount of any expense or reduction of Consolidated Net
Income consisting of Restricted Subsidiary income attributable to minority
interests or non-controlling interests of third parties in any non-wholly owned
Restricted Subsidiary, minus the amount of dividends or distributions that are
paid in cash by such non-wholly owned Restricted Subsidiary to such third party;
provided that the amount of such cash dividends or distributions deducted
pursuant to this clause (xi) in any Test Period shall not exceed such third
party’s pro rata share of the EBITDA (to the extent positive) of such non-wholly
owned Restricted Subsidiary for such Test Period      $                     
(xii)    letter of credit fees and hedging transaction fees      $             
        (xiii)    (x) currency translation losses related to currency
remeasurements of Indebtedness (including the net loss (i) resulting from Swap
Contracts for currency exchange risk and (ii) resulting from intercompany
indebtedness) and (y) all other net changes in foreign exchange     
$               

 

D-1-13



--------------------------------------------------------------------------------

      (xiv)    any reduction in Consolidated Net Income attributable to the
construction of improvements at any Renovation Property during a period of not
more than 12 months commencing on the date on which the relevant Hotel Real
Property first became a Renovation Property; provided that (x) for purposes of
this clause (xiv), such Renovation Property shall be deemed to have Consolidated
Net Income not in excess of the Consolidated Net Income in attributable to such
property during the same period in the prior fiscal year and (y) a duly
completed certificate signed by a Responsible Officer of the Borrower shall be
delivered to the Administrative Agent together with the Compliance Certificate
required to be delivered pursuant to Section 6.02, (i) specifying the date on
which the relevant Hotel Real Property first became a Renovation Property, and
(ii) certifying the amount of the reduction in Consolidated Net Income
attributable to the construction of improvements at such Renovation Property
during the period of calculation and the amount of Consolidated Net Income
attributable to such property during the same period in the prior fiscal year,
which certificate shall be prepared in good faith and set forth in reasonable
detail the basis and calculation of the amounts referred to in this clause
(xiv)(ii)      $                      (xv)    any net loss from disposed,
abandoned or discontinued operations, facilities or product lines     
$                    (c)   minus (without duplication and to the extent included
in arriving at such Consolidated Net Income):          (i)    income and gain
items corresponding to those referred to in clause (a)(iv)      $               
      (ii)    federal, state, local and foreign income tax credit     
$                      (iii)    to the extent otherwise included in Consolidated
Net Income, any cash payments received in connection with the termination or
cancellation of any Hotel Management Agreement      $                      (iv)
   the amount of all cash payments made on account of any non-cash charges added
back in a prior period      $               

provided that:

 

(A) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA (x) currency translation gains related to
currency remeasurements of Indebtedness (including the net gain (i) resulting
from Swap Contracts for currency exchange risk and (ii) resulting from
intercompany indebtedness) and (y) all other foreign currency translation gains
  

 

D-1-14



--------------------------------------------------------------------------------

(B) to the extent included in Consolidated Net Income, there shall be excluded
in determining Consolidated EBITDA for any period any adjustments resulting from
the application of FASB Accounting Standards Codification 815 and International
Accounting Standard No. 39 and their respective related pronouncements and
interpretations   (C) to the extent included in Consolidated Net Income, there
shall be excluded in determining Consolidated EBITDA for any period any income
(loss) for such period attributable to the early extinguishment of
(i) Indebtedness, (ii) obligations under any Swap Contracts or (iii) other
derivative instruments.   For the avoidance of doubt, Consolidated EBITDA shall
be calculated, including pro forma adjustments, in accordance with Section 1.08
of the Credit Agreement.   Consolidated EBITDA (item 2(a)(i) minus the sum of
items 2(a)(ii)(A) through (K) minus item 2(a)(iii) plus the sum of items 2(b)(i)
through (xv) minus the sum of items 2(c)(i) through (iv)) $_____    
$                Consolidated Secured Net Debt to Consolidated EBITDA    
             : 1.00  

 

D-1-15



--------------------------------------------------------------------------------

SCHEDULE 2

TO COMPLIANCE CERTIFICATE

 

(B) Excess Cash Flow Calculation13

 

  (a) the sum, without duplication, of:

 

   

(i)

   Consolidated Net Income for such period      $                   (ii)    an
amount equal to the amount of all non-cash charges (including depreciation and
amortization) to the extent deducted in arriving at such Consolidated Net Income
     $                   (iii)    decreases in Consolidated Working Capital
(other than any such decreases arising from acquisitions or dispositions
(outside of the ordinary course of business) by the Borrower and the Restricted
Subsidiaries completed during such period)      $                   (iv)   
expenses deducted from Consolidated Net Income during such period in respect of
expenditures made during any prior period for which a deduction from Excess Cash
Flow was made in such prior period pursuant to clause (b)(x), (xi), (xii), (xiv)
or (xv) below      $                   (v)    rent expense as determined in
accordance with GAAP during such period over and above rent expense paid in cash
during such period      $                   (vi)    an amount deducted as tax
expense in determining Consolidated Net Income for such period to the extent in
excess of cash taxes (including penalties and interest or tax reserves) paid in
such period      $                   (vii)    cash income or gain (actually
received in cash) excluded from the calculation of Consolidated Net Income for
such period pursuant to the definition thereof      $              

 

  (b) minus, the sum, without duplication, of:

 

    (i)    an amount equal to the amount of (x) all non-cash credits included in
arriving at such Consolidated Net Income, and (y) cash charges included in
clauses (a) through (k) of the definition of “Consolidated Net Income” that were
excluded from the calculation of Consolidated Net Income      $              

 

13  To be included only in annual compliance certificates beginning with the
annual compliance certificate for fiscal year ending December 31, 2017.



--------------------------------------------------------------------------------

    (ii)    without duplication of amounts deducted pursuant to clause (x) below
in prior fiscal years, the amount of Capital Expenditures or acquisitions of
intellectual property made in cash or accrued during such period, to the extent
(x) not expensed or accrued during such period and made in cash during such
period and (y) such Capital Expenditures or acquisitions were financed with
Internally Generated Cash      $                   (iii)    the aggregate amount
of all principal payments of Indebtedness of the Borrower and the Restricted
Subsidiaries (including (A) the principal component of payments in respect of
Capitalized Leases and (B) the amount of any scheduled repayment of Initial Term
Loans pursuant to Section 2.07(a), Extended Term Loans, Refinancing Term Loans,
Incremental Term Loans or Replacement Term Loans (but excluding (X) all other
prepayments or purchases of Term Loans including prepayments of Term Loans
deducted pursuant to Section 2.05(b)(i)(B), (Y) all prepayments in respect of
any Revolving Credit Loans, Extended Revolving Credit Loans, Refinancing
Revolving Credit Loans and Incremental Revolving Loans Swing Line Loans made
during such period to the extent that there is not an equivalent permanent
reduction of the commitments thereunder and (Z) all prepayments in respect of
any revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder)) to the extent financed with Internally
Generated Cash and were not made by utilizing the Available Additional Basket   
  $                   (iv)    increases in Consolidated Working Capital (other
than any such increases arising from acquisitions or dispositions by the
Borrower and the Restricted Subsidiaries during such period)      $            
      (v)    cash payments by the Borrower and the Restricted Subsidiaries
during such period in respect of long-term liabilities of the Borrower and the
Restricted Subsidiaries other than Indebtedness to the extent such payments are
not expensed during such period or are not deducted in calculating Consolidated
Net Income and to the extent financed with Internally Generated Cash     
$              



--------------------------------------------------------------------------------

    (vi)    without duplication of amounts deducted pursuant to clause (x) below
in prior fiscal years, the amount of Investments and acquisitions made in cash
during such period pursuant to Section 7.02 (other than Section 7.02(a), (c) (to
the extent made in any Restricted Subsidiary), (h) or (r)) to the extent that
such Investments and acquisitions were financed with Internally Generated Cash
   $                 (vii)    the amount of Restricted Payments paid during such
period pursuant to Section 7.06(f), (g) and (j), in each case, to the extent
such Restricted Payments were financed with Internally Generated Cash and were
not made by utilizing the Available Additional Basket    $                
(viii)    the aggregate amount of expenditures actually made by the Borrower and
the Restricted Subsidiaries in cash during such period (including expenditures
for the payment of financing fees) to the extent that such expenditures are not
expensed during such period,    $                 (ix)    the aggregate amount
of any premium, make-whole or penalty payments actually paid in cash by the
Borrower and the Restricted Subsidiaries during such period that are required to
be made in connection with any prepayment of Indebtedness to the extent financed
with Internally Generated Cash    $                 (x)    without duplication
of amounts deducted from Excess Cash Flow in prior periods, the aggregate
consideration required or budgeted to be paid in cash by the Borrower and the
Restricted Subsidiaries, whether pursuant to binding contracts, executed letters
of intent or otherwise (the “Contract Consideration”) relating to Permitted
Acquisitions, Investments (other than Investments made pursuant to
Section 7.02(a), (c) (to the extent made in any Restricted Subsidiary) or (r)),
Capital Expenditures or acquisitions of intellectual property (to the extent not
expensed) to be consummated or made, plus any restructuring cash expenses,
pension payments or tax contingency payments that have been added to Excess Cash
Flow pursuant to clause (a)(ii) above required to be made, in each case during
the period of four consecutive fiscal quarters of the Borrower following the end
of such period; provided that to the extent the aggregate amount of Internally
Generated Cash actually utilized to finance such acquisitions, Investments,
Capital Expenditures, or acquisitions of intellectual property during such
period of four consecutive fiscal quarters is less than the Contract
Consideration, the amount of such shortfall shall be added to the calculation of
Excess Cash Flow at the end of such period of four consecutive fiscal quarters
   $            



--------------------------------------------------------------------------------

    (xi)    the amount of cash taxes (including penalties and interest or tax
reserves) paid in such period (including cash taxes paid for taxes incurred
prior to the Closing Date) to the extent they exceed the amount of tax expense
deducted in determining Consolidated Net Income for such period    $            
    (xii)    (x) cash expenditures in respect of Swap Contracts during such
period and (y) the amount of cash deposits or payments made during such period
in respect of cash collateral other deposit arrangements, including letters of
credit and Swap Contracts, in each case, to the extent not deducted in arriving
at such Consolidated Net Income    $                 (xiii)    any payment of
cash to be amortized or expensed over a future period and recorded as a
long-term asset (so long as such amortization or expense in such future period
is added back to Excess Cash Flow in such future period as provided in clause
(a)(ii) above)    $                 (xiv)    reimbursable or insured expenses
incurred during such period to the extent that such reimbursement has not yet
been received and to the extent not deducted in arriving at such Consolidated
Net Income    $                 (xv)    cash expenditures for costs and expenses
in connection with acquisitions or Investments, dispositions and the issuance of
equity interests or Indebtedness to the extent (A) not deducted in arriving at
such Consolidated Net Income and (B) financed with Internally Generated Cash   
$                 (xvi)    to the extent included in Consolidated Net Income,
cash payments received during such fiscal year in connection with the
termination or cancellation of a Hotel Management Agreement    $                
(xvii)    all purchases of Term Loans pursuant to Section 10.07(l) in an amount
equal to the amount actually paid in cash in respect of the principal amount of
such Term Loans    $                 (xviii)    rent expense paid in cash during
such period over and above rent expense as determined in accordance with GAAP
for such period    $            



--------------------------------------------------------------------------------

Notwithstanding anything in the definition of any term used in the definition of
“Excess Cash Flow” to the contrary, all components of Excess Cash Flow shall be
computed for the Borrower and its Restricted Subsidiaries on a consolidated
basis.

 

Excess Cash Flow (the sum of items (B)(a)(i) through (vii) minus the sum of
items (B)(b)(i) through (xviii))    $            



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF SOLVENCY CERTIFICATE

I, the undersigned,                                  of Playa Resorts Holding
B.V. (“the Borrower”), do hereby certify solely on behalf of the Borrower (and
not in my individual capacity) that I am a Responsible Officer of the Borrower
and that I am generally familiar with the businesses and assets of the Borrower
and its subsidiaries (taken as a whole), I have made such other investigations
and inquiries as I have deemed appropriate and I am duly authorized to execute
this Certificate on behalf of the Borrower.

This Certificate is furnished pursuant to Section 4.01(a)(ix) of the Amended &
Restated Credit Agreement dated as of April 27, 2017 as in effect on the date
hereof (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Holdings, the Borrower, the Lenders from
time to time party thereto, and Deutsche Bank AG New York Branch, as
Administrative Agent (the “Administrative Agent”). Unless otherwise defined
herein, capitalized terms used in this Certificate have the meanings set forth
in the Credit Agreement.

I hereby certify that immediately after consummation of the Transactions and the
consummation of all financings related thereto, the Borrower and the other
Guarantors (on a consolidated basis) are Solvent.

The Borrower acknowledges that the Administrative Agent and Lenders are relying
on the truth and accuracy of the foregoing in connection with the extension of
credit to the Borrower pursuant to the Credit Agreement.

As used herein, the term “Solvent” shall mean, with respect to any Person as of
a particular date, that on such date (i) such Person is able generally to pay
its debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (ii) the value of the assets of
such Person (both at fair value and present fair saleable value in each case
calculated on a going concern basis) is greater than the total amount of
liabilities (including contingent and unliquidated liabilities) and (iii) such
Person does not have unreasonably small capital. In computing the amount of
contingent or unliquidated liabilities at any time, such liabilities shall be
computed at the amount that, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (in each case as interpreted in accordance
with fraudulent conveyance, bankruptcy, insolvency and similar laws and other
applicable law).



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Solvency Certificate on the date first
written above.

 

        PLAYA RESORTS HOLDING B.V. By:  

 

  Name:       Title:

[Signature Page to Playa Solvency Certificate]



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]10 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]11 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]12 hereunder are several and not joint.]13
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below [(including, without
limitation, participations in Swing Line Loans and L/C Obligations included in
such facility)] and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of [the Assignor
(in its capacity as a Lender)][the respective Assignors (in their respective
capacities as Lenders)] against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to
clauses (i) and (ii) above being referred to herein collectively as [the][an]
“Assigned Interest”). Each such sale and assignment is without recourse to
[the][any] Assignor and, except as expressly provided in this Assignment and
Assumption, without representation or warranty by [the][any] Assignor.

 

 

 

 

 

10  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

11  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

12  Select as appropriate.

13  Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

E-1-1



--------------------------------------------------------------------------------

1.    Assignor[s]:                                          
                                                        2.    Assignee[s]:   
                                                                                
                                                          
                                                             
                                                                                
              3.    Affiliate Status:    [for each Assignee, indicate if
[Affiliate][Approved Fund] of [identify Lender]] 4.    Borrower:    Playa
Resorts Holding B.V. 5.    Administrative Agent:    Deutsche Bank AG New York
Branch, including any successor thereto, as the administrative agent under the
Credit Agreement. 6.    Credit Agreement:    Amended & Restated Credit
Agreement, dated as of April 27, 2017 (as amended, restated, extended,
supplemented or otherwise modified in writing from time to time, the “Credit
Agreement”), among Borrower, Playa Hotels & Resorts N.V., the other Guarantors
party thereto from time to time, each lender from time to time party thereto
(collectively, the “Lenders” and, individually, a “Lender”), Deutsche Bank AG
New York Branch, as Administrative Agent and Swing Line Lender, Deutsche Bank
México, S.A. Institución de Banca Múltiple, División Fiduciaria, as Mexican
Collateral Agent and Deutsche Bank AG New York Branch, Bank of America, N.A. and
Citibank N.A. as L/C Issuers. 7.    Assigned Interest:   

 

E-1-2



--------------------------------------------------------------------------------

Assignor[s]14

  

Assignee[s]15

   Facility Assigned16      Aggregate
Amount of
Commitment/
Loans for all
Lenders17      Amount of
Commitment/
Loans Assigned      Percentage
Assigned of
Commitment /
Loans18                                     $                           $
                            %                                                   
     $                           $                            
%                                                         $                     
     $                             %                      

[8. Trade Date:                          ]19

 

Effective Date:                     ,20         [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

 

 

 

 

 

 

14  List each Assignor, as appropriate.

15  List each Assignee, as appropriate.

16  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment and Assumption
(e.g., “Initial Term Loans”, “Revolving Credit Commitments”, “Extended Term
Loans”, etc.).

17  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

18  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans
of all Lenders thereunder.

19  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

E-1-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By:  

 

  Name:   Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Name:   Title:

[Consented to and]20 Accepted:

DEUTSCHE BANK AG NEW YORK

BRANCH, as Administrative Agent

 

By:  

 

  Name:   Title:

[Consented to:]21

DEUTSCHE BANK AG NEW YORK

BRANCH, as L/C Issuer

 

By:  

 

  Name:   Title:

 

20  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

21  To be added only if the consent of each Primary L/C Issuer is required by
the terms of the Credit Agreement.

 

E-1-4



--------------------------------------------------------------------------------

[Consented to:]22 BANK OF AMERICA, N.A., as L/C Issuer By:  

 

  Name:   Title:] [Consented to:]23 CITIBANK N.A., as L/C Issuer By:  

 

  Name:   Title:] [Consented to:]24

DEUTSCHE BANK AG NEW YORK

BRANCH, as Swing Line Lender

By:  

 

  Name:   Title:

 

22  To be added only if the consent of each Primary L/C Issuer is required by
the terms of the Credit Agreement

23  To be added only if the consent of each Primary L/C Issuer is required by
the terms of the Credit Agreement

24  To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.

 

E-1-5



--------------------------------------------------------------------------------

[Consented to]:25

PLAYA RESORTS HOLDING B.V.

 

By:  

 

  Name:   Title:

 

 

25  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

E-1-6



--------------------------------------------------------------------------------

ANNEX 1

TO ASSIGNMENT AND ASSUMPTION

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1. Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2. Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is an Eligible Assignee under Section 10.07(a) of the Credit Agreement (subject
to such consents, if any, as may be required under Section 10.07(b) of the
Credit Agreement), (iii) from and after the Effective Date referred to in this
Assignment and Assumption, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest and (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, including but not limited to any documentation required pursuant to
Section 3.01 of the Credit Agreement, duly completed and executed by [the][such]
Assignee; (b) agrees that (i) it will, independently and without reliance upon
the Administrative Agent, [the][any] Assignor or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Loan Documents, and (ii) it will perform in



--------------------------------------------------------------------------------

accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; and (c) appoints
and authorizes the Administrative Agent to take such action on its behalf and to
exercise such powers under the Credit Agreement and the other Loan Documents
(including each Intercreditor Agreement) as are delegated to or otherwise
conferred upon the Administrative Agent, by the terms thereof, together with
such powers as are reasonably incidental thereto.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
permitted assigns. This Assignment and Assumption may be executed in any number
of counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Assignment and Assumption by telecopy or other electronic imaging
means shall be effective as delivery of a manually executed counterpart of this
Assignment and Assumption. This Assignment and Assumption shall be governed by,
and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF ACCEPTANCE AND PREPAYMENT NOTICE

Date:                     , 20        

To: [                    ], as Auction Agent

Ladies and Gentlemen:

This Acceptance and Prepayment Notice is delivered to you pursuant to
(a) Section 2.05(a)(v)(D) of that certain Amended & Restated Credit Agreement,
dated as of April 27, 2017 (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Credit Agreement”), among
Playa Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V.
(“Holdings”), the other Guarantors party thereto from time to time, each lender
from time to time party thereto (collectively, the “Lenders” and, individually,
a “Lender”), Deutsche Bank AG New York Branch, as Administrative Agent and Swing
Line Lender, Deutsche Bank México, S.A. Institución de Banca Múltiple, División
Fiduciaria, as Mexican Collateral Agent and Deutsche Bank AG New York Branch,
Bank of America, N.A. and Citibank N.A. as L/C Issuers, and (b) that certain
Solicited Discounted Prepayment Notice, dated                 , 20        , from
the applicable Company Party (the “Solicited Discounted Prepayment Notice”).
Capitalized terms used herein and not otherwise defined herein shall have the
meaning ascribed to such terms in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Company Party
hereby notifies you that it accepts offers delivered in response to the
Solicited Discounted Prepayment Notice having an Offered Discount equal to or
greater than [[__]% in respect of the Term Loans] [[    ]% in respect of the
[            , 20        ]26 tranche[(s)] of the [    ]27 Class of Term Loans]
(the “Acceptable Discount”) in an aggregate amount not to exceed the Solicited
Discounted Prepayment Amount.

The Company Party expressly agrees that this Acceptance and Prepayment Notice is
subject to the provisions of Section 2.05(a)(v)(D) of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [            , 20    ]28 tranche[s] of the
[    ]29 Class of Term Loans] that no Event of Default has occurred and is
continuing as of the date of this notice.

The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representation
and warranty in connection with the acceptance of any prepayment made in
connection with a Solicited Discounted Prepayment Offer.

 

 

 

 

 

26  List multiple tranches if applicable.

27  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

28  List multiple tranches if applicable.

29  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).



--------------------------------------------------------------------------------

The Company Party requests that the Auction Agent promptly notify each Term
Lender party to the Credit Agreement of this Acceptance and Prepayment Notice.

In the event of any conflict between the terms of this notice and Section 2.05
of the Credit Agreement, the Credit Agreement shall control.

[The remainder of this page is intentionally left blank.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Acceptance and Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF DISCOUNT RANGE PREPAYMENT NOTICE

Date:                     , 20    

To: [                    ], as Auction Agent

Ladies and Gentlemen:

This Discount Range Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(C) of that certain Amended & Restated Credit Agreement, dated
as of April 27, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Playa
Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V. (“Holdings”),
the other Guarantors party thereto from time to time, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Deutsche Bank AG New York Branch, as Administrative Agent and Swing Line Lender,
Deutsche Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria,
as Mexican Collateral Agent and Deutsche Bank AG New York Branch, Bank of
America, N.A. and Citibank N.A. as L/C Issuers. Capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to such terms
in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(C) of the Credit Agreement, the Company Party
hereby requests that [each Term Lender] [each Term Lender of the [            ,
20    ]30 tranche[s] of the [    ]31 Class of Term Loans] submit a Discount
Range Prepayment Offer. Any Discounted Term Loan Prepayment made in connection
with this solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discount Range Prepayment Offers is extended at
the sole discretion of the Company Party to [each Term Lender] [each Term Lender
of the [            , 20    ]32 tranche[s] of the [    ]33 Class of Term Loans].

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
that will be made in connection with this solicitation is [$[    ] of Term

 

 

 

 

 

30  List multiple tranches if applicable.

31  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

32  List multiple tranches if applicable.

33 

List applicable Class(es) of Term Loans (e.g., Initial Term Loans, Incremental
Term Loans or Extended Term Loans).

 

E-3-1



--------------------------------------------------------------------------------

Loans] [$[    ] of the [            , 20    ]34 tranche[(s)] of the [    ]35
Class of Term Loans] (the “Discount Range Prepayment Amount”).36

3. The Company Party is willing to make Discounted Term Loan Prepayments at a
percentage discount to par value [greater than [or equal]] to [[    ]% but [less
than [or equal]] to [    ]% in respect of the Term Loans] [[    ]% but less than
or equal to [ ]% in respect of the [            , 20    ]37 tranche[(s)] of the
[    ]38 Class of Term Loans] (the “Discount Range”).

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Discount Range Prepayment Offer by no later than
5:00 p.m., Eastern time (daylight or standard, as applicable), on the date that
is the [third Business Day following the date of delivery of this notice
pursuant to Section 2.05(a)(v)(C) of the Credit Agreement] [(or such later date
specified herein)].

The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [            , 20    ]39 tranche[s] of the
[    ]40 Class of Term Loans] that no Event of Default has occurred and is
continuing as of the date of this notice.

The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representation
and warranty in connection with any Discount Range Prepayment Offer made in
response to this Discount Range Prepayment Notice and the acceptance of any
prepayment made in connection with this Discount Range Prepayment Notice.

The Company Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Discount Range Prepayment
Notice.

In the event of any conflict between the terms of this notice and Section 2.05
of the Credit Agreement, the Credit Agreement shall control.

[The remainder of this page is intentionally left blank.]

 

 

 

 

 

 

 

 

34  List multiple tranches if applicable.

35  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

36  Minimum of $2,500,000 and whole increments of $500,000.

37  List multiple tranches if applicable.

38  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

39  List multiple tranches if applicable.

40  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

 

E-3-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

  Name:   Title:

Enclosure: Form of Discount Range Prepayment Offer

 

E-3-3



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF DISCOUNT RANGE PREPAYMENT OFFER

Date:                     , 20    

To: [                    ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Amended & Restated Credit Agreement, dated as of
April 27, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Playa
Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V. (“Holdings”),
the other Guarantors party thereto from time to time, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Deutsche Bank AG New York Branch, as Administrative Agent and Swing Line Lender,
Deutsche Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria,
as Mexican Collateral Agent and Deutsche Bank AG New York Branch, Bank of
America, N.A. and Citibank N.A. as L/C Issuers, and (b) the Discount Range
Prepayment Notice, dated                     , 20    , from the applicable
Company Party (the “Discount Range Prepayment Notice”). Capitalized terms used
herein and not otherwise defined herein shall have the meaning ascribed to such
terms in the Discount Range Prepayment Notice or, to the extent not defined
therein, in the Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(C) of the Credit Agreement, that it is hereby offering to
accept a Discounted Term Loan Prepayment on the following terms:

1. This Discount Range Prepayment Offer is available only for prepayment on [the
Term Loans] [the [            , 20    ]41 tranche[s] of the [    ]42 Class of
Term Loans] held by the undersigned.

2. The maximum aggregate principal amount of the Discounted Term Loan Prepayment
to the undersigned Term Lender that may be made in connection with this offer
shall not exceed (the “Submitted Amount”):

[Term Loans $[    ]]

[[            , 20    ]43 tranche[s] of the [    ]44 Class of Term Loans
$[    ]]

 

 

 

 

 

41  List multiple tranches if applicable.

42  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

43  List multiple tranches if applicable.

44  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

 

E-4-1



--------------------------------------------------------------------------------

3. The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            , 20    ]45 tranche[(s)] of the [    ]46 Class of
Term Loans] (the “Submitted Discount”).

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [[            , 20    ]47 tranche[s] of the
[    ]48 Class of Term Loans] indicated above pursuant to Section 2.05(a)(v)(C)
of the Credit Agreement at a price equal to the Applicable Discount and in an
aggregate outstanding amount not to exceed the Submitted Amount, as such amount
may be reduced in accordance with the Discount Range Proration, if any, and as
otherwise determined in accordance with and subject to the requirements of the
Credit Agreement.

The undersigned Lender hereby acknowledges and agrees that in connection
herewith, (1) the Borrower or any Company Party then may have, and later may
come into possession of, Excluded Information, (2) such Lender has
independently, and without reliance on the Borrower, any of its Subsidiaries,
the Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such prepayment notwithstanding
such Lender’s lack of knowledge of the Excluded Information and (3) none of the
Borrower, its Subsidiaries, the Administrative Agent or any of their respective
Affiliates shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the Borrower, its Subsidiaries, the Administrative Agent and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information.

In the event of any conflict between the terms of this notice and Section 2.05
of the Credit Agreement, the Credit Agreement shall control.

[The remainder of this page is intentionally left blank.]

 

 

 

 

 

45  List multiple tranches if applicable.

46  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

47  List multiple tranches if applicable.

48  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

 

E-4-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Discount Range Prepayment
Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

E-4-3



--------------------------------------------------------------------------------

EXHIBIT E-5

FORM OF SOLICITED DISCOUNTED PREPAYMENT NOTICE

Date:                     , 20    

To: [                    ], as Auction Agent

Ladies and Gentlemen:

This Solicited Discounted Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(D) of that certain Amended & Restated Credit Agreement, dated
as of April 27, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Playa
Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V. (“Holdings”),
the other Guarantors party thereto from time to time, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Deutsche Bank AG New York Branch, as Administrative Agent and Swing Line Lender,
Deutsche Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria,
as Mexican Collateral Agent and Deutsche Bank AG New York Branch, Bank of
America, N.A. and Citibank N.A. as L/C Issuers. Capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to such terms
in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(D) of the Credit Agreement, the Company Party
hereby requests that [each Term Lender] [each Term Lender of the [            ,
20    ]49 tranche[s] of the [    ]50 Class of Term Loans] submit a Solicited
Discounted Prepayment Offer. Any Discounted Term Loan Prepayment made in
connection with this solicitation shall be subject to the following terms:

1. This Borrower Solicitation of Discounted Prepayment Offers is extended at the
sole discretion of the Company Party to [each Term Lender] [each Term Lender of
the [            , 20    ]51 tranche[s] of the [    ]52 Class of Term Loans].

2. The maximum aggregate amount of the Discounted Term Loan Prepayment that will
be made to Lenders in connection with this solicitation is (the “Solicited
Discounted Prepayment Amount”):53

[Term Loans $[    ]]

[[            , 20__]54 tranche[s] of the [    ]55 Class of Term Loans $[    ]]

 

 

 

 

 

 

 

 

49  List multiple tranches if applicable.

50  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

51  List multiple tranches if applicable.

52  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

53  Minimum of $2,500,000 and whole increments of $500,000.

54  List multiple tranches if applicable.

55  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

 

E-5-1



--------------------------------------------------------------------------------

To make an offer in connection with this solicitation, you are required to
deliver to the Auction Agent a Solicited Discounted Prepayment Offer by no later
than 5:00 p.m., Eastern time (daylight or standard, as applicable), on the date
that is the third Business Day following delivery of this notice pursuant to
Section 2.05(a)(v)(D) of the Credit Agreement.

The Company Party requests that the Auction Agent promptly notify each Term
Lender party to the Credit Agreement of this Solicited Discounted Prepayment
Notice.

In the event of any conflict between the terms of this notice and Section 2.05
of the Credit Agreement, the Credit Agreement shall control.

[The remainder of this page is intentionally left blank.]

 

E-5-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

  Name:   Title:

Enclosure: Form of Solicited Discounted Prepayment Offer

 

E-5-3



--------------------------------------------------------------------------------

EXHIBIT E-6

FORM OF SOLICITED DISCOUNTED PREPAYMENT OFFER

Date:                     , 20    

To: [                    ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Amended and Restated Credit Agreement, dated as of
April 27, 2017 as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Playa
Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V. (“Holdings”),
the other Guarantors party thereto from time to time, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Deutsche Bank AG New York Branch, as Administrative Agent and Swing Line Lender,
Deutsche Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria,
as Mexican Collateral Agent and Deutsche Bank AG New York Branch, Bank of
America, N.A. and Citibank N.A. as L/C Issuers, and (b) the Solicited Discounted
Prepayment Notice, dated             , 20    , from the applicable Company Party
(the “Solicited Discounted Prepayment Notice”). Capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to such terms
in the Solicited Discounted Prepayment Notice or, to the extent not defined
therein, in the Credit Agreement.

To accept the offer set forth herein, you must submit an Acceptance and
Prepayment Notice by or before no later than 5:00 p.m., Eastern time (daylight
or standard, as applicable), on the third Business Day following your receipt of
this notice.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(D) of the Credit Agreement, that it is hereby offering to
accept a Discounted Loan Prepayment on the following terms:

(a) This Solicited Discounted Prepayment Offer is available only for prepayment
on the [Term Loans] [[                , 20    ]56 tranche[s] of the [    ]57
Class of Term Loans] held by the undersigned.

(b) The maximum aggregate principal amount of the Discounted Term Loan
Prepayment that may be made to the undersigned in connection with this offer
shall not exceed (the “Offered Amount”):

[Term Loans $[    ]]

[[            , 20    ]58 tranche[s] of the [    ]59 Class of Term Loans
$[    ]]

 

 

56  List multiple tranches if applicable.

57  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

58  List multiple tranches if applicable.

59  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

 

E-6-1



--------------------------------------------------------------------------------

(c)    The percentage discount to par value at which such Discounted Term Loan
Prepayment may be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            , 20    ]60 tranche[s] of the [    ]61 Class of Term
Loans] (the “Offered Discount”).

The undersigned Lender hereby expressly and irrevocably consents and agrees to a
prepayment of its [Term Loans] [            , 20    ]62 tranche[s] of the
[    ]63 Class of Term Loans] pursuant to Section 2.05(a)(v)(D) of the Credit
Agreement at a price equal to the Acceptable Discount and in an aggregate
outstanding amount not to exceed such Term Lender’s Offered Amount as such
amount may be reduced in accordance with the Solicited Discount Proration, if
any, and as otherwise determined in accordance with and subject to the
requirements of the Credit Agreement.

The undersigned Lender hereby acknowledges and agrees that in connection
herewith, (1) the Borrower or any Company Party then may have, and later may
come into possession of, Excluded Information, (2) such Lender has
independently, and without reliance on the Borrower, any of its Subsidiaries,
the Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such prepayment notwithstanding
such Lender’s lack of knowledge of the Excluded Information and (3) none of the
Borrower, its Subsidiaries, the Administrative Agent or any of their respective
Affiliates shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the Borrower, its Subsidiaries, the Administrative Agent and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information.

In the event of any conflict between the terms of this notice and Section 2.05
of the Credit Agreement, the Credit Agreement shall control.

[The remainder of this page is intentionally left blank.]

 

 

 

 

 

60  List multiple tranches if applicable.

61  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

62  List multiple tranches if applicable.

63  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

 

E-6-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Solicited Discounted
Prepayment Offer as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

E-6-3



--------------------------------------------------------------------------------

EXHIBIT E-7

FORM OF SPECIFIED DISCOUNT PREPAYMENT NOTICE

Date:                    , 20    

To: [                    ], as Auction Agent

Ladies and Gentlemen:

This Specified Discount Prepayment Notice is delivered to you pursuant to
Section 2.05(a)(v)(B) of that certain Amended & Restated Credit Agreement, dated
as of April 27, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Playa
Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V. (“Holdings”),
the other Guarantors party thereto from time to time, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Deutsche Bank AG New York Branch, as Administrative Agent and Swing Line Lender,
Deutsche Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria,
as Mexican Collateral Agent and Deutsche Bank AG New York Branch, Bank of
America, N.A. and Citibank N.A. as L/C Issuers. Capitalized terms used herein
and not otherwise defined herein shall have the meaning ascribed to such terms
in the Credit Agreement.

Pursuant to Section 2.05(a)(v)(B) of the Credit Agreement, the Company Party
hereby offers to make a Discounted Term Loan Prepayment [to each Term Lender]
[to each Term Lender of the [            , 20    ]64 tranche[s] of the [    ]65
Class of Term Loans] on the following terms:

1. This Borrower Offer of Specified Discount Prepayment is available only [to
each Term Lender] [to each Term Lender of the [            , 20    ]66
tranche[s] of the [    ]67 Class of Term Loans].

2. The aggregate principal amount of the Discounted Term Loan Prepayment that
will be made in connection with this offer shall not exceed [$[    ] of Term
Loans] [$[    ] of the [                , 20    ]68 tranche[(s)] of the [    ]69
Class of Term Loans] (the “Specified Discount Prepayment Amount”).70

 

 

 

 

 

 

 

 

64  List multiple tranches if applicable.

65  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

66  List multiple tranches if applicable.

67  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

68  List multiple tranches if applicable.

69  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

70  Minimum of $2,500,000 and whole increments of $500,000.

 

E-7-1



--------------------------------------------------------------------------------

3.    The percentage discount to par value at which such Discounted Term Loan
Prepayment will be made is [[    ]% in respect of the Term Loans] [[    ]% in
respect of the [            , 20    ]71 tranche[(s)] of the [    ]72 Class of
Term Loans] (the “Specified Discount”).

To accept this offer, you are required to submit to the Auction Agent a
Specified Discount Prepayment Response by no later than 5:00 p.m., Eastern time
(daylight or standard, as applicable), on the date that is the [third Business
Day] [                    ]73 following the date of delivery of this notice
pursuant to Section 2.05(a)(v)(B) of the Credit Agreement.

The Company Party hereby represents and warrants to the Auction Agent and [the
Term Lenders][each Term Lender of the [            , 20     ]74 tranche[s] of
the [    ]75 Class of Term Loans] as follows:

1.    The Company Party will not use proceeds of Revolving Credit Loans or Swing
Line Loans to fund this Discounted Term Loan Prepayment.

2.    No Event of Default has occurred and is continuing as of the date hereof.

The Company Party acknowledges that the Auction Agent and the relevant Term
Lenders are relying on the truth and accuracy of the foregoing representations
and warranties in connection with their decision whether or not to accept the
offer set forth in this Specified Discount Prepayment Notice and the acceptance
of any prepayment made in connection with this Specified Discount Prepayment
Notice.

The Company Party requests that the Auction Agent promptly notify each relevant
Term Lender party to the Credit Agreement of this Specified Discount Prepayment
Notice.

In the event of any conflict between the terms of this notice and Section 2.05
of the Credit Agreement, the Credit Agreement shall control.

[The remainder of this page is intentionally left blank.]

 

 

 

 

 

 

71  List multiple tranches if applicable.

72  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

73  May specify a later date.

74  List multiple tranches if applicable.

75  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

 

E-7-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Notice as of the date first above written.

 

[NAME OF APPLICABLE COMPANY PARTY] By:  

 

  Name:   Title:

Enclosure: Form of Specified Discount Prepayment Response

 

E-7-3



--------------------------------------------------------------------------------

EXHIBIT E-8

FORM OF SPECIFIED DISCOUNT PREPAYMENT RESPONSE

Date:                     , 20    

To: [                    ], as Auction Agent

Ladies and Gentlemen:

Reference is made to (a) the Amended & Restated Credit Agreement, dated as of
April 27, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Playa
Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V. (“Holdings”),
the other Guarantors party thereto from time to time, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Deutsche Bank AG New York Branch, as Administrative Agent and Swing Line Lender,
Deutsche Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria,
as Mexican Collateral Agent and Deutsche Bank AG New York Branch, Bank of
America, N.A. and Citibank N.A. as L/C Issuers, and (b) the Specified Discount
Prepayment Notice, dated             , 20    , from the applicable Company Party
(the “Specified Discount Prepayment Notice”). Capitalized terms used herein and
not otherwise defined herein shall have the meaning ascribed to such terms in
the Specified Discount Prepayment Notice or, to the extent not defined therein,
in the Credit Agreement.

The undersigned Term Lender hereby gives you irrevocable notice, pursuant to
Section 2.05(a)(v)(B) of the Credit Agreement, that it is willing to accept a
prepayment of the following [Term Loans] [[            , 20    ]76 tranche[s] of
the [    ]77 Class of Term Loans $[    ]] held by such Term Lender at the
Specified Discount in an aggregate outstanding amount as follows:

[Term Loans $[    ]]

[[            , 20    ]78 tranche[s] of the [    ]79 Class of Term Loans
$[    ]]

The undersigned Term Lender hereby expressly and irrevocably consents and agrees
to a prepayment of its [Term Loans][ [            , 20    ]80 tranche[s] of the
[    ]81 Class of Term Loans] pursuant to Section 2.05(a)(v)(B) of the Credit
Agreement at a price equal to the [applicable] Specified Discount in the
aggregate outstanding amount not to exceed the amount set forth above, as such
amount may be reduced in accordance with the Specified Discount Proration, and
as otherwise determined in accordance with and subject to the requirements of
the Credit Agreement.

 

 

 

 

 

 

 

76  List multiple tranches if applicable.

77  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

78  List multiple tranches if applicable.

79  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

80  List multiple tranches if applicable.

81  List applicable Class(es) of Term Loans (e.g., Initial Term Loans,
Incremental Term Loans or Extended Term Loans).

 

E-8-1



--------------------------------------------------------------------------------

The undersigned Lender hereby acknowledges and agrees that in connection
herewith, (1) the Borrower or any Company Party then may have, and later may
come into possession of, Excluded Information, (2) such Lender has
independently, and without reliance on the Borrower, any of its Subsidiaries,
the Administrative Agent or any of their respective Affiliates, made its own
analysis and determination to participate in such prepayment notwithstanding
such Lender’s lack of knowledge of the Excluded Information and (3) none of the
Borrower, its Subsidiaries, the Administrative Agent or any of their respective
Affiliates shall have any liability to such Lender, and such Lender hereby
waives and releases, to the extent permitted by law, any claims such Lender may
have against the Borrower, its Subsidiaries, the Administrative Agent and their
respective Affiliates, under applicable laws or otherwise, with respect to the
nondisclosure of the Excluded Information.

In the event of any conflict between the terms of this notice and Section 2.05
of the Credit Agreement, the Credit Agreement shall control.

[The remainder of this page is intentionally left blank.]

 

E-8-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Specified Discount
Prepayment Response as of the date first above written.

 

[NAME OF LENDER] By:  

 

  Name:   Title:

 

E-8-3



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF INTERCOMPANY NOTE

[attached]

 

F-1



--------------------------------------------------------------------------------

Global Intercompany Note82

Date: [•]

FOR VALUE RECEIVED, each of the undersigned (and its successors), to the extent
a borrower from time to time with respect to any loan (a “Loan”) from any other
entity listed on the signature page hereto (each, in such capacity, a “Payor”),
hereby promises to pay on demand to the order of such other entity listed below
(each, in such capacity, a “Payee”) or its registered assigns, in immediately
available funds in the currencies as shall be agreed from time to time between
such Payor and Payee at such location as the applicable Payee shall from time to
time designate, the unpaid principal amount of all Loans made by such Payee to
such Payor. Each Payor promises also to pay interest, if any, on the unpaid
principal amount of all such loans in like money at said location from the date
of such loans and advances until paid at such rate per annum as shall be agreed
upon from time to time by such Payor and such Payee.

This global intercompany note (“Note”) is an Intercompany Note referred to in
the Amended & Restated Credit Agreement, dated as of April 27, 2017 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Credit Agreement”), among Playa Resorts Holding B.V. (the
“Borrower”), Playa Hotels & Resorts N.V. (“Holdings”), the other Guarantors
party thereto from time to time, each lender from time to time party thereto
(collectively, the “Lenders” and, individually, a “Lender”), Deutsche Bank AG
New York Branch, as Administrative Agent and Swing Line Lender, Deutsche Bank
México, S.A. Institución de Banca Múltiple, División Fiduciaria, as Mexican
Collateral Agent and Deutsche Bank AG New York Branch, Bank of America, N.A. and
Citibank N.A. as L/C Issuers. Capitalized terms used in this Note and not
otherwise defined herein have the meanings specified in the Credit Agreement.

This Note:

(a) evidences:

 

  a. Indebtedness of a Loan Party owed to a Restricted Subsidiary that is not a
Loan Party and that, as required by Section 7.03(d) of the Credit Agreement, is
unsecured and subordinated to the Obligations (as defined in each Credit
Agreement, as applicable) on the terms referred to below; and

 

 

82  Pursuant to Section 7.03(d) of the Credit Agreement, all Indebtedness of any
Loan Party owed to any Restricted Subsidiary that is not a Loan Party shall be
unsecured and subordinated to the Obligations pursuant to the terms of this Note
(or subject to subordination terms substantially consistent with the terms of
this Note). For the avoidance of doubt, (x) any Global Intercompany Note in a
form delivered prior to the Closing Date in connection with the Existing Credit
Agreement (each, an “Existing Note”) shall be deemed to satisfy the requirements
of Section 7.03(d) of the Credit Agreement and (y) the applicable Loan Parties
party to any such Existing Note shall not be required to provide an amended Note
in the form of this Exhibit F on the Closing Date.

 

F-2



--------------------------------------------------------------------------------

  b. an Investment of the type described in Section 7.02(c)(ii) of the Credit
Agreement (where the relevant Investment is made by a Loan Party in any other
Person which is not a Restricted Subsidiary and such Investment is an investment
of the type referred to in paragraph (b) of the definition of “Investment”
contained in Section 1.01 of the Credit Agreement); and

(b) is subject to the terms of the Credit Agreement.

Each Payee is hereby authorized (but not required) to record all loans made by
it to any Payor (all of which shall be evidenced by this Note), and all
repayments or prepayments thereof, in its books and records, such books and
records constituting prima facie evidence of the accuracy of the information
contained therein.

Anything in this Note to the contrary notwithstanding, the Indebtedness
evidenced by this Note, owed by any Payor that is a Loan Party to any Payee that
is a Restricted Subsidiary that is not a Loan Party (any such Payor and Payee
with respect to any such indebtedness, an “Affected Payor” or “Affected Payee”,
as relevant), shall be subordinate and junior in right of payment, to the extent
and in the manner hereinafter set forth, to (i) all Obligations (as defined in
the Credit Agreement) of such Affected Payor, including, without limitation,
where applicable, under such Affected Payor’s guarantee of the Obligations and
(ii) all Guaranteed Obligations (as defined in the Senior Notes Indenture) (the
Obligations, the Guaranteed Obligations (including any obligations in connection
with any renewal, refunding, restructuring or refinancing thereof), including
interest thereon, if any, accruing after the commencement of any proceedings
referred to in clause (i) below, whether or not such interest is an allowed or
allowable claim in such proceeding, being hereinafter collectively referred to
as “Senior Indebtedness”):

(i) In the event of any insolvency or bankruptcy proceedings, and any
receivership, liquidation, reorganization or other similar proceedings in
connection therewith, relative to any Affected Payor or to its creditors, as
such, or to its property, and in the event of any proceedings for voluntary
liquidation, dissolution or other winding up of such Affected Payor, whether or
not involving insolvency or bankruptcy, then (x) the holders of Senior
Indebtedness shall be paid in full in respect of all amounts constituting Senior
Indebtedness (other than contingent indemnification obligations as to which no
claim has been asserted) and no Letter of Credit shall remain outstanding
(unless the Outstanding Amount of the L/C Obligations related thereto has been
Cash Collateralized, back-stopped by a letter of credit reasonably satisfactory
to the applicable L/C Issuer or deemed reissued under another agreement
reasonably acceptable to the applicable L/C Issuer) before any Affected Payee is
entitled to receive (whether directly or indirectly), or make any demands for,
any payment on account of this Note and (y) until the holders of Senior
Indebtedness are paid in full in respect of all amounts constituting Senior
Indebtedness (other than (i) contingent indemnification obligations as to which
no claim has been asserted and (ii) the Outstanding Amount of the L/C
Obligations related to Letters of Credit that have been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer), any payment or distribution to which such Affected Payee
would otherwise be entitled (other than (A) equity securities or (B) debt
securities of such L/C Issuer that are subordinated, to at least the same extent
as this Note, to the payment of all Senior Indebtedness then outstanding (such
securities being hereinafter referred to as “Restructured Debt Securities”)) in
respect of this Note shall be made to the holders of Senior Indebtedness;

 

F-3



--------------------------------------------------------------------------------

(ii) (x) if any Event of Default under Sections 8.01(a) or 8.01(f) of the Credit
Agreement occurs and is continuing with respect to any Senior Indebtedness and
(y) the Administrative Agent delivers prior written notice to the Borrower
instructing the Borrower that the Administrative Agent is thereby exercising its
rights pursuant to this clause (ii) (provided that no such notice shall be
required to be given in the case of any Event of Default arising under
Section 8.01(f) of the Credit Agreement), then no payment or distribution of any
kind or character shall be made by or on behalf of the Affected Payor or any
other Person on its behalf with respect to this Note; and

(iii) if any payment or distribution of any character, whether in cash,
securities or other property (other than Restructured Debt Securities), in
respect of this Note shall (despite these subordination provisions) be received
by any Payee in violation of clause (i) or (ii) before all Senior Indebtedness
shall have been paid in full (other than (i) contingent indemnification
obligations as to which no claim has been asserted and (ii) the Outstanding
Amount of the L/C Obligations related to Letters of Credit that have been Cash
Collateralized, back-stopped by a letter of credit reasonably satisfactory to
the applicable L/C Issuer or deemed reissued under another agreement reasonably
acceptable to the applicable L/C Issuer), such payment or distribution shall be
held for the benefit of, and shall be paid over or delivered to, the holders of
Senior Indebtedness (or their representatives), ratably according to the
respective aggregate amounts remaining unpaid thereon, to the extent necessary
to pay all Senior Indebtedness in full in cash.

Upon the cure of items (i), (ii) and (iii) above, all such payments or
distributions that are prohibited or modified by such items shall be
automatically permitted to be made as if such items had no effect.

To the fullest extent permitted by law, no present or future holder of Senior
Indebtedness shall be prejudiced in its right to enforce the subordination of
this Note by any act or failure to act on the part of any Affected Payor or by
any act or failure to act on the part of such holder or any trustee or agent for
such holder. Each Affected Payee and each Affected Payor hereby agree that the
subordination of this Note is for the benefit of the Administrative Agent, the
Mexican Collateral Agent, the L/C Issuer, each Hedge Bank, the Lenders and the
Holders (as defined in the Senior Notes Indenture) of Notes (as defined in the
Senior Notes Indenture) (collectively, the “Senior Facility Creditors”), and the
Senior Facility Creditors are beneficiaries under this Note to the same extent
as if their names were written herein as such and the Administrative Agent, on
behalf of itself or the other Senior Facility Creditors other than the Trustee
(as defined in the Senior Notes Indenture), as applicable, and the Trustee, on
behalf of the Holders, may proceed to enforce the subordination provisions
herein to the extent applicable. Notwithstanding anything to the contrary
contained herein, the right to enforce the subordination of this Note may only
be enforced by the Administrative Agent on behalf of the holder of any Senior
Indebtedness.

 

F-4



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Note, the parties acknowledge and
agree that the Indebtedness evidenced hereby and owed by any Designated
Guarantor with respect to the Guaranteed Obligations (including any obligations
in connection with any renewal, refunding, restructuring or refinancing thereof)
shall be subordinated in right of payment to the Obligations (including, without
limitation the guarantee of the Obligations and any obligations in connection
with any renewal, refunding, restructuring or refinancing of any of the
Obligations or the guarantee thereof) on the terms set forth in Section 7.03 of
the Credit Agreement.

Nothing contained in the subordination provisions set forth above is intended to
or will impair, as between each Payor and each Payee, the obligations of such
Payor, which are absolute and unconditional, to pay to such Payee the principal
of and interest, if any, on this Note as and when due and payable in accordance
with its terms, or is intended to or will affect the relative rights of such
Payee and other creditors of such Payor other than the holders of Senior
Indebtedness. For the avoidance of doubt, this Note as between each Payor and
each Payee contains additional terms to any intercompany loan agreement, note
(other than this Note) or other instrument (the “Alternate Note”) between them
and this Note does not in any way replace or supersede the terms and provisions
of such Alternate Note between them nor does this Note in any way change the
principal amount of any intercompany loans between them; provided that, the
parties hereto agree that all Alternate Notes will nevertheless be governed by
the subordination terms and provisions contained herein, which are hereby
incorporated into any such Alternate Note by reference. In the event that
subordination terms and provisions in any Alternate Note conflict with any
subordination terms and provisions contained herein, the subordination terms and
provisions contained herein shall control.

Each Payor hereby waives (to the extent permitted by applicable law)
presentment, demand, protest or notice of any kind in connection with this Note.
Except to the extent of any taxes required by law to be withheld, all payments
under this Note shall be made without offset, counterclaim or deduction of any
kind.

This Note shall be binding upon each Payor and its successors and permitted
assigns, and the terms and provisions of this Note shall inure to the benefit of
each Payee and its successors and permitted assigns, including subsequent
holders hereof.

From time to time after the date hereof, additional Restricted Subsidiaries of
the Borrower may become parties hereto (as Payor and/or Payee, as the case may
be) by executing a counterpart signature page to this Note (each additional
subsidiary, an “Additional Party”). Upon delivery of such counterpart signature
page to the Payees, notice of which is hereby waived by the other Payors and
Payees, each Additional Party shall be a Payor and/or a Payee, as the case may
be, and shall be as fully a party hereto as if such Additional Party were an
original signatory hereof. Each Payor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Payor or Payee hereunder. This Note shall be fully effective as to
any Payor or Payee that is or becomes a party hereto regardless of whether any
other Person becomes or fails to become or ceases to be a Payor or Payee
hereunder.

 

F-5



--------------------------------------------------------------------------------

Indebtedness governed by this Note shall be maintained in “registered form”
within the meaning of Section 163(f) of the Internal Revenue Code of 1986, as
amended. The Payor or its designee (which shall, at the Administrative Agent’s
request, be the Administrative Agent, acting solely for these purposes as agent
of the Payor) shall record the transfer of the right to payments of principal
and interest on the Indebtedness governed by this Note to holders of the Senior
Indebtedness in a register (the “Register”), and no such transfer shall be
effective until entered in the Register.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NEW YORK.

[Signature Pages Follow]

 

F-6



--------------------------------------------------------------------------------

EXHIBIT G-1

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
April 27, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Playa
Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V. (“Holdings”),
the other Guarantors party thereto from time to time, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Deutsche Bank AG New York Branch, as Administrative Agent and Swing Line Lender,
Deutsche Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria,
as Mexican Collateral Agent and Deutsche Bank AG New York Branch, Bank of
America, N.A. and Citibank N.A. as L/C Issuers. Capitalized terms used herein
but not otherwise defined shall have the meaning given to such term in the
Credit Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, or if a lapse in time or change in circumstances renders
the information on this certificate obsolete, expired or inaccurate in any
material respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and deliver promptly to the Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished the Borrower and the Administrative Agent with a properly
completed and currently effective certificate in either the calendar year in
which each payment is to be made to the undersigned, or at such times as
reasonably requested by the Borrower or the Administrative Agent.

[Signature Page Follows]

 

G-1-1



--------------------------------------------------------------------------------

 

[Lender] By:  

 

  Name:   Title: [Address]

Dated:                     , 20[     ]

 

G-1-2



--------------------------------------------------------------------------------

EXHIBIT G-2

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
April 27, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Playa
Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V. (“Holdings”),
the other Guarantors party thereto from time to time, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Deutsche Bank AG New York Branch, as Administrative Agent and Swing Line Lender,
Deutsche Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria,
as Mexican Collateral Agent and Deutsche Bank AG New York Branch, Bank of
America, N.A. and Citibank N.A. as L/C Issuers. Capitalized terms used herein
but not otherwise defined shall have the meaning given to such term in the
Credit Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption, provided that, for the avoidance of doubt, the foregoing
shall not limit the obligation of the Lender to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing any available
exemption from U.S. federal withholding tax. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform the Borrower and the
Administrative Agent in writing and promptly deliver to the Borrower and the
Administrative Agent an updated certificate or other appropriate documentation
(including any new documentation reasonably requested by the Borrower or the
Administrative Agent) or promptly notify the Borrower and the Administrative
Agent in writing of its inability to do so, and (2) the undersigned shall have
at all times furnished

 

G-2-1



--------------------------------------------------------------------------------

the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or at such times as reasonably
requested by the Borrower and the Administrative Agent.

[Signature Page Follows]

 

G-2-2



--------------------------------------------------------------------------------

[Lender] By:  

 

  Name:   Title: [Address]

Dated:                     , 20[     ]

 

G-2-3



--------------------------------------------------------------------------------

EXHIBIT G-3

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
April 27, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Playa
Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V. (“Holdings”),
the other Guarantors party thereto from time to time, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Deutsche Bank AG New York Branch, as Administrative Agent and Swing Line Lender,
Deutsche Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria,
as Mexican Collateral Agent and Deutsche Bank AG New York Branch, Bank of
America, N.A. and Citibank N.A. as L/C Issuers. Capitalized terms used herein
but not otherwise defined shall have the meaning given to such term in the
Credit Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform such Lender in writing and
deliver promptly to such Lender an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by such
Lender) or promptly notify such Lender in writing of its inability to do so, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or at such times as
reasonably requested by such Lender.

[Signature Page Follows]

 

G-3-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:                     , 20[ ]

 

G-3-2



--------------------------------------------------------------------------------

EXHIBIT G-4

FORM OF

UNITED STATES TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to the Amended and Restated Credit Agreement, dated as of
April 27, 2017 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Credit Agreement”), among Playa
Resorts Holding B.V. (the “Borrower”), Playa Hotels & Resorts N.V. (“Holdings”),
the other Guarantors party thereto from time to time, each lender from time to
time party thereto (collectively, the “Lenders” and, individually, a “Lender”),
Deutsche Bank AG New York Branch, as Administrative Agent and Swing Line Lender,
Deutsche Bank México, S.A. Institución de Banca Múltiple, División Fiduciaria,
as Mexican Collateral Agent and Deutsche Bank AG New York Branch, Bank of
America, N.A. and Citibank N.A. as L/C Issuers. Capitalized terms used herein
but not otherwise defined shall have the meaning given to such term in the
Credit Agreement.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption, provided that, for the avoidance of doubt, the foregoing shall not
limit the obligation of the undersigned to provide, in the case of a
partner/member not claiming the portfolio interest exemption, a Form W-8ECI,
Form W-9 or Form W-8IMY (including appropriate underlying certificates from each
interest holder of such partner/member), in each case establishing any available
exemption from U.S. federal withholding tax. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, or if a lapse in time or change in circumstances renders the
information on this certificate obsolete, expired or inaccurate in any material
respect, the undersigned shall promptly so inform such Lender in writing and
deliver promptly to such Lender an updated certificate or other appropriate
documentation (including any new documentation reasonably requested by such
Lender) or promptly notify such Lender in writing of its inability to do so, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or at such times as
reasonably requested by such Lender.

[Signature Page Follows]

 

G-4-1



--------------------------------------------------------------------------------

[Participant] By:  

 

  Name:   Title: [Address]

Dated:                     , 20[     ]

 

G-4-2



--------------------------------------------------------------------------------

EXHIBIT I

AGREED SECURITY PRINCIPLES

 

1. Certain Principles

The rights and obligations of (i) the Lenders and the Administrative Agent on
the one hand, and (ii) the Borrower and the Guarantors on the other hand, in
each case respect of (i) the giving or taking of the Guaranty; (ii) the giving
or taking of Collateral; and (iii) all the rights and obligations associated
with such giving or taking of the Guaranty and Collateral, shall be subject to
and limited by the Agreed Security Principles. The Agreed Security Principles
embody the recognition by all parties to the Credit Documentation that there may
be certain legal and practical difficulties in obtaining effective security from
Holdings and its Subsidiaries in every jurisdiction in which they or the assets
relevant to the Transactions are or may in the future be located. In particular:

 

  (a) general statutory limitations, financial assistance, capital maintenance,
corporate benefit, fraudulent preference, thin capitalization rules, retention
of title claims and similar principles may limit the ability of Holdings or a
Subsidiary of Holdings to provide the Guaranty or provide Collateral or may
require that the relevant Guaranty or Collateral be limited by an amount or
otherwise. If any such limit applies, the relevant Guaranty and Collateral
provided will be limited to the maximum amount which Holdings or such Subsidiary
of Holdings may provide having regard to applicable law (including any
jurisprudence) and subject to fiduciary duties of management; provided that the
Borrower will use reasonable endeavours to assist in demonstrating that adequate
corporate benefit accrues to Holdings, the Borrower and each relevant Subsidiary
of Holdings;

 

  (b)

providing the Guaranty, the granting and the terms of Collateral (including a
mortgage over hotel real property (a “Mortgage”)) or the perfection of the
Collateral granted will not be required to the extent that the Administrative
Agent and the Borrower reasonably determine that the burden and/or cost thereof
(including, without limitation, legal fees, registration fees, stamp duty, taxes
and any other fees or costs directly associated with such security or guarantee)
shall be excessive in relation to the value of the security to be afforded to
the Lenders therefrom (it being understood that, based on applicable law as in
effect on the Closing Date, (i) Mortgages will not be required in the Dominican
Republic or Jamaica, and (ii) Mortgages will in any event not be required under
circumstances where the recordation costs, notarial fees or other costs (other
than customary legal counsel fees and expenses) associated therewith exceed the
lesser of $100,000 and 1% of the acquisition cost of the relevant hotel
property); provided that, pursuant to Section 6.11(d) of the Credit Agreement,
if, immediately after giving effect to any acquisition that requires the
acquired Hotel Real Property to be subject to a Mortgage pursuant to Section
6.11(d) of the Credit Agreement, the Consolidated Total Net Leverage Ratio
(determined on a Pro Forma Basis in accordance with Section 1.08 of the Credit
Agreement) is greater than 5.00:1.00, the cost-benefit analysis referred to in
this Section 1(b)(ii) shall not apply to the granting and/or perfection of a
Mortgage pursuant to Section 6.11(d) of the Credit Agreement (which granting and
perfection shall be required in any case irrespective of the amount of the
recordation costs, notarial fees and/or other costs associated therewith);
provided further that nothing in this section 1(b) or Section 6.11(d) of the
Credit

 

1



--------------------------------------------------------------------------------

  Agreement shall prevent the Administrative Agent from limiting or revising the
requirements applicable to the granting and/or perfection of any Mortgage, as it
may deem appropriate (in its sole discretion) in order to reduce the recordation
costs, notarial fees and/or other costs associated therewith, including by
limiting the amount of Indebtedness secured by such Mortgage;

 

  (c) any assets subject to third party arrangements which are permitted by the
Credit Documentation which may prevent those assets from being charged will be
excluded from any relevant Security Agreement provided that, notwithstanding
anything to the contrary contained herein, any person providing a Mortgage will
be under the obligation to obtain any landlord consent required to grant such
Mortgage when such consent is required by local law to perfect such security
interest;

 

  (d) a Material Subsidiary will not be required provide the Guaranty or enter
into Security Agreements if it is not within the legal capacity of such
Subsidiary or if the same would conflict with the fiduciary duties of the
directors of such Subsidiary or contravene any legal prohibition or result in
personal or criminal liability on the part of any officer or result in any
significant risk of legal liability for the directors of such Subsidiary,
provided that such Subsidiary shall use reasonable endeavours to overcome any
such obstacle;

 

  (e) the terms of the Security Agreements should be such that they (i) do not
restrict the running of the business of the relevant Subsidiary in the ordinary
course to any greater extent than as otherwise permitted by the Credit
Agreement, and (ii) in the case of the Associated Personal Property Collateral,
do not require the scheduling or reporting of specific personal property assets
(without regard to whether local law might require the listing of specific
assets in order to perfect or register security);

 

  (f) the security will be subject to liens permitted by Credit Agreement and,
to the extent possible, first-ranking; provided that, for the avoidance of
doubt, any security interest over a bank account shall be subject to any prior
security interest in favor of the relevant Account Bank which security is
created either by law or the standard terms and conditions of the relevant
Account Bank;

 

  (g) the perfection of security interests granted will not be required if it
would adversely affect on the ability of the relevant Subsidiary to conduct its
operations and business in the ordinary course as otherwise permitted by the
Credit Agreement; and

 

  (h) the maximum guaranteed or secured amount may be limited to minimize stamp
duty, notarization, registration or other applicable fees, taxes and duties
where the benefit of increasing the guaranteed or secured amount is excessive in
relation to the value of the security to be afforded thereto.

 

2. Terms of Guaranty and Security Agreements

The following principles will be reflected in the terms of the Guaranty and/or
any Security Agreement:

 

  (a) no claims will be made under the Guaranty, and the security created
pursuant to the Security Agreements will not be enforceable, until an Event of
Default has occurred and is continuing (together, an “Enforcement Event”);

 

2



--------------------------------------------------------------------------------

  (b) no notices of receivables security will need to be delivered to third
parties until an Enforcement Event has occurred and the Administrative Agent has
requested such notices to be delivered;

 

  (c) no notification of creation of security interests will be required to
governmental authorities (other than filings required in connection with the
initial grant of such security interests) or other third parties (including
depository institutions at which bank accounts constituting Associated Personal
Property Collateral are held (each, an “Account Bank”)) at any time prior to the
occurrence of an Enforcement Event;

 

  (d) the Security Agreements will not contain additional representations or
undertakings except to the extent these are required for the creation,
protection or perfection of the relevant security interest and are consistent
with the other principles set forth herein;

 

  (e) the Administrative Agent should only be able to exercise any power or
attorney granted to it by Holdings or a Subsidiary of Holdings under the
Security Agreements following the occurrence of an Enforcement Event or failure
to comply with a duly requested further assurance or perfection obligation;

 

  (f) the Security Agreements should not operate so as to prevent transactions
which are permitted under the Credit Documentation or to require additional
consents or authorizations; and

 

  (g) the Security Agreements will permit disposals of assets where such
disposal is permitted under the Credit Documentation and will include assurances
for the Administrative Agent to do all things reasonably requested to release
security in respect of the assets that are the subject of such disposal.

 

3. Guarantees/Security

 

  (a) Subject to the matters referred to in these Agreed Security Principles, it
is further acknowledged that the Administrative Agent shall:

 

  (i) receive the benefit of the Guaranty and security interests will be granted
over the Collateral to secure the Secured Obligations, in each case subject to
the Agreed Security Principles; and

 

  (ii)

(in the case of those Security Agreements creating pledges or charges over
equity interests in a Subsidiary of Holdings) obtain a first priority valid
charge or analogous or equivalent encumbrance over all of the shares in issue at
any time in that Subsidiary of Holdings which are owned by Holdings or a
Subsidiary of Holdings. Subject to local law requirements, (A) such Security
Agreements shall be governed by the laws of the jurisdiction in which such
Subsidiary of Holdings whose equity interests are being pledged is formed,
(B) the share

 

3



--------------------------------------------------------------------------------

  certificate and a stock transfer form executed in blank will be provided to
the Administrative Agent, the share certificate or shareholders register will be
endorsed or written up and the endorsed share certificate or a copy of the
written up register provided to the Administrative Agent, (C) until an
Enforcement Event has occurred, the relevant grantor shall be permitted to
retain and to exercise voting rights attaching to any pledged equity interests
in a manner which does not adversely affect the validity or enforceability of
the security or cause an Event of Default to occur and to receive and retain
dividends on those pledged equity interests to security to the extent permitted
under the Credit Documentation and (D) the constitutional documents of the
Subsidiary of Holdings whose equity interests have been subject to security will
be amended to remove any restriction on the transfer or the registration of the
transfer of the equity interests on enforcement of the security granted over
them.

 

  (b) To the extent possible, all security interests shall be given in favor of
the Administrative Agent and not the secured parties individually. “Parallel
debt” provisions will be used where necessary; such provisions will be contained
in the relevant intercreditor agreement or the credit agreement for the Senior
Secured Credit Facilities and not the individual Security Agreements unless
required under local laws. To the extent possible, there should be no action
required to be taken in relation to the Guaranty or Security Agreements when any
Lender assigns or transfers any of rights or obligations under the Senior
Secured Credit Facilities.

 

4